Exhibit 10.1

 

 

 

CREDIT AGREEMENT

dated as of

April 29, 2016

among

QUORUM HEALTH CORPORATION,

THE LENDERS PARTY HERETO

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

UBS SECURITIES LLC,

CITIGROUP GLOBAL MARKETS, INC.,

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

RBC CAPITAL MARKETS1,

SUNTRUST ROBINSON HUMPHREY, INC.

and

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners and Joint Lead Arrangers

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, DEUTSCHE BANK

SECURITIES INC., FIFTH THIRD BANK and WHITNEY BANK,

as Co-Managers

 

 

 

[CS&M Ref. No. 7865-194]

 

1  RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

Reference is made to the ABL Intercreditor Agreement dated as of April 29, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“ABL Intercreditor Agreement”), among the Borrower, the Subsidiaries of the
Borrower party thereto, UBS AG, STAMFORD BRANCH, as ABL Agent (as defined
therein), and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Term Loan/Cash Flow
Revolver Agent (as defined therein). Each Lender hereunder (a) consents to the
subordination of Liens provided for in the ABL Intercreditor Agreement, (b)
agrees that it will be bound by and will take no actions contrary to the
provisions of the ABL Intercreditor Agreement and (c) authorizes and instructs
the Administrative Agent to enter into the ABL Intercreditor Agreement as Term
Loan/Cash Flow Revolver Agent and on behalf of such Lender. The foregoing
provisions are intended as an inducement to the Lenders under this Agreement to
extend credit and such Lenders are intended third party beneficiaries of such
provisions and the provisions of the ABL Intercreditor Agreement.



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I    Definitions   

SECTION 1.01.

 

Defined Terms

     1   

SECTION 1.02.

 

Terms Generally

     41   

SECTION 1.03.

 

Pro Forma Calculations

     41   

SECTION 1.04.

 

Classification of Loans and Borrowings

     42   

SECTION 1.05.

 

Effectuation of Transactions

     42   

SECTION 1.06.

 

Excluded Swap Obligations

     42    ARTICLE II    The Credits   

SECTION 2.01.

 

Commitments

     43   

SECTION 2.02.

 

Loans

     44   

SECTION 2.03.

 

Borrowing Procedure

     46   

SECTION 2.04.

 

Evidence of Debt; Repayment of Loans

     46   

SECTION 2.05.

 

Fees

     47   

SECTION 2.06.

 

Interest on Loans

     48   

SECTION 2.07.

 

Default Interest

     48   

SECTION 2.08.

 

Alternate Rate of Interest

     49   

SECTION 2.09.

 

Termination and Reduction of Commitments

     49   

SECTION 2.10.

 

Conversion and Continuation of Borrowings

     50   

SECTION 2.11.

 

Repayment of Term Borrowings

     51   

SECTION 2.12.

 

Optional Prepayment

     52   

SECTION 2.13.

 

Mandatory Prepayments

     53   

SECTION 2.14.

 

Reserve Requirements; Change in Circumstances

     55   

SECTION 2.15.

 

Change in Legality

     56   

SECTION 2.16.

 

Indemnity

     57   

SECTION 2.17.

 

Pro Rata Treatment

     58   

SECTION 2.18.

 

Sharing of Setoffs

     58   

SECTION 2.19.

 

Payments

     58   

SECTION 2.20.

 

Taxes

     59   

SECTION 2.21.

 

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

     61   

SECTION 2.22.

 

Reserved

     63   

SECTION 2.23.

 

Letters of Credit

     63   

SECTION 2.24.

 

Incremental Term Loans

     68   

SECTION 2.25.

 

Loan Modification Offers; Replacement Revolving Credit Facility

     70   

SECTION 2.26.

 

Revolving Credit Commitment Increases

     72   

SECTION 2.27.

 

Term Loan Pricing Protection

     74   

SECTION 2.28.

 

Refinancing Term Facilities

     74   



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page   ARTICLE III    Representations and Warranties   

SECTION 3.01.

 

Organization; Powers

     76   

SECTION 3.02.

 

Authorization

     76   

SECTION 3.03.

 

Enforceability

     77   

SECTION 3.04.

 

Governmental Approvals

     77   

SECTION 3.05.

 

Financial Statements

     77   

SECTION 3.06.

 

No Material Adverse Change

     77   

SECTION 3.07.

 

Title to Properties; Possession Under Leases

     77   

SECTION 3.08.

 

Subsidiaries

     78   

SECTION 3.09.

 

Litigation; Compliance with Laws

     78   

SECTION 3.10.

 

Agreements

     79   

SECTION 3.11.

 

Federal Reserve Regulations

     79   

SECTION 3.12.

 

Investment Company Act

     79   

SECTION 3.13.

 

Use of Proceeds

     79   

SECTION 3.14.

 

Tax Returns

     79   

SECTION 3.15.

 

No Material Misstatements

     79   

SECTION 3.16.

 

Employee Benefit Plans

     80   

SECTION 3.17.

 

Environmental Matters

     80   

SECTION 3.18.

 

Insurance

     80   

SECTION 3.19.

 

Security Documents

     80   

SECTION 3.20.

 

Location of Real Property and Leased Premises

     81   

SECTION 3.21.

 

Labor Matters

     82   

SECTION 3.22.

 

Solvency

     82   

SECTION 3.23.

 

Sanctions; FCPA

     83      ARTICLE IV      Conditions of Lending   

SECTION 4.01.

 

All Credit Events

     84   

SECTION 4.02.

 

First Credit Event

     84      ARTICLE V      Affirmative Covenants   

SECTION 5.01.

 

Existence; Compliance with Laws; Businesses and Properties

     87   

SECTION 5.02.

 

Insurance

     88   

SECTION 5.03.

 

Obligations and Taxes

     88   

SECTION 5.04.

 

Financial Statements, Reports, etc

     88   

SECTION 5.05.

 

Litigation and Other Notices

     90   

SECTION 5.06.

 

Information Regarding Collateral

     91   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

SECTION 5.07.

 

Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings

     91   

SECTION 5.08.

 

Use of Proceeds

     91   

SECTION 5.09.

 

Employee Benefits

     92   

SECTION 5.10.

 

Compliance with Environmental Laws

     92   

SECTION 5.11.

 

Reserved

     92   

SECTION 5.12.

 

Further Assurances

     92   

SECTION 5.13.

 

Proceeds of Certain Dispositions

     93   

SECTION 5.14.

 

Operation of Facilities

     94   

SECTION 5.15.

 

Anti-Corruption Laws

     94    ARTICLE VI    Negative Covenants   

SECTION 6.01.

 

Indebtedness

     94   

SECTION 6.02.

 

Liens

     98   

SECTION 6.03.

 

Sale and Lease-Back Transactions

     102   

SECTION 6.04.

 

Investments, Loans and Advances

     102   

SECTION 6.05.

 

Mergers, Consolidations, Sales of Assets and Acquisitions

     106   

SECTION 6.06.

 

Restricted Payments; Restrictive Agreements

     108   

SECTION 6.07.

 

Transactions with Affiliates

     111   

SECTION 6.08.

 

Business of the Borrower and Subsidiaries

     111   

SECTION 6.09.

 

Other Indebtedness

     111   

SECTION 6.10.

 

Practice Guarantees

     112   

SECTION 6.11.

 

Reserved

     112   

SECTION 6.12.

 

Reserved

     112   

SECTION 6.13.

 

Maximum Secured Net Leverage Ratio

     112   

SECTION 6.14.

 

Fiscal Year

     112    ARTICLE VII    Events of Default    ARTICLE VIII    The
Administrative Agent and the Collateral Agent    ARTICLE IX    Miscellaneous   

SECTION 9.01.

 

Notices

     120   

SECTION 9.02.

 

Survival of Agreement

     122   

SECTION 9.03.

 

Binding Effect

     122   

SECTION 9.04.

 

Successors and Assigns

     122   

SECTION 9.05.

 

Expenses; Indemnity

     127   

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

SECTION 9.06.

 

Right of Setoff

     129   

SECTION 9.07.

 

Applicable Law

     129   

SECTION 9.08.

 

Waivers; Amendment

     130   

SECTION 9.09.

 

Certain Releases of Guarantees and Security Interests

     131   

SECTION 9.10.

 

Interest Rate Limitation

     133   

SECTION 9.11.

 

Entire Agreement

     133   

SECTION 9.12.

 

WAIVER OF JURY TRIAL

     133   

SECTION 9.13.

 

Severability

     134   

SECTION 9.14.

 

Reserved

     134   

SECTION 9.15.

 

Headings

     134   

SECTION 9.16.

 

Jurisdiction; Consent to Service of Process

     134   

SECTION 9.17.

 

Confidentiality

     135   

SECTION 9.18.

 

USA PATRIOT Act Notice

     135   

SECTION 9.19.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     135   

SECTION 9.20.

 

Pari Passu Obligations and Other Junior Secured Debt

     137   

SECTION 9.21.

 

No Fiduciary Relationship

     139   

 

iv



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

SCHEDULES

    

Schedule 1.01(a)

  -       

Existing Letters of Credit

Schedule 1.01(b)

  -       

Subsidiary Guarantors

Schedule 1.01(c)

  -       

Hospitals

Schedule 1.01(d)

  -       

Mortgaged Properties

Schedule 1.01(e)

  -       

Certain Permitted Joint Ventures

Schedule 1.01(f)

  -       

Certain Subsidiaries

Schedule 1.01(g)

  -       

Non-Significant Subsidiaries

Schedule 2.01

  -       

Initial Lenders and Commitments

Schedule 3.08

  -       

Subsidiaries

Schedule 3.18

  -       

Insurance

Schedule 3.19(a)

  -       

UCC Filing Offices

Schedule 3.19(c)

  -       

Mortgage Filing Offices

Schedule 3.21

  -       

Collective Bargaining Agreements

Schedule 4.02(b)

  -       

Local Counsel

Schedule 6.01(a)

  -       

Existing Indebtedness

Schedule 6.02(a)

  -       

Existing Liens

Schedule 6.04(h)

  -       

Certain Permitted Acquisitions

Schedule 6.05(b)

  -       

Certain Syndication Transactions

Schedule 6.07

  -       

Certain Affiliate Transactions

EXHIBITS     

Exhibit A

  -           

Form of ABL Intercreditor Agreement

Exhibit B

  -           

Form of Administrative Questionnaire

Exhibit C

  -           

Form of Assignment and Acceptance

Exhibit D

  -           

Form of Borrowing Request

Exhibit E

  -           

Form of Guarantee and Collateral Agreement

Exhibit F

  -           

Form of Mortgage

Exhibit G-1

  -           

Form of Opinion of Bass, Berry & Sims PLC

Exhibit G-2

  -           

Form of Opinion of General Counsel of the Borrower

Exhibit G-3

  -           

Form of Local Counsel Opinion

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of April 29, 2016 (this “Agreement”), among QUORUM
HEALTH CORPORATION, a Delaware corporation (the “Borrower”), the Lenders (as
defined in Article I), and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders.

PRELIMINARY STATEMENT

Community Health Systems, Inc. (“CHS”) shall undertake a series of transactions
on or prior to the Closing Date pursuant to which the Equity Interests of
certain direct and indirect subsidiaries of CHS shall be contributed or
otherwise transferred to the Borrower or its subsidiaries (the “Contribution”),
and the Equity Interests of the Borrower shall be distributed to the
shareholders of CHS (the “Distribution”), immediately after which, the Borrower
shall constitute a separate public company (collectively, the “Spin-Off”).

The Borrower has requested that the Lenders extend credit in the form of (a)
Term Loans to the Borrower on the Closing Date, in an aggregate principal amount
of $880,000,000, and (b) Revolving Loans to the Borrower after the Closing Date,
in an aggregate principal amount of up to $100,000,000 as provided herein and
ending on the Revolving Credit Maturity Date. The Borrower has requested that
the Issuing Banks issue Letters of Credit to support payment obligations
incurred in the ordinary course of business by the Borrower and the
Subsidiaries. The proceeds of the Term Loans made on the Closing Date are to be
used by the Borrower solely (a) to pay a dividend to CHS in an aggregate amount
not to exceed $1,225,000,000.00 (the “CHS Dividend”), (b) to pay fees and
expenses incurred in connection with the Spin-Off and (c) for working capital
and general corporate purposes. The proceeds of the Revolving Loans made after
the Closing Date are to be used by the Borrower solely for working capital and
general corporate purposes. Letters of Credit will be used for general corporate
purposes of the Borrower and the Subsidiaries.

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABL Facility Credit Agreement” shall mean (a) the ABL Credit Agreement dated as
of the Closing Date, among the Borrower, the lenders from time to time party
thereto, and UBS AG, Stamford Branch, as administrative agent and collateral
agent, as the same may be amended, restated, amended and restated, supplemented
or otherwise



--------------------------------------------------------------------------------

modified from time to time in accordance with this Agreement and the ABL
Intercreditor Agreement and (b) one or more loan agreements among the Borrower
and other parties from time to time party thereto pursuant to which the
Indebtedness under the credit agreement referenced in clause (a) above has been
refinanced, repaid, prepaid, repurchased, redeemed, replaced, renewed, refunded
on increased in whole or in part in accordance with, and subject to, the
provisions of this Agreement (including Section 6.01(y)) and the ABL
Intercreditor Agreement.

“ABL Facility First Priority Collateral” shall have the meaning specified in the
ABL Intercreditor Agreement.

“ABL Facility Loan Documents” shall mean the “Loan Documents” (or any similar
term) under the ABL Facility Credit Agreement.

“ABL Facility Loans” shall mean the “Loans” under the ABL Facility Credit
Agreement.

“ABL Intercreditor Agreement” shall mean an Intercreditor Agreement among the
Borrower, the other Loan Parties, the Collateral Agent and the collateral agent
under the ABL Facility Loan Documents, substantially in the form of Exhibit A.

“ABL Lenders” shall have the meaning assigned to such term in the ABL
Intercreditor Agreement.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accepting Lenders” shall have the meaning assigned to such term in
Section 2.25(a).

“Acquired Entity” shall have the meaning assigned to such term in
Section 6.04(h).

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B, or such other form as may be supplied from time to time by
the Administrative Agent.

“Affected Class” shall have the meaning assigned to such term in
Section 2.25(a).

 

2



--------------------------------------------------------------------------------

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include any person that directly or indirectly owns 10% or more of
any class of Equity Interests of the person specified.

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate in effect at approximately 11:00 a.m. (London time) on such day for a one
month Interest Period commencing on the second Business Day after such day plus
1%; provided that in no event shall the Alternate Base Rate be less than (x) in
the case of Term Loans, 2.00%, and (y) in the case of Revolving Loans, 0.00%. If
the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate or the Adjusted LIBO Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition of the term Federal Funds
Effective Rate, the Alternate Base Rate shall be determined without regard to
clause (b) or (c), as applicable, of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective on the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, as the case may be.

“Alternative Incremental Facility Indebtedness” shall mean any Indebtedness
which (a) is in the form of one or more series of senior or junior secured notes
or senior unsecured notes or senior or junior secured bridge loans or senior
unsecured bridge loans or junior secured loans, (b) is issued, incurred,
created, assumed or guaranteed by any Loan Party, (c) is not an obligation of,
or otherwise Guaranteed by, any Subsidiary of the Borrower that is not a Loan
Party, (d) to the extent the same is secured, is not secured by any Lien on any
asset of the Borrower or any Subsidiary other than any asset constituting
Collateral, (e) to the extent the same is secured, is subject to the ABL
Intercreditor Agreement (if applicable) and a Pari Passu Intercreditor Agreement
(or, in the case of junior secured notes, junior secured bridge loans or junior
secured loans, a Junior Lien Intercreditor Agreement), (f) matures on or after,
and requires no scheduled payments of principal prior to, the Latest Term Loan
Maturity Date in effect at the time such Indebtedness is incurred (which, in the
case of bridge loans, shall be determined by reference to the loans or notes
into which such bridge loans are converted at maturity) (other than pursuant to
customary offers to purchase upon a change of control, payments required to
prevent any such Indebtedness from being treated as an “applicable high yield
discount obligation” within the meaning of Section 163(i)(1) of the Code, asset
sale or event of loss and customary acceleration rights after an event of
default), unless 100% of the Net Cash Proceeds thereof are used to prepay or
repay outstanding Term Loans, in

 

3



--------------------------------------------------------------------------------

which case such Indebtedness shall mature on or after the latest maturity date
of the Term Loans so prepaid or repaid, (g) contains no financial maintenance
covenants and (h) contains terms and conditions (excluding pricing) that are no
more favorable to the investors providing such Indebtedness that those
applicable to the Loans (except for covenants or other provisions applicable
only to periods after the latest final maturity date of the Loans existing under
this Agreement at the time of incurrence of such Indebtedness).

“Anti-Corruption Laws” shall have the meaning assigned to such term in
Section 5.08.

“Applicable Percentage” shall mean, for any day, (a) with respect to the
Revolving Credit Commitment Fee, 0.50% per annum (the “Revolving Credit
Commitment Fee Rate”), (b) with respect to any Eurodollar Term Loan or ABR Term
Loan, 5.75% per annum and 4.75% per annum, respectively, and (c) with respect to
any Eurodollar Revolving Loan and ABR Revolving Loan, 2.75% per annum and 1.75%
per annum, respectively.

“Approved Fund” shall mean any person (other than a natural person) that is
engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c)
an entity or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” shall mean Credit Suisse Securities (USA) LLC, UBS Securities LLC,
Citigroup Global Markets, Inc., JPMorgan Chase Bank N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, RBC Capital Markets, SunTrust Robinson Humphrey,
Inc. and Wells Fargo Securities, LLC.

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by the Borrower or any of the
Subsidiaries to any person other than the Borrower or any Subsidiary Guarantor
of (a) any Equity Interests of any of the Subsidiaries (other than directors’
qualifying shares) or (b) any other assets of the Borrower or any of the
Subsidiaries, other than:

(i) inventory, damaged, obsolete or worn out assets, scrap, surplus and
Permitted Investments, in each case disposed of in the ordinary course of
business;

(ii) donations of assets by the Borrower or any Subsidiary (whether of real or
personal property (including cash and Equity Interests)) to state or local
municipalities (or other Governmental Authorities), nonprofit organizations,
foundations, charities or similar entities of the Borrower’s or such
Subsidiary’s choice, with an aggregate fair market value not to exceed
$10,000,000 in any fiscal year of the Borrower;

(iii) dispositions by any Subsidiary that is not a Subsidiary Guarantor to the
Borrower or any other Subsidiary;

 

4



--------------------------------------------------------------------------------

(iv) sales or other dispositions of (x) Receivables of the Borrower or any of
the Subsidiaries that are more than 180 days past due or are written-off at the
time of such sale or disposition or (y) any Receivables of the Borrower or any
of the Subsidiaries that are self-pay accounts receivable and that are
reasonably determined by the Borrower to be unable to be paid in full within 150
days of the related service date, provided that the face value of all such
Receivables sold or disposed of on or after the Closing Date does not exceed
$25,000,000;

(v) sales or other dispositions of property (including like-kind exchanges) to
the extent that (x) such property is exchanged for credit against the purchase
price of similar or replacement property or (y) the proceeds of such sale or
disposition are applied to the purchase price of such property, provided that,
if the property so sold or exchanged constituted Collateral, then the property
so received shall also constitute Collateral;

(vi) leases or sub-leases of any real property or personal property in the
ordinary course of business;

(vii) dispositions of investments in joint ventures to the extent required by,
or made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in the joint venture arrangements and similar binding
arrangements;

(viii) licensings and sublicensings of intellectual property of the Borrower or
any Subsidiary in the ordinary course of business;

(ix) sales, transfers, leases or other dispositions of property in the ordinary
course of business consisting of the abandonment of intellectual property rights
which, in the reasonable good faith determination of the Borrower, are not
material to the conduct of the business of the Borrower and the Subsidiaries;

(x) dispositions of Equity Interests of any Subsidiary as contemplated by clause
(b) of the definition of Permitted Joint Venture;

(xi) dispositions consisting of the granting of Liens permitted by Section 6.02;
and

(xii) any sale, transfer or other disposition or series of related sales,
transfers or other dispositions (in each case other than of a Hospital or
Hospitals) having a value not in excess of $15,000,000.

“Asset Sale Reinvestment Trigger Date” shall mean the first date to occur after
the Closing Date on which the Borrower or any of its Subsidiaries consummates an
Asset Sale and, after giving pro forma effect to such Asset Sale, the Secured
Net Leverage Ratio (determined after giving effect to the proceeds from such
Asset Sale and any application thereof, but without netting any proceeds not
applied) does not exceed 2.75 to 1.00.

 

5



--------------------------------------------------------------------------------

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit C or such other form as shall be approved by the Administrative
Agent.

“Available Amount” shall mean, as at any date of determination, an amount (if
positive) equal to (a) for each fiscal year of the Borrower commencing with the
fiscal year ending December 31, 2016, for which Excess Cash Flow shall have been
positive, the Excess Cash Flow for such years that is retained by the Borrower
after application of Section 2.13(c), minus (b) the aggregate amount of all
Restricted Payments made in reliance on Section 6.06(a)(vii) prior to such date,
minus (c) the aggregate amount paid in reliance on Section 6.09(b)(iii) prior to
such date, minus (d) the aggregate amount of all investments made in reliance on
Section 6.04(y)(i) prior to such date.

“Available Declined Proceeds Amount” shall mean, as at any date of
determination, an amount (if positive) equal to (a) the aggregate amount of
Declined Proceeds retained by the Borrower after the Closing Date, minus (b) the
aggregate amount paid in reliance on Section 6.09(b)(iv) prior to such date,
minus (c) the aggregate amount of all investments made in reliance on
Section 6.04(y)(ii) prior to such date.

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D, or such other
form as shall be approved by the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.

“Capital Expenditures” shall mean, for any period, the additions to property,
plant and equipment and other capital expenditures of the Borrower and its
consolidated subsidiaries (including all amounts expended or capitalized under
Capital Lease Obligations, but excluding any amount representing capitalized
interest) that are (or should be) set forth in a consolidated statement of cash
flows of the Borrower for such period prepared in accordance with GAAP, but
excluding in each case any such expenditure (i) made with insurance proceeds,
condemnation awards or damage recovery

 

6



--------------------------------------------------------------------------------

proceeds, (ii) made with the proceeds of the issuance of Equity Interests, (iii)
to the extent such expenditure is made with proceeds that would have constituted
Net Cash Proceeds under clause (a) of the definition of the term “Net Cash
Proceeds” (but for the application of the provisos to such clause (a)), (iv) to
the extent of the credit against the gross purchase price of newly acquired
equipment granted by the seller of such newly acquired equipment for other
equipment that is simultaneously traded-in at the time of purchase of such newly
acquired equipment, (v) is accounted for as a capital expenditure pursuant to
GAAP but that actually is paid for by a third party (excluding the Borrower or
any Subsidiary) and for which neither the Borrower nor any Subsidiary has
provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other person (whether
before, during or after such period) or (vi) constituting the purchase price of
any Permitted Acquisition or any investment permitted under Sections 6.04(a),
6.04(i), 6.04(j), 6.04(k), 6.04(y) or 6.04(z).

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP (excluding any lease that
would be required to be so classified as a result of a change in GAAP after the
Closing Date), and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.

“Captive Insurance Subsidiary” shall mean a Subsidiary established for the
purpose of insuring the healthcare businesses or Facilities owned or operated by
the Borrower or any of the Subsidiaries, any joint venture of the Borrower or
any of the Subsidiaries or any physician or other personnel employed by or on
the medical staff of any such business or Facility.

“Cash Management Obligations” shall mean the obligations owed by the Borrower or
any Subsidiary to the Administrative Agent, any Arranger, any Lender or an
Affiliate of any of the foregoing in respect of any overdraft protections,
netting services and similar arrangements arising from treasury, depository and
cash management services, any automated clearing house transfers of funds or any
credit card or similar services, in each case in the ordinary course of
business.

A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the Closing Date), shall own, directly or indirectly,
beneficially or of record, shares representing more than 40% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Borrower (other than a transaction following which holders of securities
that represented 100% of such aggregate ordinary voting power represented by the
issued and outstanding capital stock of the Borrower immediately prior to such
transaction (or other securities into which such securities are converted as
part of such transaction) own, directly or indirectly, shares representing at
least a majority of the aggregate ordinary voting power represented by the
issued and outstanding capital stock of the surviving Person in such transaction
immediately after such transaction), (b) a majority of the seats (other than
vacant seats) on the board of

 

7



--------------------------------------------------------------------------------

directors of the Borrower shall at any time be occupied by persons who were
neither (i) nominated by the board of directors of the Borrower, (ii) appointed
by directors so nominated or (iii) approved by the board of directors of the
Borrower as director candidates prior to their election to such board of
directors, or (c) any change in control (or similar event, however denominated)
with respect to the Borrower or any Subsidiary shall occur under and as defined
in any indenture or agreement in respect of Material Indebtedness to which the
Borrower or any Subsidiary is a party (other than under any indenture or
agreement in respect of Material Indebtedness assumed in connection with a
Permitted Acquisition, any change in control triggered by the Permitted
Acquisition pursuant to which such Indebtedness was assumed). For the avoidance
of doubt, the consummation of the Distribution and the Spin-Off on the Closing
Date shall not constitute a Change in Control.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.14, by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any policy, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date; provided that, notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“CHS” shall have the meaning assigned to such term in the Preliminary Statement.

“CHS Dividend” shall have the meaning assigned to such term in the Preliminary
Statement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Other Term Loans and, when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Credit Commitment, a Term Loan Commitment
or any Incremental Term Loan Commitment.

“Closing Date” shall mean the first date on which the conditions precedent set
forth in Section 4.02 are satisfied or waived in accordance with
Section 9.08(b).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

8



--------------------------------------------------------------------------------

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment, Term Loan Commitment and/or Incremental Term Loan Commitment.

“Commitment Fees” shall mean the Revolving Credit Commitment Fees.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated March 2016.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and (except in the case of
clause (a)(x) below) to the extent deducted (and not added back) in determining
such Consolidated Net Income, the sum of :

(i) interest expense (net of interest income), including amortization and write
offs of debt discount and debt issuance costs and commissions, discounts and
other fees and charges associated with (x) letters of credit, (y) obtaining or
unwinding Hedging Agreements or (z) surety bonds for financing activities, in
each case for such period,

(ii) provision for taxes based on income, profits or capital and franchise
taxes, including Federal, foreign, state, franchise, excise and similar taxes
and foreign withholding taxes paid or accrued during such period, including any
penalties and interest relating to any tax examinations for such period,

(iii) depreciation and amortization expenses including acceleration thereof and
including the amortization of the increase in inventory resulting from the
application of Statement of Financial Accounting Standards No. 141 (“FASB 141”)
for transactions contemplated hereby, including Permitted Acquisitions, for such
period,

(iv) non-cash compensation expenses arising from the sale of Equity Interests,
the granting of options to purchase Equity Interests, the granting of
appreciation rights in respect of Equity Interests and similar arrangements for
such period,

(v) the excess of the expense in respect of post-retirement benefits and
post-employment benefits accrued under Statement of Financial Accounting
Standards No. 106 (“FASB 106”) and Statement of Financial Accounting Standards
No. 112 (“FASB 112”) over the cash expense in respect of such post-retirement
benefits and post-employment benefits for such period,

(vi) minority interest (to the extent distributions are not required to be made
and are not made in respect thereof),

(vii) upfront fees or charges arising from any Permitted Receivables Transaction
for such period, and any other amounts for such period comparable to or in the
nature of interest under any Permitted Receivables Transaction, and losses on
dispositions of Receivables and related assets in connection with any Permitted
Receivables Transaction for such period,

 

9



--------------------------------------------------------------------------------

(viii) fees and expenses for such period incurred or paid in connection with the
Transactions,

(ix) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that such amount is reasonably likely to
be reimbursed by the insurer and only to the extent that such amount is (A) not
denied by the applicable carrier in writing within 180 days and (B) in fact
reimbursed within 365 days of the date of the relevant event (with a deduction
for any amount so added back to the extent not so reimbursed within such
365 days), expenses with respect to liability or casualty events,

(x) proceeds of received business interruption insurance,

(xi) any fees and expenses incurred during such period in connection with any
acquisition, investment, recapitalization, asset disposition, issuance or
repayment of debt, issuance of Equity Interests, Permitted Receivables
Transaction, refinancing transaction or amendment or other modification of any
debt instrument (in each case, including any such transaction undertaken but not
completed),

(xii) any (w) severance costs, relocation costs, integration and facilities
opening costs, signing costs, retention or completion bonuses and transition
costs incurred during such period, (x) cash restructuring related or
nonrecurring cash merger costs and expenses incurred during such period as a
result of any acquisition, investment, recapitalization, or asset disposition
permitted hereunder; provided, that the aggregate amount added to or included in
Consolidated EBITDA pursuant to this subclause (x) for any period of four
consecutive fiscal quarters shall not exceed an amount equal to 20% of
Consolidated EBITDA, calculated prior to giving effect to any amounts added to
or included in Consolidated EBITDA pursuant to this subclause (x) and prior to
giving effect to any additions to Consolidated EBITDA in respect of such period
pursuant to Section 1.03, (y) other nonrecurring cash losses and charges for
such period and (z) fees, expenses and charges incurred during such period in
respect of litigation (including legal fees) against the Borrower or any of its
Subsidiaries, and

(xiii) any other non-cash charges, write-downs, expenses, losses or items
reducing such Consolidated Net Income during such period including any
impairment charges or the impact of purchase accounting; provided that if any
non-cash charge or other item referred to in this clause (xiii) represents an
accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA in such future period to such extent paid, and minus

(b) without duplication, (i) non-recurring gains (including any non-cash gains
as a result of the consummation of any Offer) and (ii) all cash payments made
during such period on account of reserves, restructuring charges and other
non-cash charges added to

 

10



--------------------------------------------------------------------------------

Consolidated Net Income pursuant to clause (a)(xiii) (other than any such
non-cash charges that if originally paid in cash and so not taken as non-cash
charges would have been added to Consolidated Net Income above pursuant to
clause (a)(xii)) in a previous period.

For purposes of determining Consolidated EBITDA under this Agreement,
Consolidated EBITDA for the fiscal quarters ended March 31, 2015, June 30, 2015,
September 30, 2015, and December 31, 2015, shall be deemed to be $59,913,000,
$69,988,000, $59,484,000 and $76,907,000, respectively (which amounts, for the
avoidance of doubt shall be subject, without duplication, to add-backs and
adjustments pursuant to this definition and shall give effect to calculations
made on a pro forma basis in accordance with Section 1.03 that in each case may
become applicable due to actions taken on or after the Closing Date after giving
effect to the consummation of the Transactions).

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense paid in cash (including imputed interest expense in respect of
Capital Lease Obligations and Synthetic Lease Obligations) of the Borrower and
the Subsidiaries for such period, net of interest income, determined on a
consolidated basis in accordance with GAAP and (b) the dividends paid in cash
during such period by the Borrower and the Subsidiaries on a consolidated basis
in respect of Disqualified Stock, but excluding, however, to the extent
otherwise included therein, (i) fees and expenses associated with the
consummation of the Transactions, (ii) annual agency fees paid to the
Administrative Agent, (iii) costs associated with obtaining or unwinding any
Hedging Agreements, (iv) fees and expenses associated with any investment
permitted pursuant to Section 6.04, issuances of Equity Interests or
Indebtedness, Permitted Receivables Transactions or amendments of any
Indebtedness (whether or not consummated), (v) penalties and interest relating
to Taxes and (vi) all non-recurring cash interest expense consisting of
liquidated damages for failure to timely comply with registration rights
obligations and financing fees. For purposes of the foregoing, interest expense
shall be determined after giving effect to any net payments made or received by
the Borrower or any Subsidiary with respect to interest rate Hedging Agreements.

“Consolidated Net Income” shall mean, for any period, the net income or loss
((i) excluding extraordinary gains and losses, and gains and losses arising from
the proposed or actual disposition of material assets and (ii) excluding the
cumulative effect of changes in accounting principles) of the Borrower and the
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded the income of any Subsidiary to
the extent that the declaration or payment of dividends or similar distributions
by the Subsidiary of that income is not at the time permitted by operation of
the terms of its charter or any agreement, instrument, judgment, decree,
statute, rule or governmental regulation applicable to such
Subsidiary. Notwithstanding the foregoing, the amount of any cash dividends paid
by any Unrestricted Subsidiary and received by the Borrower or the Subsidiaries
during any such period shall be included, without duplication, in the
calculation of Consolidated Net Income for such period. There shall be excluded
from Consolidated Net Income for any period (i) gains and losses, including
unrealized gains and losses, for such period attributable to (v) the early

 

11



--------------------------------------------------------------------------------

extinguishment of Indebtedness, (w) discontinued operations, (x) facilities to
be closed within one year of the date of recognition of such gain or loss, (y)
obtaining or unwinding Hedging Agreements and (z) except as provided above,
interests in Unrestricted Subsidiaries, (ii) all deferred financing costs
written off or amortized and premiums paid or other expenses incurred directly
in connection with any extinguishment of Indebtedness and any net gain (loss)
from any write-off or forgiveness of Indebtedness and (iii) the effects of
purchase accounting adjustments to inventory, property, equipment and intangible
assets and deferred revenue in component amounts required or permitted by GAAP,
as a result of the Transactions or the amortization or write-off of any amounts
thereof.

“Contractual Obligation” shall mean, as to any person, any provision of any
security issued by such person or of any agreement, instrument or undertaking to
which such person is a party or by which it or any of the property owned by it
is bound.

“Contribution” shall have the meaning assigned to such term in the Preliminary
Statement.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Credit Facilities” shall mean the revolving credit, letter of credit and term
loan facilities provided for by this Agreement.

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash, cash equivalents and Permitted Investments and current and deferred
tax assets) of the Borrower and the Subsidiaries.

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Borrower and the Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness, (b)
current accrued and deferred income taxes and accrued interest, (c) outstanding
Revolving Loans and (d) outstanding ABL Facility Loans.

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.13(f).

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) defaults in its obligation to
make any Loan or fulfill any obligation required to be made or fulfilled by it
hereunder in the case of any funding requirement within two Business Days of the
date such Loans were required to be funded by it hereunder, unless such Lender
notifies the

 

12



--------------------------------------------------------------------------------

Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (which conditions precedent, together with the applicable default, if
any, shall be specifically identified in such writing) has not been satisfied,
(b) has notified the Administrative Agent or any Loan Party in writing that it
does not intend to satisfy any such obligations, (c) has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, custodian, administrator, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, custodian,
administrator, assignee for the benefit of creditors or similar Person charged
with the reorganization or liquidation of its business, appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that if a Lender
would be a “Defaulting Lender” solely by reason of events relating to a parent
company of such Lender or solely because a Governmental Authority has been
appointed as receiver, conservator, trustee or custodian for such Lender, such
Lender shall not be a “Defaulting Lender” if and for so long as such Lender
confirms in writing, upon request by the Administrative Agent, that it will
continue to comply with its obligations to make Loans and fulfill all other
obligations required to be made and fulfilled by it hereunder, or (d) has, or
has a direct or indirect parent company that has, become the subject of a
Bail-In Action (as defined in Section 9.19).

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to an officer’s
certificate, setting forth the basis of such valuation, less the amount of cash
or cash equivalents (including Permitted Investments) received in connection
with a subsequent payment, redemption, retirement, sale or other disposition of
such Designated Non-Cash Consideration. A particular item of Designated Non-Cash
Consideration will no longer be considered to be outstanding when and to the
extent it has been paid, redeemed or otherwise retired or sold or otherwise
disposed of in compliance with Section 6.05(b).

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(except (i) as a result of a change of control or asset sale so long as any
rights of the holders thereof upon the occurrence of a change of control or
asset sale shall be subject to the prior repayment in full of the Loans and all
other Obligations that are accrued and payable and the termination of the
Commitments or (ii) pursuant to any put option with respect to any Equity
Interests of a Permitted Syndication Subsidiary granted in favor of any
Permitted Syndication Transaction Partner), or is redeemable at the option of
the holder thereof, in whole or in part, in each case at any time on or prior to
the first anniversary of the Latest Term Loan Maturity

 

13



--------------------------------------------------------------------------------

Date in effect at the time such Equity Interest is issued, or (b) is convertible
into or exchangeable (unless at the sole option of the issuer thereof) for (i)
Indebtedness or (ii) any Equity Interest referred to in clause (a) above, in
each case at any time prior to the first anniversary of the Latest Term Loan
Maturity Date in effect at the time such Equity Interest is issued.

“Distribution” shall have the meaning assigned to such term in the Preliminary
Statement.

“dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

“Effective Yield” shall mean, as of any date of determination with respect to
any term loan, the sum of (i) the higher of (A) the “Adjusted LIBO rate” on such
date for a deposit in dollars with a maturity of one month and (B) the “LIBOR
floor”, if any, with respect thereto as of such date, (ii) the interest rate
margin as of such date (with such interest rate margin to be determined by
reference to the “Adjusted LIBO rate”) and (iii) the amount of original issue
discount and upfront fees thereon (converted to yield assuming a four-year
average life and without any present value discount but excluding any
arrangement, structuring, syndication, commitment or other fees in connection
therewith that are not shared with all providers of such financing).

“Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund or other entity (but not any natural person) that is
an “accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) that extends credit or invests in bank loans as one of its
businesses; provided that in any event, “Eligible Assignee” shall not include
(x) the Borrower or any Affiliate (which for this purpose shall not include the
Administrative Agent or any of its branches or Affiliates engaged in the
business of making commercial loans) thereof (it being understood that that the
Borrower shall be permitted to repurchase Term Loans pursuant to
Section 2.12(e)) or (y) any Defaulting Lender.

“Engagement Letter” shall mean the Engagement Letter dated as of March 23, 2016,
among the Borrower and Credit Suisse Securities (USA) LLC.

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and legally binding agreements in each case, relating to protection of
the environment, natural resources, occupational health and safety or Hazardous
Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or

 

14



--------------------------------------------------------------------------------

non-compliance with any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment, recycling, arrangement for disposal, or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the presence or Release of any Hazardous Materials or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) a failure by
any Plan to meet the minimum funding standards (within the meaning of Section
412 of the Code or Section 302 of ERISA) applicable to such Plan, in each case
whether or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan or the withdrawal or partial withdrawal of the Borrower
or any of its ERISA Affiliates from any Plan or Multiemployer Plan, (f) the
receipt by the Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (g) the receipt by the
Borrower or any of its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA or in endangered or
critical status, within the meaning of Section 432 of the Code or Section 305 of
ERISA, (h) the occurrence of a “prohibited transaction” with respect to which
the Borrower or any of the Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code) or with respect to which the Borrower or
any such Subsidiary could otherwise be liable or (i) any other event or
condition with respect to a Plan or Multiemployer Plan that could result in
liability of the Borrower or any Subsidiary.

 

15



--------------------------------------------------------------------------------

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean, for any fiscal year of the Borrower (beginning
with the fiscal year ending December 31, 2016), the excess of (a) the sum,
without duplication, of (i) Consolidated Net Income for such fiscal year,
(ii) an amount equal to the amount of all non-cash charges or losses to the
extent deducted in arriving at such Consolidated Net Income, (iii) an amount
equal to the provision for Taxes based on income, profits or capital of the
Borrower and the Subsidiaries, including Federal, foreign, state, franchise,
excise and similar taxes and foreign withholding taxes paid or accrued during
such period to the extent deducted in arriving at such Consolidated Net Income,
(iv) [reserved], (v) reductions to noncash working capital of the Borrower and
the Subsidiaries for such fiscal year (i.e., the decrease, if any, in Current
Assets minus Current Liabilities from the beginning to the end of such fiscal
year, excluding decreases resulting from any Permitted Acquisition or
disposition occurring during such fiscal year) and (vi) an amount equal to all
anticipated payments deducted from Excess Cash Flow pursuant to clause (b)(vi)
in any prior period that the Borrower has determined will not be made, or that
were not made during the applicable four fiscal quarter period, and that have
not previously been added back to Excess Cash Flow pursuant to this clause
(a)(vi) over (b) the sum, without duplication, of (i) the amount of any Taxes
(including penalties and interest) payable in cash by the Borrower and the
Subsidiaries with respect to such fiscal year, (ii) Capital Expenditures made in
cash during such fiscal year, except to the extent financed with the proceeds of
Indebtedness (other than Revolving Loans and ABL Facility Loans), equity
issuances, casualty proceeds or condemnation proceeds to the extent such
proceeds would not be included in Consolidated Net Income, (iii) permanent
repayments of Indebtedness (other than mandatory prepayments of Loans under
Section 2.13 and Voluntary Prepayments) made in cash by the Borrower and the
Subsidiaries during such fiscal year, but only to the extent that the
Indebtedness so prepaid by its terms cannot be reborrowed or redrawn and such
prepayments do not occur in connection with a refinancing of all or any portion
of such Indebtedness, (iv) payments by the Borrower and the Subsidiaries during
such fiscal year in respect of long-term liabilities of the Borrower and the
Subsidiaries other than Indebtedness, (v) the aggregate amount of cash
consideration paid by the Borrower and the Subsidiaries (on a consolidated
basis) in connection with Permitted Acquisitions or other investments permitted
pursuant to Section 6.04 (other than Section 6.04(b)), except to the extent any
such Permitted Acquisition or investment is financed with the proceeds of
Indebtedness (other than Revolving Loans and ABL Facility Loans) or equity
issuances, to the extent such proceeds would not be included in Consolidated Net
Income, (vi) the aggregate amount of cash consideration required to be paid by
the Borrower and the Subsidiaries (on a consolidated basis) in the subsequent
first four fiscal quarters following such fiscal year pursuant to binding
contracts related to Permitted Acquisitions and Capital Expenditures entered
into during such fiscal year, (vii) the aggregate amount of any premium,
make-whole or penalty payments actually paid in cash by the Borrower or the
Subsidiaries during such period that are required to be made in connection with
any

 

16



--------------------------------------------------------------------------------

prepayment of Indebtedness to the extent not deducted in determining
Consolidated Net Income for such fiscal year, (viii) cash expenditures in
respect of Hedging Agreements to the extent not deducted in determining
Consolidated Net Income for such fiscal year, (ix) additions to noncash working
capital for such fiscal year (i.e., the increase, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year,
excluding increases resulting from any Permitted Acquisition or disposition
occurring during such fiscal year), (x) an amount equal to the amount of all
non-cash credits or gains to the extent included in arriving at such
Consolidated Net Income and the amount related to items that were added to or
not deducted from net income or loss in calculating Consolidated Net Income to
the extent such items represented a cash payment or cash expenditure (which had
not reduced Excess Cash Flow in a prior fiscal year) and (xi) the aggregate
amount of cash expenditures paid by the Borrower and the Subsidiaries (on a
consolidated basis) pursuant to Section 6.06(a)(iii), (v) and (ix) (except to
the extent any such cash expenditure is financed with the proceeds of
Indebtedness (other than Revolving Loans and ABL Facility Loans) or equity
issuances, to the extent such proceeds would not be included in Consolidated Net
Income); provided that in no event shall the calculation of Excess Cash Flow
include any insurance proceeds or proceeds of any condemnation, taking or
similar occurrence.

“Excluded Assets” shall mean, (a) any fee-owned real property acquired after the
Closing Date with a fair market value of less than $5,000,000 and all leasehold
interests; (b) motor vehicles and other assets subject to certificates of title
(other than to the extent a security interest in such assets can be perfected by
filing a Uniform Commercial Code financing statement); (c) Excluded Equity
Interests; (d) Commercial Tort Claims with a value of less than $1,000,000; (e)
any lease, license or other agreement or any property subject to a purchase
money security interest or similar arrangement not prohibited by this Agreement
to the extent that a grant of a security interest therein would violate or
invalidate such lease, license or agreement or purchase money security interest
or similar arrangement or create a right of termination in favor of any other
party thereto (other than the Borrower or any Subsidiary Guarantor) (after
giving effect to Section 9-406, 9-407, 9-408 and any other anti-assignment
provisions of the Uniform Commercial Code or other applicable law and rules of
equity), other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code notwithstanding
such prohibition; (f) those assets as to which the Administrative Agent and the
Borrower reasonably agree that the cost of obtaining such a security interest or
perfection thereof are excessive in relation to the benefit to the Lenders of
the security to be afforded thereby; (g) promissory notes issued by employees of
any grantor; and (h) “intent-to-use” trademark applications.

“Excluded Equity Interests” shall mean (a) voting Equity Interests issued by any
Foreign Subsidiary in excess of 66% of the outstanding voting Equity Interests
of such Foreign Subsidiary, (b) Equity Interests issued by any Person other than
wholly-owned Subsidiaries of the Borrower or any Subsidiary Guarantor to the
extent a pledge over such Equity Interests is not permitted by such Person’s
organizational or joint-venture documents, (c) Equity Interests issued by any
Permitted Syndication Subsidiary to the extent a pledge over such Equity
Interests is not permitted by a Contractual Obligation that is not prohibited by
this Agreement or is not permitted under any requirement of law

 

17



--------------------------------------------------------------------------------

(after giving effect to Section 9-406, 9-407, 9-408 and any other
anti-assignment provisions of the Uniform Commercial Code or other applicable
law and rules of equity) and (d) Equity Interests issued by any Securitization
Subsidiary to the extent the pledge of such Equity Interests is prohibited by a
Contractual Obligation that is not prohibited by this Agreement or is not
permitted under any requirement of law (after giving effect to Section 9-406,
9-407, 9-408 and any other anti-assignment provisions of the Uniform Commercial
Code or other applicable law and rules of equity).

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above and (c) in the case of
the Administrative Agent or a Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.21(a)), any withholding tax that is
imposed on amounts payable to such Administrative Agent or Lender as a result of
any law in effect (including FATCA) at the time such Administrative Agent or
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Administrative Agent or Lender’s failure to comply with
Section 2.20(e), except to the extent that such Administrative Agent or Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding tax pursuant to Section 2.20(a).

“Existing Letter of Credit” shall mean each Letter of Credit previously issued
for the account of any of the Loan Parties that is outstanding on the Closing
Date and is listed on Schedule 1.01(a).

“Extended OID” shall have the meaning assigned to such term in Section 2.27.

“Facility” shall mean any Hospital, outpatient clinic, long-term care facility,
ambulatory center, nursing home or rehabilitation center and related medical
office building or other facility owned or used by the Borrower or any
Subsidiary in connection with their respective business.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, and any regulations or official interpretations thereof issued
after the date of this Agreement.

“FCPA” shall mean the United States Foreign Corrupt Practices Act of 1977.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank

 

18



--------------------------------------------------------------------------------

of New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for the day for such transactions received by
the Administrative Agent from three Federal funds brokers of recognized standing
selected by it. If the Federal Funds Effective Rate is less than zero, it shall
be deemed to be zero hereunder.

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the L/C
Participation Fees and the Issuing Bank Fees.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“GAAP” shall mean United States generally accepted accounting principles.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include (i) endorsements for collection or deposit in
the ordinary course of business or (ii) Practice Guarantees. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount (based on the maximum reasonably anticipated net liability in respect
thereof as determined by the Borrower in good faith) of the primary obligation
or portion thereof in respect of which such Guarantee is made or, if not stated
or determinable, the maximum reasonably anticipated net liability in respect
thereof (assuming such person is required to perform thereunder) as determined
by the Borrower in good faith.

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit E, dated as of the Closing Date
among the Borrower, the Subsidiaries party thereto and the Collateral Agent for
the benefit of the Secured Parties.

 

19



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos and asbestos-containing
materials, urea formaldehyde foam insulation, polychlorinated biphenyls,
chlorofluorocarbons and all other ozone-depleting substances, medical,
biological and animal wastes and (b) without limitation of the foregoing, any
other chemical, material, substance or waste that is prohibited, limited or
regulated by or pursuant to any Environmental Law.

“Health Care Associates” shall have the meaning assigned to such term in
Section 6.04(e).

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Hospital” shall mean each hospital now or hereafter owned, leased or operated
by the Borrower or any of the Subsidiaries or in which the Borrower or any of
the Subsidiaries owns an equity interest. Set forth on Schedule 1.01(c) is a
list of all Hospitals in existence on the Closing Date owned or used by the
Borrower and the Subsidiaries.

“Increasing Revolving Credit Lender” shall have the meaning assigned to such
term in Section 2.26(a).

“Incremental Acquisition Revolving Credit Commitment Increase” shall mean a
Revolving Credit Commitment Increase designated as an “Incremental Acquisition
Revolving Credit Commitment Increase” by the Borrower, the Administrative Agent
and the applicable Increasing Revolving Credit Lenders in the applicable
Revolving Credit Commitment Increase Amendment, the effectiveness of which is
conditioned upon the consummation of a Permitted Acquisition (including the
refinancing of Indebtedness in connection therewith (to the extent required in
connection with such Permitted Acquisition) and the payment of related fees and
expenses).

“Incremental Acquisition Term Loan” shall mean an Incremental Term Loan
designated as an “Incremental Acquisition Term Loan” by the Borrower, the
Administrative Agent and the applicable Incremental Term Lenders in the
applicable Incremental Term Loan Assumption Agreement, the making of which is
conditioned upon the consummation of, and the proceeds of which will be used to
finance, a Permitted Acquisition (including the refinancing of Indebtedness in
connection therewith and the payment of related fees and expenses).

“Incremental Amount” shall mean, at any time, the excess, if any, of (a) the
greater of (x) $100,000,000 and (y) an amount equal to the maximum principal
amount of Indebtedness that, if fully drawn at such time, would not cause the
Secured Net Leverage Ratio to exceed 3.35:1.00 (calculated on a pro forma basis
in accordance with Section 1.03 after giving effect to the incurrence of such
Indebtedness and without giving effect to any cash proceeds thereof, but
including the application of such proceeds) over (b) the sum of (i) the
aggregate amount of all Incremental Term Loan Commitments

 

20



--------------------------------------------------------------------------------

established after the Closing Date and prior to such time pursuant to
Section 2.24 (whether in respect of Other Term Loans or otherwise), (ii) the
aggregate amount of all Revolving Credit Commitment Increases established after
the Closing Date and prior to such time pursuant to Section 2.26, (iii) the
aggregate amount of all revolving credit commitments established after the
Closing Date and prior to such time in accordance with Section 6.01(r) and (iv)
the aggregate principal amount of Indebtedness incurred pursuant to
Section 6.01(w) after the Closing Date and prior to such time; provided,
however, that, to the extent the proceeds of any Incremental Term Loans or any
Alternative Incremental Facility Indebtedness are used concurrently with the
incurrence thereof to prepay then-outstanding Term Loans, the establishment of
such Incremental Term Loan Commitments or the incurrence of such Alternative
Incremental Facility Indebtedness, as the case may be, shall not reduce the
Incremental Amount.

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental Term
Lenders.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.01(c). Incremental Term Loans may be made in
the form of additional Term Loans or, to the extent permitted by Section 2.24
and provided for in the relevant Incremental Term Loan Assumption Agreement,
Other Term Loans.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind (other than customer deposits and interest payable thereon
in the ordinary course of business), (b) all obligations of such person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all

 

21



--------------------------------------------------------------------------------

obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business and deferred payment for services to
employees or former employees incurred in the ordinary course of business and
payable in accordance with customary practices and other deferred compensation
arrangements), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such person, whether or
not the obligations secured thereby have been assumed, (f) all Guarantees by
such person of Indebtedness of others, (g) all Capital Lease Obligations and
Synthetic Lease Obligations of such person, (h) all obligations of such person
as an account party in respect of letters of credit, (i) all obligations of such
person in respect of bankers’ acceptances, (j) all obligations of such person
pursuant to any Permitted Receivables Transaction and (k) the aggregate
liquidation preference of all outstanding Disqualified Stock issued by such
person; provided that in all cases (w) Practice Guarantees, (x) earnouts, unless
not paid after becoming due and payable, and working capital adjustments under
acquisition or disposition agreements, (y) deferred or prepaid revenue and (z)
purchase price holdbacks in respect of a portion of the purchase price of an
asset to satisfy warranty or other unperformed obligations of the respective
seller, shall be excluded from the definition of “Indebtedness”. The
Indebtedness of any person shall include the Indebtedness of any partnership in
which such person is a general partner.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter or, with the
consent of each applicable Lender, 12 months thereafter, as the Borrower may
elect; provided, however, that if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest
Period. For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

 

22



--------------------------------------------------------------------------------

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” shall mean, as the context may require, except as provided in
clause (ii) of the penultimate sentence of Section 2.23(a), (a) each of the
Revolving Credit Lenders with an L/C Commitment set forth on Schedule 2.01, in
each case acting through any of its Affiliates or branches, in its capacity as
an issuer of Letters of Credit hereunder, (b) with respect to each Existing
Letter of Credit, the Lender that issued such Existing Letter of Credit, and
(c) any other Lender that may become an Issuing Bank pursuant to Section 2.23(i)
or 2.23(k), with respect to Letters of Credit issued by such Lender. Each
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates or branches of such Issuing Bank, in which case the
term “Issuing Bank” shall include any such Affiliate or branch with respect to
Letters of Credit issued by such Affiliate or branch.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

“Junior Lien Intercreditor Agreement” shall mean any intercreditor agreement,
collateral trust agreement or similar agreement governing the relative
priorities of the holders of the Obligations and Other Senior Secured Debt, on
the one hand, and the holders of Other Junior Secured Debt, on the other hand,
provided that such agreement (a) provides for such Indebtedness to be secured by
Liens on the Collateral having junior priority to the Liens securing the
Obligations and (b) is otherwise on terms reasonably acceptable to the
Administrative Agent and the Borrower.

“Latest Term Loan Maturity Date” shall mean, at any date of determination, the
latest maturity date applicable to any Term Loans or Term Loan Commitment
hereunder at such time.

“L/C Commitment” means, with respect to each Issuing Bank, the commitment of
such Issuing Bank to issue Letters of Credit hereunder. The initial amount of
each Issuing Bank’s L/C Commitment is set forth on Schedule 2.01, or if an
Issuing Bank has entered into an Assignment and Assumption or became an Issuing
Bank pursuant to an agreement designating it as contemplated by Section 2.23(i)
or 2.23(k), the amount set forth for such Issuing Bank as its L/C Commitment in
the Register maintained by the Administrative Agent or in such agreement.

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The L/C Exposure of any Revolving Credit
Lender at any time shall equal its Pro Rata Percentage of the aggregate L/C
Exposure at such time.

 

23



--------------------------------------------------------------------------------

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance, a Revolving Accession Agreement or an Incremental
Term Loan Assumption Agreement.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.23 and any Existing Letter of Credit.

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate of interest appearing on Reuters Screen LIBOR01 Page
(or on any successor or substitute page of such service, or any successor to
such service as determined by the Administrative Agent) as the London interbank
offered rate administered by ICE Benchmark Administration Limited for deposits
in dollars for a term comparable to such Interest Period, at approximately 11:00
a.m. (London time) on the date which is two Business Days prior to the
commencement of such Interest Period; provided that in no event shall the LIBO
Rate be less than (x) in the case of Term Loans, 1.00%, and (y) in the case of
Revolving Loans, 0.00%; provided further that, to the extent that an interest
rate is not ascertainable pursuant to the foregoing provisions of this
definition, the rate shall be, at any time, the rate per annum determined by the
Administrative Agent (the “Interpolated Rate”) (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Rate for the
longest period (for which that LIBO Rate is available in Dollars) that is
shorter than the Interest Period and (b) the LIBO Rate for the shortest period
(for which that LIBO Rate is available for Dollars) that exceeds the Interest
Period, in each case, at such time; provided that if the Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset. For the avoidance of doubt, the term “Lien” shall not be deemed to
include any license of intellectual property.

“Loan Documents” shall mean this Agreement, the Letters of Credit (including any
application in respect thereof referenced to in Section 2.23(b)), the Security
Documents, each Incremental Term Loan Assumption Agreement, the ABL
Intercreditor Agreement, any Pari Passu Intercreditor Agreement, any Junior Lien
Intercreditor Agreement, any Loan Modification Agreement, any Revolving
Accession Agreement, any Revolving Credit Commitment Increase Amendment and the
promissory notes, if any, executed and delivered pursuant to Section 2.04(e).

 

24



--------------------------------------------------------------------------------

“Loan Modification Agreement” shall mean a Loan Modification Agreement in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the other Loan Parties, one or more Accepting
Lenders and the Administrative Agent.

“Loan Modification Offer” shall have the meaning specified in Section 2.25(a).

“Loan Parties” shall mean the Borrower and the Subsidiary Guarantors.

“Loans” shall mean the Revolving Loans and the Term Loans.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, operations, financial condition or operating results of the
Borrower and the Subsidiaries, taken as a whole, (b) a material impairment of
the ability of the Loan Parties, taken as a whole, to perform their obligations
under the Loan Document to which they are or will be a party or (c) a material
impairment of the rights and remedies of or benefits available to the Lenders
under the Loan Documents.

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
intercompany loans), or obligations in respect of one or more Hedging
Agreements, of any one or more of the Borrower or any Subsidiary in an aggregate
principal amount exceeding $35,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.

“Material Subsidiary” shall mean any Subsidiary other than any (a) Permitted
Joint Venture Subsidiary, (b) Permitted Syndication Subsidiary,
(c) Securitization Subsidiary, (d) Foreign Subsidiary, (e) Captive Insurance
Subsidiary or (f) Non-Significant Subsidiary.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties” shall mean, initially, the owned real properties of the
Loan Parties specified on Schedule 1.01(d), and shall include each other parcel
of real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 5.12.

“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents, modifications and other security documents delivered pursuant to
Section 5.12 of this Agreement, each substantially in the form of Exhibit F.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

25



--------------------------------------------------------------------------------

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale (other than
Receivables sold in a Permitted Receivables Transaction), the aggregate cash
proceeds received in respect of such Asset Sale, and any cash payments received
in respect of promissory notes or other non-cash consideration delivered in
respect of such Asset Sale, net of (without duplication) (i) the reasonable
expenses (including legal fees and brokers’ and underwriters’ commissions paid
to third parties which are not Subsidiaries or Affiliates of the Borrower)
incurred in effecting such Asset Sale, (ii) any taxes reasonably attributable to
such Asset Sale and, in the case of an Asset Sale in a foreign jurisdiction, any
taxes reasonably attributable to the repatriation of the proceeds of such Asset
Sale reasonably estimated by the Borrower to be actually payable, (iii) any
amounts payable to a Governmental Authority triggered as a result of any such
Asset Sale, (iv) any Indebtedness or Contractual Obligation of the Borrower and
the Subsidiaries (other than the Loans, other Obligations and any Other Senior
Secured Debt) required to be paid or retained in connection with such Asset Sale
or to the extent such Indebtedness is required to be repaid because the asset
sold is removed from a borrowing base supporting such Indebtedness and (v) the
aggregate amount of reserves required in the reasonable judgment of the Borrower
or the applicable Subsidiary to be maintained on the books of the Borrower or
such Subsidiary in order to pay contingent liabilities with respect to such
Asset Sale (so long as amounts deducted from aggregate proceeds pursuant to this
clause (v) and not actually paid by the Borrower or any of the Subsidiaries in
liquidation of such contingent liabilities shall be deemed to be Net Cash
Proceeds received at such time as such contingent liabilities shall cease to be
obligations of the Borrower or any of the Subsidiaries); provided, however,
that, from and after the Asset Sale Reinvestment Trigger Date, if (x) the
Borrower intends to reinvest such proceeds in assets of a kind then used or
usable in the business of the Borrower and the Subsidiaries or in Permitted
Acquisitions or other investments permitted pursuant to Section 6.04 (other than
Sections 6.04(a) and 6.04(b)) within 15 months of receipt of such proceeds and
(y) no Default or Event of Default shall have occurred and shall be continuing
at the time of such receipt, such proceeds shall not constitute Net Cash
Proceeds except to the extent not so used at the end of such 15-month period, at
which time such proceeds shall be deemed to be Net Cash Proceeds; provided
further that if during such 15-month period the Borrower or a Subsidiary enters
into a written agreement committing it to so apply all or a portion of such
proceeds, such 15-month period will be extended with respect to the amount of
proceeds for an additional six months, at which time such proceeds shall be
deemed to be Net Cash Proceeds; (b) with respect to any issuance or incurrence
of Indebtedness (other than Indebtedness incurred pursuant to any Receivables
Transaction), the cash proceeds thereof, net of all taxes and customary fees,
commissions, costs and other expenses incurred in connection therewith; and (c)
with respect to any sale of Receivables in a Receivables Transaction, the
initial cash proceeds thereof (and any subsequent cash proceeds therefrom to the
extent resulting from an increase in the Receivables Transaction Amount above
the highest previous Receivables Transaction Amount balance), in each case
received by the applicable originators net of all taxes and customary fees,
commissions, costs and other expenses incurred in connection therewith.

“New Loan Margin” shall have the meaning assigned to such term in Section 2.27.

 

26



--------------------------------------------------------------------------------

“New Term Loan” shall mean any Pari Passu Debt in the form of term loans secured
by Liens on the Collateral having the same priority as the Liens securing the
Term Loans (but excluding, for the avoidance of doubt, any Incremental Term
Loans), made to the Borrower or any of its subsidiaries, the proceeds of which
will be used to finance, in whole or in part, one or more Permitted
Acquisitions.

“New Term Loan OID” shall have the meaning assigned to such term in
Section 2.27.

“New Term Loan Yield Differential” shall have the meaning assigned to such term
in Section 2.27.

“Non-Significant Subsidiary” shall mean at any time, any Subsidiary (a) which at
such time has total assets book value (including the total assets book value of
any subsidiaries of such Subsidiary), or for which the Borrower or any of the
Subsidiaries shall have paid (including the assumption of Indebtedness) in
connection with the acquisition of Equity Interests or the total assets of such
Subsidiary, less than $10,000,000 or (b) which does not and will not itself or
through its subsidiaries own a Hospital or an interest in a Hospital or manage
or operate a Hospital; provided that the total assets of all Non-Significant
Subsidiaries at any time does not exceed 5.0% of the total assets of the
Borrower and the Subsidiaries on a consolidated basis. Schedule 1.01(g)
contains, as of the Closing Date, a true, correct and complete list of all
Non-Significant Subsidiaries.

“Notice of Increase” shall have the meaning assigned to such term in
Section 2.26(a).

“Obligations” shall mean all obligations defined as “Bank Loan Obligations” in
the Guarantee and Collateral Agreement and the other Security Documents.

“OFAC” shall have the meaning assigned to such term in Section 3.23.

“OID” shall have the meaning assigned to such term in Section 2.24(b).

“Offer” shall have the meaning assigned to such term in Section 2.12(e)(i).

“Offer Loans” shall have the meaning assigned to such term in
Section 2.12(e)(i).

“Other Junior Secured Debt” shall mean Indebtedness secured by Liens on the
Collateral having a priority junior to that of the Liens securing the
Obligations (excluding, for the avoidance of doubt, the ABL Facility Loans).

“Other Senior Secured Debt” shall mean Pari Passu Debt and Alternative
Incremental Facility Indebtedness, in each case secured by Liens on the
Collateral having the same priority as the Liens securing the Obligations
(excluding, for the avoidance of doubt, the ABL Facility Loans).

 

27



--------------------------------------------------------------------------------

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Other Term Loan Margin” shall have the meaning assigned to such term in
Section 2.24(b).

“Other Term Loan Reference Margin” shall have the meaning assigned to such term
in Section 2.24(b).

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.24(a).

“Pari Passu Debt” shall mean Indebtedness which (a) is issued, incurred,
created, assumed or guaranteed by any Loan Party, (b) is not an obligation of,
or otherwise Guaranteed by, any Subsidiary of the Borrower that is not a Loan
Party, (c) is not secured by any Lien on any asset of the Borrower or any
Subsidiary other than any asset constituting Collateral, (d) does not amortize
at a rate per annum in excess of 1.00% during any period of four consecutive
fiscal quarters commencing on or after the date such Pari Passu Debt is incurred
by any Loan Party, (e) is subject to a Pari Passu Intercreditor Agreement and
(f) is issued, incurred, created or assumed (i) to finance, or otherwise in
connection with, a Permitted Acquisition, (ii) in order to extend, renew,
refinance or replace existing Pari Passu Debt, provided that (A) the principal
amount of such Pari Passu Debt is not increased (except by an amount not to
exceed (1) the amount of unpaid accrued interest and premium on the existing
Pari Passu Debt so extended, renewed, refinanced or replaced, plus (2) other
reasonable amounts paid and fees and expenses incurred in connection with such
extension, renewal, refinancing or replacement) and (B) neither the final
maturity nor the weighted average life to maturity of such Pari Passu Debt is
decreased thereby or (iii) in order to obtain Net Cash Proceeds, 100% of which
(if not used in the manner set forth in the foregoing clauses (i) and (ii)) are
used by the Borrower, not later than the fifth Business Day following the
receipt thereof, to prepay outstanding Term Loans in the manner set forth in
Section 2.13(g).

“Pari Passu Debt Obligations” shall have the meaning assigned to such term in
the Guarantee and Collateral Agreement.

“Pari Passu Intercreditor Agreement” shall mean any intercreditor agreement,
collateral trust agreement or similar agreement governing the relative
priorities of the holders of the Obligations, on the one hand, and the holders
of the Pari Passu Debt Obligations, on the other hand, provided that such
agreement (a) contains terms that are not less favorable to the holders of the
Obligations than to the holders of the Pari Passu Debt Obligations, (b) provides
for the Pari Passu Debt Obligations to be secured by Liens on the Collateral
having the same priority as, or junior priority to, the Liens securing the
Obligations and (c) is otherwise on terms reasonably acceptable to the
Administrative Agent and the Borrower; provided, however, that for purposes of
the use of the term “Pari Passu Intercreditor Agreement” in the definition of
Pari Passu Debt, the term shall mean a Pari Passu Intercreditor Agreement other
than the Collateral and Guarantee Agreement and the Mortgages.

 

28



--------------------------------------------------------------------------------

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(f).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(h).

“Permitted Additional Debt” of any Loan Party shall mean any unsecured
Indebtedness of such Loan Party or an unsecured or subordinated Guarantee of or
by such Loan Party, in each case which (a) matures on or after, and requires no
scheduled payments of principal prior to, the date that is 91 days after the
Latest Term Loan Maturity Date in effect at the time such Indebtedness is
incurred (which, in the case of bridge loans, shall be determined by reference
to the loans or notes into which such bridge loans are converted at maturity)
(other than pursuant to customary offers to purchase upon a change of control,
payments required to prevent any such Indebtedness from being treated as an
“applicable high yield discount obligation” within the meaning of
Section 163(i)(1) of the Code, asset sale or event of loss and customary
acceleration rights after an event of default), (b) contains no financial
maintenance covenants unless such financial maintenance covenants are added to
this Agreement for the benefit of the Lenders hereunder and (c) to the extent
the same is subordinated to any Indebtedness, is subordinate or junior in right
of payment to the Obligations, pursuant to a written agreement on terms
customary for similar Indebtedness at the time of issuance.

“Permitted Amendments” shall have the meaning assigned to such term in
Section 2.25(c).

“Permitted Interest Transfer” shall mean a sale, issuance or other transfer of
securities of a Subsidiary or of assets of any Subsidiary to a new Subsidiary,
or sale, issuance or transfer of securities of a Subsidiary to another person if
after such sale, issuance or other transfer, such Subsidiary shall meet the
applicable requirements of the definition of “Permitted Joint Venture
Subsidiary”, “Non-Significant Subsidiary” or “Permitted Syndication Subsidiary”;
provided that (a) the aggregate fair market value (determined at the time of and
after giving effect to any Permitted Interest Transfer) of all Permitted
Interest Transfers made to, or in connection with the establishment of, a
Permitted Joint Venture shall not exceed $100,000,000 and (b) at the time of and
after giving effect to any Permitted Interest Transfer the total book value of
the assets, calculated as of the date of the applicable Permitted Interest
Transfer, of all Subsidiaries (other than Loan Parties) that become Permitted
Joint Venture Subsidiaries or Permitted Syndication Subsidiaries after the
Closing Date as a result of a Permitted Interest Transfer made after the Closing
Date shall not exceed (i) 10% of the total book value of the assets of the
Borrower and the Subsidiaries on a consolidated basis, calculated as of the date
of the applicable Permitted Interest Transfer, in the case of Permitted Joint

 

29



--------------------------------------------------------------------------------

Venture Subsidiaries, and (ii) 10% of the total book value of the assets of the
Borrower and the Subsidiaries on a consolidated basis, calculated as of the date
of the applicable Permitted Interest Transfer, in the case of Permitted
Syndication Subsidiaries.

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through (d)
above; and

(f) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Permitted Joint Venture Subsidiary” shall mean a partially owned Subsidiary
pursuant to which the Borrower or such Subsidiary conducts a Permitted Joint
Venture.

“Permitted Joint Ventures” shall mean (a) acquisitions (by merger, purchase,
lease (including any lease that contains upfront payments or buy out options) or
otherwise), not constituting Permitted Acquisitions, by the Borrower or any of
the Subsidiaries of interests in any of the assets of, or shares of the capital
stock of or other Equity Interests in, a person or division or line of business
of any person engaged in the same business as the Borrower and the Subsidiaries
or in a related business, (b) sales, issuances or other transfers of securities
of a Subsidiary to a Person other than a Loan Party if after such sale, issuance
or other transfer, such Subsidiary shall meet the applicable requirements of the
definition of “Permitted Joint Venture Subsidiary” or (c) other investments in
and loans and advances to Permitted Joint Venture Subsidiaries; provided that
(x) no Default or Event of Default shall have occurred and be continuing

 

30



--------------------------------------------------------------------------------

and (y) except for the Permitted Joint Ventures listed on Schedule 1.01(e), the
aggregate value of the investments, loans and advances made by the Borrower and
the Subsidiaries in (including assets transferred to) any Permitted Joint
Venture, in each case, measured as of the date of each such investment, loan or
advance (net of any repayments or return of capital in respect thereof actually
received in cash by the Borrower or the Subsidiaries (net of applicable Taxes)
after the Closing Date) (the “Net Investment Amount”), when added to the
aggregate Net Investment Amounts of all Permitted Joint Ventures consummated
after the Closing Date, shall not exceed $250,000,000.

“Permitted Real Estate Indebtedness” shall have the meaning assigned to such
term in Section 6.01(f).

“Permitted Receivables Transaction” shall have the meaning assigned to such term
in Section 6.05(b)(ii).

“Permitted Refinancing Indebtedness” shall have the meaning assigned to such
term in Section 6.01(w)(ii).

“Permitted Syndication Subsidiary” shall mean a partially owned Subsidiary of
the Borrower which, after giving effect to a Permitted Syndication Transaction,
owns, leases or operates the Hospital which is the subject of such Permitted
Syndication Transaction.

“Permitted Syndication Transaction” shall have the meaning assigned to such term
in Section 6.05(b)(iii).

“Permitted Syndication Transaction Partner” shall mean one or more persons
(other than the Borrower or any Subsidiary) that owns a minority interest in a
Permitted Syndication Subsidiary.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, sponsored, maintained or contributed to by the Borrower
or any ERISA Affiliate.

“Platform” shall have the meaning assigned to such term in Section 9.01.

“Practice Guarantees” shall mean admitting physician practice guarantees
pursuant to which the Borrower or any of the Subsidiaries guarantees to pay an
admitting physician on the medical staff of a Hospital the difference between
such admitting physician’s monthly net revenue from professional fees and a
minimum monthly guaranteed amount.

 

31



--------------------------------------------------------------------------------

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse AG as its prime rate in effect at its principal office in
New York City and notified to the Borrower.

“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment. In the event the Revolving Credit Commitments shall
have expired or been terminated, the Pro Rata Percentages shall be determined on
the basis of the Revolving Credit Commitments most recently in effect, giving
effect to any subsequent assignments.

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

“Qualified Capital Stock” of any person shall mean any Equity Interest of such
person that is not Disqualified Stock.

“Receivables” shall mean a right to receive payment arising from a sale or lease
of goods or the performance of services by a person pursuant to an arrangement
with another person by which such other person is obligated to pay for goods or
services under terms that permit the purchase of such goods and services on
credit, and all proceeds thereof and rights (contractual or other) and
collateral related thereto, and shall include, in any event, any items of
property that would be classified as accounts receivable on the balance sheet of
the Borrower or any of the Subsidiaries prepared in accordance with GAAP or an
“account”, “chattel paper”, an “instrument”, a “general intangible” or a
“payment intangible” under the Uniform Commercial Code as in effect in the State
of New York and any “supporting obligations” or “proceeds” (as so defined) of
any such items.

“Receivables Transaction” shall mean, with respect to the Borrower and/or any of
the Subsidiaries, any transaction or series of transactions of sales, factoring
or securitizations involving Receivables pursuant to which the Borrower or any
Subsidiary may sell, convey or otherwise transfer to a Securitization Subsidiary
or any other Person, and may grant a corresponding security interest in, any
Receivables (whether now existing or arising in the future) of the Borrower or
any Subsidiary, and any assets related thereto including collateral securing
such Receivables, contracts and all Guarantees or other obligations in respect
of such Receivables, the proceeds of such Receivables and other assets which are
customarily transferred, or in respect of which security interests are
customarily granted, in connection with sales, factoring or securitizations
involving Receivables.

“Receivables Transaction Amount” shall mean (a) in the case of any Receivables
securitization (but excluding any sale or factoring of Receivables), the amount
of obligations outstanding under the legal documents entered into as part of
such Receivables securitization on any date of determination that would be
characterized as principal if such Receivables securitization were structured as
a secured lending transaction rather than as a purchase and (b) in the case of
any sale or factoring of Receivables, the cash purchase price paid by the buyer
in connection with its purchase of

 

32



--------------------------------------------------------------------------------

Receivables (including any bills of exchange) less the amount of collections
received in respect of such Receivables and paid to such buyer, excluding any
amounts applied to purchase fees or discount or in the nature of interest, in
each case as determined in good faith and in a consistent and commercially
reasonable manner by the Borrower (provided that if such method of calculation
is not applicable to such sale or factoring of Receivables, the amount of
Receivables Transaction Amount associated therewith shall be determined in a
manner mutually acceptable to the Borrower and the Administrative Agent).

“Received Exercise Proceeds Amount” shall mean, as at any date of determination,
an amount equal to (a) the aggregate net cash proceeds received by the Borrower
in respect of any issuance of Equity Interests to employees or directors after
the Closing Date, including payments in connection with the exercise of stock
options, minus (b) the aggregate amount of all Restricted Payments made in
reliance on Section 6.06(a)(viii) prior to such date.

“Reference Margin” shall have the meaning assigned to such term in Section 2.27.

“Refinanced Indebtedness” shall have the meaning assigned to such term in
Section 6.01(w)(ii).

“Refinancing Facility Agreement” shall mean a Refinancing Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Refinancing Term Lenders,
establishing Refinancing Term Loan Commitments and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by
Section 2.28.

“Refinancing Term Lender” shall have the meaning assigned to such term in
Section 2.28(a).

“Refinancing Term Loan Commitments” shall have the meaning assigned to such term
in Section 2.28(a).

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.28(a).

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

33



--------------------------------------------------------------------------------

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Repayment Date” shall mean a Term Loan Repayment Date or an Incremental Term
Loan Repayment Date.

“Replacement Revolving Credit Facility” shall have the meaning assigned to such
term in Section 2.25(d).

“Required Lenders” shall mean, at any time, Lenders having Loans, L/C Exposure
and unused Revolving Credit Commitments and Term Loan Commitments representing
more than 50% of the sum of all Loans outstanding, L/C Exposure, unused
Revolving Credit Commitments and Term Loan Commitments at such time; provided
that the Revolving Loans, L/C Exposure and unused Revolving Credit Commitments
of any Defaulting Lender shall be disregarded in the determination of the
Required Lenders at any time.

“Required Revolving Lenders” shall mean, at any time, at least two Revolving
Credit Lenders (or, if at any time there is only one Revolving Credit Lender,
such Revolving Credit Lender) having Revolving Loans, L/C Exposure and unused
Revolving Credit Commitments representing more than 50% of the sum of all
Revolving Loans, L/C Exposure and unused Revolving Credit Commitments at such
time; provided that the Revolving Loans, L/C Exposure and unused Revolving
Credit Commitments of any Defaulting Lender shall be disregarded in the
determination of the Required Revolving Lenders at any time.

“Responsible Officer” of any person shall mean any executive officer, executive
vice president or Financial Officer of such person and any other officer or
similar official thereof responsible for the administration of the obligations
of such person in respect of this Agreement.

“Restricted Indebtedness” shall mean Indebtedness of the Borrower or any
Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property (other than Qualified Capital Stock of the
person making such dividend or distribution)) with respect to any Equity
Interests in the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property (other than Qualified Capital Stock of the person
making such dividend or distribution)), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interests in the Borrower or any
Subsidiary (other than, in each case, capital contributions to, or the purchase
of Equity Interests in, any Subsidiary).

 

34



--------------------------------------------------------------------------------

“Revolving Accession Agreement” shall have the meaning assigned to such term in
Section 2.26(a).

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder (and to acquire
participations in Letters of Credit as provided for herein) as set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
assumed its Revolving Credit Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09, (b) increased from time
to time pursuant to Section 2.26 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04.

“Revolving Credit Commitment Fee” shall have the meaning assigned to such term
in Section 2.05(a).

“Revolving Credit Commitment Fee Rate” shall have the meaning assigned to such
term in the definition of the term “Applicable Percentage”.

“Revolving Credit Commitment Increase” shall have the meaning assigned to such
term in Section 2.26(a).

“Revolving Credit Commitment Increase Amendment” shall have the meaning assigned
to such term in Section 2.26(b).

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure.

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan.

“Revolving Credit Maturity Date” shall mean April 29, 2021; provided that if
such day is not a Business Day the Revolving Credit Maturity Date shall be the
Business Day immediately preceding such day.

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to Section 2.01(b).

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

“Sanctions” shall have the meaning assigned to such term in Section 3.23.

 

35



--------------------------------------------------------------------------------

“SEC” shall mean the U.S. Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of its functions.

“Secured Net Leverage Ratio” shall mean, on any date, the ratio of (a) (i) Total
Secured Debt minus (ii) the aggregate amount of unrestricted cash, cash
equivalents and Permitted Investments that is included on the consolidated
balance sheet of the Borrower and the Subsidiaries on such date, to (b)
Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date for which financial statements have been
delivered (or were required to be delivered) pursuant to Section 5.04(a) or (b).
In any period of four consecutive fiscal quarters in which any Permitted
Acquisition or any Significant Asset Sale occurs, the Secured Net Leverage Ratio
shall be determined on a pro forma basis in accordance with Section 1.03.

“Secured Net Leverage Ratio Condition” shall mean, on any date, after giving pro
forma effect to any Specified Transaction to occur on such date as contemplated
by Section 1.03, that the Secured Net Leverage Ratio shall not be greater than
3.35 to 1.00.

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

“Securitization Subsidiary” shall mean any special purpose Subsidiary that
acquires Receivables generated by the Borrower or any of the Subsidiaries and
that engages in no operations or activities other than those related to a
Permitted Receivables Transaction.

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement and each of the security agreements, mortgages and other instruments
and documents executed and delivered pursuant to any of the foregoing or
pursuant to Section 5.12 or 9.20.

“Senior Note Indenture” shall mean each indenture under which Senior Notes are
issued, as the same may be amended, restated, substituted, replaced, refinanced,
supplemented or otherwise modified from time to time in accordance with
Section 6.01(a).

“Senior Notes” shall mean the Borrower’s 11.625% Senior Notes due 2023 issued on
or prior to the Closing Date, as the same may be amended, restated, substituted,
replaced, refinanced, supplemented or otherwise modified from time to time in
accordance with Section 6.01(a).

“Separation Documents” shall mean the Separation and Distribution Agreement, the
Computer and Data Processing Transition Services Agreement, the Receivables
Collection Agreement, the Billing and Collection Agreement, the Eligibility
Screening Services Agreement, the Employee Service Center/HRIS Transition
Services Agreement, the Shared Services Center Transition Services Agreement,
the Supplemental Medicaid Program Services Agreement, certain other short-term
transition services agreements that may be entered into on or following the
Distribution Date, the Tax Matters Agreement and the Employee Matters Agreement,
among CHS and its subsidiaries (not including the

 

36



--------------------------------------------------------------------------------

Borrower and its Subsidiaries), on the one hand, and the Borrower and its
Subsidiaries, on the other hand, with respect to services and transactions
relating to the separation of the Borrower and its Subsidiaries from CHS.

“Shared Collateral Agent” shall have the meaning assigned to such term in
Section 9.20(b).

“Significant Asset Sale” shall mean the sale, transfer, lease or other
disposition by the Borrower or any Subsidiary to any person other than the
Borrower or a Subsidiary Guarantor of any Hospital or all or substantially all
of the assets of, or a majority of the Equity Interests in, a person, or a
division or line of business or other business unit of a person.

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

“Specified Representations” shall mean the representations and warranties made
in Sections 3.01, 3.02(a) and (b)(i)(A) and (B) (with respect to the Loan
Documents), 3.03, 3.11, 3.12, 3.19, 3.22 and 3.23.

“Specified Transaction” shall mean (a) the consummation of a Permitted
Acquisition or other acquisition permitted pursuant to Section 6.04, (b) the
investment in a Permitted Joint Venture or an Unrestricted Subsidiary, or
(c) the incurrence or assumption of Indebtedness pursuant to Section 6.01(m) or
(v) and the use of proceeds thereof.

“Spin-Off” shall have the meaning assigned to such term in the Preliminary
Statement.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“subsidiary” shall mean, as to any person, a corporation, partnership or other
entity of which Equity Interests having ordinary voting power (other than Equity
Interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, directly or
indirectly, or the management of which is otherwise Controlled, directly or
indirectly, or both, by such person.

 

37



--------------------------------------------------------------------------------

“Subsidiary” shall mean any subsidiary of the Borrower; provided, however, that
Unrestricted Subsidiaries shall be deemed not to be Subsidiaries for any purpose
of this Agreement or the other Loan Documents.

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement pursuant to Section 5.12 (it being understood and agreed
that no (i) Foreign Subsidiary, (ii) Non-Significant Subsidiary, (iii) Permitted
Syndication Subsidiary, (iv) Securitization Subsidiary, (v) Captive Insurance
Subsidiary, (vi) Permitted Joint Venture Subsidiary or (vii) Subsidiary listed
on Schedule 1.01(f), shall, in any case, be required to enter into the Guarantee
and Collateral Agreement pursuant to Section 5.12, unless the Borrower elects to
make any such Permitted Joint Venture Subsidiary a Subsidiary Guarantor and any
Equity Interests issued by such Permitted Joint Venture Subsidiary and owned by
any other Subsidiary Guarantor is pledged under the Guarantee and Collateral
Agreement).

“Syndication Proceeds” shall have the meaning assigned to such term in
Section 6.05(b)(iii).

“Syndication Transaction” shall mean a transaction (or series of transactions)
whereby the Borrower or a Subsidiary sells, transfers or otherwise disposes of
part, but not all, of its interest in a Subsidiary that owns, leases or operates
a Hospital to one or more third parties or of its interest in a Hospital to a
partially owned Subsidiary.

“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such person is the lessor.

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrower or any
Subsidiary is or may become obligated to make (a) any payment in connection with
a purchase by any third party from a person other than the Borrower or any
Subsidiary of any Equity Interest or Restricted Indebtedness or (b) any payment
(other than on account of a permitted purchase by it of any Equity Interest or
Restricted Indebtedness) the amount of which is determined by reference to the
price or value at any time of any Equity Interest or Restricted Indebtedness;
provided that no phantom stock or similar plan providing for payments only to
current or former directors, officers or employees of the Borrower or the
Subsidiaries (or to their heirs and estates) shall be deemed to be a Synthetic
Purchase Agreement.

 

38



--------------------------------------------------------------------------------

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Term Borrowing” shall mean a Borrowing comprised of Term Loans or Incremental
Term Loans.

“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.

“Term Loan Commitment” shall mean, with respect to each Term Lender, the
commitment of such Term Lender to make Term Loans hereunder as set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
assumed its Commitment, as applicable, as the same may be (a) reduced from time
to time pursuant to Section 2.09 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. Unless
the context shall otherwise require, the term “Term Loan Commitments” shall
include the Incremental Term Loan Commitments.

“Term Loan Maturity Date” shall mean April 29, 2022; provided that if such day
is not a Business Day the Term Loan Maturity Date shall be the Business Day
immediately preceding such day.

“Term Loan Repayment Date” shall have the meaning assigned to such term in
Section 2.11(a).

“Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to clause (a) of Section 2.01. Unless the context shall otherwise
require, the term “Term Loans” shall include any Incremental Term Loans.

“Total Debt” shall mean, at any time, (a) the total Indebtedness of the Borrower
and the Subsidiaries at such time (excluding (i) Indebtedness of the type
described in clause (h) of the definition of such term or under performance or
surety bonds, in each case except to the extent of any unreimbursed drawings
thereunder and (ii) Indebtedness of the type described in clauses (c), (d), (e),
(i), (j) and (k) of the definition of such term) minus (b) the aggregate amount
of unrestricted cash, cash equivalents and Permitted Investments that is
included on the consolidated balance sheet of the Borrower and the Subsidiaries
at such time.

“Total Leverage Ratio” shall mean, on any date, the ratio of Total Debt on such
date to Consolidated EBITDA for the period of four consecutive fiscal quarters
most recently ended on or prior to such date for which financial statements have
been delivered (or were required to be delivered) pursuant to Section 5.04(a) or
(b). In any period of four consecutive fiscal quarters in which any Permitted
Acquisition or any Significant Asset Sale occurs, the Total Leverage Ratio shall
be determined on a pro forma basis in accordance with Section 1.03.

 

39



--------------------------------------------------------------------------------

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. As of the
Closing Date, the Total Revolving Credit Commitment is $100,000,000.

“Total Secured Debt” shall mean, at any time the total Indebtedness of the
Borrower and the Subsidiaries at such time (excluding (i) Indebtedness of the
type described in clause (h) of the definition of such term or under performance
or surety bonds, in each case except to the extent of any unreimbursed drawings
thereunder and (ii) Indebtedness of the type described in clauses (c), (d), (e),
(i), (j) and (k) of the definition of such term) that is secured by Liens on any
property or asset of the Borrower and the Subsidiaries at such time.

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and the making of the Borrowings hereunder on the Closing Date, (b) the
execution, delivery and performance by each Loan Party of each ABL Facility Loan
Document to which it is to be party, (c) the Spin-Off, (d) the CHS Dividend, (e)
the Contribution, (f) the Distribution, (g) all related transactions to occur
on, prior to or after the Closing Date and (h) the payment of fees and expenses
related to the foregoing.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

“Unrestricted Subsidiary” shall mean any Subsidiary organized or acquired
directly or indirectly by the Borrower after the Closing Date that the Borrower
designates as an “Unrestricted Subsidiary” by written notice to the
Administrative Agent. No Unrestricted Subsidiary may own any Equity Interests of
a Subsidiary; provided that, so long as no Default or Event of Default shall
have occurred and be continuing or would result therefrom, the Borrower may
redesignate any Unrestricted Subsidiary as a “Subsidiary” by written notice to
the Administrative Agent and by complying with the applicable provisions of
Section 5.12.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Voluntary Prepayment” shall mean a prepayment of principal of Term Loans
pursuant to Section 2.12 in any year to the extent that such prepayment reduces
the scheduled installments of principal due in respect of Term Loans in any
subsequent year.

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such person or one or
more wholly owned Subsidiaries of such person or by such person and one or more
wholly owned Subsidiaries of such person.

 

40



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” shall mean any Loan Party or the Administrative Agent.

“Yield Differential” shall have the meaning assigned to such term in
Section 2.24(b).

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in
Article VI or any related definition to eliminate the effect of any change in
GAAP occurring after the date of this Agreement on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Article VI or any related definition for such purpose),
then the Borrower’s compliance with such covenant shall at all times be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Borrower and the Required Lenders.

SECTION 1.03. Pro Forma Calculations. With respect to any period of four
consecutive fiscal quarters during which any Permitted Acquisition, other
acquisition permitted pursuant to Section 6.04 or Significant Asset Sale occurs,
each of the Total Leverage Ratio and the Secured Net Leverage Ratio, and,
without duplication, Consolidated EBITDA, shall, for all purposes set forth
herein, be calculated with respect to such period on a pro forma basis after
giving effect to such Permitted Acquisition, acquisition or Significant Asset
Sale (and any related repayment of Indebtedness) (including, without
duplication, (a) all pro forma adjustments permitted or required by Article 11
of Regulation S-X under the Securities Act of 1933, as amended, (b) pro forma
adjustments for designation of any Subsidiary as an Unrestricted Subsidiary and
any Unrestricted Subsidiary as a Subsidiary in accordance with the definition of
“Unrestricted Subsidiary” (a “Subsidiary Designation”), and (c) pro forma
adjustments for cost savings and synergies (net of continuing associated
expenses) to the extent such cost savings and

 

41



--------------------------------------------------------------------------------

synergies are reasonably identifiable, reasonably supportable, are expected to
have a continuing impact and have been realized or are reasonably expected to be
realized within 12 months following any such Permitted Acquisition or
acquisition (which cost savings and synergies shall be calculated on a pro forma
basis as though they had been realized on the first day of such period);
provided that at the election of the Borrower, such pro forma adjustment shall
not be required to be determined for any Permitted Acquisition or other
acquisition if the aggregate consideration paid in connection with such
acquisition is less than $50,000,000; provided further that all such adjustments
shall be set forth in a reasonably detailed certificate of a Financial Officer
of the Borrower), assuming, for purposes of making such calculations, such
Permitted Acquisition, Subsidiary Designation, acquisition permitted pursuant to
Section 6.04 or Significant Asset Sale (and related repayment of Indebtedness),
and any other Permitted Acquisitions and Significant Asset Sales (and related
repayment of Indebtedness) that have been consummated during the period, had
been consummated on the first day of such period; provided, further, that the
aggregate amount added to or included in Consolidated EBITDA above in respect of
synergies for any period of four consecutive fiscal quarters shall not exceed an
amount equal to 20% of Consolidated EBITDA, calculated prior to giving effect to
such additions and any other prior additions in respect of such period pursuant
to this Section 1.03. In addition, solely for purposes of determining whether a
Specified Transaction is permitted hereunder (including whether such Specified
Transaction would result in a Default or Event of Default and whether the
Secured Net Leverage Ratio Condition would be met), the Secured Net Leverage
Ratio shall be calculated on a pro forma basis as provided in the preceding
sentence.

SECTION 1.04. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.05. Effectuation of Transactions. All references herein to the
Borrower and the Subsidiaries shall be deemed to be references to such persons,
and all the representations and warranties of the Borrower and the other Loan
Parties contained in this Agreement and the other Loan Documents shall be deemed
made, in each case, after giving effect to the Spin-Off and the other
Transactions to occur on the Closing Date, unless the context otherwise
requires.

SECTION 1.06. Excluded Swap Obligations. (a) Notwithstanding any provision of
this Agreement or any other Loan Document, no Guarantee by any Loan Party under
any Loan Document shall include a Guarantee of any Obligation that, as to such
Loan Party, is an Excluded Swap Obligation and no Collateral provided by any
Loan Party shall secure any Obligation that, as to such Loan Party, is an
Excluded Swap Obligation. In the event that any payment is made by, or any
collection is realized from, any Loan Party as to which any Obligations are
Excluded Swap Obligations, or from any Collateral provided by such Loan Party,
the proceeds thereof shall be applied to pay the Obligations of such Loan Party
as otherwise provided herein without giving effect to such Excluded Swap
Obligations and each reference in this Agreement or any other Loan Document to
the ratable application of such amounts as among the Obligations or any
specified portion of the Obligations that would otherwise include such Excluded
Swap Obligations shall be deemed so to provide.

 

42



--------------------------------------------------------------------------------

(b) The following terms shall for purposes of this Section 1.06 have the
meanings set forth below:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S. C. § et seq.),
as amended from time to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to each Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, the Guarantee by such Subsidiary
Guarantor of, or the grant by such Subsidiary Guarantor of a security interest
to secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Subsidiary Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the time the Guarantee of such Subsidiary
Guarantor becomes effective with respect to such related Swap Obligation.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Subsidiary Guarantor that has total assets exceeding $10,000,000 or that
otherwise constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder at the time such Swap
Obligation is incurred (including as a result of any agreement in the Guarantee
and Collateral Agreement or any other Guarantee or other support agreement in
respect of the obligations of such Subsidiary Guarantor by the Borrower or
another Person that constitutes an “eligible contract participant”).

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

ARTICLE II

The Credits

SECTION 2.01. Commitments.

(a) Term Loans. Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, each Term Lender agrees,
severally and not jointly, to make a Term Loan to the Borrower on the Closing
Date in a principal amount not to exceed its Term Loan Commitment. Amounts paid
or prepaid in respect of the Term Loans may not be reborrowed.

(b) The Revolving Credit Commitments. Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Revolving
Credit Lender agrees, severally and not jointly, to make Revolving Loans to the
Borrower, at any time and from time to time after the Closing Date, and until
the

 

43



--------------------------------------------------------------------------------

earlier of the Revolving Credit Maturity Date and the termination of the
Revolving Credit Commitment of such Lender in accordance with the terms hereof,
in an aggregate principal amount at any time outstanding that will not result
in such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Credit Commitment. Within the limits set forth in the preceding sentence and
subject to the terms, conditions and limitations set forth herein, the Borrower
may borrow, pay or prepay and reborrow Revolving Loans.

(c) The Incremental Term Loan Commitments. Subject to the terms and conditions
and relying upon the representations and warranties set forth herein and in the
applicable Incremental Term Loan Assumption Agreement, each Lender having an
Incremental Term Loan Commitment agrees, severally and not jointly, to make
Incremental Term Loans to the Borrower, in an aggregate principal amount not to
exceed its Incremental Term Loan Commitment. Amounts paid or prepaid in respect
of Incremental Term Loans may not be reborrowed.

SECTION 2.02. Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). Except for Loans deemed made pursuant to
Section 2.02(f), the Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of $1,000,000 and not less
than $3,000,000 (except, with respect to any Incremental Term Borrowing, to the
extent otherwise provided in the related Incremental Term Loan Assumption
Agreement) or (ii) equal to the remaining available balance of the applicable
Commitments.

(b) Subject to Sections 2.02(f), 2.08 and 2.15, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than five Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

(c) Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account in New York City as
the Administrative Agent may designate not later than 1:00 p.m., New York City
time, and the Administrative Agent shall promptly credit the amounts so received
to an account designated by the Borrower in the applicable Borrowing Request or,
if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met, return the amounts so received to the
respective Lenders.

 

44



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower to but
excluding the date such amount is repaid to the Administrative Agent at a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest
error). If such Lender shall not repay to the Administrative Agent such
corresponding amount within three Business Days after demand by the
Administrative Agent, then the Administrative Agent shall be entitled to recover
such amount with interest thereon at the rate per annum equal to the interest
rate applicable at the time to the Loans comprising such Borrowing, on demand,
from the Borrower. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Revolving Credit Borrowing if the Interest Period
requested with respect thereto would end after the Revolving Credit Maturity
Date.

(f) If an Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.23(e) within the time specified in such
Section, such Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each
Revolving Credit Lender of such L/C Disbursement and its Pro Rata Percentage
thereof. Each Revolving Credit Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., New York
City time, on such date (or, if such Revolving Credit Lender shall have received
such notice later than 12:00 (noon), New York City time, on any day, not later
than 10:00 a.m., New York City time, on the immediately following Business Day),
an amount equal to such Lender’s Pro Rata Percentage of such L/C Disbursement
(it being understood that (i) if the conditions precedent to borrowing set forth
in Sections 4.01(b) and 4.01(c) have been satisfied, such amount shall be deemed
to constitute an ABR Revolving Loan of such Lender and, to the extent of such
payment, the obligations of the Borrower in respect of such L/C Disbursement
shall be discharged and replaced with the resulting ABR Revolving Credit
Borrowing, and (ii) if such conditions precedent to borrowing have

 

45



--------------------------------------------------------------------------------

not been satisfied, then any such amount paid by any Revolving Credit Lender
shall not constitute a Loan and shall not relieve the Borrower from its
obligation to reimburse such L/C Disbursement), and the Administrative Agent
will promptly pay to such Issuing Bank amounts so received by it from the
Revolving Credit Lenders. The Administrative Agent will promptly pay to
applicable Issuing Bank any amounts received by it from the Borrower pursuant to
Section 2.23(e) prior to the time that any Revolving Credit Lender makes any
payment pursuant to this paragraph (f); any such amounts received by the
Administrative Agent thereafter will be promptly remitted by the Administrative
Agent to the Revolving Credit Lenders that shall have made such payments and to
the applicable Issuing Bank, as their interests may appear. If any Revolving
Credit Lender shall not have made its Pro Rata Percentage of such L/C
Disbursement available to the Administrative Agent as provided above, such
Lender and the Borrower severally agree to pay interest on such amount, for each
day from and including the date such amount is required to be paid in accordance
with this paragraph to but excluding the date such amount is paid, to the
Administrative Agent for the account of the applicable Issuing Bank at (i) in
the case of the Borrower, a rate per annum equal to the interest rate applicable
to Revolving Loans pursuant to Section 2.06(a), and (ii) in the case of such
Lender, for the first such day, the Federal Funds Effective Rate, and for each
day thereafter, the Alternate Base Rate.

SECTION 2.03. Borrowing Procedure. In order to request a Borrowing (other than a
deemed Borrowing pursuant to Section 2.02(f), as to which this Section 2.03
shall not apply), the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
12:00 (noon), New York City time, three Business Days before a proposed
Borrowing, and (b) in the case of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, on the day of a proposed Borrowing; provided that the
request for the initial Borrowing of Term Loans on the Closing Date may be made
not later than the time specified therefor by the Administrative Agent. Each
such telephonic Borrowing Request shall be irrevocable, and shall be confirmed
promptly by hand delivery or fax to the Administrative Agent of a written
Borrowing Request and shall specify the following information: (i) whether the
Borrowing then being requested is to be a Term Borrowing, an Incremental Term
Borrowing or a Revolving Credit Borrowing, and whether such Borrowing is to be a
Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which
shall be a Business Day); (iii) the number and location of the account to which
funds are to be disbursed; (iv) the amount of such Borrowing; and (v) if such
Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto; provided, however, that, notwithstanding any contrary specification in
any Borrowing Request, each requested Borrowing shall comply with the
requirements set forth in Section 2.02. If no election as to the Type of
Borrowing is specified in any such notice, then the requested Borrowing shall be
an ABR Borrowing. If no Interest Period with respect to any Eurodollar Borrowing
is specified in any such notice, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. The Administrative Agent
shall promptly advise the applicable Lenders of any notice given pursuant to
this Section 2.03 (and the contents thereof), and of each Lender’s portion of
the requested Borrowing.

SECTION 2.04. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the principal amount of each Term Loan of such Lender as
provided in Section 2.11 and (ii) the then unpaid principal amount of each
Revolving Loan of such Lender on the Revolving Credit Maturity Date.

 

46



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Subsidiary Guarantor
and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

SECTION 2.05. Fees. (a) The Borrower agrees to pay to each Revolving Credit
Lender, through the Administrative Agent, on the last Business Day of March,
June, September and December in each year and on each date on which any
Revolving Credit Commitment of such Lender shall expire or be terminated as
provided herein, a commitment fee (a “Revolving Credit Commitment Fee”) equal to
the Revolving Credit Commitment Fee Rate per annum on the daily unused amount of
the Revolving Credit Commitment of such Lender during the preceding quarter (or
other period ending with the Revolving Credit Maturity Date or the date on which
the Revolving Credit Commitments of such Lender shall expire or be terminated).
All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
the administrative fees set forth in the Engagement Letter at the times and in
the amounts specified therein (the “Administrative Agent Fees”).

 

47



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay (i) to each Revolving Credit Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Credit Commitment
of such Lender shall be terminated as provided herein, a fee (an “L/C
Participation Fee”) calculated on such Lender’s Pro Rata Percentage of the daily
aggregate L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements) during the preceding quarter (or shorter period
ending with the Revolving Credit Maturity Date or the date on which all Letters
of Credit have been canceled or have expired and the Revolving Credit
Commitments of all Lenders shall have been terminated) at a rate per annum equal
to the Applicable Percentage from time to time used to determine the interest
rate on Revolving Credit Borrowings comprised of Eurodollar Loans pursuant to
Section 2.06, and (ii) to each Issuing Bank with respect to each Letter of
Credit the standard fronting, issuance, amendment, renewal, extension and
drawing fees specified from time to time by such Issuing Bank (the “Issuing Bank
Fees”); provided that each such fronting fee charged from time to time shall not
exceed 0.25% per annum of the aggregate undrawn face amount of the then
outstanding Letters of Credit. All L/C Participation Fees and Issuing Bank Fees
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the
applicable Issuing Bank. Once paid, none of the Fees shall be refundable under
any circumstances.

SECTION 2.06. Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be) at a rate per annum equal to the Alternate Base Rate plus the
Applicable Percentage in effect from time to time.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.

(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.07. Default Interest. If the Borrower shall default in the payment of
any principal of or interest on any Loan or any other amount due hereunder, by
acceleration or otherwise, or under any other Loan Document, then, until such
defaulted amount shall have been paid in full, to the extent permitted by law,
such defaulted amount shall bear interest (after as well as before judgment),
payable on demand, (a) in the case of principal, at the rate otherwise

 

48



--------------------------------------------------------------------------------

applicable to such Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in
all other cases, at a rate per annum (computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as the case may be, when
determined by reference to the Prime Rate and over a year of 360 days at all
other times) equal to the rate that would be applicable to an ABR Loan of the
applicable Class plus 2.00% per annum.

SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to any Lender of making or maintaining its
Eurodollar Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

SECTION 2.09. Termination and Reduction of Commitments. (a) The Term Loan
Commitments (other than any Incremental Term Commitments, which shall terminate
as provided in the related Incremental Term Loan Assumption Agreement) shall
automatically terminate upon the making of the Term Loans on the Closing
Date. The Revolving Credit Commitments shall automatically terminate on the
Revolving Credit Maturity Date.

(b) Upon at least three Business Days’ prior written or fax notice to the
Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Revolving Credit
Commitments; provided, however, that (i) each partial reduction of the Revolving
Credit Commitments shall be in an integral multiple of $1,000,000 and in a
minimum amount of $3,000,000, and (ii) the Total Revolving Credit Commitment
shall not be reduced to an amount that is less than the Aggregate Revolving
Credit Exposure at the time. Each notice delivered by the Borrower pursuant to
this Section 2.09 shall be irrevocable; provided that a notice of termination of
the Revolving Credit Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities,
indentures or similar agreements or any other event, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.

(c) Each reduction in the Revolving Credit Commitments hereunder shall be made
ratably among the Lenders in accordance with their respective applicable
Commitments. The Borrower shall pay to the Administrative Agent for the account
of the applicable Lenders, on the date of each termination or reduction, the
Commitment Fees on the amount of the Commitments so terminated or reduced
accrued to but excluding the date of such termination or reduction.

 

49



--------------------------------------------------------------------------------

SECTION 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior irrevocable notice to the Administrative Agent
(a) not later than 11:00 a.m., New York City time, on the date of conversion, to
convert any Eurodollar Borrowing into an ABR Borrowing, (b) not later than
12:00 (noon), New York City time, three Business Days prior to conversion or
continuation, to convert any ABR Borrowing into a Eurodollar Borrowing or to
continue any Eurodollar Borrowing as a Eurodollar Borrowing for an additional
Interest Period, and (c) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion, to convert the Interest Period with respect
to any Eurodollar Borrowing to another permissible Interest Period, subject in
each case to the following:

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

(iv) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

(v) any portion of a Borrowing of any Loans maturing or required to be repaid in
less than one month may not be converted into or continued as a Eurodollar
Borrowing;

(vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

(vii) no Interest Period may be selected for any Eurodollar Term Borrowing that
would end later than a Repayment Date occurring on or after the first day of
such Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurodollar Term Borrowings comprised of Term Loans
or Other Term Loans, as applicable, with Interest Periods ending on or prior to
such Repayment Date and (B) the ABR Term Borrowings comprised of Term Loans or
Other Term Loans, as applicable, would not be at least equal to the principal
amount of Term Borrowings to be paid on such Repayment Date; and

(viii) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.

 

50



--------------------------------------------------------------------------------

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, then, the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued into an ABR Borrowing.

SECTION 2.11. Repayment of Term Borrowings. (a) (i) The Borrower shall pay to
the Administrative Agent, for the account of the Term Lenders, (A) on the last
Business Day of each March, June, September and December, commencing with the
last Business Day of June 2016 (each such date being called a “Term Loan
Repayment Date”), a principal amount of the Term Loans (as adjusted from time to
time pursuant to Sections 2.12, 2.13(g) and 2.24(d)) equal to 0.25% of the
aggregate principal amount of all Term Loans outstanding on the Closing Date and
(B) on the Term Loan Maturity Date, the aggregate principal amount of all Term
Loans outstanding on such date, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment.

(ii) The Borrower shall pay to the Administrative Agent, for the account of the
Incremental Term Lenders in respect of Incremental Term Loans incurred after the
Closing Date, on each Incremental Term Loan Repayment Date, a principal amount
of the Other Term Loans (as adjusted from time to time pursuant to
Sections 2.12, 2.13(g) and 2.24(d)) equal to the amount set forth for such date
in the applicable Incremental Term Loan Assumption Agreement, together in each
case with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment.

(b) To the extent not previously paid, (i) all Term Loans shall be due and
payable on the Term Loan Maturity Date and (ii) all Other Term Loans shall be
due

 

51



--------------------------------------------------------------------------------

and payable on the Incremental Term Loan Maturity Date applicable thereto, in
each case together with accrued and unpaid interest on the principal amount to
be paid to but excluding the date of payment.

(c) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

SECTION 2.12. Optional Prepayment. (a) Subject to paragraph (d) below, the
Borrower shall have the right at any time and from time to time to prepay any
Borrowing, in whole or in part, upon at least three Business Days’ prior written
or fax notice (or telephone notice promptly confirmed by written or fax notice)
in the case of Eurodollar Loans, or written or fax notice (or telephone notice
promptly confirmed by written or fax notice) at least one Business Day prior to
the date of prepayment in the case of ABR Loans, to the Administrative Agent
before 11:00 a.m., New York City time; provided, however, that each partial
prepayment shall be in an amount that is an integral multiple of $1,000,000 and
not less than $3,000,000.

(b) Optional prepayments of Term Loans shall be applied as directed by the
Borrower, and if no such direction is provided, pro rata against the remaining
scheduled installments of principal due in respect of the Term Loans to be
prepaid under Section 2.11.

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided that a notice of prepayment
may state that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or any other event, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. All prepayments under this Section 2.12 shall be subject to
Section 2.16 but otherwise without premium or penalty, except as expressly
provided in Section 2.12(d). All prepayments under this Section 2.12 (other than
prepayments of ABR Revolving Loans that are not made in connection with the
termination or permanent reduction of the Revolving Credit Commitments) shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

(d) If, prior to the date that is six months after the Closing Date, (i) all or
any portion of the Term Loans are prepaid out of the proceeds of a substantially
concurrent issuance or incurrence of secured term loans and the Effective Yield
of such secured term loan financing is less than the Effective Yield of the Term
Loans or (ii) a Term Lender must assign its Term Loans pursuant to Section 2.21
as a result of its failure to consent to an amendment that would reduce the
Effective Yield then in effect with respect to such Term Loans then in each case
the aggregate principal amount so prepaid or assigned will be subject to a fee
payable by the Borrower, in each case equal to 1.0% of the principal amount
thereof; provided that this Section 2.12(d) shall not apply to any prepayment of
the Term Loans upon the occurrence of a Change in Control.

 

52



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary contained in this Section 2.12, so
long as no Default has occurred and is continuing or would result therefrom, the
Borrower may repurchase outstanding Term Loans on the following basis:

(i) the Borrower may make one or more offers (each, an “Offer”) to repurchase
all or any portion of the Term Loans (the “Offer Loans”); provided that (A) the
Borrower delivers to the Administrative Agent (for distribution to such Lenders)
a notice of the aggregate principal amount of the Offer Loans that will be
subject to such Offer no later than 12:00 (noon), New York City time, at least
five Business Days (or such shorter period as may be agreed to by the
Administrative Agent) in advance of the proposed consummation date of such Offer
indicating (1) the last date on which such Offer may be accepted, (2) the
maximum principal amount of the Offer Loans the Borrower is willing to
repurchase in the Offer, (3) the Class of such Offer Loans, (4) the range of
discounts to par at which the Borrower is willing to repurchase the Offer Loans
and (5) the instructions, consistent with this Section 2.12(e) with respect to
the Offer, that a Term Lender must follow in order to have its Offer Loans
repurchased; (B) the maximum dollar amount of each Offer shall be no less than
$10,000,000 or whole multiples of $1,000,000 in excess thereof; (C) the Borrower
shall hold such Offer open for a minimum period of three Business Days; (D) a
Term Lender who elects to participate in the Offer may choose to tender all or
part of such Term Lender’s Offer Loans; (E) the proceeds of Revolving Loans or
ABL Facility Loans may not be used to fund any repurchase under this
Section 2.12(e); (F) the Offer shall be made to the Term Lenders holding the
Offer Loans on a pro rata basis in accordance with the respective principal
amount of the Offer Loans then due and owing to the applicable Term Lenders; and
(G) the Offer shall be conducted pursuant to such procedures as the
Administrative Agent may reasonably establish; and

(ii) following a repurchase pursuant to this Section 2.12(e) by the Borrower,
(A) the Offer Loans so repurchased shall, without further action by any person,
be deemed cancelled for all purposes and no longer outstanding for all purposes
of this Agreement and all the other Loan Documents and (B) the Borrower will
promptly advise the Administrative Agent of the total amount of Offer Loans that
were repurchased from each Lender who elected to participate in the Offer.

SECTION 2.13. Mandatory Prepayments. (a) In the event of any termination of all
the Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Credit Borrowings and
replace or cause to be canceled (or make other arrangements satisfactory to the
Administrative Agent and the Issuing Banks with respect to) all outstanding
Letters of Credit. If, after giving effect to any partial reduction of the
Revolving Credit Commitments or at any other time, the Aggregate Revolving
Credit Exposure would exceed the Total Revolving Credit Commitment, then the
Borrower shall, on the date of such reduction or at such other time, repay or
prepay Revolving Credit Borrowings and, after the Revolving Credit Borrowings
shall have been repaid or prepaid in full, replace or cause to be canceled (or
make other arrangements satisfactory to the Administrative Agent and the Issuing
Banks with respect to) Letters of Credit in an amount sufficient to eliminate
such excess.

 

53



--------------------------------------------------------------------------------

(b) Not later than the fifth Business Day after the receipt of Net Cash Proceeds
in respect of any Asset Sale (other than, for the avoidance of doubt, sales of
Receivables in a Permitted Receivables Transaction), the Borrower shall apply
100% of such Net Cash Proceeds received (and not yet used to prepay Term Loans
pursuant to this Section 2.13(b)) to prepay outstanding Term Loans in accordance
with Section 2.13(g); provided that the Borrower may use a portion of such Net
Cash Proceeds to prepay or repurchase Other Senior Secured Debt to the extent
any applicable credit agreement, indenture or other agreement governing such
Other Senior Secured Debt requires the Borrower to prepay or make an offer to
purchase such Other Senior Secured Debt with the proceeds of such Asset Sale, in
each case in an amount not to exceed the product of (A) the amount of such Net
Cash Proceeds and (B) a fraction, the numerator of which is the outstanding
principal amount of such Other Senior Secured Debt and the denominator of which
is the sum of the outstanding principal amount of such Other Senior Secured Debt
and the outstanding principal amount of Term Loans.

(c) No later than 95 days after the end of each fiscal year of the Borrower
(beginning with the fiscal year ending December 31, 2016), the Borrower shall
prepay outstanding Term Loans in accordance with Section 2.13(g) in an aggregate
principal amount equal to (x) 50% of Excess Cash Flow for the fiscal year then
ended minus (y) Voluntary Prepayments made during such fiscal year; provided
that such percentage shall be reduced to 25% if the Secured Net Leverage Ratio
as of the end of such fiscal year was less than 2.35 to 1.00 but equal to or
greater than 1.85 to 1.00 and such percentage shall be reduced to zero (i.e., no
payments shall be required pursuant to this Section 2.13(c)) if the Secured Net
Leverage Ratio as of the end of such fiscal year was less than 1.85 to 1.00.

(d) In the event that the Borrower or any of its subsidiaries shall receive Net
Cash Proceeds from the issuance or incurrence of Indebtedness for money borrowed
(other than any cash proceeds from the issuance of Indebtedness for money
borrowed permitted pursuant to Section 6.01), the Borrower shall, substantially
simultaneously with (and in any event not later than the fifth Business Day next
following) the receipt of such Net Cash Proceeds by the Borrower or such
subsidiary, apply an amount equal to 100% of such Net Cash Proceeds to prepay
outstanding Term Loans in accordance with Section 2.13(g).

(e) [Intentionally Omitted].

(f) Notwithstanding the foregoing, any Term Lender may elect, by written notice
delivered to the Administrative Agent not later than 5:00 p.m. New York City
time one Business Day after the date of such Lender’s receipt of notice
regarding such prepayment (or, if different, at the time and in the manner
otherwise specified by the Administrative Agent in such notice of prepayment),
to decline all (but not less than all) of any mandatory prepayment of its Term
Loans pursuant to this Section 2.13 (such

 

54



--------------------------------------------------------------------------------

declined amounts, the “Declined Proceeds”). To the extent Term Lenders elect to
decline their pro rata shares of such Declined Proceeds, such remaining Declined
Proceeds may be retained by the Borrower.

(g) Mandatory prepayments of outstanding Term Loans under this Agreement shall
be allocated pro rata among the Term Loans and the Other Term Loans and first
applied in order of maturity of the scheduled installments of principal due in
respect of the Term Loans and the Other Term Loans under Sections 2.11(a)(i) and
2.11(a)(ii). The amount of any mandatory prepayment in respect of Term Loans of
any Class shall be applied first to Term Loans of such Class that are ABR Loans
to the full extent thereof before application to Term Loans of such Class that
are Eurodollar Loans, in a manner that minimizes the amount of any payments
required to be made by the Borrower pursuant to Section 2.16.

(h) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.13(b), (c) or (d), as applicable, (i) a
certificate signed by a Financial Officer of the Borrower setting forth in
reasonable detail the calculation of the amount of such prepayment and (ii) to
the extent practicable, at least two days prior written notice of such
prepayment. Each notice of prepayment shall specify the prepayment date, the
Type of each Loan being prepaid and the principal amount of each Loan (or
portion thereof) to be prepaid. All prepayments of Borrowings under this
Section 2.13 shall be subject to Section 2.16, but shall otherwise be without
premium or penalty, and shall be accompanied by accrued and unpaid interest on
the principal amount to be prepaid to but excluding the date of payment (which
interest amounts shall reduce the amount of Net Cash Proceeds required to be
applied to prepay the Loans).

SECTION 2.14. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall impose, modify
or deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any Lender
or Issuing Bank (except any such reserve requirement which is reflected in the
Adjusted LIBO Rate), shall subject any Lender, any Issuing Bank or the
Administrative Agent to any Taxes (other than (i) Indemnified Taxes imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (ii) Excluded Taxes) on its Loans,
Commitments or other obligations or its deposits, reserves, other liabilities or
capital attributable thereto or shall impose on such Lender or Issuing Bank or
the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein, and the result of any of the foregoing shall be to increase the cost to
such Lender or Issuing Bank of making or maintaining any Eurodollar Loan or
increase the cost to any Lender or Issuing Bank of issuing or maintaining any
Letter of Credit or purchasing or maintaining a participation therein or to
reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise) by an amount deemed
by such Lender or Issuing Bank to be material, then the Borrower will pay to
such Lender or Issuing Bank, as the case may be, from time to time such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
the case may be, for such additional costs incurred or reduction suffered.

 

55



--------------------------------------------------------------------------------

(b) If any Lender or Issuing Bank shall have determined that any Change in Law
regarding capital adequacy or liquidity has or would have the effect of reducing
the rate of return on such Lender’s or Issuing Bank’s capital or on the capital
of such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made or participations in Letters of Credit
purchased by such Lender pursuant hereto or the Letters of Credit issued by an
Issuing Bank pursuant hereto to a level below that which such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or Issuing
Bank’s policies and the policies of such Lender’s or Issuing Bank’s holding
company with respect to capital adequacy or liquidity) by an amount deemed by
such Lender or Issuing Bank to be material, then from time to time the Borrower
shall pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or Issuing Bank the amount shown as due on any
such certificate delivered by it within 30 days after its receipt of the same.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be under any obligation to compensate any Lender or
Issuing Bank under paragraph (a) or (b) above with respect to increased costs or
reductions with respect to any period prior to the date that is 180 days prior
to such request if such Lender or Issuing Bank knew or could reasonably have
been expected to know of the circumstances giving rise to such increased costs
or reductions and of the fact that such circumstances would result in a claim
for increased compensation by reason of such increased costs or reductions;
provided further that the foregoing limitation shall not apply to any increased
costs or reductions arising out of the retroactive application of any Change in
Law within such 180-day period. The protection of this Section shall be
available to each Lender and Issuing Bank regardless of any possible contention
of the invalidity or inapplicability of the Change in Law that shall have
occurred or been imposed.

SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for

 

56



--------------------------------------------------------------------------------

such duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

SECTION 2.16. Indemnity. The Borrower shall indemnify each Lender against any
loss or expense (but not against any lost profits) that such Lender may sustain
or incur as a consequence of (a) any event, other than a default by such Lender
in the performance of its obligations hereunder, which results in (i) such
Lender receiving or being deemed to receive any amount on account of the
principal of any Eurodollar Loan prior to the end of the Interest Period in
effect therefor, (ii) the conversion of any Eurodollar Loan to an ABR Loan, or
the conversion of the Interest Period with respect to any Eurodollar Loan, in
each case other than on the last day of the Interest Period in effect therefor,
or (iii) any Eurodollar Loan to be made by such Lender (including any Eurodollar
Loan to be made pursuant to a conversion or continuation under Section 2.10) not
being made after notice of such Loan shall have been given by the Borrower
hereunder (any of the events referred to in this clause (a) being called a
“Breakage Event”) or (b) any default in the making of any payment or prepayment
of any Eurodollar Loan required to be made hereunder. In the case of any
Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Loan that is the subject of such Breakage Event for the period from
the date of such Breakage Event to the last day of the Interest Period in effect
(or that would have been in effect) for such Loan over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period. A certificate
of any Lender setting forth any amount or amounts which such Lender is entitled
to receive pursuant to this Section 2.16 shall be delivered to the Borrower and
shall be conclusive absent manifest error.

 

57



--------------------------------------------------------------------------------

SECTION 2.17. Pro Rata Treatment. Except as required under Section 2.13(f) or
2.15, each Borrowing, each payment or prepayment of principal of any Borrowing,
each payment of interest on the Loans, each payment of the Commitment Fees, each
reduction of the Term Loan Commitments or the Revolving Credit Commitments and
each conversion of any Borrowing to or continuation of any Borrowing as a
Borrowing of any Type shall be allocated pro rata among the Lenders in
accordance with their respective applicable Commitments (or, if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of their outstanding Loans). Each Lender agrees that in
computing such Lender’s portion of any Borrowing to be made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s percentage of
such Borrowing to the next higher or lower whole dollar amount.

SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means (excluding means expressly contemplated elsewhere in this
Agreement), obtain payment (voluntary or involuntary) in respect of any Loan or
Loans or L/C Disbursement as a result of which the unpaid principal portion of
its Loans and participations in L/C Disbursements shall be proportionately less
than the unpaid principal portion of the Loans and participations in L/C
Disbursements of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in the Loans and L/C
Exposure of such other Lender, so that the aggregate unpaid principal amount of
the Loans and L/C Exposure and participations in Loans and L/C Exposure held by
each Lender shall be in the same proportion to the aggregate unpaid principal
amount of all Loans and L/C Exposure then outstanding as the principal amount of
its Loans and L/C Exposure prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Loans and L/C
Exposure outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.18 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest. The
Borrower expressly consents to the foregoing arrangements and agree that any
Lender holding a participation in a Loan or L/C Disbursement deemed to have been
so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
the Borrower in the amount of such participation.

SECTION 2.19. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than
1:00 p.m., New York City time, on the date when due in immediately available
dollars, without setoff, defense or counterclaim. Each such payment (other than
Issuing Bank Fees, which shall be paid directly to the applicable Issuing Bank)
shall be made to the Administrative Agent at its offices at Eleven Madison
Avenue, New York, NY 10010. The Administrative Agent shall promptly distribute
to each Lender any payments received by the Administrative Agent on behalf of
such Lender.

 

58



--------------------------------------------------------------------------------

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable Issuing Bank, as
the case may be, the amount due. In such event, if the Borrower does not in fact
make such payment, then each of the Lenders or Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, and to pay interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error).

SECTION 2.20. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower or any other Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower or any other
Loan Party shall be required by applicable law to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower or such Loan Party shall make such deductions and (iii) the Borrower or
such Loan Party shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes that are payable or paid by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, on
or with respect to any payment by or on account of any obligation of the
Borrower or any other Loan Party hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under

 

59



--------------------------------------------------------------------------------

this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto; provided that the Borrower shall not be
obligated to so indemnify any Lender, the Administrative Agent or any Issuing
Bank in respect of interest or penalties attributable to any Indemnified Taxes
or Other Taxes to the extent that such interest or penalties resulted solely
from the gross negligence or willful misconduct of the Administrative Agent,
such Lender or such Issuing Bank. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender or by the Administrative
Agent on behalf of itself or a Lender, shall be conclusive absent manifest
error.

(d) As soon as practicable after any payment of Indemnified Taxes, Excluded
Taxes or Other Taxes by the Borrower or any other Loan Party to a Governmental
Authority, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) (i) Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate.

(ii) If a payment made to a Lender or Issuing Bank under this Agreement or any
Loan Document would be subject to U.S. Federal withholding Tax imposed by FATCA
if such Lender or Issuing Bank were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or Issuing Bank shall deliver
to the Withholding Agent, at the time or times prescribed by law and at such
other time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender or Issuing Bank has complied with such Lender’s or Issuing Bank’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (ii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender and Issuing Bank agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.

 

60



--------------------------------------------------------------------------------

(f) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(f) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided, that this paragraph (f) shall not create any additional
obligation of the Borrower hereunder. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).

(g) Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or Issuing Bank, the termination of
the Commitments, the cancellation or expiration of any Letter of Credit, and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

(h) For purposes of this Section 2.20, the term “Lender” includes any Issuing
Bank.

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or Issuing Bank delivers a certificate
requesting compensation pursuant to Section 2.14, (ii) any Lender or Issuing
Bank delivers a notice described in Section 2.15, (iii) the Borrower is required
to pay any additional amount to any Lender or Issuing Bank or any Governmental
Authority on account of any Lender or Issuing Bank pursuant to Section 2.20,
(iv) any Lender refuses to consent to any amendment, waiver or other
modification of any Loan Document requested by the Borrower that requires the
consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders, (v) any Lender refuses to consent to any Loan Modification Offer, and
such Loan Modification Offer is consented to by Lenders holding a majority in
interest of the Affected Class or (vi) any Lender becomes a Defaulting Lender,
then, in each case, the Borrower may, at its sole expense and effort (including
with respect to the processing and recordation fee referred to in
Section 9.04(b)), upon notice to such Lender or Issuing Bank, as the case may
be, and the Administrative Agent, require such Lender or Issuing Bank to
transfer and assign, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all of its interests, rights and
obligations under this Agreement (or, in the case of clause (iv), (v) or (vi)
above, all of its interests, rights and obligations with respect to the Class of
Loans or Commitments that is the subject of the related consent,

 

61



--------------------------------------------------------------------------------

amendment, waiver or other modification or in respect of which such Lender is a
Defaulting Lender, as the case may be) to an Eligible Assignee that shall assume
such assigned obligations and, with respect to clause (iv) or (v) above, shall
consent to such requested amendment, waiver or other modification of any Loan
Document (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that (x) such assignment shall not conflict with any
law, rule or regulation or order of any court or other Governmental Authority
having jurisdiction, (y) the Borrower shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Credit Commitment is
being assigned, of the Issuing Banks), which consents shall not unreasonably be
withheld or delayed, and (z) the Borrower or such Eligible Assignee shall have
paid to the affected Lender or Issuing Bank in immediately available funds an
amount equal to the sum of the principal of and interest accrued to the date of
such payment on the outstanding Loans or L/C Disbursements of such Lender or
Issuing Bank, respectively, plus all Fees (except, in the case of a Defaulting
Lender, any Fees not required to be paid to such Defaulting Lender pursuant to
the express provisions of this Agreement) and other amounts accrued for the
account of such Lender or Issuing Bank hereunder with respect thereto (including
any amounts under Sections 2.14 and 2.16); provided further that, if prior to
any such transfer and assignment the circumstances or event that resulted in
such Lender’s or Issuing Bank’s claim for compensation under Section 2.14,
notice under Section 2.15 or the amounts paid pursuant to Section 2.20, as the
case may be, cease to cause such Lender or Issuing Bank to suffer increased
costs or reductions in amounts received or receivable or reduction in return on
capital, or cease to have the consequences specified in Section 2.15, or cease
to result in amounts being payable under Section 2.20, as the case may be
(including as a result of any action taken by such Lender or Issuing Bank
pursuant to paragraph (b) below), or if such Lender or Issuing Bank shall waive
its right to claim further compensation under Section 2.14 in respect of such
circumstances or event or shall withdraw its notice under Section 2.15 or shall
waive its right to further payments under Section 2.20 in respect of such
circumstances or event or shall consent to the proposed amendment, waiver,
consent or other modification or shall cease to be a Defaulting Lender, as the
case may be, then such Lender or Issuing Bank shall not thereafter be required
to make any such transfer and assignment hereunder. Each Lender hereby grants to
the Administrative Agent an irrevocable power of attorney (which power is
coupled with an interest) to execute and deliver, on behalf of such Lender as
assignor, any Assignment and Acceptance necessary to effectuate any assignment
of such Lender’s interests hereunder in the circumstances contemplated by this
Section 2.21(a).

(b) If (i) any Lender or Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or Issuing Bank delivers a notice described in
Section 2.15 or (iii) the Borrower is required to pay any additional amount to
any Lender or Issuing Bank or any Governmental Authority on account of any
Lender or Issuing Bank, pursuant to Section 2.20, then such Lender or Issuing
Bank shall use reasonable efforts (which shall not require such Lender or
Issuing Bank to incur an unreimbursed loss or unreimbursed cost or expense or
otherwise take any action inconsistent with its internal policies or legal or
regulatory restrictions or suffer any disadvantage or burden deemed by it to be
significant) (x) to file any certificate or document reasonably requested in

 

62



--------------------------------------------------------------------------------

writing by the Borrower or (y) to assign its rights and delegate and transfer
its obligations hereunder to another of its offices, branches or affiliates, if
such filing or assignment would reduce its claims for compensation under
Section 2.14 or enable it to withdraw its notice pursuant to Section 2.15 or
would reduce amounts payable pursuant to Section 2.20, as the case may be, in
the future. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or Issuing Bank in connection with any such filing or
assignment, delegation and transfer.

SECTION 2.22. Reserved.

SECTION 2.23. Letters of Credit. (a) General. Subject to the terms and
conditions herein set forth, the Borrower may request the issuance of a standby
Letter of Credit for its own account or for the account of any of the
Subsidiaries (in which case the Borrower and such Subsidiary shall be
co-applicants with respect to such Letter of Credit), in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time while the L/C Commitment remains in effect (it being
understood that no Issuing Bank shall be required to issue any commercial letter
of credit (unless otherwise agreed to by such Issuing Bank)). This Section shall
not be construed to impose an obligation upon any Issuing Bank to issue any
Letter of Credit that is inconsistent with the terms and conditions of this
Agreement, including any obligation to issue any Letter of Credit the proceeds
of which would be made available to any Person in violation of Section 5.08.
Notwithstanding anything to the contrary contained in this Section 2.23 or
elsewhere in this Agreement, (i) in the event that a Revolving Credit Lender is
a Defaulting Lender, no Issuing Bank shall be required to issue any Letter of
Credit unless such Issuing Bank has entered into arrangements reasonably
satisfactory to it and the Borrower to eliminate such Issuing Bank’s risk with
respect to the participation in Letters of Credit by all such Defaulting
Lenders, including by cash collateralizing each such Defaulting Lender’s Pro
Rata Percentage of the applicable L/C Exposure, (ii) if agreed to between the
Borrower and any Issuing Bank in writing, the obligation of such Issuing Bank
(and its Affiliates) to issue, extend or renew any Letters of Credit under this
Agreement may be terminated (in whole or in part) as provided therein and (iii)
in no event shall the L/C Exposure in respect of Letters of Credit (including
Existing Letters of Credit) on the Closing Date exceed $10,000,000. With respect
to any Letter of Credit that, by its terms or the terms of any letter of credit
application related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall (other than for
purposes of Section 2.05(c)) be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the Borrower shall hand deliver, fax or
transmit through other electronic communication to an Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension but in any event not less than three Business
Days prior) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, the date of
issuance, amendment, renewal or extension, the date on which such Letter of

 

63



--------------------------------------------------------------------------------

Credit is to expire (which shall comply with paragraph (c) below), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare such Letter of Credit. If
requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any such request. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application, the terms and conditions of this Agreement shall control.
A Letter of Credit shall be issued, amended, renewed or extended only if, and
upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that, after giving effect to
such issuance, amendment, renewal or extension (i) the L/C Exposure shall not
exceed $40,000,000, (ii) the portion of the L/C Exposure attributable to Letters
of Credit issued by any Issuing Bank will not exceed the L/C Commitment of such
Issuing Bank (unless otherwise agreed to by such Issuing Bank), (iii) the
Revolving Credit Exposure of any Lender will not exceed such Lender’s Revolving
Credit Commitment and (iv) the Aggregate Revolving Credit Exposure shall not
exceed the Total Revolving Credit Commitment. The Borrower may, at any time and
from time to time, reduce the L/C Commitment of any Issuing Bank with the
consent of such Issuing Bank; provided that the Company shall not reduce the L/C
Commitment of any Issuing Bank if, after giving effect to such reduction, the
conditions set forth in clause (ii) above shall not be satisfied. Each Issuing
Bank may assume that the conditions set forth in Article IV have been satisfied
unless such Issuing Bank is notified by the Administrative Agent or Required
Lenders that they have not been.

(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of the date one year after the date of the issuance of such
Letter of Credit and the date that is five Business Days prior to the Revolving
Credit Maturity Date, unless such Letter of Credit expires by its terms on an
earlier date; provided, however, that a Letter of Credit may, upon the request
of the Borrower, include a provision whereby such Letter of Credit shall be
renewed automatically for additional consecutive periods of 12 months or less
(but not beyond the date that is five Business Days prior to the Revolving
Credit Maturity Date) unless the applicable Issuing Bank notifies the
beneficiary thereof at least 30 days (or such longer period as may be specified
in such Letter of Credit) prior to the then-applicable expiration date that such
Letter of Credit will not be renewed.

(d) Participations. By the issuance of a Letter of Credit and without any
further action on the part of the applicable Issuing Bank or the Lenders, the
Issuing Bank that is the issuer thereof hereby grants to each Revolving Credit
Lender, and each such Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Pro Rata
Percentage of the aggregate amount available to be drawn under such Letter of
Credit, effective upon the issuance of such Letter of Credit or, in the case of
the Existing Letters of Credit, effective upon the Closing Date. In
consideration

 

64



--------------------------------------------------------------------------------

and in furtherance of the foregoing, each Revolving Credit Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Pro Rata Percentage of each L/C
Disbursement made by such Issuing Bank and not reimbursed by the Borrower (or,
if applicable, another party pursuant to its obligations under any other Loan
Document) forthwith on the date due as provided in Section 2.02(f). Each
Revolving Credit Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any L/C Disbursement in respect
of a Letter of Credit, the Borrower shall pay to the Administrative Agent an
amount equal to such L/C Disbursement not later than 1:00 p.m., New York City
time, on the immediately following Business Day after the Issuing Bank notifies
the Borrower thereof.

(f) Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, any Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by an Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and

(vi) any other act or omission to act or delay of any kind of the Issuing Banks,
the Lenders, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of the Borrower’s obligations hereunder.

 

65



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of an Issuing Bank. However, the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are determined by a court of
competent jurisdiction by final judgment to have resulted primarily from such
Issuing Bank’s gross negligence, bad faith or willful misconduct in determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. It is further understood and agreed that an Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit (i) such Issuing Bank’s exclusive reliance on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever and (ii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute gross negligence or willful misconduct of
such Issuing Bank.

(g) Disbursement Procedures. Any Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall as promptly as
possible give telephonic notification, confirmed by fax, to the Administrative
Agent and the Borrower of such demand for payment and whether such Issuing Bank
has made or will make an L/C Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Revolving Credit Lenders with
respect to any such L/C Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of such Issuing Bank, for each day

 

66



--------------------------------------------------------------------------------

from and including the date of such L/C Disbursement, to but excluding the
earlier of the date of payment by the Borrower or the date on which interest
shall commence to accrue thereon as provided in Section 2.02(f), at the rate per
annum that would apply to such amount if such amount were an ABR Revolving Loan.

(i) Resignation or Removal of an Issuing Bank. An Issuing Bank may resign at any
time by giving 30 days’ prior written notice to the Administrative Agent, the
Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to the Issuing Banks, the Administrative Agent and the Lenders. Upon the
acceptance of any appointment as Issuing Bank hereunder by a Lender that shall
agree to serve as successor Issuing Bank, such successor shall succeed to and
become vested with all the interests, rights and obligations of the retiring
Issuing Bank. At the time such removal or resignation shall become effective,
the Borrower shall pay all accrued and unpaid fees pursuant to
Section 2.05(c)(ii). The acceptance of any appointment as Issuing Bank hereunder
by a successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrower and the Administrative Agent,
and, from and after the effective date of such agreement, (i) such successor
Lender shall have all the rights and obligations of the previous Issuing Bank
under this Agreement and the other Loan Documents and (ii) references herein and
in the other Loan Documents to the term “Issuing Bank” shall be deemed to refer
to such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the resignation or
removal of an Issuing Bank hereunder, the retiring Issuing Bank shall remain a
party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement and the other Loan Documents with respect to
Letters of Credit issued by it prior to such resignation or removal, but shall
not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit) thereof and of the amount
to be deposited, deposit in an account with the Collateral Agent, for the
benefit of the Revolving Credit Lenders, an amount in cash equal to the L/C
Exposure as of such date. Such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the Obligations. The Collateral
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits in Permitted Investments, which investments shall be
made at the option and sole discretion of the Collateral Agent, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall (i) automatically be
applied by the Administrative Agent to reimburse the Issuing Banks for L/C
Disbursements for

 

67



--------------------------------------------------------------------------------

which they have not been reimbursed, (ii) be held for the satisfaction of the
reimbursement obligations of the Borrower for the L/C Exposure at such time and
(iii) if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Credit Lenders holding participations in outstanding
Letters of Credit representing greater than 50% of the aggregate undrawn amount
of all outstanding Letters of Credit), be applied to satisfy the Obligations. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived. Notwithstanding the
foregoing, following the incurrence by the Borrower or any Subsidiary of any
Other Senior Secured Debt, the treatment and application of any amounts provided
by the Borrower as cash collateral hereunder shall be subject to the terms and
provisions of any applicable Pari Passu Intercreditor Agreement and, in the
event of any conflict between the terms of such Pari Passu Intercreditor
Agreement and the terms of this paragraph (j), the terms of such Pari Passu
Intercreditor Agreement shall govern.

(k) Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement.
Any Lender designated as an issuing bank pursuant to this paragraph (k) shall be
deemed to be an “Issuing Bank” (in addition to being a Lender) in respect of
Letters of Credit issued or to be issued by such Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to the other Issuing
Bank and such Lender.

SECTION 2.24. Incremental Term Loans. (a) The Borrower may, by written notice to
the Administrative Agent from time to time, request Incremental Term Loan
Commitments in an amount not to exceed the Incremental Amount from one or more
Incremental Term Lenders, which may include any existing Lender; provided that
each Incremental Term Lender, if not already a Lender hereunder or Affiliate of
a Lender or an Approved Fund, shall be subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld or
delayed). Such notice shall set forth (i) the amount of the Incremental Term
Loan Commitments being requested (which shall be in minimum increments of
$1,000,000 and a minimum amount of $25,000,000 or such lesser amount equal to
the remaining Incremental Amount), (ii) the date on which such Incremental Term
Loan Commitments are requested to become effective, and (iii) whether such
Incremental Term Loan Commitments are commitments to make additional Term Loans
or commitments to make term loans with terms different from the Term Loans
(“Other Term Loans”).

(b) The Borrower and each Incremental Term Lender shall execute and deliver to
the Administrative Agent an Incremental Term Loan Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Term Loan Commitment of each Incremental Term Lender.
Each Incremental Term Loan Assumption Agreement shall specify the terms of the

 

68



--------------------------------------------------------------------------------

Incremental Term Loans to be made thereunder; provided that, without the prior
written consent of the Required Lenders, (i) the final maturity date of any
Other Term Loans shall be no earlier than the Latest Term Loan Maturity Date in
effect at the time the Incremental Term Loan Commitments with respect to such
Other Term Loans become effective (or, in the case of Other Term Loans all of
the proceeds of which will be used to repay existing Term Loans, the latest
maturity date of such refinanced Term Loans), (ii) the average life to maturity
of the Other Term Loans shall be no shorter than the then remaining average life
to maturity of any other Class of Loans (or, in the case of Other Term Loans all
of the proceeds of which will be used to repay existing Term Loans, the then
remaining average life to maturity of such refinanced Term Loans) and (iii) if
the initial yield (excluding upfront or arrangement or similar fees payable to
the arranger, if any, of such loan) on such Other Term Loans (as determined by
the Administrative Agent to be equal to the sum of (x) the margin above the
Adjusted LIBO Rate on such Other Term Loans (the “Other Term Loan Margin”)
(which shall be increased by the amount that any “LIBOR floor” applicable to
such Other Term Loans on the date such Other Term Loans are made would exceed
the Adjusted LIBO Rate that would be in effect for a three-month Interest Period
commencing on such date) and (y) if such Other Term Loans are initially made at
a discount or the Lenders making the same (as opposed to the arranger, if any,
thereof) receive a fee directly or indirectly from the Borrower or any
Subsidiary for doing so (the amount of such discount or fee, expressed as a
percentage of the Other Term Loans, being referred to herein as “OID”), the
amount of such OID divided by the lesser of (A) the average life to maturity of
such Other Term Loans and (B) four) exceeds by more than 50 basis points the sum
of (1) the margin applicable for Eurodollar Term Loans of any Class (other than
any Class of Term Loans that does not elect to be subject to this clause (iii)
in its Incremental Term Loan Assumption Agreement or Loan Modification
Agreement) (which margin shall be the sum of the Applicable Percentage for
Eurodollar Term Loans of such Class (such margin, the “Other Term Loan Reference
Margin”) increased by the amount that any “LIBOR floor” applicable to such
Eurodollar Term Loans on such date would exceed the Adjusted LIBO Rate that
would be in effect for a three-month Interest Period commencing on such date)
plus (2) the OID (if any) initially paid in respect of such Term Loans (for any
Class of Term Loans, the applicable amount of such excess above 50 basis points
being referred to herein as the “Yield Differential”) then the Applicable
Percentage then in effect for such Class of Term Loans shall automatically be
increased to the Other Term Loan Reference Margin plus the applicable Yield
Differential (or, in the case of that portion, if any, of the Yield Differential
resulting from the “LIBOR floor” applicable to such Other Term Loans being
greater than that applicable to such Class of Term Loans on the date such Other
Term Loans are made, by first increasing or (if no “LIBOR floor” is applicable
to such Class of Term Loans at such time) by adding a “LIBOR floor” with respect
to such portion of the Yield Differential). The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental Term
Loan Assumption Agreement. Each of the parties hereto hereby agrees that, upon
the effectiveness of any Incremental Term Loan Assumption Agreement, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Incremental Term Loan
Commitment and the Incremental Term Loans evidenced thereby.

 

69



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.24 unless (i) on the date of such
effectiveness, the applicable conditions set forth in paragraphs (b) and (c) of
Section 4.01 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Financial Officer
of the Borrower and (ii) except as otherwise specified in the applicable
Incremental Term Loan Assumption Agreement, the Administrative Agent shall have
received legal opinions, board resolutions and other closing certificates
reasonably requested by the Administrative Agent and consistent with those
delivered on the Closing Date under Section 4.02.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may,
in consultation with the Borrower, take any and all action as may be reasonably
necessary to ensure that all Incremental Term Loans (other than Other Term
Loans), when originally made, are included in each Borrowing of outstanding Term
Loans on a pro rata basis. This may be accomplished by requiring each
outstanding Eurodollar Term Borrowing to be converted into an ABR Term Borrowing
on the date of each Incremental Term Loan, or by allocating a portion of each
Incremental Term Loan to each outstanding Eurodollar Term Borrowing on a pro
rata basis. Any conversion of Eurodollar Term Loans to ABR Term Loans required
by the preceding sentence shall be subject to Section 2.16. If any Incremental
Term Loan is to be allocated to an existing Interest Period for a Eurodollar
Term Borrowing, then the interest rate thereon for such Interest Period and the
other economic consequences thereof shall be as set forth in the applicable
Incremental Term Loan Assumption Agreement. In addition, to the extent any
Incremental Term Loans are not Other Term Loans, the scheduled amortization
payments under Section 2.11(a)(i) required to be made after the making of such
Incremental Term Loans shall be ratably increased by the aggregate principal
amount of such Incremental Term Loans (adjusted as necessary for any prior
amortization or prepayments of the existing Term Loans in order for such
Incremental Term Loans and existing Term Loans to participate ratably in such
scheduled amortization payments).

SECTION 2.25. Loan Modification Offers; Replacement Revolving Credit Facility.
(a) The Borrower may, by written notice to the Administrative Agent from time to
time after the Closing Date, make one or more offers (each, a “Loan Modification
Offer”) to all the Lenders of one or more Classes of Loans and/or Commitments
(each Class subject to such a Loan Modification Offer, an “Affected Class”) to
make one or more Permitted Amendments pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to the Borrower.
Such notice shall set forth (i) the terms and conditions of the requested
Permitted Amendment and (ii) the date on which such Permitted Amendment is
requested to become effective. Permitted Amendments shall become effective only
with respect to the Loans and/or Commitments of the Lenders of the Affected
Class that accept the applicable Loan Modification Offer (such Lenders, the
“Accepting Lenders”) and, in the case of any Accepting Lender, only with respect
to such Lender’s Loans and/or Commitments of such Affected Class as to which
such Lender’s acceptance has been made.

 

70



--------------------------------------------------------------------------------

(b) The Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent a Loan Modification Agreement and such other documentation
as the Administrative Agent shall reasonably specify to evidence the acceptance
of the Permitted Amendments and the terms and conditions thereof. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each of the parties hereto hereby agrees
that, upon the effectiveness of any Loan Modification Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Amendment evidenced thereby and
only with respect to the applicable Loans and/or Commitments of the Accepting
Lenders of the Affected Class, including any amendments necessary to treat the
applicable Loans and/or Commitments of the Accepting Lenders of the Affected
Class as a new “Class” of loans and/or commitments hereunder. Notwithstanding
the foregoing, no Permitted Amendment shall become effective unless the
Administrative Agent, to the extent reasonably requested by the Administrative
Agent, shall have received legal opinions, board resolutions, officer’s and
secretary’s certificates and other customary documentation consistent with those
delivered on the Closing Date.

(c) “Permitted Amendments” means any or all of the following: (i) an extension
of the final maturity date and/or amortization applicable to the applicable
Loans and/or Commitments of the Accepting Lenders, (ii) a change in the
Applicable Percentage with respect to the applicable Loans and/or Commitments of
the Accepting Lenders, (iii) a change in the Fees payable to (or the inclusion
of additional fees to be payable to) the Accepting Lenders, (iv) changes to any
prepayment premiums with respect to the applicable Loans and Commitments,
(v) such amendments to this Agreement and the other Loan Documents as shall be
appropriate, in the reasonable judgment of the Administrative Agent, to provide
the rights and benefits of this Agreement and other Loan Documents to each new
“Class” of loans and/or commitments resulting therefrom and (vi) additional
amendments to the terms of this Agreement applicable to the applicable Loans
and/or Commitments of the Accepting Lenders that are less favorable to such
Accepting Lenders than the terms of this Agreement prior to giving effect to
such Permitted Amendments and that are reasonably acceptable to the
Administrative Agent; provided, that, if any such Permitted Amendment shall
create a new Class of Revolving Credit Commitments, (A) the allocation of the
participation exposure with respect to any then-existing or subsequently issued
or made Letter of Credit as between the commitments of such new “Class” and the
Commitments of the then-existing Revolving Credit Lenders shall be made on a
ratable basis as between the commitments of such new “Class” and the Commitments
of the then-existing Revolving Credit Lenders and (B) the L/C Commitment may not
be extended without the prior written consent of the applicable Issuing Bank.

(d) Notwithstanding anything to the contrary contained herein, this Agreement
may be amended with the written consent of the Administrative Agent, the

 

71



--------------------------------------------------------------------------------

Borrower and the Lenders providing the relevant Replacement Revolving Credit
Facility (as defined below) to effect the refinancing of all the Revolving
Credit Commitments with a replacement facility under this Agreement (a
“Replacement Revolving Credit Facility”); provided that (a) the aggregate amount
of commitments under such Replacement Revolving Facility Commitments shall not
exceed the aggregate amount of the replaced Revolving Credit Commitments and (b)
the maturity date of such Replacement Revolving Credit Facility shall not be
earlier than the latest Revolving Credit Maturity Date at the time of such
replacement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Replacement Revolving Credit Facility, this Agreement shall
be deemed amended to the extent (but only to the extent) necessary to reflect
the existence and terms of the Replacement Revolving Credit Facility evidenced
thereby. Notwithstanding the foregoing, (i) no Replacement Revolving Credit
Facility shall become effective unless the Administrative Agent, to the extent
reasonably requested by the Administrative Agent, shall have received legal
opinions, board resolutions, officer’s and secretary’s certificates and other
documentation consistent with those delivered on the Closing Date and (ii) an
Issuing Bank shall not be obligated to continue to issue Letters of Credit,
respectively, under the Replacement Revolving Credit Facility except to the
extent it agrees in writing to do so at or prior to the effectiveness of the
Replacement Revolving Credit Facility. Without limiting the foregoing, in the
event that the initial Replacement Revolving Credit Facility is in an aggregate
principal amount less than the aggregate principal amount of the Revolving
Credit Commitments being replaced, this Agreement may be further amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant additional commitments under the Replacement Revolving
Credit Facility (and subject to the same limitations and requirements provided
above in this paragraph (d)) to include additional commitments under the
Replacement Revolving Credit Facility that will not cause the aggregate amount
of the commitments thereunder to exceed the aggregate amount of the replaced
Revolving Credit Commitments.

SECTION 2.26. Revolving Credit Commitment Increases. (a) The Borrower may from
time to time after the Closing Date, by written notice (a “Notice of Increase”)
to the Administrative Agent (which shall promptly deliver a copy to each of the
Revolving Credit Lenders), request that new Revolving Credit Commitments of any
Class be extended or existing Revolving Credit Commitments of any Class be
increased by one or more financial institutions, which may include any Revolving
Credit Lender (any such financial institution, an “Increasing Revolving Credit
Lender”) (any such extension or increase, a “Revolving Credit Commitment
Increase”); provided that (i) the terms of the Revolving Credit Commitments
under the Revolving Credit Commitment Increase shall be identical to the
existing Revolving Credit Commitments of the applicable Class, except for any
upfront fees paid to Increasing Revolving Credit Lenders; (ii) at the time of
effectiveness of any Revolving Credit Commitment Increase effected pursuant to
this paragraph the amount of such Revolving Credit Commitment Increase shall not
exceed the Incremental Amount; (iii) each Revolving Credit Commitment Increase
shall be in an aggregate principal amount of not less than $25,000,000, except
to the extent necessary to utilize the remaining unused amount of increase
permitted under this Section 2.26(a); (iv) prior to any such Revolving Credit
Commitment Increase, except as otherwise specified in the applicable Revolving
Accession Agreement, the Administrative Agent shall have received

 

72



--------------------------------------------------------------------------------

legal opinions, board resolutions and other closing certificates reasonably
requested by the Administrative Agent and consistent with those delivered on the
Closing Date under Section 4.02 and (v) at the time of each such Revolving
Credit Commitment Increase request and immediately after giving effect to the
effectiveness of each such Revolving Credit Commitment Increase, the applicable
conditions set forth in paragraphs (b) and (c) of Section 4.01 shall be
satisfied and the Administrative Agent shall have received certificates to that
effect dated such dates and executed by a Financial Officer of the
Borrower. Such Notice of Increase shall set forth the amount of the requested
Revolving Credit Commitment Increase and the date on which such Revolving Credit
Commitment Increase is requested to become effective. The Borrower may arrange
for one or more Revolving Credit Lenders or one or more other financial
institutions to act as Increasing Revolving Credit Lenders with respect to the
proposed Revolving Credit Commitment Increase; provided that each Increasing
Revolving Credit Lender shall be subject to the approval of the Administrative
Agent, each Issuing Bank (which approvals shall not be unreasonably withheld,
conditioned or delayed) and each Increasing Revolving Credit Lender shall become
a party to this Agreement by completing and delivering to the Administrative
Agent a duly executed accession agreement in a form reasonably satisfactory to
the Administrative Agent and the Borrower (a “Revolving Accession Agreement”).
Revolving Credit Commitment Increases shall become effective on the date
specified in the Notice of Increase delivered pursuant to this paragraph (but
not prior to, for any Increasing Revolving Credit Lender that is not already a
Revolving Credit Lender, execution and delivery by such Increasing Revolving
Credit Lender of a Revolving Accession Agreement). Upon the effectiveness of any
Revolving Accession Agreement to which any Increasing Revolving Credit Lender is
a party, such Increasing Revolving Credit Lender shall thereafter be deemed to
be a party to this Agreement and shall be entitled to all rights, benefits and
privileges, and subject to all obligations, of a Revolving Credit Lender
hereunder.

(b) Each of the parties hereto hereby agrees that, upon the effectiveness of any
Revolving Credit Commitment Increase, this Agreement may be amended (such
amendment, a “Revolving Credit Commitment Increase Amendment”) without the
consent of any Lender to the extent (but only to the extent) necessary to
reflect the existence and terms of the Revolving Credit Commitment Increase
evidenced thereby. Upon the effectiveness of each Revolving Credit Commitment
Increase pursuant to this Section 2.26, (i) each Revolving Credit Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Increasing Revolving Credit Lender providing a
portion of such Revolving Credit Commitment Increase, and each such Increasing
Revolving Credit Lender will automatically and without further act be deemed to
have assumed, a portion of such Revolving Credit Lender’s participations
hereunder in outstanding Letters of Credit such that, after giving effect to
such Revolving Credit Commitment Increase and each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
participations hereunder in Letters of Credit held by each Revolving Credit
Lender (including each such Increasing Revolving Credit Lender) will equal such
Lender’s Pro Rata Percentage and (ii) if, on the date of such Revolving Credit
Commitment Increase, there are any Revolving Loans outstanding, such Revolving
Loans shall on or prior to the effectiveness of such Revolving Credit Commitment
Increase be prepaid from the proceeds of additional Revolving Loans made
hereunder (reflecting such Revolving Credit Commitment Increase), which
prepayment shall be

 

73



--------------------------------------------------------------------------------

accompanied by accrued interest on the Revolving Loans being prepaid and any
costs incurred by any Lender in accordance with Section 2.12. The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

SECTION 2.27. Term Loan Pricing Protection. From and after the Closing Date, if
the initial yield on any New Term Loans incurred on or after such date (as
determined by the Administrative Agent and to be equal to the sum of (x) the
margin above the adjusted LIBO or eurocurrency rate on such New Term Loans (the
“New Loan Margin”) (which shall be increased by the amount that any “LIBOR
floor” applicable to such New Term Loans on the date such New Term Loans are
made would exceed the adjusted LIBO or eurocurrency rate that would be in effect
for a three-month Interest Period commencing on such date) and (y) if such New
Term Loans are initially made at a discount or the lenders making the same (as
opposed to the arrangers, if any, thereof) receive a fee directly or indirectly
from the Borrower or any subsidiary of the Borrower for doing so (the amount of
such discount or fee, expressed as a percentage of the New Term Loans, being
referred to herein as “New Term Loan OID”), the amount of such New Term Loan OID
divided by the lesser of (A) the average life to maturity of such New Term Loans
and (B) four) exceeds by more than 50 basis points the sum of (1) the margin
applicable to the Eurodollar Term Loans (which margin shall be the sum of the
Applicable Percentage for Term Loans (such margin, the “Reference Margin”)
increased by the amount that any “LIBOR floor” applicable to such Eurodollar
Term Loans on such date would exceed the Adjusted LIBO Rate that would be in
effect for a three-month Interest Period commencing on such date) plus (2) if
such Term Loans were initially made at a discount or the Lenders making the same
(as opposed to the arranger, if any, thereof) received a fee directly or
indirectly from the Borrower or any Subsidiary for doing so (the amount of such
discount or fee, expressed as a percentage of the Term Loans and calculated on a
weighted average basis, being referred to herein as “Extended OID”), the amount
of such Extended OID divided by four (such excess above 50 basis points being
referred to herein as the “New Term Loan Yield Differential”) then the
Applicable Percentage then in effect for such Term Loans shall automatically be
increased to the Reference Margin plus the applicable New Term Loan Yield
Differential (or, in the case of that portion, if any, of the New Term Loan
Yield Differential resulting from the “LIBOR floor” applicable to such New Term
Loans being greater than that applicable to such Term Loans on the date such New
Term Loans are made, by first increasing or (if no “LIBOR floor” is applicable
to such Term Loans at such time) by adding a “LIBOR floor” with respect to such
portion of the New Term Loan Yield Differential).

SECTION 2.28. Refinancing Term Facilities. (a)The Borrower may, on one or more
occasions after the Closing Date, by written notice to the Administrative Agent,
request the establishment hereunder of one or more additional Classes of term
loan commitments (the “Refinancing Term Loan Commitments”) pursuant to which
each person providing such a commitment (a “Refinancing Term Lender”) will make
term loans to the Borrower (the “Refinancing Term Loans”); provided that each
Refinancing Term Lender shall be an Eligible Assignee and, if not already a
Lender, shall otherwise be reasonably acceptable to the Administrative Agent.

 

74



--------------------------------------------------------------------------------

(b) The Refinancing Term Loan Commitments shall be effected pursuant to one or
more Refinancing Facility Agreements executed and delivered by the Borrower,
each Refinancing Term Lender providing such Refinancing Term Loan Commitments
and the Administrative Agent; provided that no Refinancing Term Loan Commitments
shall become effective unless (i) no Default shall have occurred and be
continuing on the date of effectiveness thereof, (ii) on the date of
effectiveness thereof, the representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct (A) in the case of the
representations and warranties qualified as to materiality, in all respects and
(B) otherwise, in all material respects, in each case on and as of such date,
except in the case of any such representation and warranty that specifically
relates to an earlier date, in which case such representation and warranty shall
be so true and correct on and as of such earlier date, (iii) the Borrower shall
have delivered to the Administrative Agent such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested by the Administrative Agent in
connection with any such transaction and (iv) substantially concurrently with
the effectiveness thereof, the Borrower shall obtain Refinancing Term Loans
thereunder and shall repay or prepay then outstanding Term Borrowings of any
Class in an aggregate principal amount equal to the aggregate amount of such
Refinancing Term Loan Commitments (less the aggregate amount of accrued and
unpaid interest with respect to such outstanding Term Borrowings and any
reasonable fees, premium and expenses relating to such refinancing) (and any
such prepayment of Term Borrowings of any Class shall be applied to reduce the
subsequent scheduled repayments of Term Borrowings of such Class to be made
pursuant to Section 2.11 in the inverse order of maturity and, in the case of a
prepayment of Eurodollar Term Borrowings, shall be subject to Section 2.16.

(c) The Refinancing Facility Agreement shall set forth, with respect to the
Refinancing Term Loan Commitments established thereby and the Refinancing Term
Loans and other extensions of credit to be made thereunder, to the extent
applicable, the following terms thereof: (i) the designation of such Refinancing
Term Loan Commitments and Refinancing Term Loans as a new “Class” for all
purposes hereof, (ii) the stated termination and maturity dates applicable to
the Refinancing Term Loan Commitments or Refinancing Term Loans of such Class;
provided that such stated termination and maturity dates shall not be earlier
than the Latest Term Loan Maturity Date, (iii) any amortization applicable
thereto and the effect thereon of any prepayment of such Refinancing Term Loans;
provided, that the weighted average life to maturity applicable to the
Refinancing Term Loans shall not be shorter than the weighted average life to
matrurity of the Term Loans so refinanced, (iv) the interest rate or rates
applicable to the Refinancing Term Loans of such Class, (v) the fees applicable
to the Refinancing Term Loans of such Class, (vi) any original issue discount
applicable thereto, (vii) the initial Interest Period or Interest Periods
applicable to Refinancing Term Loans of such Class, (viii) any voluntary or
mandatory prepayment requirements applicable to Refinancing Term Loan
Commitments or Refinancing Term Loans of such Class (which prepayment
requirements may provide that such Refinancing Term Loans may participate in any
mandatory prepayment on a pro rata basis with the Term Loans, but may not
provide for prepayment requirements that are more favorable to the Lenders
holding such Refinancing Term Loans than to the

 

75



--------------------------------------------------------------------------------

Lenders holding Term Loans) and any restrictions on the voluntary or mandatory
reductions or prepayments of Refinancing Term Loan Commitments or Refinancing
Term Loans of such Class and (ix) any financial covenant with which the Borrower
shall be required to comply (provided that any such financial covenant for the
benefit of any Class of Refinancing Term Lenders shall also be for the benefit
of all other Lenders). Except as contemplated by the preceding sentence, the
terms of the Refinancing Term Loan Commitments and Refinancing Term Loans shall
be substantially the same as the terms of the Term Loan Commitments and the Term
Loans. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Facility Agreement. Each Refinancing Facility
Agreement may, without the consent of any Lender other than the applicable
Refinancing Term Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section,
including any amendments necessary to treat the applicable Refinancing Term Loan
Commitments and Refinancing Term Loans as a new “Class” of loans and/or
commitments hereunder.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent, the Collateral
Agent, the Issuing Banks and each of the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Loan Parties (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, except, with respect to Loan Parties other
than the Borrower, to the extent that the failure of such Loan Parties to be in
good standing could not reasonably be expected to have a Material Adverse
Effect, (b) has all requisite power and authority to own its property and assets
and to carry on its business as now conducted and as proposed to be conducted,
except to the extent that the failure to possess such power and authority could
not reasonably be expected to result in a Material Adverse Effect, (c) is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where the failure so to qualify
could not reasonably be expected to result in a Material Adverse Effect, and
(d) has the power and authority to execute, deliver and perform its obligations
under each of the Loan Documents and each other agreement or instrument
contemplated thereby to which it is or will be a party and, in the case of the
Borrower, to borrow hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by the Loan
Parties of the Loan Documents to which they are a party and the making of the
Borrowings hereunder (a) have been duly authorized by all requisite corporate
and, if required, stockholder action and (b) will not (i) violate (A) any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of the Borrower or
any Subsidiary, (B) any order of any Governmental Authority or (C) any provision
of any indenture, agreement or other instrument to which the Borrower or any
Subsidiary is a party or by which any of them or any of their property is or may
be bound, except as could not reasonably be expected to result in a Material
Adverse Effect, (ii) be in conflict with, result in a breach of or

 

76



--------------------------------------------------------------------------------

constitute (alone or with notice or lapse of time or both) a default under, or
give rise to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under any such indenture, agreement or other
instrument, except as could not reasonably be expected to result in a Material
Adverse Effect or (iii) result in the creation or imposition of any Lien upon or
with respect to any property or assets now owned or hereafter acquired by the
Borrower or any Subsidiary (other than any Lien created hereunder or under the
Security Documents or permitted pursuant to Section 6.02 or under any ABL
Facility Loan Document).

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document
constitutes, a legal, valid and binding obligation of the Borrower enforceable
against it in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
making of the Borrowings hereunder, except for (a) the filing of Uniform
Commercial Code financing statements and filings with the United States Patent
and Trademark Office and the United States Copyright Office, (b) recordation of
Mortgages and other filings and recordings in respect of Liens created pursuant
to the Security Documents, (c) such as have been made or obtained and are in
full force and effect and (d) such actions, consents, approvals, registrations
or filings which the failure to obtain or make could not reasonably be expected
to result in a Material Adverse Effect.

SECTION 3.05. Financial Statements. The Borrower has heretofore furnished to the
Lenders its consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower as of and for the fiscal
year ended December 31, 2015, audited by and accompanied by the opinion of
Deloitte & Touche LLP, independent public accountant, and (ii) as of and for
each 2016 fiscal quarter of the Borrower thereafter ended at least 45 days prior
to the Closing Date. Such financial statements present fairly in all material
respects the financial condition and results of operations and cash flows of the
Borrower and its consolidated subsidiaries as of such dates and for such
periods. Such balance sheets and the notes thereto disclose all material
liabilities, direct or contingent, of the Borrower and its consolidated
subsidiaries as of the dates thereof in accordance with GAAP in all material
respects. Such financial statements were prepared in accordance with GAAP
applied on a consistent basis in all material respects, subject, in the case of
unaudited financial statements, to year-end audit adjustments and the absence of
footnotes.

SECTION 3.06. No Material Adverse Change. No event, change or condition has
occurred that has had, or could reasonably be expected to have, a material
adverse effect on the business, assets, operations, financial condition or
operating results of the Borrower and the Subsidiaries, taken as a whole, since
December 31, 2015.

SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of the
Borrower and the Subsidiaries has good and marketable title to, or valid
leasehold interests in, or

 

77



--------------------------------------------------------------------------------

a right to use, all its properties and assets (including all Mortgaged
Property), except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes and except where the failure
to have such title or other interest could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. All such material
properties and assets are free and clear of Liens, other than Liens expressly
permitted by Section 6.02.

(b) As of the Closing Date, the Borrower has not received any notice of, and
does not have any knowledge of, any pending or contemplated material
condemnation proceeding affecting the Mortgaged Properties in any material
respect or any sale or disposition thereof in lieu of condemnation.

(c) As of the Closing Date, neither the Borrower nor any of the Subsidiaries is
obligated under any right of first refusal, option or other contractual right to
sell, assign or otherwise dispose of any Mortgaged Property or any material
interest therein, except for customary rights of first refusal granted to the
prior owners of such Mortgaged Property or their Affiliates.

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all Subsidiaries and the percentage ownership interest of the Borrower
therein. The shares of capital stock or other ownership interests so indicated
on Schedule 3.08 are, in the case of corporations, fully paid and non-assessable
and are owned by the Borrower, directly or indirectly, free and clear of all
Liens (other than Liens created under the Security Documents and any ABL
Facility Loan Document or permitted pursuant to Section 6.02).

SECTION 3.09. Litigation; Compliance with Laws. (a) Except as disclosed in the
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the SEC prior to the Closing Date, there are no
actions, suits or proceedings at law or in equity or by or before any
Governmental Authority now pending or, to the knowledge of the Borrower through
receipt of written notice or proceeding, threatened against or affecting the
Borrower or any Subsidiary or any business, property or rights of any such
person as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.

(b) Neither the Borrower nor any of the Subsidiaries nor any of their respective
material properties or assets is in violation of, nor will the continued
operation of their material properties and assets as currently conducted
violate, any law, rule or regulation (including any occupational safety and
health, health care, pension, certificate of need, Medicare, Medicaid, insurance
fraud or similar law, zoning, building, Environmental Law, ordinance, code or
approval or any building permits) or any restrictions of record or agreements
affecting the Mortgaged Property, or is in default with respect to any judgment,
writ, injunction, decree or order of any Governmental Authority, where such
violation or default could reasonably be expected to result in a Material
Adverse Effect.

 

78



--------------------------------------------------------------------------------

SECTION 3.10. Agreements. Neither the Borrower nor any of the Subsidiaries is in
default in any manner under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Federal Reserve Regulations. (a) Neither the Borrower nor any of
the Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T, U
or X.

SECTION 3.12. Investment Company Act. Neither the Borrower nor any Subsidiary
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.13. Use of Proceeds. The Borrower will (a) use the proceeds of the
Loans and will request the issuance of Letters of Credit only for the purposes
specified in the Preliminary Statement to this Agreement and (b) use the
proceeds of Incremental Term Loans only for the purposes specified in the
applicable Incremental Term Loan Assumption Agreement.

SECTION 3.14. Tax Returns. The Borrower and each of the Subsidiaries has filed
or caused to be filed, or has timely requested an extension to file or has
received an approved extension to file, all Federal, state, local and foreign
Tax returns or materials that to the Borrower’s best knowledge are required to
have been filed by it and has paid or caused to be paid all Taxes due and
payable by it and all assessments received by it, except Taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary, as applicable, shall have set aside on its books reserves in
accordance with GAAP and except any such filings or Taxes, fees or charges, the
failure of which to make or pay, could not reasonably be expected to have a
Material Adverse Effect.

SECTION 3.15. No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other written information, report, financial
statement, exhibit or schedule (other than estimates and information of a
general economic or general industry nature) heretofore or contemporaneously
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of any Loan Document or included
therein or delivered pursuant thereto, when furnished and taken as a whole,
contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not materially misleading in light of the circumstances under
which such statements were made; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, the Borrower represents only that it acted
in good faith and utilized assumptions that the Borrower believed to be
reasonable at the time made.

 

79



--------------------------------------------------------------------------------

SECTION 3.16. Employee Benefit Plans. Each of the Borrower and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect. The present
value of all benefit liabilities under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards Board Accounting
Standards Codification Topic 715) did not, as of the last annual valuation date
applicable thereto, exceed the fair market value of the assets of such Plan in
such amount that could reasonably be expected to result in a Material Adverse
Effect, and the present value of all benefit liabilities of all underfunded
Plans (based on the assumptions used for purposes of Financial Accounting
Standards Board Accounting Standards Codification Topic 715) did not, as of the
last annual valuation dates applicable thereto, exceed the fair market value of
the assets of all such underfunded Plans in such amount that could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.17. Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of the Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and correct
description, in all material respects, of all insurance maintained by the
Borrower for itself or the Subsidiaries as of the Closing Date. As of the
Closing Date, such insurance is in full force and effect and all premiums have
been duly paid. The Borrower and the Subsidiaries have insurance in such amounts
and covering such risks and liabilities as are in accordance with normal
industry practice.

SECTION 3.19. Security Documents. (a) The Guarantee and Collateral Agreement
creates in favor of the Collateral Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral (as
defined in the Guarantee and Collateral Agreement) and the proceeds thereof,
subject to the effects of bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and general equitable principles, and (i) with
respect to all Pledged Collateral (as defined in the Guarantee and Collateral
Agreement) to be delivered to the Collateral Agent or, in the case of Pledged
Collateral (as defined in the Guarantee and Collateral Agreement) that is ABL
Facility First Priority Collateral, the collateral agent under the ABL Facility
Credit Agreement, the Lien created under the Guarantee and Collateral Agreement
will constitute, a fully perfected first priority Lien (or, with respect to the
ABL Facility First Priority Collateral, a fully perfected second priority Lien)
on, and security interest in, all right, title and interest of the Loan Parties
in such Pledged Collateral as to which perfection may be obtained by such
actions, in each case prior and superior in right to any other person (other
than the rights of persons pursuant to (x) Liens permitted by Section 6.02(z)
and (y) Liens permitted by Section 6.02 having priority by operation of law),
and (ii) with the filing of financing statements in appropriate form to be filed
in the offices specified on Schedule 3.19(a) (as such schedule may be updated
from time to time; provided, that such schedules shall be deemed to be

 

80



--------------------------------------------------------------------------------

updated when the Borrower provides the relevant information in accordance with
the Guarantee and Collateral Agreement), the Lien created under the Guarantee
and Collateral Agreement will constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral (other than Intellectual Property, as defined in the Guarantee and
Collateral Agreement) as to which perfection may be obtained by such filings, in
each case prior and superior in right to any other person, other than with
respect to Liens expressly permitted by Section 6.02 and, with respect to the
ABL Facility First Priority Collateral, the ABL Lenders.

(b) The Guarantee and Collateral Agreement (or a short form security agreement
in form and substance reasonably satisfactory to the Borrower and the Collateral
Agent), together with the filings to be made pursuant to the Guarantee and
Collateral Agreement with the United States Patent and Trademark Office and the
United States Copyright Office and the financing statements to be filed in the
offices specified on Schedule 3.19(a) (as such schedule may be updated from time
to time; provided that such schedules shall be deemed to be updated when the
Borrower provides the relevant information in accordance with the Guarantee and
Collateral Agreement), will constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the
Intellectual Property (as defined in the Guarantee and Collateral Agreement) in
which a security interest may be perfected by filing security agreements in the
United States and its territories and possessions, in each case prior and
superior in right to any other person other than with respect to Liens permitted
pursuant to Section 6.02 (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to perfect a Lien on registered trademarks and patents,
trademark and patent applications and registered copyrights acquired by the Loan
Parties after the Closing Date).

(c) The Mortgages are effective to create in favor of the Collateral Agent, for
the benefit of the Secured Parties (as defined therein) a legal, valid and
enforceable Lien on all of the Loan Parties’ right, title and interest in and to
the Mortgaged Property thereunder and the proceeds thereof, and the Mortgages
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Mortgaged Property and the proceeds
thereof, in each case prior and superior in right to any other person, other
than with respect to the rights of persons pursuant to Liens expressly permitted
by Section 6.02.

SECTION 3.20. Location of Real Property and Leased Premises. (a)
Schedule 1.01(c) lists completely and correctly as of the Closing Date all
Hospitals owned by the Borrower and the Subsidiaries and the addresses
thereof. The Borrower and the Subsidiaries own in fee all the real property set
forth on Schedule 1.01(c).

(b) Schedule 1.01(c) lists completely and correctly as of the Closing Date all
Hospitals leased by the Borrower and the Subsidiaries and the addresses thereof.
The Borrower and the Subsidiaries have valid leases in all the material real
property set forth on Schedule 1.01(c).

 

81



--------------------------------------------------------------------------------

SECTION 3.21. Labor Matters. Except as set forth on Schedule 3.21, as of the
Closing Date, there are no strikes, lockouts or slowdowns against the Borrower
or any Subsidiary pending or, to the knowledge of the Borrower by delivery of
written notice or proceeding, threatened. The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which the
Borrower or any Subsidiary is bound. Except as set forth on Schedule 3.21, as of
the Closing Date, neither the Borrower nor any Subsidiary is a party to any
collective bargaining agreement or other labor contract applicable to persons
employed by it at any Facility.

SECTION 3.22. Solvency. After giving effect to the consummation of the Subject
Transactions, (i) each of the Fair Value and the Present Fair Salable Value of
the assets of the Borrower and its Subsidiaries taken as a whole exceed their
Stated Liabilities and Identified Contingent Liabilities; (ii) the Borrower and
its Subsidiaries taken as a whole do not have Unreasonably Small Capital; and
(iii) the Borrower and its Subsidiaries taken as a whole can pay their Stated
Liabilities and Identified Contingent Liabilities as they mature. For purposes
of this Section 3.22, the following terms shall have the meanings specified:

“Subject Transactions” shall mean the consummation of the Transactions and the
other transactions to occur on the Closing Date (including the effectiveness of
this Agreement, the making of the Loans to be made on the Closing Date, the use
of proceeds of such Loans on the Closing Date and the payment of the CHS
Dividend).

“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of the Borrower and its Subsidiaries taken as a
whole would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.

“Present Fair Salable Value” shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets (both
tangible and intangible) of the Borrower and its Subsidiaries taken as a whole
are sold on a going concern basis with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

“Stated Liabilities” shall mean the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of the Borrower and
its Subsidiaries taken as a whole, as of the date hereof after giving effect to
the consummation of Subject Transactions, determined in accordance with GAAP
consistently applied.

“Identified Contingent Liabilities” shall mean the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
the Borrower and its Subsidiaries taken as a whole after giving effect to the
Subject Transactions (including all fees and expenses related thereto but

 

82



--------------------------------------------------------------------------------

exclusive of such contingent liabilities to the extent reflected in Stated
Liabilities), as identified and explained in terms of their nature and estimated
magnitude by responsible officers of the Borrower.

“Do not have Unreasonably Small Capital” shall mean the Borrower and its
Subsidiaries taken as a whole after giving effect to the Subject Transactions
have sufficient capital to ensure that it is a going concern.

“Can pay their Stated Liabilities and Identified Contingent Liabilities as they
mature” shall mean the Borrower and its Subsidiaries taken as a whole after
giving effect to the Subject Transactions have sufficient assets and cash flow
to pay their respective Stated Liabilities and Identified Contingent Liabilities
as those liabilities mature or (in the case of contingent liabilities) otherwise
become payable.

SECTION 3.23. Sanctions; FCPA. (a) None of the Borrower, any other Loan Party or
any or their subsidiaries nor, to the knowledge of the Borrower, any director,
officer, agent, employee or Affiliate of the Borrower, any Loan Party or any of
their subsidiaries is (i) a person on the list of “Specially Designated
Nationals and Blocked Persons” or (ii) subject to the limitations and
prohibitions or any sanctions under or administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”), the U.S. State
Department or any other relevant sanctions authority to whose jurisdiction the
Borrower, any Loan Party or any of their subsidiaries is subject (collectively,
“Sanctions”) and each is currently in compliance with all rules and regulations
promulgated by OFAC, the U.S. State Department and each other relevant Sanctions
authority to whose jurisdiction the Borrower, any Loan Party or any of their
subsidiaries is subject. The Borrower has implemented and maintains in effect
policies and procedures designed to ensure compliance by the Borrower and its
Subsidiaries and their respective directors, officer, employees and agents with
Anti-Corruption Laws and Sanctions.

(b)None of the Borrower, any other Loan Party or any or their subsidiaries nor,
to the knowledge of the Borrower, any director, officer, agent, employee or
Affiliate of the Borrower, any Loan Party or any of their subsidiaries has (i)
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expense relating to political activity, (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds, (iii) violated or is in violation of any
applicable provision of the FCPA, OFAC or any Sanctions or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.

ARTICLE IV

Conditions of Lending

The obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

 

83



--------------------------------------------------------------------------------

SECTION 4.01. All Credit Events. On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing), including on the date of each
issuance of or increase to a Letter of Credit (each such event being called a
“Credit Event”):

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02) or, in the case of the issuance of or increase to
a Letter of Credit, the applicable Issuing Bank and the Administrative Agent
shall have received a notice requesting the issuance of or increase to such
Letter of Credit as required by Section 2.23(b).

(b) (i) In the case of an Incremental Acquisition Term Loan or Incremental
Acquisition Revolving Credit Commitment Increase, the Specified Representations,
and (ii) in all other cases, the representations and warranties set forth in
Article III and in each other Loan Document shall be true and correct in all
material respects on and as of the date of such Credit Event with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

(c) Except in the case of any Incremental Acquisition Term Loan or Incremental
Acquisition Revolving Credit Commitment Increase, at the time of and immediately
after such Credit Event, no Default or Event of Default shall have occurred and
be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the applicable matters
specified in paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02. First Credit Event. On or prior to the Closing Date:

(a) The Administrative Agent shall have received from each party to this
Agreement (i) a counterpart of this Agreement signed on behalf of each such
party or (ii) evidence satisfactory to the Administrative Agent (which may
include a facsimile or other electronic imaging transmission) that such party
has signed such a counterpart.

(b) The Administrative Agent shall have received, on behalf of itself and the
Lenders, a favorable written opinion of (i) Bass, Berry & Sims PLC, counsel for
the Borrower, substantially to the effect set forth in Exhibit G-1, (ii) the
general counsel of the Borrower, substantially to the effect set forth in
Exhibit G-2, and (iii) each local counsel listed on Schedule 4.02(b),
substantially to the effect set forth in Exhibit G-3, in each case (A) dated the
Closing Date, (B) addressed to the Administrative Agent and the Lenders, and (C)
covering such matters relating to the Loan Documents and the Transactions as the
Administrative Agent shall reasonably request, and the Borrower hereby requests
such counsel to deliver such opinions.

 

84



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a copy of an opinion addressed
to CHS from its outside tax advisor, subject to customary assumptions and
limitations, as to the satisfaction of certain requirements necessary for the
Distribution, together with certain related transactions, to qualify as
generally tax-free for U.S. Federal income tax purposes under Sections
368(a)(1)(D) and 355 of the Code.

(d) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation, including all amendments thereto, of each Loan
Party, certified as of a recent date by the Secretary of State of the state of
its organization, and a certificate as to the good standing of each Loan Party
as of a recent date, from such Secretary of State; (ii) a certificate of the
Secretary or Assistant Secretary of each Loan Party dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
of such Loan Party as in effect on the Closing Date and at all times since a
date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or its equivalent) of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation of such Loan Party have not been amended since the date of the
last amendment thereto shown on the certificate of good standing furnished
pursuant to clause (i) above, and (D) as to the incumbency and specimen
signature of each officer executing any Loan Document or any other document
delivered in connection herewith on behalf of such Loan Party; (iii) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
clause (ii) above; and (iv) such other documents as the Lenders or the
Administrative Agent may reasonably request.

(e) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01 and paragraph (j) of this Section 4.02.

(f) The Administrative Agent shall have received all Administrative Agent Fees
and other amounts due and payable on or prior to the Closing Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder or under any other
Loan Document.

(g) The Security Documents shall have been duly executed by each Loan Party that
is to be a party thereto and shall be in full force and effect on the Closing
Date. The Collateral Agent on behalf of the Secured Parties shall have a
security interest in the Collateral of the type and priority described in each
Security Document.

 

85



--------------------------------------------------------------------------------

(h) The Collateral Agent shall have received the results of a search of the
Uniform Commercial Code filings (or equivalent filings) made with respect to the
Loan Parties in the states (or other jurisdictions) of formation of such persons
as indicated on the applicable schedules to the Guarantee and Collateral
Agreement, together with copies of the financing statements (or similar
documents) disclosed by such search, and accompanied by evidence satisfactory to
the Collateral Agent that the Liens indicated in any such financing statement
(or similar document) would be permitted under Section 6.02 or have been or will
be contemporaneously released or terminated.

(i) The Administrative Agent shall have received a copy of, or a certificate as
to coverage under, the insurance policies required by Section 5.02 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement
and to name the Collateral Agent as additional insured.

(j) The Spin-Off (including the Contribution and the Distribution) shall have
been, or substantially simultaneously with the initial funding of Loans on the
Closing Date shall be, consummated in accordance with applicable law and as
described in the Form 10 filed by the Borrower with the SEC and declared
effective on April 4, 2016. The CHS Dividend shall be paid substantially
simultaneously with the initial funding of Loans on the Closing Date.

(k) The Lenders shall have received the financial statements and opinion
referred to in Section 3.05.

(l) The Administrative Agent shall have received (i) a solvency certificate from
the chief financial officer of the Borrower on behalf of the Borrower in form
and substance satisfactory to the Administrative Agent certifying that the
Borrower and its subsidiaries, on a consolidated basis after giving effect to
the Transactions to occur on the Closing Date, are solvent and (ii) a solvency
certificate from the chief financial officer of CHS on behalf of CHS in form and
substance satisfactory to the Administrative Agent certifying that CHS and its
subsidiaries, on a consolidated basis after giving effect to the Transactions to
occur on the Closing Date, are solvent.

(m) The Administrative Agent shall have received correct and complete copies of
the Separation Documents.

(n) The Borrower and each Subsidiary shall cease to have any obligations under
the Third Amended and Restated Credit Agreement dated as of July 25, 2007, as
amended and restated as of November 5, 2010, February 2, 2012, and January 27,
2014, among CHS, CHS/Community Health Systems, Inc., the lenders party thereto
and Credit Suisse AG, as administrative agent, or any other “Loan Document” or
other agreement referred to therein or entered into in connection therewith.

 

86



--------------------------------------------------------------------------------

(o) The Lenders shall have received, at least five Business Days prior to the
Closing Date, to the extent requested, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

(p) The ABL Facility Credit Agreement and the documents to be executed pursuant
to the terms thereof shall have become effective in accordance with their terms.

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan and all Fees, all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been cancelled or have expired and all amounts drawn
thereunder have been reimbursed in full or other arrangements acceptable to the
applicable Issuing Bank and the Administrative Agent have been made with respect
thereto, unless the Required Lenders shall otherwise consent in writing, the
Borrower will, and will cause (i) in the case of Sections 5.01 and 5.02, each of
the Material Subsidiaries, and (ii) in the case of Sections 5.03 through 5.14,
each of the Subsidiaries to:

SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties. (a) Do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise expressly permitted
under Section 6.05.

(b) (i) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises and authorizations material to the conduct of its business, except as
could not reasonably be expected to have a Material Adverse Effect; (ii) comply
in all material respects with all applicable laws, rules, regulations and
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except as could not reasonably be expected to have a Material
Adverse Effect; and (iii) at all times maintain and preserve all tangible
property material to the conduct of such business and keep such property in good
repair, working order and condition (subject to ordinary wear and tear, casualty
and condemnation) and from time to time make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times, except as could not reasonably be expected to
have a Material Adverse Effect.

(c) Comply with each Separation Document to which it is party, except if the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

 

87



--------------------------------------------------------------------------------

SECTION 5.02. Insurance. (a) Maintain with financially sound and reputable
insurers insurance, to such extent and against such risks, including fire and
other risks insured against by extended coverage, as is customary with companies
in the same or similar businesses operating in the same or similar locations,
including hospital liability (which shall include general liability, medical
professional liability, contractual liability and druggists’ liability),
workers’ compensation, employers’ liability, automobile liability and physical
damage coverage, environmental impairment liability, all risk property, business
interruption, fidelity and crime insurance and public liability insurance
against claims for personal injury or death or property damage occurring upon,
in, about or in connection with the use of any properties owned, occupied or
controlled by it; provided that the Borrower may implement programs of self
insurance in the ordinary course of business and in accordance with industry
standards for a company of similar size so long as reserves are maintained in
accordance with GAAP for the liabilities associated therewith.

(b) Cause all casualty and property policies covering any Collateral to name the
Collateral Agent as lender loss payee or mortgagee, and/or additional insured,
and each provider of any such insurance shall agree, by endorsement upon such
policies issued by it, that it will give the Administrative Agent 30 days prior
written notice before any such policy or policies shall be altered or canceled.

(c) If at any time the area in which the Premises (as defined in the Mortgages)
are located is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
obtain flood insurance in such total amount as the Administrative Agent, the
Collateral Agent or the Required Lenders may from time to time require, and
otherwise comply with the National Flood Insurance Program as set forth in the
Flood Disaster Protection Act of 1973, as it may be amended from time to time.

SECTION 5.03. Obligations and Taxes. Pay and discharge promptly when due all
Taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent, as well as all lawful claims for labor, materials and
supplies or otherwise that, if unpaid, could reasonably be expected to give rise
to a Lien upon such properties or any part thereof; provided, however, that such
payment and discharge shall not be required with respect to any such Tax,
assessment, charge, levy or claim so long as (i) the validity or amount thereof
shall be contested in good faith by appropriate proceedings and the Borrower
shall have set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (ii) the failure to pay and discharge such Tax,
assessment, charge, levy or claim could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.04. Financial Statements, Reports, etc. In the case of the Borrower,
furnish to the Administrative Agent, which shall furnish to each Lender:

(a) within 90 days after the end of each fiscal year, its consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows
showing the financial condition of the Borrower and its consolidated
subsidiaries as of the close of such fiscal year and the results of its
operations and

 

88



--------------------------------------------------------------------------------

the operations of such subsidiaries during such year, together with comparative
figures for the immediately preceding fiscal year, all audited by Deloitte &
Touche LLP or other independent public accountants of recognized national
standing and accompanied by an opinion of such accountants (which opinion shall
be without a “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements fairly present in all material respects
the financial condition and results of operations of the Borrower and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP;

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
the Borrower and its consolidated subsidiaries as of the close of such fiscal
quarter and the results of its operations and the operations of such
subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and comparative figures for the same periods in the immediately
preceding fiscal year all certified by one of its Financial Officers as fairly
presenting in all material respects the financial condition and results of
operations of the Borrower and its consolidated subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year-end audit adjustments;

(c) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying that no Event of Default or Default has occurred or, if such an Event
of Default or Default has occurred, specifying the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto,
(ii) setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenant contained in
Section 6.13 and, with respect to any Permitted Acquisition consummated during
the preceding quarter for total consideration in excess of $50,000,000, 6.04(h),
(iii) setting forth the identity and value of any Hospital acquired in fee by
the Borrower or any Subsidiary during the preceding quarter and not previously
identified to the Administrative Agent if the fair market value thereof is in
excess of $5,000,000 and (iv) setting forth computations in reasonable detail
satisfactory to the Administrative Agent of the Secured Net Leverage Ratio and
the Total Leverage Ratio and, in the case of a certificate delivered with the
financial statements required by paragraph (a) above, setting forth the
Borrower’s calculation of Excess Cash Flow;

(d) within 120 days after the beginning of each fiscal year of the Borrower, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly when
available, any significant revisions of such budget;

 

89



--------------------------------------------------------------------------------

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or with any national securities exchange, or
distributed to its shareholders, as the case may be;

(f) promptly after the request by any Lender (made through the Administrative
Agent), all documentation and other information that such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act;

(g) promptly after the request by the Administrative Agent or any Lender, copies
of (i) any documents described in Section 101(k)(1) of ERISA that the Borrower
or any of its ERISA Affiliates may request with respect to any Multiemployer
Plan and (ii) any notices described in Section 101(l)(1) of ERISA that the
Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;

(h) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent may reasonably request (on behalf of itself or any Lender);
and

(i) substantially contemporaneously with each designation of a Subsidiary as an
“Unrestricted Subsidiary” and each redesignation of an Unrestricted Subsidiary
as a “Subsidiary”, provide written notice of such designation or redesignation,
as applicable, to the Administrative Agent (who shall promptly notify the
Lenders).

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent,
the Issuing Banks and each Lender, promptly after obtaining knowledge thereof,
written notice of the following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Borrower or any
Subsidiary that could reasonably be expected to result in a Material Adverse
Effect; and

(c) any event or occurrence that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

90



--------------------------------------------------------------------------------

SECTION 5.06. Information Regarding Collateral. Furnish to the Administrative
Agent prompt written notice of any change (i) in any Loan Party’s corporate
name, (ii) in any Loan Party’s jurisdiction of organization or formation,
(iii) in any Loan Party’s identity or corporate structure or (iv) in any Loan
Party’s Federal Taxpayer Identification Number. The Borrower agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral. The Borrower also agrees promptly to notify the Administrative Agent
if any material portion of the Collateral is damaged or destroyed.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings. (a) Keep books of record and account in which full, true
and correct entries in all material respects are made of all dealings and
transactions in relation to its business and activities which permit financial
statements to be prepared in conformity with GAAP and all requirements of
law. Each Loan Party will, and will cause each of its subsidiaries to, permit
any representatives designated by the Administrative Agent or the Required
Lenders to visit and inspect the financial records and the properties of such
person at reasonable times and as often as reasonably requested upon reasonable
notice and to make extracts from and copies of such financial records (in each
case excluding patient medical records and any other material which is
confidential pursuant to any laws, rules, regulations and decrees and orders of
any Governmental Authority) and permit any representatives designated by the
Administrative Agent or the Required Lenders to discuss the affairs, finances
and condition of such person with the officers thereof and independent
accountants therefor (with a senior officer of the Borrower present); provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, only one such visit during any fiscal year shall be at the
Borrower’s expense.

(b) In the case of the Borrower, use commercially reasonable efforts to cause
the Credit Facilities to be continuously rated by S&P and Moody’s, and to
maintain a corporate rating from S&P and a corporate family rating from Moody’s,
in each case in respect of the Borrower.

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes specified in the Preliminary
Statement to this Agreement. The Borrower will not directly or indirectly use
the proceeds of the Loans or request the issuance of Letters of Credit or
otherwise make available such proceeds to any person for the purpose of
financing the activities of any person currently subject to any Sanctions. The
Borrower will not directly or indirectly use the proceeds of the Loans or
request the issuance of Letters of Credit or otherwise make available such
proceeds to any person in any country, territory or region that is subject to,
or the target of, any Sanctions. No part of the proceeds of the Loans and no
Letter of Credit shall be used directly or indirectly by the Borrower in
violation

 

91



--------------------------------------------------------------------------------

of the FCPA or any similar laws, rules or regulations issued, administered or
enforced by any Governmental Authority to whose jurisdiction the Borrower or any
Subsidiary is subject (including, if so applicable, the United Kingdom Bribery
Act of 2010, as amended) (collectively, the “Anti-Corruption Laws”) or in any
manner that would result in a violation of any Sanctions by any party to this
Agreement.

SECTION 5.09. Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code, except as would not reasonably be
expected to have a Material Adverse Effect, and (b) furnish to the
Administrative Agent as soon as possible after, and in any event within ten days
after any Responsible Officer of the Borrower or any ERISA Affiliate knows or
has reason to know that, any ERISA Event has occurred that, alone or together
with any other ERISA Event could reasonably be expected to result in liability
of the Borrower or any ERISA Affiliate in an aggregate amount exceeding
$10,000,000, a statement of a Financial Officer of the Borrower setting forth
details as to such ERISA Event and the action, if any, that the Borrower
proposes to take with respect thereto.

SECTION 5.10. Compliance with Environmental Laws. Comply, and cause all lessees
and other persons occupying its properties to comply, in all material respects
with all Environmental Laws applicable to its operations and properties; obtain
and renew all material environmental permits necessary for its operations and
properties; and promptly conduct any remedial action in accordance with
Environmental Laws; provided, however, that neither the Borrower nor any
Subsidiary shall be required to undertake any remedial action required by
Environmental Laws to the extent that its obligation to do so is being contested
in good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

SECTION 5.11. Reserved.

SECTION 5.12. Further Assurances. (a) Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that may be required under applicable law, or that
the Required Lenders, the Administrative Agent or the Collateral Agent may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents and in order to grant, preserve, protect and perfect the validity
and priority of the security interests created or intended to be created by the
Security Documents. The Borrower will cause any subsequently acquired or
organized Material Subsidiary (or any Subsidiary that becomes a Material
Subsidiary) to become a Loan Party by executing the Guarantee and Collateral
Agreement and each applicable Security Document in favor of the Collateral
Agent. The Borrower may, in its discretion, elect to cause a Permitted Joint
Venture Subsidiary to become a Loan Party by complying with the foregoing
sentence. In addition, except with respect to which, in the reasonable judgment
of the Administrative Agent (confirmed in writing by written notice to the
Borrower), the cost or other consequences (including any Tax consequence) of
doing so shall be excessive in view of the benefits to be obtained by the
Lenders therefrom and subject to applicable limitations set forth in the
Security Documents, from time to time, the Borrower will, at its cost and
expense, promptly secure the Obligations by pledging or creating, or causing to
be pledged or created, perfected security interests with respect to such of its
assets and properties as the Administrative Agent or the Required Lenders shall
designate (it

 

92



--------------------------------------------------------------------------------

being understood that it is the intent of the parties that the Obligations shall
be secured by substantially all the assets of the Borrower and the Subsidiary
Guarantors (including assets acquired subsequent to the Closing Date), except
this Section 5.12 shall not require the Borrower or any Subsidiary Guarantor to
(i) pledge any Excluded Equity Interests, (ii) grant security interests in any
Excluded Assets, (iii) deliver any certificates evidencing Equity Interests
issued by Non-Significant Subsidiaries, (iv) enter into or deliver any control
agreements or control or similar arrangements with respect to deposit accounts
or securities accounts (except to the extent required under the ABL Facility
Loan Documents), (v) take steps to perfect any security interest with respect to
letter of credit rights and commercial tort claims (except to the extent
perfected through the filing of Uniform Commercial Code financing statements) or
(vi) enter into or deliver security documents governed by laws of a jurisdiction
other than the United States or any State thereof or the District of
Columbia. Such security interests and Liens will be created under the Security
Documents and other security agreements, mortgages, deeds of trust and other
instruments and documents in form and substance reasonably satisfactory to the
Collateral Agent, and the Borrower shall deliver or cause to be delivered to the
Lenders all such instruments and documents (including legal opinions, title
insurance policies and lien searches) as the Collateral Agent shall reasonably
request to evidence compliance with this Section. Any requirement to mortgage
real property pursuant to this Section 5.12 shall be limited to real property
owned in fee by a Loan Party that (A) in the case of real property acquired
after the Closing Date, has a fair market value equal to or exceeding $5,000,000
and (B) is not subject to a Lien permitted under Section 6.02(c), (n) or (s)
(for so long as such Lien exists). No appraisals, environmental reports or
surveys shall be required to be obtained in connection with any mortgage of real
property pursuant to this Section 5.12. The Borrower agrees to provide such
evidence as the Collateral Agent shall reasonably request as to the perfection
and priority status of each such security interest and Lien.

(b) Notwithstanding anything to the contrary herein, within 60 days after the
Closing Date (or such later date as the Administrative Agent in its sole
discretion may permit), the Borrower shall deliver, with respect to each
Mortgaged Property set forth on Schedule 1.01(d), a mortgage, deed of trust or
other applicable instrument which shall create and perfect a first-priority lien
on and security interest in such parcels of real property securing the
Obligations under this Agreement, subject only to Liens permitted by
Section 6.02 hereof, together with opinions by local counsel regarding the
enforceability of each such Mortgage, title insurance policies insuring such
Mortgage as a valid first-priority lien, subject only to Liens permitted by
Section 6.02 hereof and “life of loan” flood determinations, including, to the
extent indicated by such flood determination that a Mortgaged Property is
located in a special flood hazard area, Borrower’s written acknowledgment of
receipt of such notice thereof from the Administrative Agent, flood insurance
and other related documentation, in each case as required by Regulation H and
other applicable laws, each of the foregoing being in all respects reasonably
acceptable to the Administrative Agent.

SECTION 5.13. Proceeds of Certain Dispositions. If, as a result of the receipt
of any cash proceeds by the Borrower or any Subsidiary in connection with any
sale, transfer, lease or other disposition of any asset the Borrower would be
required by the terms of any Senior Note Indenture or the documentation
governing any other Material Indebtedness that is unsecured or secured by Liens
junior to the Liens securing the Obligations to make an offer to purchase any of

 

93



--------------------------------------------------------------------------------

the Indebtedness thereunder, then, prior to the first day on which the Borrower
would be required to commence such an offer to purchase, (i) prepay Loans in
accordance with Section 2.12 or 2.13, provided that the Borrower may use a
portion of such cash proceeds to prepay or repurchase Other Senior Secured Debt
to the extent any applicable credit agreement, indenture or other agreement
governing such Other Senior Secured Debt requires the Borrower to prepay or make
an offer to purchase such Other Senior Secured Debt with such cash proceeds, in
each case in an amount not to exceed the product of (A) the amount of such cash
proceeds and (B) a fraction, the numerator of which is the outstanding principal
amount of such Other Senior Secured Debt and the denominator of which is the sum
of the outstanding principal amount of such Other Senior Secured Debt and the
outstanding principal amount of Term Loans, or (ii) acquire assets or make
investments in a manner that is permitted hereby, in each case in a manner that
will eliminate any such requirement to make such an offer to purchase.

SECTION 5.14. Operation of Facilities. Use commercially reasonable efforts to
operate, and cause the Subsidiaries to operate, the Facilities owned, leased or
operated by the Borrower or any of the Subsidiaries now or in the future in a
manner believed by the Borrower to be consistent with prevailing health care
industry standards in the locations where the Facilities exist from time to
time, except to the extent failure to do so would not have a Material Adverse
Effect.

SECTION 5.15. Anti-Corruption Laws. Each Loan Party shall (i) conduct its
businesses in compliance with applicable Anti-Corruption Laws and (ii) maintain
policies and procedures reasonably designed to promote and achieve compliance
with such Anti-Corruption Laws.

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been cancelled or have expired and all amounts drawn
thereunder have been reimbursed in full or other arrangements acceptable to the
applicable Issuing Bank and the Administrative Agent have been made with respect
thereto, unless the Required Lenders shall otherwise consent in writing, the
Borrower will not, nor will it cause or permit any of the Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and set forth in Schedule 6.01(a)
and any extensions, renewals, refinancings or replacements of such Indebtedness
to the extent the principal amount of such Indebtedness is not increased (except
by an amount equal to the unpaid accrued interest and premium thereon plus other
reasonable amounts paid and fees and expenses incurred in connection with such
extension, renewal, refinancing or replacement), neither the

 

94



--------------------------------------------------------------------------------

final maturity nor the weighted average life to maturity of such Indebtedness is
decreased, such Indebtedness, if subordinated to the Obligations, remains so
subordinated on terms no less favorable to the Lenders, and the obligors
thereof, if not the original obligors in respect of such Indebtedness, are Loan
Parties;

(b) Indebtedness created hereunder and under the other Loan Documents;

(c) intercompany Indebtedness of the Borrower and the Subsidiaries to the extent
permitted by Section 6.04(c);

(d) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets, and
extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (except by an
amount equal to the unpaid accrued interest and premium thereon plus other
reasonable amounts paid and fees and expenses incurred in connection with such
extension, renewal, refinancing or replacement); provided that (i) such
Indebtedness is incurred prior to or within 270 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this Section 6.01(d), when
combined with the aggregate principal amount of all Capital Lease Obligations
and Synthetic Lease Obligations incurred pursuant to Section 6.01(e), shall not
exceed $50,000,000 at any time outstanding;

(e) Capital Lease Obligations and Synthetic Lease Obligations in an aggregate
principal amount, when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to Section 6.01(d), not in excess of $50,000,000
at any time outstanding;

(f) Indebtedness (including Capital Lease Obligations) of any Subsidiary secured
by one or more Facilities owned or leased by such Subsidiary, and extensions,
renewals, refinancings and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (except by an amount equal to
the unpaid accrued interest and premium thereon plus other reasonable amounts
paid and fees and expenses incurred in connection with such extension, renewal,
refinancing or replacement); provided that (i) when incurred, such Indebtedness
shall not exceed the fair market value of the Facilities securing the same and
(ii) the aggregate principal amount of all such Indebtedness incurred pursuant
to this Section 6.01(f) shall not exceed $50,000,000 at any time outstanding
(such Indebtedness meeting the criteria of this Section 6.01(f) being referred
to herein as “Permitted Real Estate Indebtedness”);

(g) Indebtedness under performance bonds, bid bonds, appeal bonds, surety bonds
and completion guarantees and similar obligations, or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

 

95



--------------------------------------------------------------------------------

(h) [reserved];

(i) Indebtedness in respect of Hedging Agreements permitted by Section 6.04(g);

(j) Cash Management Obligations;

(k) Indebtedness incurred by Foreign Subsidiaries in an aggregate principal
amount not exceeding $25,000,000 at any time outstanding;

(l) [reserved];

(m) Indebtedness incurred to finance, or assumed in connection with, one or more
Permitted Acquisitions, and any extensions, renewals, refinancings or
replacements of such Indebtedness to the extent the principal amount of such
Indebtedness is not increased (except by an amount equal to the unpaid accrued
interest and premium thereon plus other reasonable amounts paid and fees and
expenses incurred in connection with such extension, renewal, refinancing or
replacement plus unused committed amounts), neither the final maturity nor the
weighted average life to maturity of such Indebtedness is decreased, such
Indebtedness, if subordinated to the Obligations, remains so subordinated on
terms no less favorable to the Lenders, and the obligors thereof, if not the
original obligors in respect of such Indebtedness, are Loan Parties;

(n) Indebtedness owed to a seller in a Permitted Acquisition or any other
acquisition permitted under Section 6.04, or a Permitted Joint Venture or to a
buyer in a disposition permitted under Section 6.05 that (i) relates to
post-closing adjustments with respect to accounts receivable, accounts payable,
net worth and/or similar items or earnouts or (ii) relates to indemnities
granted to the seller or buyer in such transactions;

(o) Permitted Additional Debt; provided that, at the time of incurrence of such
Permitted Additional Debt, and after giving pro forma effect thereto and to the
use of the proceeds thereof, the Total Leverage Ratio shall not be greater than
5.50 to 1.00;

(p) Indebtedness in the nature of letters of credit (other than Letters of
Credit and letters of credit issued pursuant to the ABL Facility Credit
Agreement) issued for the account of the Borrower or any Subsidiary (and related
reimbursement obligations) not to exceed an aggregate face amount of
$20,000,000;

(q) without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and/or
pay-in-kind interest on Indebtedness otherwise permitted hereunder;

(r) from and after the latest Revolving Credit Maturity Date (including the
final maturity date of any Replacement Revolving Credit Facility), Indebtedness

 

96



--------------------------------------------------------------------------------

to finance the general needs of the Borrower and the Subsidiaries incurred after
such latest Revolving Credit Maturity Date in an aggregate principal amount not
to exceed, when taken together with the aggregate principal amount of all other
outstanding Indebtedness incurred in reliance on this paragraph (r),
$100,000,000 at any time outstanding; provided that the Borrower shall have (i)
repaid all Revolving Loans and reimbursed, if any, all L/C Disbursements and
made arrangements acceptable to the applicable Issuing Bank and the
Administrative Agent with respect to any outstanding Letters of Credit and
(ii) paid all related fees and expenses, each in accordance with the terms of
this Agreement;

(s) Indebtedness consisting of obligations to pay insurance premiums;

(t) except as otherwise expressly provided herein, Guarantees by the Borrower or
the Subsidiaries of Indebtedness of the Borrower and the Subsidiaries permitted
to be incurred hereunder;

(u) other Indebtedness incurred after the Closing Date of the Borrower or the
Subsidiaries in an aggregate principal amount not exceeding $75,000,000 at any
time outstanding;

(v) (x) Pari Passu Debt, provided that, either (i) at the time of incurrence of
such Pari Passu Debt, and after giving effect thereto and to the use of the
proceeds thereof, (A) no Default or Event of Default shall have occurred and be
continuing and (B) the Secured Net Leverage Ratio Condition shall be satisfied
or (ii) not later than the fifth Business Day following the incurrence thereof,
100% of the Net Cash Proceeds thereof are used by the Borrower to prepay Term
Loans in the manner set forth in Section 2.13(g) and (y) Pari Passu Debt or
Permitted Additional Debt that refinances or replaces any existing Pari Passu
Debt; provided that the principal amount of such Pari Passu Debt is not
increased (except by an amount not to exceed (1) the amount of unpaid accrued
interest and premium on the existing Pari Passu Debt so refinanced or replaced,
plus (2) other reasonable amounts paid and fees and expenses incurred in
connection with such refinancing or replacement plus unused commitments);

(w) (i) Alternative Incremental Facility Indebtedness; provided that (x) at the
time of incurrence of such Alternative Incremental Facility Indebtedness the
principal amount of such Alternative Incremental Facility Indebtedness does not
exceed the Incremental Amount and (y) either (A) at the time of incurrence of
such Alternative Incremental Facility Indebtedness, and after giving effect
thereto and to the use of the proceeds thereof, no Default or Event of Default
shall have occurred and be continuing, (B) 100% of the Net Cash Proceeds thereof
are used within five Business Days of the incurrence thereof to prepay
then-outstanding Term Loans pursuant to Section 2.12 or (C) such Indebtedness is
incurred in connection with a Permitted Acquisition; and (ii) any extensions,
renewals, refinancings and replacements of Indebtedness permitted to be incurred
pursuant to this Section 6.01(w) (the Indebtedness being extended, renewed,
refinanced or replaced being referred to herein as the “Refinanced
Indebtedness”; and the

 

97



--------------------------------------------------------------------------------

Indebtedness incurred under this subclause (ii) being referred to herein as
“Permitted Refinancing Indebtedness”); provided that (x) the principal amount of
the Permitted Refinancing Indebtedness is not increased (except by an amount
equal to the accrued interest and premium on, or other amounts paid, and fees
and expenses incurred, in connection with such extension, renewal, refinancing
or replacement plus any unused commitments) and (y) the Permitted Refinancing
Indebtedness complies with clauses (a) through (g) of the definition of the term
“Alternative Incremental Facility Indebtedness”;

(x) (1) Other Junior Secured Debt of Loan Parties, provided that, at the time of
incurrence of such Other Junior Secured Debt, (A) after giving effect thereto
and to the use of the proceeds thereof, no Default or Event of Default shall
have occurred and be continuing and (B) after giving pro forma effect thereto
and to the use of the proceeds thereof, the Secured Net Leverage Ratio shall not
be greater than 3.35 to 1.00, and (2) Other Junior Secured Debt of Loan Parties
that refinances or replaces any existing Other Junior Secured Debt of Loan
Parties; provided that the principal amount of such Other Junior Secured Debt is
not increased (except by an amount not to exceed (x) the amount of unpaid
accrued interest and premium on the existing Other Junior Secured Debt so
refinanced or replaced, plus (y) other reasonable amounts paid and fees and
expenses incurred in connection with such refinancing or replacement plus unused
commitments); and

(y) (i) Indebtedness under the ABL Facility Credit Agreement in an aggregate
principal amount at any time outstanding not to exceed $150,000,000 (plus the
aggregate principal amount of any protective advances or overadvances made under
the ABL Facility Credit Agreement); provided that such Indebtedness is secured
only by Liens permitted under Section 6.02(cc), or (ii) in lieu of Indebtedness
under the foregoing clause (i), Indebtedness pursuant to any Permitted
Receivables Transaction incurred in accordance with Section 6.05(b).

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person, including the Borrower or any Subsidiary) now owned or hereafter
acquired by it or on any income or revenues or rights in respect of any thereof,
except:

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date and set forth in Schedule 6.02(a); provided that such Liens
shall secure only those obligations which they secured on the Closing Date and
extensions, renewals and replacements thereof permitted hereunder;

(b) any Lien created under the Loan Documents;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or assets of any
person that becomes a Subsidiary after the Closing Date prior to the time such
person becomes a Subsidiary, as the case may be; provided that (i) such Lien is

 

98



--------------------------------------------------------------------------------

not created in contemplation of or in connection with such acquisition or such
person becoming a Subsidiary, (ii) such Lien does not apply to any other
property or assets of the Borrower or any Subsidiary (other than affixed or
incorporated into the property covered by such Lien) and (iii) such Lien secures
only those obligations which it secures on the date of such acquisition or the
date such person becomes a Subsidiary, as the case may be, and any extensions,
renewals, refinancings or replacements of such obligations;

(d) Liens, assessments or governmental charges or claims for taxes not yet
delinquent or which are not required to be paid pursuant to Section 5.03;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not delinquent or which are not required to be paid under Section 5.03;

(f) Liens incurred and pledges and deposits made in the ordinary course of
business in connection with any self-retention or self-insurance, or with
respect to workmen’s compensation, unemployment insurance, general liability,
medical malpractice, professional liability or property insurance and other
social security laws or regulations;

(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, government contracts, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

(h) zoning restrictions, easements, rights-of-way, rights of first refusal,
restrictions on use of real property, minor defects or irregularities in title
and other similar charges or encumbrances which, in the aggregate, do not
interfere in any material respect with the business of the Borrower and the
Subsidiaries, taken as a whole;

(i) zoning, building codes and other land use laws, regulations and ordinances
regulating the use or occupancy of real property or the activities conducted
thereon which are imposed by any Governmental Authority having jurisdiction over
such real property which are not violated by the current use or occupancy of
such real property or the operation of the business of the Borrower or any of
the Subsidiaries or any violation of which would not have a Material Adverse
Effect;

(j) ground leases in respect of real property on which Facilities owned or
leased by the Borrower or any of the Subsidiaries are located;

(k) any interest or title of a lessor or secured by a lessor’s interest under
any lease permitted hereunder;

(l) leases or subleases granted to others not interfering in any material
respect with the business of the Borrower and the Subsidiaries, taken as a
whole;

 

99



--------------------------------------------------------------------------------

(m) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(n) Liens securing Indebtedness to finance the acquisition, construction or
improvement of fixed or capital assets; provided that (i) such security
interests secure Indebtedness permitted by Section 6.01, (ii) such security
interests are incurred, and the Indebtedness secured thereby is created, within
270 days after such acquisition, construction or improvement, and (iii) such
security interests do not apply to any other property or assets of the Borrower
or any Subsidiary, except for accessions to the property financed with the
proceeds of such Indebtedness and the proceeds and the products thereof;
provided that individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender
secured by a Lien permissibly incurred pursuant to this Section 6.02(n);

(o) Liens arising out of judgments or awards that do not constitute an Event of
Default under paragraph (i) of Article VII;

(p) Liens pursuant to Receivables Transactions incurred in accordance with
Section 6.05(b), including Liens on the assets of any Securitization Subsidiary
created pursuant to a Receivables Transaction and Liens incurred by the Borrower
and the Subsidiaries on Receivables to secure obligations owing by them in
respect of any such Receivables Transaction, provided that any Receivables not
transferred to a Securitization Subsidiary in connection with such Receivables
Transaction to the extent constituting intercompany indebtedness required to be
pledged pursuant to the Guarantee and Collateral Agreement shall be and remain
subject to the perfected Lien and security interest granted to the Collateral
Agent in favor of the Lenders in accordance with the Guarantee and Collateral
Agreement; provided further, that no Liens shall be permitted under this clause
(p) to the extent that any Liens are then outstanding under Section 6.02(cc)
below;

(q) Liens on assets of Foreign Subsidiaries; provided that (i) such Liens do not
extend to, or encumber, assets that constitute Collateral or the Equity
Interests of the Borrower or any of the Domestic Subsidiaries, and (ii) such
Liens extending to the assets of any Foreign Subsidiary secure only Indebtedness
incurred by such Foreign Subsidiary pursuant to Section 6.01(k);

(r) Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set
off);

 

100



--------------------------------------------------------------------------------

(s) Liens on one or more Facilities owned or leased by any Subsidiary to secure
Permitted Real Estate Indebtedness incurred by such Subsidiary pursuant to
Section 6.01(f);

(t) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower and the
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

(u) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into by the
Borrower or any of the Subsidiaries in the ordinary course of business permitted
hereunder;

(v) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(w) Liens securing insurance premiums financing arrangements, provided that such
Liens are limited to the applicable unearned insurance premiums;

(x) other Liens that do not, individually or in the aggregate, secure
obligations in excess of $50,000,000 at any one time;

(y) Liens on the Collateral which (i) secure Indebtedness incurred pursuant to
Section 6.01(r) and (ii) have the same priority as, or junior priority to, the
Liens securing the Obligations;

(z) Liens on the Collateral which (i) secure Pari Passu Debt Obligations and/or
Alternative Incremental Facility Indebtedness and (ii) have the same priority
as, or junior priority to, the Liens securing the Obligations;

(aa) Liens on the Collateral which (i) secure Indebtedness incurred pursuant to
Section 6.01(m) if, at the time of the incurrence or assumption thereof, the
Secured Net Leverage Ratio Condition is met, (ii) have the same priority as, or
junior priority to, the Liens securing the Obligations and (iii) are subject to
the Pari Passu Intercreditor Agreement or a Junior Lien Intercreditor Agreement;

(bb) Liens on the Collateral which (i) secure Other Junior Secured Debt incurred
pursuant to Section 6.01(x) that is not secured by any asset other than
Collateral that secures the Obligations, (ii) have junior priority to the Liens
securing the Obligations and (iii) are subject to a Junior Lien Intercreditor
Agreement; and

 

101



--------------------------------------------------------------------------------

(cc) Liens on the Collateral which secure (i) Indebtedness incurred pursuant to
Section 6.01(y), (ii) ABL Designated Cash Management Obligations (as defined in
the ABL Intercreditor Agreement) and (iii) ABL Designated Hedging Obligations
(as defined in the ABL Intercreditor Agreement); provided that such Liens shall
be subject to the ABL Intercreditor Agreement.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale or transfer of such
property is permitted by Section 6.05 and (b) any Capital Lease Obligations,
Synthetic Lease Obligations, Permitted Real Estate Indebtedness or Liens arising
in connection therewith are permitted by Sections 6.01 and 6.02, as the case may
be.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person, except:

(a) (i) investments by the Borrower and the Subsidiaries existing on the Closing
Date in the Borrower and the Subsidiaries, (ii) additional investments by the
Borrower and the Subsidiaries in the Borrower and the Subsidiaries and any
Unrestricted Subsidiaries and (iii) additional investments by the Borrower and
the Subsidiaries in Permitted Joint Ventures (subject to the limitations on such
investments referred to in the definition of the term “Permitted Joint
Ventures”); provided that (x) any Equity Interests held by a Loan Party shall be
pledged to the extent required by Section 5.12 and the Guarantee and Collateral
Agreement and (y) any such investments made pursuant to clause (ii) above made
by a Loan Party to a Subsidiary that is not a Loan Party, or made by the
Borrower or any Subsidiary to an Unrestricted Subsidiary, may only be made if
(A) no Default or Event of Default shall have occurred and be continuing and
(B) the aggregate amount of all such investments made by Loan Parties in
Subsidiaries that are not Loan Parties, or by the Borrower or any Subsidiary in
an Unrestricted Subsidiary and outstanding at any time (without regard to any
write-downs or write-offs thereof, and valued net in the case of intercompany
loans and transferred liabilities) shall not exceed $50,000,000 after the
Closing Date plus the amount of dividends, distributions and other returns of
capital actually received in cash by any Loan Party with respect to any such
investments; for purposes of the foregoing, if the Borrower designates a
Subsidiary as an Unrestricted Subsidiary in accordance with the definition of
the term “Unrestricted Subsidiary”, the Borrower will be deemed to have made an
investment at that time in the resulting Unrestricted Subsidiary in an aggregate
amount equal to the fair market value of the net assets of such Unrestricted
Subsidiary;

(b) Permitted Investments;

 

102



--------------------------------------------------------------------------------

(c) (i) loans or advances in respect of intercompany accounts attributable to
the operation of the Borrower’s cash management system (including with respect
to intercompany self-insurance arrangements), (ii) loans or advances made by the
Borrower or any of the Subsidiaries to a Permitted Syndication Subsidiary for
working capital needs evidenced by a promissory note that is pledged to the
Collateral Agent so long as such loans or advances constitute Indebtedness of
the primary obligor that is not subordinate to any other Indebtedness of such
obligor, and (iii) loans or advances made by the Borrower to any Subsidiary and
by any Subsidiary to the Borrower or any other Subsidiary; provided, however,
that (x) any such loans and advances made by a Loan Party that are evidenced by
a promissory note shall be pledged to the Collateral Agent for the ratable
benefit of the Secured Parties pursuant to the Guarantee and Collateral
Agreement (and any such loans and advances made by a Loan Party to a Subsidiary
that is not a Loan Party shall be so evidenced and pledged) and (y) any such
loan or advance made by a Loan Party to a Subsidiary that is not a Loan Party or
by the Borrower or any Subsidiary to an Unrestricted Subsidiary shall be subject
to the requirements and limitations described in clause (y) of the first proviso
to Section 6.04(a), except to the extent that (1) such loan or advance shall be
secured by a fully perfected, first-priority Lien on substantially all of the
assets of the recipient of such loan or advance and its subsidiaries (in each
case of a type that would have constituted Collateral if such recipient were
party to the applicable Security Documents) and (2) such Lien is collaterally
assigned to the Collateral Agent for the benefit of the Secured Parties, all on
terms reasonably satisfactory to the Collateral Agent;

(d) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(e) the Borrower and the Subsidiaries may make loans and advances in the
ordinary course of business to their respective employees, officers, consultants
and agents (including payroll advances, travel and entertainment advances and
relocation loans in the ordinary course of business to employees, officers and
agents of the Borrower or any such Subsidiary (or to any physician or other
health care professional associated with or agreeing to become associated with
the Borrower or any Subsidiary or any Hospital owned or leased or operated by
the Borrower or any Subsidiary (“Health Care Associates”)));

(f) Guarantees to third parties made in the ordinary course of business in
connection with the relocation of employees or agents of Health Care Associates
of the Borrower or any of the Subsidiaries;

(g) the Borrower and the Subsidiaries may enter into Hedging Agreements that are
not speculative in nature;

(h) the Borrower or any Subsidiary may acquire (including by any lease that
contains upfront payments and/or buyout options) all or substantially all the
assets of a person or line of business of such person, or directly acquire and

 

103



--------------------------------------------------------------------------------

beneficially own (and retain the right to vote) more than 50% of the aggregate
ordinary voting power and aggregate equity value represented by the outstanding
capital stock or other Equity Interests of any acquired or newly formed
corporation or other entity that acquires or leases such person, division or
line of business (referred to herein as the “Acquired Entity”); provided that
(i) as of the consummation thereof, such acquisition shall have been approved by
the board of directors of the Acquired Entity; (ii) the Acquired Entity shall be
in a similar, related, incidental or complementary line of business as that of
the Borrower and the Subsidiaries as conducted during the current and most
recent calendar year; and (iii) at the time of such transaction (A)
[Reserved], (B) if the total consideration paid in connection with such
acquisition and any other acquisitions pursuant to this Section 6.04(h) after
the Closing Date (including any Indebtedness of the Acquired Entity that is
assumed by the Borrower or any Subsidiary following such acquisition and any
payments following such acquisition pursuant to earn-out provisions or similar
obligations) shall exceed $50,000,000 in the aggregate (excluding the total
consideration paid in respect of Permitted Acquisitions listed on
Schedule 6.04(h) and consideration consisting of, or funded with the proceeds
of, Qualified Capital Stock), then the Borrower would be in compliance with the
covenant set forth in Section 6.13 on the last day of the most recently ended
fiscal quarter for which financial statements have been or were required to be
delivered, after giving pro forma effect to such transaction and to any other
event occurring after such period as to which pro forma recalculation is
appropriate (including any other transaction described in this Section 6.04(h)
occurring after such period) as if such transaction had occurred as of the first
day of such period, (C) [Reserved], (D) the Borrower shall comply, and shall
cause the Acquired Entity to comply, with the applicable provisions of
Section 5.12 and the Security Documents within a period after consummation of
such transaction agreed to by the Administrative Agent (other than, in each
case, any Captive Insurance Subsidiary or Securitization Subsidiary), and
(E) the aggregate consideration paid in connection with all such acquisitions of
Acquired Entities that become Foreign Subsidiaries (or, in the case of an
acquisition of assets, such assets are not directly acquired by Loan Parties),
shall not exceed $10,000,000 (any acquisition of an Acquired Entity meeting all
the applicable criteria of this Section 6.04(h) being referred to herein as a
“Permitted Acquisition”);

(i) Permitted Joint Ventures;

(j) investments in a Permitted Syndication Subsidiary in connection with a
Permitted Syndication Transaction made pursuant to Section 6.05(b);

(k) investments in any Securitization Subsidiary or other person as required
pursuant to the terms and conditions of any Permitted Receivables Transaction
made pursuant to Section 6.05(b);

 

104



--------------------------------------------------------------------------------

(l) the Borrower or any of the Subsidiaries may acquire and hold Receivables
owing to it, if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms;

(m) investments to the extent that payment for such investments is made with
issuances of or the cash proceeds from the issuance of Equity Interests of the
Borrower;

(n) extensions of trade credit and purchases of equipment and inventory in the
ordinary course of business;

(o) [reserved];

(p) investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(q) investments by the Borrower and the Subsidiaries in any Captive Insurance
Subsidiary in an aggregate amount not to exceed 150% of the minimum amount of
capital required under the laws of the jurisdiction in which such Captive
Insurance Subsidiary is formed (plus any excess capital generated as a result of
any such prior investment that would result in an unfavorable tax or
reimbursement impact if distributed), and other investments in any Captive
Insurance Subsidiary to cover reasonable general corporate and overhead expenses
of such Captive Insurance Subsidiary;

(r) investments by any Captive Insurance Subsidiary;

(s) investments in any Captive Insurance Subsidiary in connection with a push
down by the Borrower of insurance reserves;

(t) investments held by a person (including by way of acquisition, merger or
consolidation) after the Closing Date otherwise in accordance with this
Section 6.04 to the extent that such investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(u) investments in minority interests existing on the Closing Date;

(v) [reserved];

(w) investments representing the non-cash portion of the consideration received
for an Asset Sale or other asset disposition permitted under Section 6.05;

(x) [reserved];

(y) (i) investments made using the Available Amount or (ii) investments made
using the Available Declined Proceeds Amount; and

 

105



--------------------------------------------------------------------------------

(z) in addition to investments permitted by paragraphs (a) through (y) above,
additional investments, loans and advances by the Borrower and the Subsidiaries
so long as the aggregate outstanding amount of investments, loans and advances
pursuant to this paragraph (z) (determined without regard to any write-downs or
write-offs of such investments, loans and advances) does not exceed $50,000,000
plus the amount of dividends, distributions and other returns of capital
actually received in cash by any Loan Party or any of its Subsidiaries in
respect of investments made in reliance on this paragraph (z) in the aggregate
at any time.

It is understood and agreed that, in the event that any investment is made by
the Borrower or any Subsidiary in any person through substantially concurrent
interim transfers of any amount through one or more other Subsidiaries, then
such other substantially concurrent interim transfers shall be disregarded for
purposes of this Section 6.04.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and
Acquisitions. (a) Merge into or consolidate with any other person, or permit any
other person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all the assets (whether now owned or hereafter acquired) of the
Borrower or less than all the Equity Interests of any Subsidiary (other than
pursuant to any Permitted Interest Transfer, any Permitted Joint Venture or
transfers of Equity Interests of any Subsidiary to a Loan Party or by a
Subsidiary that is not a Subsidiary Guarantor to any Subsidiary or transfers of
Equity Interests of a Subsidiary that remains a Subsidiary Guarantor after
giving effect to such transfer), or purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the assets
of any other person, except that (i) the Borrower and any Subsidiary may
purchase and sell inventory in the ordinary course of business and (ii) if at
the time thereof and immediately after giving effect thereto no Event of Default
or Default shall have occurred and be continuing, (w) the Borrower may merge
with any other Person; provided that (1) the Borrower shall be the continuing
and surviving Person or the continuing or surviving Person shall expressly
assume the obligations of the Borrower including all of the obligations under
this Agreement and the other Loan Documents, in a manner reasonably acceptable
to the Administrative Agent, and (2) the Borrower or such continuing or
surviving Person, as applicable, remains organized under the laws of the United
States, any state thereof or the District of Columbia, (x) any wholly owned
Subsidiary may merge into the Borrower in a transaction in which the Borrower is
the surviving corporation, (y) any Subsidiary may merge into or consolidate with
any other Subsidiary in a transaction in which the surviving entity is a
Subsidiary (provided that (A) if any party to any such transaction is a Loan
Party, the surviving entity of such transaction shall be a Loan Party and (B) to
the extent any person other than the Borrower or a wholly owned Subsidiary
receives any consideration in connection therewith, then such transaction shall
be considered as an investment under the applicable paragraph of Section 6.04)
and (z) the Borrower and the Subsidiaries may make Permitted Acquisitions or any
other investment, loan or advance permitted pursuant to Section 6.04 (including
by merger), and may enter into Permitted Joint Ventures.

 

106



--------------------------------------------------------------------------------

(b) Make any Asset Sale otherwise permitted under paragraph (a) above unless
such Asset Sale is:

(i) for consideration that is at least equal to the fair market value of the
assets being sold, transferred, leased or disposed of; provided that for any
disposition of assets with a fair market value of more than $10,000,000, at
least 75% of such consideration is cash, cash equivalents or Permitted
Investments;

(ii) a Receivables Transaction; provided that (x) the material terms and
conditions and the structure of such Receivables Transaction have been approved
by the Administrative Agent (such approval not to be unreasonably withheld or
delayed), (y) any Liens granted in connection with such Receivables Transaction
shall comply with the terms of Section 6.02(p), (z) the aggregate Receivables
Transaction Amount outstanding at any time in respect of all Receivables
Transactions does not exceed $150,000,000 (any Receivables Transaction meeting
all the criteria of this Section 6.05(b)(ii) being referred to herein as a
“Permitted Receivables Transaction”);

(iii) a Syndication Transaction, provided that the aggregate amount or value of
the consideration received by any Permitted Syndication Subsidiary and/or the
Borrower and the other Subsidiaries from third parties in connection with such
Syndication Transaction (or series of Syndication Transactions), except for the
Syndication Transactions listed on Schedule 6.05(b) (the “Syndication
Proceeds”), when added to the aggregate Syndication Proceeds from all previous
Permitted Syndications on or after the Closing Date does not exceed $40,000,000
(any Syndication Transaction meeting the criteria of this Section 6.05(b)(iii)
being referred to herein as a “Permitted Syndication Transaction”);

(iv) any Permitted Interest Transfer;

(v) for the sale or other disposition consummated by the Borrower or any of the
Subsidiaries after the Closing Date of assets constituting a subsidiary or
business unit or units of the Borrower or the Subsidiaries (including a
Facility) or the interest of the Borrower or the Subsidiaries therein, provided
that (i) such sale or other disposition shall be made for fair value on an
arm’s-length basis and (ii) the consideration received for such sale or other
disposition constitutes or would constitute a Permitted Acquisition, Permitted
Joint Venture or Permitted Syndication Subsidiary in accordance with the
definition thereof;

(vi) the Borrower and the Subsidiaries may abandon, allow to lapse or otherwise
dispose of intangible property that the Borrower or such Subsidiary shall
determine in its reasonable business judgment is immaterial to the conduct of
its business;

(vii) forgiveness of any loans or advances made pursuant to Section 6.04(e);

(viii) transfers of property subject to casualty or a condemnation proceeding;

(ix) Restricted Payments permitted pursuant to Section 6.06;

 

107



--------------------------------------------------------------------------------

(x) [reserved]; or

(xi) any investment, loan or advance permitted pursuant to Section 6.04.

For the purposes of Section 6.05(b)(i), the following will be deemed to be cash:

(i) the assumption by the transferee of Indebtedness or other liabilities
contingent or otherwise of the Borrower or a Subsidiary (other than subordinated
Indebtedness of the Borrower or a Subsidiary Guarantor) and the release of the
Borrower or such Subsidiary from all liability on such Indebtedness or other
liability in connection with such Asset Sale;

(ii) securities, notes or other obligations received by the Borrower or any
Subsidiary of the Borrower from the transferee that are converted by the
Borrower or such Subsidiary into cash or cash equivalents (including Permitted
Investments) within 180 days following the closing of such Asset Sale;

(iii) Indebtedness of any Subsidiary that is no longer a Subsidiary as a result
of such Asset Sale, to the extent that the Borrower and each other Subsidiary
are released from any Guarantee of payment of such Indebtedness in connection
with such Asset Sale;

(iv) consideration consisting of Indebtedness of the Borrower (other than
subordinated Indebtedness) received after the Closing Date from Persons who are
not the Borrower or any Subsidiary; and

(v) any Designated Non-Cash Consideration received by the Borrower or any
Subsidiary in such Asset Sale having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this covenant that is at that time outstanding, not to exceed $50,000,000 (with
the fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value).

SECTION 6.06. Restricted Payments; Restrictive Agreements. (a) Declare or make,
directly or indirectly, any Restricted Payment (including pursuant to any
Synthetic Purchase Agreement); provided, however, that

(i) any Subsidiary may declare and pay dividends or make other distributions
ratably to its equity holders;

(ii) the Borrower may pay the CHS Dividend on the Closing Date;

(iii) so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may repurchase its Equity
Interests owned by current or former employees, directors or consultants of the

 

108



--------------------------------------------------------------------------------

Borrower or the Subsidiaries or make payments to employees, directors or
consultants of the Borrower or the Subsidiaries in connection with the exercise
of stock options, stock appreciation rights or similar equity incentives or
equity based incentives pursuant to management incentive plans in an aggregate
amount not to exceed $20,000,000 in any fiscal year;

(iv) [reserved];

(v) in addition to Restricted Payments permitted by clauses (i) through (iii)
above, so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may make other Restricted
Payments in an aggregate amount from and after the Closing Date not to exceed
$30,000,000 less the amount of payments made from and after the Closing Date
pursuant to Section 6.09(b)(i);

(vi) the Borrower may net shares under employee benefits plans to settle option
price payments owed by employees and directors with respect thereto and to
settle employees’ and directors’ Federal, state and income tax liabilities (if
any) related thereto;

(vii) so long as (A) no Event of Default or Default shall have occurred and be
continuing or would result therefrom and (B) at the time of and after giving
effect thereto, the Total Leverage Ratio shall not be greater than 4.90 to 1.00,
the Borrower may make other Restricted Payments in an amount not to exceed the
Available Amount at the time such Restricted Payment is made;

(viii) so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may (A) repurchase any of its
Equity Interests, or (B) make payments to employees, directors or consultants of
the Borrower or the Subsidiaries in connection with the exercise of stock
options, stock appreciation rights or similar equity incentives or equity based
incentives pursuant to management incentive plans, in each case in an aggregate
amount not to exceed the Received Exercise Proceeds Amount at the time such
Restricted Payment is made;

(ix) so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may make other Restricted
Payments in an aggregate amount not to exceed $10,000,000 in any fiscal year,
beginning with the fiscal year ending December 31, 2016;

(x) the Borrower or any Subsidiary may make a payment of any dividend or
distribution within 60 days after the date of declaration thereof, if at the
date of declaration such payment would have complied with the provisions of this
Agreement;

(xi) the Borrower or any Subsidiary may make a purchase, repurchase, redemption,
defeasance or other acquisition or retirement of preferred Equity Interests made
by exchange (including any such exchange pursuant to the exercise

 

109



--------------------------------------------------------------------------------

of a conversion right or privilege in connection with which cash is paid in lieu
of the issuance of fractional shares) for, or out of the proceeds of the
substantially concurrent sale of, preferred Equity Interests of the Borrower
(other than Disqualified Stock and other than preferred Equity Interests sold to
a Subsidiary) or a substantially concurrent contribution to the equity (other
than through the issuance of Disqualified Stock or by preferred Equity Interests
sold to any Subsidiary) of the Borrower;

(xii) the Borrower may make payments to holders of Equity Interests of the
Borrower in lieu of the issuance of fractional shares of such Equity Interests,
provided, however, that any such payment shall not be for the purpose of evading
any limitation of this covenant or otherwise to facilitate any dividend or other
return of capital to the holders of such Equity Interests (as determined in good
faith by the board of directors of the Borrower);

(xiii) the Borrower or any Subsidiary may make purchases, repurchases,
redemptions, defeasances or other acquisitions or retirements of Equity
Interests deemed to occur upon the exercise of stock options, warrants or other
rights in respect thereof if such Equity Interests represent a portion of the
exercise price thereof; and

(xiv) the Borrower or any Subsidiary may pay dividends or other distributions of
Equity Interests of, or Indebtedness owed to the Borrower or a Subsidiary by,
Unrestricted Subsidiaries (unless the Unrestricted Subsidiary’s principal asset
is cash or cash equivalents (including Permitted Investments)).

(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of the
Borrower or any Subsidiary (other than any Permitted Joint Venture Subsidiary)
to create, incur or permit to exist any Lien upon any of its property or assets
to secure the Obligations, or (ii) the ability of any Subsidiary (other than any
Permitted Joint Venture Subsidiary) to pay dividends or other distributions with
respect to any of its Equity Interests or to make or repay loans or advances to
the Borrower or any Subsidiary Guarantor or to Guarantee Indebtedness of the
Borrower or any Subsidiary Guarantor; provided (x) that the foregoing shall not
apply to restrictions and conditions (A) imposed by law or by any Loan Document
or any Senior Note Indenture, (B) contained in agreements relating to the sale
of a Subsidiary or other assets pending such sale, provided such restrictions
and conditions apply only to the Subsidiary or assets that are to be sold and
such sale is permitted hereunder, (C) imposed on any Foreign Subsidiary by the
terms of any Indebtedness of such Foreign Subsidiary permitted to be incurred
hereunder, (D) imposed pursuant to other Indebtedness incurred pursuant to
Section 6.01 with such encumbrances and restrictions that, taken as a whole, are
not more restrictive than the terms hereof, (E) contained in any agreement
relating to a Permitted Receivables Transaction if such restrictions or
encumbrances apply only to the relevant Permitted Receivables Transaction and
are required pursuant to the terms and conditions of such Permitted Receivables
Transaction, (F) on Permitted Joint Ventures or other joint ventures permitted
under

 

110



--------------------------------------------------------------------------------

Section 6.04 and Permitted Syndication Subsidiaries imposed by the terms of the
agreements governing the same, (G) applicable to an Acquired Entity at the time
such Acquired Entity became a Subsidiary, so long as such restriction or
encumbrance was not created in contemplation of or in connection with such
Acquired Entity becoming a Subsidiary and apply only to such Acquired Entity,
(H) imposed by any credit agreement, indenture or other agreement governing Pari
Passu Debt or Alternative Incremental Facility Indebtedness, so long as such
restrictions and conditions are not less favorable to the Lenders than to the
holders of such Pari Passu Debt or such Alternative Incremental Facility
Indebtedness, as the case may be, and (I) contained in the ABL Facility Credit
Agreement or the other ABL Facility Loan Documents; provided that such
restrictions and conditions are no more onerous than those set forth in the ABL
Facility Loan Documents in effect on the Closing Date; and (y) clause (i) of the
foregoing shall not apply to restrictions or conditions (A) that are customary
provisions in leases and other contracts restricting the assignment thereof and
any right of first refusal and (B) imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness.

SECTION 6.07. Transactions with Affiliates. Except for transactions between or
among the Borrower and its Subsidiaries or described on Schedule 6.07, sell or
transfer any property or assets to, or purchase or acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) the Borrower or any Subsidiary may engage in any of the
foregoing transactions on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (ii) the Borrower and the Subsidiaries may make (x)
investments, loans and advances and (y) Restricted Payments, permitted by
Section 6.04 and Section 6.06, respectively, (iii) the Borrower may engage in
Receivables Transactions, (iv) any issuance of Equity Interests otherwise
permitted hereunder, (v) any issuance of Equity Interests, or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment arrangements, stock options and stock ownership plans, or
indemnities provided on behalf of employees or directors and approved by the
board of directors or senior management of the Borrower, (vi) the payment of
reasonable fees to directors of the Borrower and the Subsidiaries who are not
employees of the Borrower or the Subsidiaries and (vii) transactions between CHS
and its subsidiaries, on the one hand, and the Borrower and its Subsidiaries, on
the other hand, pursuant to the Separation Documents (or any amendment thereto
to the extent such an amendment is not adverse to the Lenders in any material
respect) as in effect on the Closing Date.

SECTION 6.08. Business of the Borrower and Subsidiaries. Engage at any time in
any business or business activity other than the business currently conducted by
it and business activities reasonably similar, incidental or complementary
thereto and reasonable extensions thereof.

SECTION 6.09. Other Indebtedness. (a) Permit any waiver, supplement,
modification or amendment of any Senior Note Indenture or any waiver,
supplement, modification or amendment of any indenture, instrument or agreement
pursuant to which any subordinated Material Indebtedness of the Borrower or any
of the Subsidiaries (other than the ABL Facility Credit Agreement and the other
ABL Facility Loan Documents) is outstanding if the effect of

 

111



--------------------------------------------------------------------------------

such waiver, supplement, modification or amendment would materially increase the
obligations of the obligor (except as permitted by this Agreement) or confer
additional material rights on the holder of such Indebtedness in a manner
adverse to the Lenders.

(b) Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or commit to pay, or directly
or indirectly (including pursuant to any Synthetic Purchase Agreement) redeem,
repurchase, retire or otherwise acquire for consideration, or set apart any sum
for the aforesaid purposes, any subordinated Indebtedness (other than
intercompany Indebtedness); provided, however, that, so long as no Default or
Event of Default shall have occurred and be continuing at the date of such
redemption, repurchase, retirement or other acquisition for consideration, or
would result therefrom, the Borrower or any Subsidiary may redeem, repurchase,
retire or otherwise acquire for consideration (i) from and after the Closing
Date, subordinated Indebtedness for an aggregate price not in excess of (A)
$30,000,000 less (B) the amount of Restricted Payments made from and after the
Closing Date pursuant to clause (v) of Section 6.06(a), (ii) subordinated
Indebtedness with the proceeds of or in exchange for (A) subordinated
Indebtedness that is permitted pursuant to Section 6.01 and is subordinated on
terms not materially less advantageous to the Lenders than those of the
Indebtedness being redeemed, repurchased, retired or otherwise acquired for
consideration or (B) the issuance of Equity Interests, (iii) subordinated
Indebtedness so long as (A) the amount paid in respect thereof does not exceed
the Available Amount at the time paid and (B) at the time of and after giving
effect thereto, the Total Leverage Ratio shall not be greater than 4.90 to 1.00,
or (iv) subordinated Indebtedness so long as (A) the amount paid in respect
thereof does not exceed the Available Declined Proceeds Amount at the time paid
and (B) at the time of and after giving effect thereto, the Total Leverage Ratio
shall not be greater than 4.90 to 1.00.

(c) Nothing in this Section 6.09 shall limit or otherwise prohibit the making
(and any payment in connection therewith) of any “Change of Control Offer” in
accordance with clause (f) of Article VII.

SECTION 6.10. Practice Guarantees. Enter into Practice Guarantees with a term of
30 months or longer in an aggregate amount in excess of $50,000,000 in effect at
any time with respect to all such Practice Guarantees.

SECTION 6.11. Reserved.

SECTION 6.12. Reserved.

SECTION 6.13. Maximum Secured Net Leverage Ratio. Permit the Secured Net
Leverage Ratio to be greater than the ratio set forth opposite such period
below:

 

Period

  

Ratio

Closing Date through June 30, 2017    4.50 to 1.00 July 1, 2017 through June 30,
2018    4.25 to 1.00 July 1, 2018 and thereafter    4.00 to 1.00

SECTION 6.14. Fiscal Year. With respect to the Borrower, change its fiscal
year-end to a date other than December 31.

 

112



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

In case of the happening of any of the following events (“Events of Default”):

(a) any representation, warranty or statement made or deemed made by any Loan
Party herein or in any other Loan Document or any certificate delivered or
required to be delivered pursuant hereto or thereto shall prove to be untrue in
any material respect on the date as of which it was made or deemed made;

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or any Fee
or L/C Disbursement or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
Business Days;

(d) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a) (with respect to the Borrower only), 5.05(a) or 5.08 or in
Article VI;

(e) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant or agreement contained in any Loan Document
(other than those specified in (b), (c) or (d) above) and such default shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Borrower;

(f) (i) the Borrower or any Subsidiary shall fail to pay any principal, interest
or other amount due in respect of any Material Indebtedness, when and as the
same shall become due and payable (after giving effect to any grace period) or
(ii) any other event or condition occurs that results in any Material
Indebtedness (other than any Material Indebtedness of any Securitization
Subsidiary) becoming due prior to its scheduled maturity or that enables or
permits (after giving effect to any grace period) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to

 

113



--------------------------------------------------------------------------------

become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity or that results in the termination or
permits any counterparty to terminate any Hedging Agreement the obligations
under which constitute Material Indebtedness; provided that (A) this clause (ii)
shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
and (B) for the avoidance of doubt, a requirement to make a mandatory offer to
repurchase under the terms of any Indebtedness of any person acquired by the
Borrower or any of its Subsidiaries pursuant to any Permitted Acquisition as a
result of a “change of control” (or equivalent term) shall not constitute a
Default or an Event of Default under this clause (ii) so long as (I) on or prior
to the date the events constituting such “change of control” (or equivalent
term) occur, either (1) the terms of such Indebtedness have been amended to
eliminate the requirement to make such offer or (2) such Indebtedness has been
defeased or discharged so that such requirement shall no longer apply (and, in
the event such “change of control” is subject to a requirement that a specific
credit ratings event or similar condition subsequent occur, no Event of Default
shall exist pursuant to this paragraph (ii) until such time as the specific
credit ratings event or similar condition subsequent has also occurred resulting
in the obligor under such Indebtedness to become unconditionally obligated to
make such offer) or (II) (x) the sum of (1) the aggregate amount of unrestricted
cash, cash equivalents and Permitted Investments held by the Borrower and the
Subsidiaries plus (2) any available debt financing commitments from any
Revolving Lender or any Affiliate of a Revolving Lender or any other financial
institution of nationally recognized standing available to the Borrower or its
Subsidiaries for purposes of refinancing such Indebtedness is at least equal to
the aggregate amount that would be required to repay such Indebtedness pursuant
to any required “change of control offer” (or equivalent term) pursuant to the
terms of such Indebtedness at all times prior to the expiration of the rights of
the holders of such Indebtedness to require the repurchase or repayment of such
Indebtedness as a result of such acquisition and (y) the Borrower or the
applicable Subsidiary complies with the provisions of such Indebtedness that are
applicable as a result of such acquisition (including by consummating any
required “change of control offer” (or equivalent term) for such Indebtedness);
provided further that this clause (f) shall not apply if such failure is
remedied or waived by the holders of such Indebtedness prior to any termination
of the Commitments or acceleration of the Loans pursuant to this Article VII;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Subsidiary (other than a Non-Significant
Subsidiary within the meaning of clause (a) of the definition thereof), or of a
substantial part of the property or assets of the Borrower or a Subsidiary
(other than a Non-Significant Subsidiary within the meaning of clause (a) of the
definition thereof), under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee,

 

114



--------------------------------------------------------------------------------

custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary (other than a Non-Significant Subsidiary within the meaning of
clause (a) of the definition thereof) or for a substantial part of the property
or assets of the Borrower or a Subsidiary or (iii) the winding-up or liquidation
of the Borrower or any Subsidiary (other than a Non-Significant Subsidiary
within the meaning of clause (a) of the definition thereof); and such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;

(h) the Borrower or any Subsidiary (other than a Non-Significant Subsidiary
within the meaning of clause (a) of the definition thereof) shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in (g) above, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary (other than a Non-Significant Subsidiary
within the meaning of clause (a) of the definition thereof) or for a substantial
part of the property or assets of the Borrower or any Subsidiary (other than a
Non-Significant Subsidiary within the meaning of clause (a) of the definition
thereof), (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any corporate action
for the purpose of effecting any of the foregoing;

(i) one or more judgments shall be rendered against the Borrower, any Subsidiary
or any combination thereof (not paid or fully covered by insurance) and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower or any
Subsidiary to enforce any such judgment and such judgment is for the payment of
money in an aggregate amount in excess of $35,000,000;

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in a Material Adverse Effect;

(k) any Guarantee under the Guarantee and Collateral Agreement for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Subsidiary Guarantor shall deny in writing that it has any
further liability under the Guarantee and Collateral Agreement (other than as a
result of the discharge of such Subsidiary Guarantor in accordance with the
terms of the Loan Documents);

 

115



--------------------------------------------------------------------------------

(l) any security interest purported to be created by any Security Document with
respect to any Collateral with an aggregate fair market value in excess of
$35,000,000 shall cease to be, or shall be asserted by the Borrower or any other
Loan Party not to be, a valid, perfected (subject to the qualifications set
forth in Section 3.19(a)), first priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the failure of the Collateral
Agent to maintain possession of certificates representing securities pledged
under the Guarantee and Collateral Agreement or any other act or omission by the
Collateral Agent (unless such act or omission is a result of reliance on any
information provided by a Loan Party or resulted from a breach by a Loan Party
of its representations or obligations under the Loan Documents);

(m) the Indebtedness under any subordinated Indebtedness of the Borrower or any
Subsidiary constituting Material Indebtedness shall cease (or any Loan Party or
an Affiliate of any Loan Party shall so assert), for any reason, to be validly
subordinated to the Obligations as provided in the agreements evidencing such
subordinated Indebtedness;

(n) there shall have occurred a Change in Control;

(o) on any date, any Pari Passu Debt that at the time would constitute Material
Indebtedness and that has a final stated maturity date within 91 days of such
date, shall remain outstanding;

(p) so long as any Other Senior Secured Debt is outstanding, any Pari Passu
Intercreditor Agreement shall cease to be effective or cease to be legally valid
and binding, or otherwise not be effective to create the rights and obligations
purported to be created thereunder, unless the same (i) results directly from
the action or inaction of the Collateral Agent or (ii) is not materially adverse
to the Lenders; or

(q) so long as any Other Junior Secured Debt is outstanding, any Junior Lien
Intercreditor Agreement shall cease to be effective or cease to be legally valid
and binding, or otherwise not be effective to create the rights and obligations
purported to be created thereunder, unless the same (i) results directly from
the action or inaction of the Collateral Agent or (ii) is not materially adverse
to the Lenders; or

(r) so long as any commitments or loans under the ABL Facility Credit Agreement
are outstanding, the ABL Intercreditor Agreement shall cease to be effective or
cease to be legally valid and binding, or otherwise not be effective to create
the rights and obligations purported to be created thereunder, unless the same
(i) results directly from the action or inaction of the Collateral Agent or
(ii) is not materially adverse to the Lenders;

 

116



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above or an event described in paragraph
(d)(ii) above), and at any time thereafter during the continuance of such event,
the Administrative Agent, at the request of the Required Lenders shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate forthwith the Commitments and
(ii) declare the Loans then outstanding to be forthwith due and payable in whole
or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding; in any event with respect to the Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

Notwithstanding anything to the contrary contained in this Article VII, upon the
request of the Borrower made in writing to the Administrative Agent, in the
event of any Event of Default under any covenant set forth in Section 6.13 and
until the expiration of the tenth Business Day after the date on which financial
statements are required to be delivered with respect to the applicable fiscal
quarter hereunder, the Borrower may issue Qualified Capital Stock and elect to
treat all or any portion of the net cash proceeds thereof as having increased
Consolidated EBITDA with respect to such applicable quarter solely for the
purpose of determining actual and pro forma compliance with Section 6.13 at the
end of such applicable quarter and applicable subsequent periods and for
purposes of determining whether the Secured Net Leverage Ratio Condition has
been satisfied and not for any other purpose of this Agreement; provided that
(a) such proceeds (i) are actually received by the Borrower no later than ten
days after the date on which financial statements are required to be delivered
with respect to such fiscal quarter hereunder and (ii) do not exceed the
aggregate amount necessary to cause the Borrower to be in compliance with the
covenant under Section 6.13 for any applicable period, (b) in each period of
four fiscal quarters, there shall be at least two fiscal quarters in which no
such right to cure permitted by this paragraph is utilized and (c) such right to
cure may not be exercised more than five times during the term of this
Agreement.

ARTICLE VIII

The Administrative Agent and the Collateral Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent and the Collateral Agent (for purposes of this
Article VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the

 

117



--------------------------------------------------------------------------------

“Agents”) its agent and authorizes the Agents to take such actions on its behalf
and to exercise such powers as are delegated to such Agent by the terms of the
Loan Documents, together with such actions and powers as are reasonably
incidental thereto. Without limiting the generality of the foregoing, the Agents
are hereby expressly authorized to execute any and all documents (including
releases) with respect to the Collateral and the rights of the Secured Parties
with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement and the Security Documents.

The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to the Borrower or any of the Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent and/or Collateral Agent or
any of its Affiliates in any capacity. Neither Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08) or in the absence
of its own gross negligence or willful misconduct. Neither Agent shall be deemed
to have knowledge of any Default unless and until written notice thereof is
given to such Agent by the Borrower or a Lender, and neither Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered thereunder
or in connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone

 

118



--------------------------------------------------------------------------------

and believed by it to have been made by the proper person, and shall not incur
any liability for relying thereon. Each Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders, the Issuing
Banks and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, with the consent (not to be unreasonably withheld or delayed) of
the Borrower, to appoint a successor; provided that during the existence and
continuation of an Event of Default pursuant to paragraph (b), (c), (g) or (h)
of Article VII, no consent of the Borrower shall be required. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retirement of the retiring Agent shall become effective on
such 30th day and the retiring Agent may (but shall not have any obligation to
do so), on behalf of the Lenders and the Issuing Banks, appoint a successor
Agent which shall be a bank with an office in New York, New York, having a
combined capital and surplus of at least $1,000,000,000, or an Affiliate of any
such bank and, so long as no Event of Default pursuant to paragraph (b), (c),
(g) or (h) of Article VII shall have occurred and be continuing, reasonably
acceptable to the Borrower. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 9.05 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while acting as
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

 

119



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(a) if to the Borrower, to it at Quorum Health Corporation, 1573 Mallory Lane,
Suite 100, Brentwood, Tennessee 37027, Attention of Michael Culotta, Email:
mike_culotta@quorumhealth.com;

(b) if to the Administrative Agent, to Credit Suisse AG, Eleven Madison Avenue,
New York, NY 10010, Attention of Agency Group (Fax No. (212) 322-2291), Email:
agency.loanops@credit-suisse.com; and

(c) if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to among the Borrower, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable person provided from time to time by such person.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on Intralinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (i) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for

 

120



--------------------------------------------------------------------------------

purposes of foreign, United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 9.17); (iii) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public Investor” and (iv) the Administrative Agent shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not marked as
“Public Investor”. Notwithstanding the foregoing, the following Borrower
Materials shall be marked “PUBLIC”, unless the Borrower notifies the
Administrative Agent promptly that any such document contains material
non-public information: (A) the Loan Documents, (B) any notification of changes
in the terms of the Credit Facilities and (C) all information delivered pursuant
to Section 5.04(a), (b) and (c).

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including foreign,
United States Federal and state securities laws, to make reference to
communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of foreign, United
States Federal or state securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective

 

121



--------------------------------------------------------------------------------

delivery of the communications to the Administrative Agent for purposes of the
Loan Documents. Each Lender agrees that receipt of notice to it (as provided in
the next sentence) specifying that the communications have been posted to the
Platform shall constitute effective delivery of the communications to such
Lender for purposes of the Loan Documents. Each Lender agrees to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and the Issuing Banks and shall survive the making by the
Lenders of the Loans and the issuance of Letters of Credit by the Issuing Banks,
regardless of any investigation made by the Lenders and the Issuing Banks or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.16, 2.20, 9.05 and
9.18 shall remain operative and in full force and effect regardless of the
expiration of the term of this Agreement, the consummation of the transactions
contemplated hereby, the repayment of any of the Loans, the expiration of the
Commitments, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent or any Lender or the Issuing Banks.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.

SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Collateral Agent, the Issuing Banks or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it), with notice to
the Borrower and the prior written consent of the Administrative Agent (not to
be unreasonably withheld or delayed); provided, however, that (i) in the case of
an

 

122



--------------------------------------------------------------------------------

assignment of a Revolving Credit Commitment, each of the Borrower and the
Issuing Banks must also give its prior written consent to such assignment
(which, in each case, such consent shall not be unreasonably withheld or delayed
(it being understood and agreed that the Borrower shall be deemed to have
consented to any such assignment unless it objects thereto by written notice to
the Administrative Agent within ten Business Days after having received notice
thereof)) (provided, that the consent of the Borrower shall not be required to
any such assignment made to another Lender, an Affiliate of a Lender or an
Approved Fund, or after the occurrence and during the continuance of any Event
of Default referred to in paragraph (b), (c), (g) or (h) of Article VII),
(ii) the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
be not less than (x) $1,000,000 (with respect to an assignment of Term Loans)
and (y) $5,000,000 (with respect to an assignment of Revolving Credit
Commitments or Revolving Loans) (or, in any case, if less, the entire remaining
amount of such Lender’s Commitment or Loans of the relevant Class) without the
prior written consent of the Administrative Agent and the Borrower (provided,
that the consent of the Borrower shall not be required after the occurrence and
during the continuance of any Event of Default referred to in paragraph (b),
(c), (g) or (h) of Article VII), (iii) the parties to each such assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance via
an electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), and shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent and will
not apply in the case of an assignment by a Lender to an Approved Fund that is
managed by such Lender or an Affiliate of such Lender or by an entity or an
Affiliate of an entity that administers or manages such Lender), and (iv) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire and all applicable tax forms. Upon acceptance
and recording pursuant to paragraph (e) of this Section 9.04, from and after the
effective date specified in each Assignment and Acceptance, (A) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement and (B) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20 and 9.05, as well as to any Fees accrued for its account and not yet paid).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment and Revolving Credit Commitment, are as set forth in such
Assignment and Acceptance;

 

123



--------------------------------------------------------------------------------

(ii) except as set forth in (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Borrower or any Subsidiary or the performance or observance by the Borrower
or any Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is an Eligible Assignee and
is legally authorized to enter into such Assignment and Acceptance; (iv) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements referred to in Section 3.05 or
delivered pursuant to Section 5.04 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (v) such assignee will independently and
without reliance upon the Administrative Agent, the Collateral Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error and the Borrower, the
Administrative Agent, the Issuing Banks, the Collateral Agent and the Lenders
may treat each person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Banks, the Collateral Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower and the Issuing Banks to
such assignment and any applicable tax forms, the Administrative Agent shall
promptly (i) accept such Assignment and Acceptance and (ii) record the
information contained therein in the Register. No assignment shall be effective
unless it has been recorded in the Register as provided in this paragraph (e).

 

124



--------------------------------------------------------------------------------

(f) Each Lender may without the consent of the Borrower, the Issuing Banks or
the Administrative Agent sell participations to one or more banks or other
persons in all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the participating
banks or other persons shall be entitled to the benefit of the cost protection
provisions contained in Sections 2.14, 2.16 and 2.20 to the same extent as if
they were Lenders (but, with respect to any particular participant, to no
greater extent than the Lender that sold the participation to such participant),
it being understood that the tax forms required under Section 2.20(e) shall be
delivered to the participating Lender and (iv) the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to the Loans or L/C
Disbursements and to approve any amendment, modification or waiver of any
provision of this Agreement (other than amendments, modifications or waivers
decreasing any fees payable to such participating bank or person hereunder or
the amount of principal of or the rate at which interest is payable on the Loans
in which such participating bank or person has an interest, extending any
scheduled principal payment date or date fixed for the payment of interest on
the Loans in which such participating bank or person has an interest, increasing
or extending the Commitments in which such participating bank or person has an
interest or releasing any Subsidiary Guarantor (other than pursuant to the terms
thereof or in connection with the sale of such Subsidiary Guarantor in a
transaction permitted by Section 6.05) or all or substantially all of the
Collateral). Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

125



--------------------------------------------------------------------------------

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.17.

(h) Any Lender may at any time pledge or assign all or any portion of its rights
under this Agreement to secure extensions of credit to such Lender or in support
of obligations owed by such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority;
provided that no such pledge or assignment shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPC
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
investor, potential investor, rating agency, commercial paper dealer, collateral
manager, servicer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC.

 

126



--------------------------------------------------------------------------------

(j) The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent, the
Issuing Banks and each Lender, and any attempted assignment without such consent
shall be null and void.

(k) In the event that any Revolving Credit Lender shall become a Defaulting
Lender or S&P, Moody’s and Thompson’s BankWatch (or InsuranceWatch Ratings
Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Credit Lender, downgrade the long-term certificate of deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is an insurance company (or B, in the case of an insurance
company not rated by InsuranceWatch Ratings Service)) (or, with respect to any
Revolving Credit Lender that is not rated by any such ratings service or
provider, the Issuing Banks shall have reasonably determined that there has
occurred a material adverse change in the financial condition of any such
Lender, or a material impairment of the ability of any such Lender to perform
its obligations hereunder, as compared to such condition or ability as of the
date that any such Lender became a Revolving Credit Lender) then the Issuing
Banks shall have the right, but not the obligation, at their own expense, upon
notice to such Lender and the Administrative Agent, to replace such Lender with
an assignee (in accordance with and subject to the restrictions contained in
paragraph (b) above), and such Lender hereby agrees to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in paragraph (b) above) all its interests, rights and obligations in respect of
its Revolving Credit Commitment to such assignee; provided, however, that (i) no
such assignment shall conflict with any law, rule and regulation or order of any
Governmental Authority and (ii) the Issuing Banks or such assignee, as the case
may be, shall pay to such Lender in immediately available funds on the date of
such assignment the principal of and interest accrued to the date of payment on
the Loans made by such Lender hereunder and all other amounts accrued for such
Lender’s account or owed to it hereunder.

SECTION 9.05. Expenses; Indemnity. (a) The Borrower agrees to pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, each Arranger and each Issuing Bank in connection with the syndication of
the Credit Facilities and the preparation and administration of this Agreement
and the other Loan Documents or in connection with any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
hereby or thereby contemplated shall be consummated) or incurred by the
Administrative Agent, the Collateral Agent, any Arranger, any Issuing Bank or
any Lender in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents or in connection
with the Loans made or Letters of Credit issued hereunder, including the fees,
charges and disbursements of Cravath, Swaine & Moore LLP, counsel for the
Administrative Agent and the Collateral Agent, and, in connection with any such
enforcement or protection, the fees, charges and disbursements of one counsel in
each relevant jurisdiction (and any such additional counsel, if necessary, as a
result of actual or potential conflicts of interest) for the Administrative
Agent, the Collateral Agent, the Arrangers, the Issuing Banks and the Lenders.

 

127



--------------------------------------------------------------------------------

(b) The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, each Lender, each Arranger, each Issuing Bank and each Related Party of
any of the foregoing persons (each such person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, penalties and related reasonable out-of-pocket expenses,
including reasonable fees, charges and disbursements of one counsel in each
relevant jurisdiction (and any such additional counsel, if necessary, as a
result of actual or potential conflicts of interest) for all Indemnitees,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions or any related transaction
and the other transactions contemplated thereby (including the syndication of
the Credit Facilities), (ii) the use of the proceeds of the Loans or issuance of
Letters of Credit, (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto (and regardless of whether such matter is initiated by a third party or
by the Borrower, any other Loan Party or any of their respective Affiliates), or
(iv) any actual or alleged presence or Release of Hazardous Materials on any
property currently or formerly owned or operated by the Borrower or any of the
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or the Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities, penalties or related expenses (x) are determined by a court of
competent jurisdiction by final judgment to have resulted primarily from (1) the
gross negligence, bad faith or willful misconduct of such Indemnitee or (2) a
material breach of the obligations under this Agreement of such Indemnitee or
any of such Indemnitee’s Affiliates or of any of its or their respective
officers, directors, employees, agents, advisors or other representatives of the
foregoing under this Agreement (as determined by a court of competent
jurisdiction in a final and nonappealable decision) or (y) result from any
proceeding (other than a proceeding against a party hereto acting pursuant to
this Agreement or in its capacity as such or of any of its Affiliates or its or
their respective officers, directors, employees, agents, advisors and other
representatives and the successors of each of the foregoing) solely between or
among Indemnitees not arising from any act or omission of a Loan Party.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Collateral Agent, any Arranger or any
Issuing Bank under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent, the Collateral Agent, such Arranger
or such Issuing Bank, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Collateral Agent, such Arranger or such Issuing Bank in its capacity as such.
For purposes hereof, a Lender’s “pro rata share” shall be determined based upon
its share of the sum of the Aggregate Revolving Credit Exposure, outstanding
Term Loans and unused Commitments at the time.

 

128



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, neither the Borrower nor any
Indemnitee shall assert, and each hereby waives, any claim against any
Indemnitee or the Borrower and each of their respective Affiliates, as
applicable, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided, that nothing contained in this
sentence shall limit the Borrower’s indemnification obligations above to the
extent such special, indirect, consequential and punitive damages are included
in any third party claim in connection with which any Indemnitee is entitled to
indemnification hereunder

(e) No Indemnitee referred to above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

(f) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender, any Arranger or
any Issuing Bank. All amounts due under this Section 9.05 shall be payable,
within 30 days of written demand therefor with a reasonably detailed summary of
the amounts claimed.

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender or an Affiliate of such Lender is hereby authorized at
any time and from time to time, except to the extent prohibited by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender or an Affiliate of such Lender to or for the credit or the
account of the Borrower against any of and all the obligations of the Borrower
now or hereafter existing under this Agreement and other Loan Documents held by
such Lender, provided that at such time such obligations are due or payable. The
rights of each Lender and Affiliates of such Lender under this Section 9.06 are
in addition to other rights and remedies (including other rights of setoff)
which such Lender or an Affiliate of such Lender may have. Notwithstanding
anything to the contrary contained herein or in any other Loan Document or Pari
Passu Agreement, each Secured Party expressly waives its right of setoff (and
any similar right including bankers’ liens) with respect to all lockboxes,
deposit accounts and other cash management accounts maintained by any Grantor
and into which any collections for Government Accounts are deposited. For
purposes hereof, “Government Accounts” means all accounts on which any federal
or state government unit or any intermediary for any federal or state government
unit is the obligor.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY

 

129



--------------------------------------------------------------------------------

SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT, UNLESS
OTHERWISE EXPRESSLY AGREED BY THE APPLICABLE ISSUING BANK AND THE BORROWER WHEN
A LETTER OF CREDIT IS ISSUED, EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED IN ACCORDANCE WITH, THE RULES OF THE ISP, AND AS TO MATTERS
NOT GOVERNED BY THE ISP, THE LAWS OF THE STATE OF NEW YORK. Notwithstanding the
foregoing, an Issuing Bank shall not be responsible to the Borrower for, and an
Issuing Bank’s rights and remedies against the Borrower shall not be impaired
by, any action or inaction of such Issuing Bank required or permitted under any
law, order, or practice that is required or permitted to be applied to any
Letter of Credit or this Agreement, including the applicable law or any order of
a jurisdiction where such Issuing Bank or the beneficiary is located, the
practice stated in the ISP or in the decisions, opinions, practice statements or
official commentary of the International Chamber of Commerce Banking Commission,
the Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent, any Lender or Issuing Bank in exercising any power
or right hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
or any other Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof, may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders (or, in the case of any amendment or
modification to the definition of “Required Revolving Lenders”, the Required
Revolving Lenders); provided, however, that no such agreement shall (i) decrease
the principal amount of, or extend the maturity of or any scheduled principal
payment date or date for the payment of any interest on any Loan or any date for
reimbursement of an L/C Disbursement, or waive or excuse any such payment or any
part thereof, or decrease the rate of interest on any Loan or L/C Disbursement,
without the prior written consent of each Lender directly adversely affected
thereby, (ii) increase or extend the Commitment or decrease or extend the date
for payment of any Fees or any other amount due and payable hereunder to any
Lender without the prior written consent of such Lender, (iii) amend or modify
the pro rata requirements of Section 2.17, the

 

130



--------------------------------------------------------------------------------

sharing provisions of Section 2.18, the provisions of Section 9.04(j) or the
provisions of this Section or release all or substantially all of the value of
the Subsidiary Guarantors (other than pursuant to the terms hereof or thereof or
in connection with the sale of such Subsidiary Guarantor in a transaction
permitted by Section 6.05) or all or substantially all of the Collateral (or
subordinate the Liens in favor of the Administrative Agent on all or
substantially all of the Collateral (other than in respect of the ABL Facility
First Priority Collateral to the extent contemplated by the ABL Intercreditor
Agreement)), without the prior written consent of each Lender, (iv) change the
provisions of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments due to Lenders holding Loans of one Class
differently from the rights of Lenders holding Loans of any other Class without
the prior written consent of Lenders holding a majority in interest of the
outstanding Loans and unused Commitments of each adversely affected Class,
(v) modify the protections afforded to an SPC pursuant to the provisions of
Section 9.04(i) without the written consent of such SPC, (vi) reduce the
percentage contained in the definition of the term “Required Revolving Lenders”,
without the prior written consent of each Revolving Lender, (vii) reduce the
percentage contained in the definition of the term “Required Lenders”, or impose
additional restrictions on the ability of the Lenders to assign their rights and
obligations under the Loan Documents, without the prior written consent of each
Lender (it being understood that with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Term Loan Commitments and Revolving Credit Commitments on the date hereof), or
(viii) reduce the number or percentage of the Lenders required to consent,
approve or otherwise take any action under the Loan Documents without the prior
written consent of each Lender affected thereby; provided further that (A) no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, Collateral Agent or the Issuing Banks hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent, the Collateral Agent or the Issuing Banks; (B) the
Borrower and the Administrative Agent may amend or supplement this Agreement and
any other Loan Documents, without the consent of any Lender, in order to (x)
cure ambiguities, omissions, mistakes or defects, (y) cause this Agreement and
the other Loan Documents to be consistent with the Guarantee and Collateral
Agreement and other similar documents or (z) cause the Guarantee and Collateral
Agreement or other document to comply with local Law on the advice of local
counsel; and (C) no condition set forth in Section 4.01 to any Revolving
Borrowing or the issuance of or increase to a Letter of Credit shall be amended,
waived or otherwise modified without the approval of the Required Revolving
Lenders.

SECTION 9.09. Certain Releases of Guarantees and Security Interests. (a) Subject
to the terms of any Pari Passu Intercreditor Agreement and the ABL Intercreditor
Agreement, upon the closing of any Asset Sale consisting of the sale, transfer
or other disposition of all of the Equity Interests of any Subsidiary Guarantor
permitted pursuant to Section 6.05, (i) the obligations of such Subsidiary
Guarantor pursuant to the Guarantee and Collateral Agreement shall automatically
be discharged and released without any further action by the Administrative
Agent or any Lender, and (ii) the Administrative Agent and the Lenders will,
upon the request and at the sole expense of the Borrower, execute and deliver
any instrument or other document in a form acceptable to the Administrative
Agent which may reasonably be required to evidence such discharge and release,
all without representation, recourse or warranty.

 

131



--------------------------------------------------------------------------------

(b) Subject to the terms of any Pari Passu Intercreditor Agreement and the ABL
Intercreditor Agreement, upon the closing of any Asset Sale consisting of the
sale, transfer or other disposition of Equity Interests of any Subsidiary
Guarantor or any other Subsidiary of the Borrower permitted pursuant to
Section 6.05, (i) the Collateral Agent shall release to the Borrower, without
representation, warranty or recourse, express or implied, the pledged Equity
Interests issued by such Subsidiary Guarantor and any pledged Equity Interests
issued by any other Subsidiary, as applicable, held by such Subsidiary
Guarantor, (ii) the Collateral Agent shall release its security interest in all
Collateral of such Subsidiary, including any Mortgages, and (iii) the Collateral
Agent will, upon the request and at the sole expense of the Borrower, execute
and deliver any instrument or other document in a form acceptable to the
Collateral Agent which may reasonably be required to evidence such release.

(c) Subject to the terms of any Pari Passu Intercreditor Agreement and the ABL
Intercreditor Agreement, upon consummation by the Borrower or any Subsidiary of
a Permitted Interest Transfer or designation of an Unrestricted Subsidiary in
accordance with the terms hereof, (i) the Collateral Agent shall release to the
Borrower, without representation, warranty or recourse, express or implied,
those Equity Interests of the Subsidiary that are the subject of such Permitted
Interest Transfer or designation in accordance with clauses (i) and (ii) of
Section 9.09(b) and shall release any pledged note theretofore pledged to the
extent such note is being discharged in connection with such Permitted Interest
Transfer or designation, and (ii) if such Subsidiary whose shares are the
subject of such Permitted Interest Transfer or designation is a Subsidiary
Guarantor, the obligations of such Subsidiary under its Guarantee shall
automatically be discharged and released in accordance with clauses (i) and (ii)
of Section 9.09(a) and any Lien granted by such Subsidiary under the Loan
Documents shall automatically be discharged and released.

(d) Subject to the terms of any Pari Passu Intercreditor Agreement and the ABL
Intercreditor Agreement, the Collateral Agent will, upon the request and at the
sole expense of the Borrower, execute and deliver any instrument or other
document in a form acceptable to the Collateral Agent which may be reasonably be
required to discharge and release, all without representation, recourse or
warranty, any Lien on any Collateral granted to or held by the Collateral Agent
under any Loan Document (i) upon termination of the Commitments and payment in
full of the principal and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document and cancelation or expiration of all
Letters of Credit and reimbursement of all amounts drawn thereunder in full (or
other arrangements having been entered into with respect thereto acceptable to
the applicable Issuing Bank and the Administrative Agent), (ii) that is sold,
transferred or otherwise disposed of or to be sold, transferred or otherwise
disposed of as part of or in connection with any sale, transfer or other
disposition permitted hereunder to a Person other than the Borrower or any
Subsidiary Guarantor, and upon consummation by the Borrower or any Subsidiary of
any such sale, transfer or other disposition, any Lien granted by the Borrower
or such Subsidiary

 

132



--------------------------------------------------------------------------------

under the Loan Documents on such Collateral shall automatically be discharged
and released, and (iii) the Administrative Agent and the Lenders will, upon the
request and at the sole expense of the Borrower, execute and deliver any
instrument or other document in a form acceptable to the Administrative Agent
which may reasonably be required to evidence such discharge and release, all
without representation, recourse or warranty.

(e) Subject to the terms of any Pari Passu Intercreditor Agreement and the ABL
Intercreditor Agreement, upon notification by the Borrower to the Collateral
Agent that a Subsidiary Guarantor is a Non-Significant Subsidiary, and would not
be required to become a Subsidiary Guarantor in accordance with the terms
hereof, the Collateral Agent shall release the obligations of such Subsidiary
under its Guarantee and shall release and discharge any Lien granted by such
Subsidiary Guarantor under the Loan Documents in accordance with clauses (i) and
(ii) of Section 9.09(a).

SECTION 9.10. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.10 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.11. Entire Agreement. This Agreement, the Engagement Letter and the
other Loan Documents constitute the entire contract between the parties relative
to the subject matter hereof. Any other previous agreement among the parties
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents. Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any person (other
than the parties hereto and thereto, their respective successors and assigns
permitted hereunder including any Affiliate of an Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Collateral Agent, the Issuing
Banks and the Lenders) any rights, remedies, obligations or liabilities under or
by reason of this Agreement or the other Loan Documents.

SECTION 9.12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO

 

133



--------------------------------------------------------------------------------

(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.12.

SECTION 9.13. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 9.14. Reserved.

SECTION 9.15. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.16. Jurisdiction; Consent to Service of Process. (a) The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that the Administrative
Agent, the Collateral Agent, the Issuing Banks or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or the other Loan
Documents against the Borrower or its properties in the courts of any
jurisdiction.

(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

134



--------------------------------------------------------------------------------

SECTION 9.17. Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Banks and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ officers, directors, employees and agents,
including accountants, legal counsel, numbering, administration and settlement
service providers, and other advisors (it being understood that the persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or quasi-regulatory authority (such
as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) in connection with the exercise of any remedies hereunder or under
the other Loan Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder, (e) subject to an agreement
containing provisions substantially the same as those of this Section 9.17, to
(i) any actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary or any of their
respective obligations, (f) with the consent of the Borrower or (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 9.17. For the purposes of this Section, “Information”
shall mean all information received from the Borrower and related to the
Borrower or its business, other than any such information that was available to
the Administrative Agent, the Collateral Agent, the Issuing Banks or any Lender
on a nonconfidential basis prior to its disclosure by the Borrower; provided
that any Lender, the Administrative Agent, the Collateral Agent or the Issuing
Banks shall give the Borrower prior notice of any disclosure pursuant to clause
(c) to the extent permissible. Any person required to maintain the
confidentiality of Information as provided in this Section 9.17 shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord its own confidential information.

SECTION 9.18. USA PATRIOT Act Notice. Each Lender, each Issuing Bank and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower (and any Subsidiary in whose account a Letter of Credit is
issued) that pursuant to the requirements of the USA PATRIOT Act, it is required
to obtain, verify and record information that identifies the Borrower (and any
Subsidiary in whose account a Letter of Credit is issued), which information
includes the name and address of the Borrower or such Subsidiary and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower or such Subsidiary in accordance with the
USA PATRIOT Act.

SECTION 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan

 

135



--------------------------------------------------------------------------------

Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

The following terms shall for purposes of this Section have the meanings set
forth below:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of such EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

136



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 9.20. Pari Passu Obligations and Other Junior Secured Debt. (a) Each
Lender and each Issuing Bank acknowledges that Pari Passu Debt Obligations and
Other Junior Secured Debt may be secured by Liens on the Collateral having the
same priority as, or junior priority to, the Liens securing the Obligations and
hereby consents thereto.

(b) In connection with the incurrence by the Borrower or any Subsidiary of Pari
Passu Debt, Alternative Incremental Facility Indebtedness and/or Other Junior
Secured Debt, each Lender and each Issuing Bank (i) acknowledges that, at the
request of the Borrower, each of the Administrative Agent and/or the Collateral
Agent shall enter into one or more Pari Passu Intercreditor Agreements or Junior
Lien Intercreditor Agreements, (ii) authorizes and directs each Agent to execute
and deliver any Pari Passu Intercreditor Agreement or Junior Lien Intercreditor
Agreement and any documents relating thereto, in each case on behalf of such
Lender or Issuing Bank and without any further consent, authorization or other
action by such Lender or Issuing Bank, (iii) authorizes and directs each Agent
to act as its representative under, and in connection with, any Pari Passu
Intercreditor Agreement or Junior Lien Intercreditor Agreement,
(iv) acknowledges that any Pari Passu Intercreditor Agreement may contain
provisions that permit or require the Liens securing the Obligations and the
Pari Passu Debt Obligations to be granted in favor of a single collateral agent
trustee, which may not be the Administrative Agent or the Collateral Agent (a
“Shared Collateral Agent”), (v) acknowledges that any Pari Passu Intercreditor
Agreement may provide that the holders of a majority in aggregate principal
amount of Obligations and Pari Passu Debt Obligations, voting as a single class,
may direct the Shared Collateral Agent with respect to enforcement or the
actions concerning the Collateral, and (vi) agrees that, upon the execution and
delivery thereof, it will be bound by the provisions of any Pari Passu
Intercreditor Agreement or Junior Lien Intercreditor Agreement as if it were a
signatory thereto and will take no actions contrary to the provisions thereof.
Each Lender and each Issuing Bank further authorizes and directs each Agent to
enter into such amendments, supplements or other modifications to any Pari Passu
Intercreditor Agreement or Junior Lien Intercreditor Agreement as are reasonably
acceptable to the Administrative Agent in order to (A) enable any extension,
renewal, refinancing, replacement or additional incurrence of any Loans or any
Pari Passu Debt, Alternative Incremental Facility Indebtedness or Other Junior
Secured Debt permitted under this Agreement and (B) provide for the Pari Passu
Debt Obligations or Other Junior Secured

 

137



--------------------------------------------------------------------------------

Debt thereunder to be secured by Liens on the Collateral having, as applicable,
the same priority as, or junior priority to, the Liens on the Collateral
securing the Obligations, in each case on behalf of such Lender or each Issuing
Bank and without any further consent, authorization or other action by such
Lender or such Issuing Bank.

(c) Each Lender and each Issuing Bank (i) acknowledges that, at the request of
the Borrower, each of the Administrative Agent and the Collateral Agent shall,
to the extent required by the terms of (or in order to implement the provisions
of) any Pari Passu Intercreditor Agreement, delegate, assign and/or transfer any
or all of its rights, duties, remedies, powers or obligations with respect to
the Collateral to a Shared Collateral Agent and (ii) hereby consents to any such
delegation, assignment or transfer. The exculpatory provisions of Article VIII
shall apply to any Shared Collateral Agent and to the Related Parties thereof,
and shall apply to their respective activities in connection with the Collateral
and with any Pari Passu Intercreditor Agreement or any other Loan Documents.

(d) Each Lender and each Issuing Bank (i) acknowledges that, at the request of
the Borrower, each of the Administrative Agent and/or the Collateral Agent shall
(A) amend, substitute, supplement or otherwise modify the Guarantee and
Collateral Agreement, (B) amend, substitute, replace, supplement or otherwise
modify any other Security Document, (C) enter into additional Security Documents
and (D) take such further actions as are reasonably incidental to the foregoing,
in each case as are reasonably acceptable to the Administrative Agent and the
Collateral Agent in order to (1) enable the Borrower or any Subsidiary to incur
Pari Passu Debt, Alternative Incremental Facility Indebtedness and/or Other
Junior Secured Debt otherwise permitted to be incurred hereunder, (2) provide
for any Pari Passu Debt Obligations thereunder to be secured, in accordance with
the terms of any Pari Passu Intercreditor Agreement, by Liens on the Collateral
having the same priority as, or junior priority to, the Liens on the Collateral
securing the Obligations and (3) provide for any Other Junior Secured Debt
thereunder to be secured, in accordance with the terms of any Junior Lien
Intercreditor Agreement, by Liens on the Collateral having junior priority to
the Liens on the Collateral securing the Obligations, (ii) authorizes and
directs each Agent to execute and deliver any such amendments, supplements,
agreements and other documents, in each case on behalf of such Lender or Issuing
Bank and without any further consent, authorization or other action by such
Lender or Issuing Bank and (iii) agrees that, upon the execution and delivery
thereof, it will be bound by the provisions of such amendments, supplements,
agreements and other documents as if it were a signatory thereto and will take
no actions contrary to the provisions thereof.

(e) Without limiting the foregoing, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Obligations, it being understood and agreed that all powers, rights and
remedies under the Loan Documents may be exercised solely by the Agents on
behalf of the Secured Parties in accordance with the terms thereof (subject, in
the case of the Collateral, to the provisions of any Pari Passu Intercreditor
Agreement and any Junior Lien Intercreditor Agreement). In the event of a
foreclosure by the Collateral Agent or any Shared Collateral Agent on any of the
Collateral pursuant to a public or private sale or other

 

138



--------------------------------------------------------------------------------

disposition, any Lender may be the purchaser of any or all of such Collateral at
any such sale or other disposition, and such Collateral Agent or Shared
Collateral Agent, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities)
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any Collateral payable by such Collateral Agent or Shared
Collateral Agent on behalf of the Secured Parties at such sale or other
disposition. Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the Guarantees of the
Obligations provided under the Loan Documents, to have agreed to the foregoing
provisions. The provisions of this paragraph are for the sole benefit of the
Lenders and shall not afford any right to, or constitute a defense available to,
any Loan Party.

(f) Each Lender and Issuing Bank (a) acknowledges that it has received a copy of
the ABL Intercreditor Agreement, (b) agrees that it will be bound by and will
take no actions contrary to the provisions of the ABL Intercreditor Agreement
and (c) acknowledges that the Collateral Agent will enter into the ABL
Intercreditor Agreement, and hereby authorizes the Collateral Agent or the
Administrative Agent, as applicable, to enter into (and be a party to) the ABL
Intercreditor Agreement and any documents related thereto (including any
amendments to the Security Documents) on behalf of itself, such Lender, the
Issuing Banks and other holders of Secured Obligations, in each case as the
Collateral Agent or the Administrative Agent, as applicable, shall determine to
be appropriate to cause the applicable Indebtedness, and the obligations related
thereto, to be secured as permitted hereunder without any further consent,
authorization or other action by any Lender or Issuing Bank.

SECTION 9.21. No Fiduciary Relationship. The Borrower, on behalf of itself and
its subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the other Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Collateral Agent, the Lenders, the Issuing Banks and
their Affiliates, on the other hand, will have a business relationship that does
not create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Collateral Agent, the Lenders, the Issuing Banks or
their Affiliates, and no such duty will be deemed to have arisen in connection
with any such transactions or communications. The Administrative Agent, the
Collateral Agent, the Arrangers, the Lenders, the Issuing Banks and their
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of the Borrower and their Affiliates, and none of the Administrative Agent, the
Collateral Agent, the Arrangers, the Lenders, the Issuing Banks and their
Affiliates has any obligation to disclose any of such interests to the Borrower
or any of their Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it or any of its Affiliates may have
against the Administrative Agent, the Collateral Agent, the Arrangers, the
Issuing Banks, the Lenders and their Affiliates with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

139



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

QUORUM HEALTH CORPORATION,   by  

/s/ Michael J. Culotta

    Name:   Michael J. Culotta     Title:   Executive Vice President and Chief
Financial Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually, as Issuing Bank and as
Administrative Agent and Collateral Agent,   by  

/s/ Robert Hetu

    Name: Robert Hetu     Title: Authorized Signatory   by  

/s/ Warren Van Heyst

    Name: Warren Van Heyst     Title: Authorized Signatory

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

[Lender/Issuing Bank Signature Pages on

File with the Administrative Agent]

 

Name of Lender:  

 

By  

 

  Name:   Title:

For any Lender requiring a second signature line: Name of Lender:  

 

By  

 

  Name:   Title:



--------------------------------------------------------------------------------

INDEX OF SCHEDULES

 

Schedule 1.01(a)   -   Existing Letters of Credit Schedule 1.01(b)   -  
Subsidiary Guarantors Schedule 1.01(c)   -   Hospitals Schedule 1.01(d)   -  
Mortgaged Properties Schedule 1.01(e)   -   Certain Permitted Joint Ventures
Schedule 1.01(f)   -   Certain Subsidiaries Schedule 1.01(g)   -  
Non-Significant Subsidiaries Schedule 2.01   -   Initial Lenders and Commitments
Schedule 3.08   -   Subsidiaries Schedule 3.18   -   Insurance Schedule 3.19(a)
  -   UCC Filing Office Schedule 3.19(c)   -   Mortgage Filing Offices Schedule
3.21   -   Collective Bargaining Agreements Schedule 4.02(b)   -   Local Counsel
Schedule 6.01(a)   -   Existing Indebtedness Schedule 6.02(a)   -   Existing
Liens Schedule 6.04(h)   -   Certain Permitted Acquisitions Schedule 6.05(b)   -
  Certain Syndication Transactions Schedule 6.07   -   Certain Affiliate
Transactions



--------------------------------------------------------------------------------

Schedule 1.01(a)

Existing Letters of Credit

None.

 

2



--------------------------------------------------------------------------------

Schedule 1.01(b)

Subsidiary Guarantors

 

1. Anna Hospital Corporation

 

2. Big Bend Hospital Corporation

 

3. Big Spring Hospital Corporation

 

4. Blue Island Hospital Company, LLC

 

5. Blue Island Illinois Holdings, LLC

 

6. Blue Ridge Georgia Holdings, LLC

 

7. Centre Hospital Corporation

 

8. Clinton Hospital Corporation

 

9. CSRA Holdings, LLC

 

10. Deming Hospital Corporation

 

11. DHSC, LLC

 

12. Evanston Hospital Corporation

 

13. Forrest City Arkansas Hospital Company, LLC

 

14. Forrest City Hospital Corporation

 

15. Fort Payne Hospital Corporation

 

16. Galesburg Hospital Corporation

 

17. Granite City Hospital Corporation

 

18. Granite City Illinois Hospital Company, LLC

 

19. Greenville Hospital Corporation

 

20. Hamlet H.M.A., LLC

 

21. Hospital of Barstow, Inc.

 

22. Hospital of Louisa, Inc.

 

23. Jackson Hospital Corporation

 

24. Lexington Hospital Corporation

 

25. Marion Hospital Corporation

 

26. Massillon Community Health System LLC

 

27. Massillon Health System LLC

 

28. Massillon Holdings, LLC

 

29. McKenzie Tennessee Hospital Company, LLC

 

30. MMC of Nevada, LLC

 

31. Monroe HMA, LLC

 

32. MWMC Holdings, LLC

 

33. National Healthcare of Mt. Vernon, Inc.

 

34. Phillips Hospital Corporation

 

35. QHC California Holdings, LLC

 

36. QHG of Massillon, Inc.

 

37. Quorum Health Investment Company, LLC

 

38. Quorum Health Resources, LLC

 

39. Red Bud Hospital Corporation

 

40. Red Bud Illinois Hospital Company, LLC

 

41. San Miguel Hospital Corporation

 

42. Sunbury Hospital Company, LLC

 

43. Tooele Hospital Corporation

 

44. Triad of Oregon, LLC

 

45. Watsonville Hospital Corporation

 

3



--------------------------------------------------------------------------------

46. Waukegan Hospital Corporation

 

47. Waukegan Illinois Hospital Company, LLC

 

48. Williamston Hospital Corporation

 

49. Winder HMA, LLC

 

4



--------------------------------------------------------------------------------

Schedule 1.01(c)

Hospitals

 

(a) Owned Hospitals

Alabama

 

1. Cherokee Medical Center

400 Northwood Drive

Centre, AL 35960

(Cherokee)

Centre Hospital Corporation (AL)

 

2. DeKalb Regional Medical Center

200 Medical Center Drive SW

PO Box 680778

Fort Payne, AL 35968

(DeKalb)

Fort Payne Hospital Corporation (AL)

 

3. L.V. Stabler Memorial Hospital

29 L.V. Stabler Drive

Greenville, AL 36037

(Butler)

Greenville Hospital Corporation (AL)

California

 

4. Barstow Community Hospital

820 East Mountain View Street

Barstow, CA 92311

(San Bernardino)

Hospital of Barstow, Inc. (DE)

 

5. Watsonville Community Hospital

75 Nielson Street

Watsonville, CA 95076

(Santa Cruz)

Watsonville Hospital Corporation (DE)

Georgia

 

6. Fannin Regional Hospital

2855 Old Highway 5, North

Blue Ridge, GA 30513

(Fannin)

Blue Ridge Georgia Hospital Company, LLC (DE)

7. Clearview Regional Medical Center

2151 West Spring Street

PO Box 1346

Monroe, GA 30655

(Walton)

Monroe HMA, LLC

 

8. Barrow Regional Medical Center

316 North Broad Street

Winder, GA 30680

(Barrow)

Winder HMA, LLC

Illinois

 

9. MetroSouth Medical Center

12935 Gregory Street

Blue Island, IL 60406

(Cook)

Blue Island Hospital Company, LLC (DE)

 

10. Galesburg Cottage Hospital

695 N. Kellogg St.

Galesburg, IL 61401

(Knox)

Galesburg Hospital Corporation (IL)

 

11. Gateway Regional Medical Center

2100 Madison Avenue

Granite City, IL 62040

(Madison)

Granite City Illinois Hospital Company, LLC (IL)

 

12. Heartland Regional Medical Center

3333 West DeYoung

Marion, IL 62959

(Williamson)

Marion Hospital Corporation (IL)

 

13. Crossroads Community Hospital

#8 Doctors Park Road

Mt. Vernon, IL 62864

(Jefferson)

National Healthcare of Mt. Vernon, Inc. (DE)

 

 

5



--------------------------------------------------------------------------------

14. Red Bud Regional Hospital

325 Spring Street

Red Bud, IL 62278

(Randolph)

Red Bud Illinois Hospital Company, LLC (IL)

 

15. Vista Medical Center East

1324 N. Sheridan Road

Waukegan, IL 60085

(Lake County)

Waukegan Illinois Hospital Company, LLC (IL)

 

16. Vista Medical Center West

2615 Washington Street

Waukegan, IL 60085

(Lake County)

Waukegan Illinois Hospital Company, LLC (IL)

Kentucky

 

17. Three Rivers Medical Center

2483 Highway 644

PO Box 769

Louisa, KY 41230

(Lawrence)

Hospital of Louisa, Inc. (KY)

 

18. Paul B. Hall Regional Medical Center

625 James S. Trimble Blvd.

Paintsville, KY 41240

(Johnson)

Paintsville Hospital Company, LLC

Nevada

 

19. Mesa View Regional Hospital

1299 Bertha Howe Avenue

PO Box 3540

Mesquite, NV 89027

(Clark)

MMC of Nevada, LLC (DE)

New Mexico

 

20. Mimbres Memorial Hospital

900 W. Ash Street

Deming, NM 88030

(Luna)

Deming Hospital Corporation (NM)

21. Alta Vista Regional Hospital

104 Legion Drive

Las Vegas, NM 87701

(San Miguel)

San Miguel Hospital Corporation (NM)

North Carolina

 

22. Sandhills Regional Medical Center

1000 West Hamlet Avenue

Hamlet, NC 28345

(Richmond)

Hamlet HMA, LLC

Ohio

 

23. Affinity Medical Center

875 Eighth Street, N.E.

PO Box 805

Massillon, OH 44646

(Stark)

DHSC, LLC (DE)

Oregon

 

24. McKenzie-Willamette Medical Center

1460 G Street

Springfield, OR 97477

(Lane)

McKenzie-Willamette Regional Medical

Center Associates, LLC (DE)

Pennsylvania

 

25. Lock Haven Hospital

24 Cree Drive

Lock Haven, PA 17745

(Clinton)

Clinton Hospital Corporation (PA)

 

26. Sunbury Community Hospital

350 N. Eleventh Street

PO Box 737

Sunbury, PA 17801

(Northumberland)

Sunbury Hospital Company, LLC (DE)

 

 

6



--------------------------------------------------------------------------------

Tennessee

 

27. Henderson County Community Hospital

200 West Church Street

Lexington, TN 38351

(Henderson)

Lexington Hospital Corporation (TN)

 

28. McKenzie Regional Hospital

161 Hospital Dr.

McKenzie, TN 38201

(Carroll)

McKenzie Tennessee Hospital Company, LLC (DE)

Texas

 

29. Big Bend Regional Medical Center

2600 Highway 118 North

Alpine, TX 79830

(Brewster)

Big Bend Hospital Corporation (TX)

 

30. Scenic Mountain Medical Center

1601 West Eleventh Place

Big Spring, TX 79720

(Howard)

Big Spring Hospital Corporation (TX)

Utah

 

31. Mountain West Medical Center

2055 N. Main Street

Tooele, UT 84074

(Tooele)

Tooele Hospital Corporation (UT)

Wyoming

 

32. Evanston Regional Hospital

190 Arrowhead Drive

Evanston, WY 82930

(Uinta)

Evanston Hospital Corporation (WY)

(b) Leased Hospitals

Arkansas

 

1. Forrest City Medical Center

1601 Newcastle Road

Forrest City, AR 72336

(Saint Francis)

Forrest City Arkansas Hospital Company, LLC (AR)

 

2. Helena Regional Medical Center

1801 Martin Luther King Drive

PO Box 788

Helena, AR 72342

(Phillips)

Phillips Hospital Corporation (AR)

Georgia

 

3. Trinity Hospital of Augusta

2260 Wrightsboro Road

Augusta, GA 30904

(Richmond)

Augusta Hospital, LLC (DE)

Illinois

 

4. Union County Hospital

517 North Main

Anna, IL 62906

(Union)

Anna Hospital Corporation (IL)

Kentucky

 

5. Kentucky River Medical Center

540 Jetts Drive

Jackson, KY 41339

(Breathitt)

Jackson Hospital Corporation (KY)

North Carolina

 

6. Martin General Hospital

310 S. McCaskey Road

Williamston, NC 27892

(Martin)

Williamston Hospital Corporation (NC)

 

 

7



--------------------------------------------------------------------------------

Schedule 1.01(d)

Mortgaged Properties

None as of the Closing Date.

Real property to be mortgaged pursuant to Section 5.12(b) of the Credit
Agreement, within 60 days of the Closing Date (or such later date as the
Administrative Agent in its sole discretion may permit):

 

   

Facility/Address

  

Owner

  

Filing Office

1.  

Cherokee Medical Center

400 Northwood Drive

Centre, AL 35960

   Centre Hospital Corporation    Alabama 2.  

Dekalb Regional Medical Center

200 Medical Center Drive SW

P. O. Box 680778

Fort Payne, AL 35968

   Fort Payne Hospital Corporation    Alabama 3.  

L.V. Stabler Memorial Hospital

29 L.V. Stabler Drive

Greenville, AL 36037

   Greenville Hospital Corporation    Alabama 4.  

Barstow Community Hospital

820 East Mountain View Street

Barstow, CA 92311

   Hospital of Barstow, Inc.    California 5.  

Watsonville Community Hospital

75 Nielson Street

Watsonville, CA 95076

   Watsonville Hospital Corporation    California 6.  

Clearview Regional Medical Center

2151 West Spring Street

PO Box 1346

Monroe, GA 30655

   Monroe HMA, LLC    Georgia 7.  

Barrow Regional Medical Center

316 North Broad Street

Winder, GA 30680

   Winder HMA, LLC    Georgia 8.  

Crossroads Community Hospital

#8 Doctors Park Road

Mt. Vernon, IL 62864

   National Healthcare of Mt. Vernon, Inc.    Illinois

 

8



--------------------------------------------------------------------------------

   

Facility/Address

  

Owner

  

Filing Office

9.  

Galesburg Cottage Hospital

695 N. Kellogg St.

Galesburg, IL 61401

   Galesburg Hospital Corporation    Illinois 10.  

Gateway Regional Medical Center

2100 Madison Avenue

Granite City, IL 62040

   Granite City Illinois Hospital Company, LLC    Illinois 11.  

Heartland Regional Medical Center

3333 West DeYoung

Marion, IL 62959

   Marion Hospital Corporation    Illinois 12.  

MetroSouth Medical Center

12935 Gregory Street

Blue Island, IL 60406

   Blue Island Hospital Company, LLC    Illinois 13.  

Red Bud Regional Hospital

325 Spring Street

Red Bud, IL 62278

   Red Bud Illinois Hospital Company, LLC    Illinois 14.  

Vista Medical Center East

1324 N. Sheridan Road

Waukegan, IL 60085

   Waukegan Illinois Hospital Company, LLC    Illinois 15.  

Vista Medical Center West

2615 Washington Street

Waukegan, IL 60085

   Waukegan Illinois Hospital Company, LLC    Illinois 16.  

Three Rivers Medical Center

2483 Highway 644

PO Box 769

Louisa, KY 41230

   Hospital of Louisa, Inc.    Kentucky 17.  

Mesa View Regional Hospital

1299 Bertha Howe Avenue

PO Box 3540

Mesquite, NV 89027

   MMC of Nevada, LLC    Nevada 18.  

Alta Vista Regional Hospital

104 Legion Drive

Las Vegas, NM 87701

   San Miguel Hospital Corporation    New Mexico

 

9



--------------------------------------------------------------------------------

   

Facility/Address

  

Owner

  

Filing Office

19.  

Mimbres Memorial Hospital

900 W. Ash Street

Deming, NM 88030

   Deming Hospital Corporation    New Mexico 20.  

Sandhills Regional Medical Center

1000 West Hamlet Avenue

Hamlet, NC 28345

   Hamlet HMA, LLC    North Carolina 21.  

Affinity Medical Center

875 Eighth Street, N.E.

PO Box 805

Massillon, OH 44646

   DHSC, LLC    Ohio 22.  

Lock Haven Hospital

24 Cree Drive

Lock Haven, PA 17745

   Clinton Hospital Corporation    Pennsylvania 23.  

Sunbury Community Hospital

350 N. Eleventh Street

PO Box 737

Sunbury, PA 17801

   Sunbury Hospital Company, LLC    Pennsylvania 24.  

Henderson County Community Hospital

200 West Church Street

Lexington, TN 38351

   Lexington Hospital Corporation    Tennessee 25.  

McKenzie Regional Hospital

161 Hospital Dr.

McKenzie, TN 38201

   McKenzie Tennessee Hospital Company, LLC    Tennessee 26.  

Big Bend Regional Medical Center

2600 Highway 118 North

Alpine, TX 79830

   Big Bend Hospital Corporation    Texas 27.  

Scenic Mountain Medical Center

1601 West Eleventh Place

Big Spring, TX 79720

   Big Spring Hospital Corporation    Texas 28.  

Mountain West Medical Center

2055 N. Main Street

Tooele, UT 84074-2794

   Tooele Hospital Corporation   

Utah

29.  

Evanston Regional Hospital

190 Arrowhead Drive

Evanston, WY 82930

   Evanston Hospital Corporation    Wyoming

 

10



--------------------------------------------------------------------------------

Schedule 1.01(e)

Certain Permitted Joint Ventures

None.

 

11



--------------------------------------------------------------------------------

Schedule 1.01(f)

Certain Subsidiaries

None.

 

12



--------------------------------------------------------------------------------

Schedule 1.01(g)

Non-Significant Subsidiaries

 

1. Alfaro, Ltd.

 

2. Ambulance Services of Forrest City, LLC

 

3. Ambulance Services of Lexington, Inc.

 

4. Ambulance Services of McKenzie, Inc.

 

5. Ambulance Services of Tooele, LLC

 

6. Anna Clinic Corp.

 

7. Augusta Hospital, LLC

 

8. Augusta Physician Services, LLC

 

9. Barrow Health Ventures, Inc.

 

10. Barstow Healthcare Management, Inc.

 

11. Barstow Primary Care Clinic

 

12. Blue Island Clinic Company, LLC

 

13. Blue Island HBP Medical Group, LLC

 

14. Central Alabama Physician Services, Inc.

 

15. Centre Clinic Corp.

 

16. Centre HBP Services, LLC

 

17. Centre RHC Corp.

 

18. CHS Utah Holdings, LLC

 

19. Coastal Health Partners

 

20. Cottage Rehabilitation and Sports Medicine, L.L.C.

 

21. Crossroads Physician Corp.

 

22. Deming Clinic Corporation

 

23. Deming Nursing Home Company, LLC

 

24. Doctors Hospital Physician Services, LLC

 

25. Edwardsville Ambulatory Surgery Center, L.L.C.

 

26. Evanston Clinic Corp.

 

27. Fannin Regional Orthopaedic Center, Inc.

 

28. Forrest City Clinic Company, LLC

 

29. Fort Payne Clinic Corp.

 

30. Fort Payne RHC Corp.

 

31. Galesburg Professional Services, LLC

 

32. Gateway Malpractice Assistance Fund, Inc.

 

13



--------------------------------------------------------------------------------

33. Georgia HMA Physician Management, LLC

 

34. Granite City ASC Investment Company, LLC

 

35. Granite City Clinic Corp

 

36. Granite City HBP Corp

 

37. Granite City Orthopedic Physicians Company, LLC

 

38. Granite City Physicians Corp.

 

39. Greenville Clinic Corp.

 

40. Hamlet HMA Physician Management, LLC

 

41. Hamlet HMA PPM, LLC

 

42. Haven Clinton Medical Associates, LLC

 

43. Heartland Rural Healthcare, LLC

 

44. Hidden Valley Medical Center, Inc.

 

45. In-Home Medical Equipment Supplies and Services, Inc.

 

46. Jackson Physician Corp.

 

47. Kentucky River HBP, LLC

 

48. Kentucky River Physician Corporation

 

49. King City Physician Company, LLC

 

50. Knox Clinic Corp.

 

51. Lexington Clinic Corp.

 

52. Lexington Family Physicians, LLC

 

53. Lindenhurst Illinois Hospital Company, LLC

 

54. Lindenhurst Surgery Center, LLC

 

55. Lock Haven Clinic Company, LLC

 

56. Massillon Physician Services, LLC

 

57. McKenzie Clinic Corp.

 

58. McKenzie Physician Services, LLC

 

59. Memorial Management, Inc.

 

60. Mesa View Physical Rehabilitation, LLC

 

61. Mesa View PT, LLC

 

62. Mesquite Clinic Management Company, LLC

 

63. Monroe County Surgical Center, LLC

 

64. Monroe Diagnostic Testing Centers, LLC

 

65. Monroe HMA Physician Management, LLC

 

66. National Imaging of Carterville, LLC

 

14



--------------------------------------------------------------------------------

67. National Imaging of Mount Vernon, LLC

 

68. OHANI, LLC

 

69. Our Healthy Circle

 

70. Paintsville HMA Physician Management, LLC

 

71. Phillips Clinic Corp.

 

72. QHCCS, LLC

 

73. QHC HIM Shared Services, LLC

 

74. QHR Development, LLC

 

75. QHR Healthcare Affiliates, LLC

 

76. QHR Intensive Resources, LLC

 

77. QHR International, LLC

 

78. Quorum Health Foundation, Inc.

 

79. Quorum Purchasing Advantage, LLC

 

80. Quorum Solutions, LLC

 

81. Red Bud Clinic Corp.

 

82. Red Bud Physician Group, LLC

 

83. Red Bud Regional Clinic Company, LLC

 

84. River to River Heart Group, LLC

 

85. San Miguel Clinic Corp.

 

86. SMMC Medical Group

 

87. Southern Illinois Medical Care Associates, LLC

 

88. Springfield Oregon Holdings, LLC

 

89. Sunbury Clinic Company, LLC

 

90. Three Rivers Medical Clinics, Inc.

 

91. Tooele Clinic Corp.

 

92. Watsonville Healthcare Management, LLC

 

93. Waukegan Clinic Corp.

 

94. Western Illinois Kidney Center, LLC

 

95. Williamston Clinic Corp.

 

96. Williamston HBP Services, LLC

 

15



--------------------------------------------------------------------------------

Schedule 2.01

Lenders and Commitments

On file with the Administrative Agent.

 

16



--------------------------------------------------------------------------------

Schedule 3.08

Subsidiaries

 

   

Legal Entity

  

Percentage Owned

1.   Alfaro, Ltd.    0% (100% control)* 2.   Ambulance Services of Forrest City,
LLC    100% 3.   Ambulance Services of Lexington, Inc.    100% 4.   Ambulance
Services of McKenzie, Inc.    100% 5.   Ambulance Services of Tooele, LLC   
100% 6.   Anna Clinic Corp.    100% 7.   Anna Hospital Corporation    100% 8.  
Augusta Health System, LLC    89.71% 9.   Augusta Hospital, LLC    89.71% 10.  
Augusta Physician Services, LLC    100% 11.   Barrow Health Ventures, Inc.   
51% 12.   Barstow Healthcare Management, Inc.    100% 13.   Barstow Primary Care
Clinic    0% (100% control)* 14.   Big Bend Hospital Corporation    100% 15.  
Big Spring Hospital Corporation    100% 16.   Blue Island Clinic Company, LLC   
100% 17.   Blue Island HBP Medical Group, LLC    100% 18.   Blue Island Hospital
Company, LLC    100% 19.   Blue Island Illinois Holdings, LLC    100% 20.   Blue
Ridge Georgia Hospital Company, LLC    98.21% 21.   Blue Ridge Georgia Holdings,
LLC    100% 22.   Central Alabama Physician Services, Inc.    100% 23.   Centre
Clinic Corp.    100% 24.   Centre HBP Services, LLC    100% 25.   Centre
Hospital Corporation    100% 26.   Centre RHC Corp.    100% 27.   CHS Utah
Holdings, LLC    100% 28.   Clinton Hospital Corporation    100% 29.   Coastal
Health Partners    0% (100% control)* 30.   Cottage Rehabilitation and Sports
Medicine, L.L.C.    50% 31.   Crossroads Physician Corp.    100% 32.   CSRA
Holdings, LLC    100% 33.   Deming Clinic Corporation    100% 34.   Deming
Hospital Corporation    100% 35.   Deming Nursing Home Company, LLC    100% 36.
  DHSC, LLC    100% 37.   Doctors Hospital Physician Services, LLC    100%

 

* Indicates entity is a captive professional corporation. Such entity is
controlled by a related management services entity owned by Borrower or a
Subsidiary of Borrower, but owned by a physician in a contractual relationship
with Borrower or a Subsidiary of Borrower.

 

17



--------------------------------------------------------------------------------

   

Legal Entity

  

Percentage Owned

38.

  Edwardsville Ambulatory Surgery Center, L.L.C.    68.44%

39.

  Evanston Clinic Corp.    100%

40.

  Evanston Hospital Corporation    100%

41.

  Fannin Regional Orthopaedic Center, Inc.    100%

42.

  Forrest City Arkansas Hospital Company, LLC    100%

43.

  Forrest City Clinic Company, LLC    100%

44.

  Forrest City Hospital Corporation    100%

45.

  Fort Payne Clinic Corp.    100%

46.

  Fort Payne Hospital Corporation    100%

47.

  Fort Payne RHC Corp.    100%

48.

  Galesburg Hospital Corporation    100%

49.

  Galesburg Professional Services, LLC    100%

50.

  Gateway Malpractice Assistance Fund, Inc.    100%

51.

  Georgia HMA Physician Management, LLC    100%

52.

  Granite City ASC Investment Company, LLC    100%

53.

  Granite City Clinic Corp.    100%

54.

  Granite City HBP Corp.    100%

55.

  Granite City Hospital Corporation    100%

56.

  Granite City Illinois Hospital Company, LLC    100%

57.

  Granite City Orthopedic Physicians Company, LLC    100%

58.

  Granite City Physicians Corp.    100%

59.

  Greenville Clinic Corp.    100%

60.

  Greenville Hospital Corporation    100%

61.

  Hamlet H.M.A., LLC    100%

62.

  Hamlet HMA Physician Management, LLC    100%

63.

  Hamlet HMA PPM, LLC    100%

64.

  Haven Clinton Medical Associates, LLC    100%

65.

  Heartland Rural Healthcare, LLC    100%

66.

  Hidden Valley Medical Center, Inc.    100%

67.

  Hospital of Barstow, Inc.    100%

68.

  Hospital of Louisa, Inc.    100%

69.

  In-Home Medical Equipment Supplies and Services, Inc.    100%

70.

  Jackson Hospital Corporation    100%

71.

  Jackson Physician Corp.    100%

72.

  Kentucky River HBP, LLC    100%

73.

  Kentucky River Physician Corporation    100%

74.

  King City Physician Company, LLC    100%

75.

  Knox Clinic Corp.    100%

76.

  Lexington Clinic Corp.    100%

77.

  Lexington Family Physicians, LLC    100%

78.

  Lexington Hospital Corporation    100%

79.

  Lindenhurst Illinois Hospital Company, LLC    100%

80.

  Lindenhurst Surgery Center, LLC    51%

 

18



--------------------------------------------------------------------------------

   

Legal Entity

  

Percentage Owned

81.

  Lock Haven Clinic Company, LLC    100%

82.

  Marion Hospital Corporation    100%

83.

  Massillon Community Health System LLC    100%

84.

  Massillon Health System, LLC    100%

85.

  Massillon Holdings, LLC    100%

86.

  Massillon Physician Services, LLC    100%

87.

  McKenzie Clinic Corp.    100%

88.

  McKenzie Physician Services, LLC    100%

89.

  McKenzie Tennessee Hospital Company, LLC    100%

90.

  McKenzie-Willamette Regional Medical Center Associates, LLC    92.24%

91.

  Memorial Management, Inc.    100%

92.

  Mesa View Physical Rehabilitation, LLC    50%

93.

  Mesa View PT, LLC    100%

94.

  Mesquite Clinic Management Company, LLC    100%

95.

  MMC of Nevada, LLC    100%

96.

  Monroe County Surgical Center, LLC    60%

97.

  Monroe Diagnostic Testing Centers, LLC    100%

98.

  Monroe HMA, LLC    100%

99.

  Monroe HMA Physician Management, LLC    100%

100.

  MWMC Holdings, LLC    100%

101.

  National Healthcare of Mt. Vernon, Inc.    100%

102.

  National Imaging of Carterville, LLC    100%

103.

  National Imaging of Mount Vernon, LLC    100%

104.

  OHANI, LLC    100%

105.

  Our Healthy Circle    100%

106.

  Paintsville HMA Physician Management, LLC    100%

107.

  Paintsville Hospital Company, LLC    97.0834%

108.

  Phillips Clinic Corp.    100%

109.

  Phillips Hospital Corporation    100%

110.

  QHC California Holdings, LLC    100%

111.

  QHC HIM Shared Services, LLC    100%

112.

  QHCCS, LLC    100%

113.

  QHG of Massillon, Inc.    100%

114.

  QHR Development, LLC    100%

115.

  QHR Healthcare Affiliates, LLC    100%

116.

  QHR Intensive Resources, LLC    100%

117.

  QHR International, LLC    100%

118.

  Quorum Health Foundation, Inc.    100%

119.

  Quorum Health Investment Company, LLC    100%

120.

  Quorum Health Resources, LLC    100%

121.

  Quorum Purchasing Advantage, LLC    100%

122.

  Quorum Solutions, LLC    100%

123.

  Red Bud Clinic Corp.    100%

 

19



--------------------------------------------------------------------------------

   

Legal Entity

  

Percentage Owned

124.   Red Bud Hospital Corporation    100% 125.   Red Bud Illinois Hospital
Company, LLC    100% 126.   Red Bud Physician Group, LLC    100% 127.   Red Bud
Regional Clinic Company, LLC    100% 128.   River to River Heart Group, LLC   
100% 129.   San Miguel Clinic Corp.    100% 130.   San Miguel Hospital
Corporation    100% 131.   SMMC Medical Group    100% 132.   Southern Illinois
Medical Care Associates, LLC    100% 133.   Springfield Oregon Holdings, LLC   
100% 134.   Sunbury Clinic Company, LLC    100% 135.   Sunbury Hospital Company,
LLC    100% 136.   Three Rivers Medical Clinics, Inc.    100% 137.   Tooele
Clinic Corp.    100% 138.   Tooele Hospital Corporation    100% 139.   Triad of
Oregon, LLC    100% 140.   Watsonville Healthcare Management, LLC    100% 141.  
Watsonville Hospital Corporation    100% 142.   Waukegan Clinic Corp.    100%
143.   Waukegan Hospital Corporation    100% 144.   Waukegan Illinois Hospital
Company, LLC    100% 145.   Western Illinois Kidney Center, LLC    50% 146.  
Williamston Clinic Corp.    100% 147.   Williamston HBP Services, LLC    100%
148.   Williamston Hospital Corporation    100% 149.   Winder HMA, LLC    100%

 

20



--------------------------------------------------------------------------------

Schedule 3.18

Insurance

(a) Quorum Health Corporation

 

Coverage

  

Carrier

  

Policy Limits

  

Deductible / SIR

1st Excess

   AWAC Bermuda    $25m xs $25m    N/A

Automobile

   Safety National    $2,000,000 CSL    Liability - $0 /Phys Dam-$3,500/$3,500

Crime Employment Practices Liability

  

Starr/Travelers

Markel (BDA)

  

$15m

$15m

  

$100,000

$1,000,000

Cyber

   Zurich    $10m    $1m

D&O Primary

   AIG/Zurich/ACE/Berkley/AWAC    $25m    $2,000,000

D&O Side A

   C N A    $5m    N/A

Environmental Liability (3 yr)

   Ironshore    $5m/ $10m agg    $50,000

Excess WC—Ohio TPA

   V&A Services    N/A    N/A

Excess Workers Compensation—Ohio

   Safety National   

WC: Statutory;

EL $1m/$1m

   $350,000

Fiduciary

   Axis/Starr    $20m    $50,000

Helipad/Non-Owned Aviation Liability

   AIG    $20m    $0

Lead Umbrella

   MedPro/National Fire and Marine    $25m/$25m    $5m

PL/GL TPA

   Western Litigation    N/A    N/A

Primary PL/GL- PA Only

   MedPro/National Fire and Marine    PL- $500k/$2.5m GL- $1m/$3m    $50k/$300k
Agg

Property

   FM Global    $1B (includes CA EQ $25m Agg)    $50,000 (non CAT perils)

Punitive Wrap - Lead Umbrella

   Berkshire Hathaway Int’l Ins.    $25m    $5m

Workers Compensation

   Safety National    WC: Statutory; EL: $1m/$1m/$1m    $500,000

Workers Compensation TPA

   Gallagher Bassett    N/A    N/A

 

21



--------------------------------------------------------------------------------

(b) Quorum Health Resources, LLC

 

Coverage

  

Carrier

  

Policy Limits

  

Deductible / SIR

Automobile—Hired and Non-owned only    Hartford    $1M    None

Integrated Insurance Policy—see A and B below

   Zurich    $25M each Loss/ $50M Each Annual Period; $50M Entire Policy Period
subject to other policy limits including those shown below.    See below

A: Primary Insurance Coverage: Health Care Professional Liability and
Miscellaneous Professional Liability

   See above    $25M per Loss/ $25M per Annual Period / $25M per Policy Period
   $6M each Claim except $10M each Claim for Class Action or $10M each Medical
incident involving more than one patient.

B: Umbrella (other) Liability

   See above    $25M per Loss/ $25M per Annual Period / $25M per Policy Period
   Excess of General Liability $6M SIR; Auto Liability $1M; Employers Liability
$1M/$1M/$1M

Property (as additional insured under QHC policy noted above)

   FM Global    $1B (includes CA EQ $25m Agg)    $50,000 (non CAT perils)

Workers Compensation/Employers Liability

   Hartford    WC—Statutory; EL— $1M/$1M/$1M    None

 

22



--------------------------------------------------------------------------------

Schedule 3.19(a)

UCC Filing Offices

 

   

Entity Name

  

Jurisdiction

of

Formation

  

Filing Office

1.   Quorum Health Corporation    Delaware    Secretary of State of the State of
Delaware 2.   Centre Hospital Corporation    Alabama    Secretary of State of
the State of Alabama 3.   Fort Payne Hospital Corporation    Alabama   
Secretary of State of the State of Alabama 4.   Greenville Hospital Corporation
   Alabama    Secretary of State of the State of Alabama 5.   Forrest City
Arkansas Hospital Company, LLC    Arkansas    Secretary of State of the State of
Arkansas 6.   Forrest City Hospital Corporation    Arkansas    Secretary of
State of the State of Arkansas 7.   Phillips Hospital Corporation    Arkansas   
Secretary of State of the State of Arkansas 8.   Blue Island Hospital Company,
LLC    Delaware    Secretary of State of the State of Delaware 9.   Blue Island
Illinois Holdings, LLC    Delaware    Secretary of State of the State of
Delaware 10.   Blue Ridge Georgia Holdings, LLC    Delaware    Secretary of
State of the State of Delaware 11.   CSRA Holdings, LLC    Delaware    Secretary
of State of the State of Delaware 12.   DHSC, LLC    Delaware    Secretary of
State of the State of Delaware 13.   Hospital of Barstow, Inc.    Delaware   
Secretary of State of the State of Delaware 14.   Massillon Community Health
System LLC    Delaware    Secretary of State of the State of Delaware 15.  
Massillon Health System LLC    Delaware    Secretary of State of the State of
Delaware 16.   Massillon Holdings, LLC    Delaware    Secretary of State of the
State of Delaware 17.   McKenzie Tennessee Hospital Company, LLC    Delaware   
Secretary of State of the State of Delaware 18.   MMC of Nevada, LLC    Delaware
   Secretary of State of the State of Delaware 19.   MWMC Holdings, LLC   
Delaware    Secretary of State of the State of Delaware 20.   National
Healthcare of Mt. Vernon, Inc.    Delaware    Secretary of State of the State of
Delaware 21.   QHC California Holdings, LLC    Delaware    Secretary of State of
the State of Delaware 22.   Quorum Health Investment Company, LLC    Delaware   
Secretary of State of the State of Delaware 23.   Quorum Health Resources, LLC
   Delaware    Secretary of State of the State of Delaware 24.   Sunbury
Hospital Company, LLC    Delaware    Secretary of State of the State of Delaware
25.   Triad of Oregon, LLC    Delaware    Secretary of State of the State of
Delaware 26.   Watsonville Hospital Corporation    Delaware    Secretary of
State of the State of Delaware 27.   Monroe HMA, LLC    Georgia    Office of the
Clerk of any Superior Court in the State of Georgia 28.   Winder HMA, LLC   
Georgia    Office of the Clerk of any Superior Court in the State of Georgia 29.
  Anna Hospital Corporation    Illinois    Secretary of State of the State of
Illinois 30.   Galesburg Hospital Corporation    Illinois    Secretary of State
of the State of Illinois

 

23



--------------------------------------------------------------------------------

31.   Granite City Hospital Corporation    Illinois    Secretary of State of the
State of Illinois 32.   Granite City Illinois Hospital Company, LLC    Illinois
   Secretary of State of the State of Illinois 33.   Marion Hospital Corporation
   Illinois    Secretary of State of the State of Illinois 34.   Red Bud
Hospital Corporation    Illinois    Secretary of State of the State of Illinois
35.   Red Bud Illinois Hospital Company, LLC    Illinois    Secretary of State
of the State of Illinois 36.   Waukegan Hospital Corporation    Illinois   
Secretary of State of the State of Illinois 37.   Waukegan Illinois Hospital
Company, LLC    Illinois    Secretary of State of the State of Illinois 38.  
Hospital of Louisa, Inc.    Kentucky    Secretary of State of the State of
Kentucky 39.   Jackson Hospital Corporation    Kentucky    Secretary of State of
the State of Kentucky 40.   Deming Hospital Corporation    New Mexico   
Secretary of State of the State of New Mexico 41.   San Miguel Hospital
Corporation    New Mexico    Secretary of State of the State of New Mexico 42.  
Hamlet H.M.A., LLC    North Carolina    Secretary of State of the State of North
Carolina 43.   Williamston Hospital Corporation    North Carolina    Secretary
of State of the State of North Carolina 44.   QHG of Massillon, Inc.    Ohio   
Secretary of State of the State of Ohio 45.   Clinton Hospital Corporation   
Pennsylvania    Secretary of the Commonwealth of Pennsylvania 46.   Lexington
Hospital Corporation    Tennessee    Secretary of State of the State of
Tennessee 47.   Big Bend Hospital Corporation    Texas    Secretary of State of
the State of Texas 48.   Big Spring Hospital Corporation    Texas    Secretary
of State of the State of Texas 49.   Tooele Hospital Corporation    Utah   
Division of Corporations and Commercial Code of the State of Utah 50.   Evanston
Hospital Corporation    Wyoming    Secretary of State of the State of Wyoming

 

24



--------------------------------------------------------------------------------

Schedule 3.19(c)

Mortgage Filing Offices

 

   

Facility

  

Filing Office

1.   Cherokee Medical Center    Alabama (Cherokee) 2.   DeKalb Regional Medical
Center    Alabama (DeKalb) 3.   L.V. Stabler Memorial Hospital    Alabama
(Butler) 4.   Barstow Community Hospital    California (San Bernardino) 5.  
Watsonville Community Hospital    California (Santa Cruz) 6.   Clearview
Regional Medical Center    Georgia (Walton) 7.   Barrow Regional Medical Center
   Georgia (Barrow) 8.   MetroSouth Medical Center    Illinois (Cook) 9.  
Galesburg Cottage Hospital    Illinois (Knox) 10.   Gateway Regional Medical
Center    Illinois (Madison) 11.   Heartland Regional Medical Center    Illinois
(Williamson) 12.   Crossroads Community Hospital    Illinois (Jefferson) 13.  
Red Bud Regional Hospital    Illinois (Randolph) 14.   Vista Medical Center East
   Illinois (Lake County) 15.   Vista Medical Center West    Illinois (Lake
County) 16.   Three Rivers Medical Center    Kentucky (Lawrence) 17.   Mesa View
Regional Hospital    Nevada (Clark) 18.   Alta Vista Regional Hospital    New
Mexico (San Miguel) 19.   Mimbres Memorial Hospital    New Mexico (Luna) 20.  
Sandhills Regional Medical Center    North Carolina (Richmond) 21.   Affinity
Medical Center    Ohio (Stark) 22.   Lock Haven Hospital    Pennsylvania
(Clinton) 23.   Sunbury Community Hospital    Pennsylvania (Northumberland) 24.
  Henderson County Community Hospital    Tennessee (Henderson) 25.   McKenzie
Regional Hospital    Tennessee (Carroll) 26.   Big Bend Regional Medical Center
   Texas (Brewster) 27.   Scenic Mountain Medical Center    Texas (Howard) 28.  
Mountain West Medical Center    Utah (Tooele) 29.   Evanston Regional Hospital
   Wyoming (Uinta)

 

25



--------------------------------------------------------------------------------

Schedule 3.21

Collective Bargaining Agreements

 

Facility

  

Union

  

CBA’s Term

  

Bargaining Unit

Paul B. Hall Regional Medical Center

 

Paintsville, KY

   United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied
Industrial and Service Workers International Union, AFL-CIO-CLC Local 9120   
October 18, 2015, to 11:59 p.m. October 17, 2017.   

“The Hospital hereby recognizes the Union as the sole exclusive bargaining
agency for all the Hospital’s employees at its Paintsville, Kentucky facility,
including service and maintenance employees, ward clerks, registered nurses,
licensed practical nurses, respiratory therapists, radiology technologists,
housekeeping employees, dietary employees, nurses’ assistants, orderlies,
central supply employees, central store

employees, pharmacy technicians (certified and non-certified) and office
clerical employees, but excluding pharmacists, physical therapy employees,
confidential employees, guards, and supervisors as defined in the ACT.”

Kentucky River Medical Center

 

Jackson, KY

   United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied
Industrial and Service Workers International Union, AFL-CIO-CLC   

February 28, 2016 to February 28, 2019

 

April 1, 2016, to 11:58 p.m. on February 28, 2019

   Virtually all employees, except for Business Office Clerical

Metro South Medical Center

 

Blue Island, IL

   SEIU Healthcare IL, IN, MO and KS    September 30, 2014 to October 1, 2016   
Service and Maintenance

McKenzie-Willamette Medical Center

 

Springfield, OR

   Oregon Nurses Association    January 1, 2015 to December 31, 2016    RNs and
LPNs

McKenzie-Willamette Medical Center

 

Springfield, OR

   SEIU, Local 49    November 1, 2014 to July 31, 2016    Virtually all
employees, except for RNs and LPNs

 

26



--------------------------------------------------------------------------------

Facility

  

Union

  

CBA’s Term

  

Bargaining Unit

Watsonville Community Hospital

 

Watsonville, CA

   California Technical Employees’ Coalition    February 1, 2015 to January 31,
2017    Technical

Watsonville Community Hospital

 

Watsonville, CA

   SEIU – United Healthcare Workers West    November 1, 2014 to October 31, 2016
   Service & Maintenance

Watsonville Community Hospital

 

Watsonville, CA

   Teamsters, Local 912    March 1, 2015 to February 28, 2017    Business Office
Clerical, HIM and IT

Alta Vista Regional Hospital

 

Las Vegas, NM

   District 1199NM, National Union of Hospital and Healthcare Employees   
October 1, 2015 to August 31, 2016   

Barstow Community Hospital

 

Barstow, CA

   SEIU – United Healthcare Workers West    December 10, 2014 to December 10,
2016    Technical, Service & Maintenance and Skilled Maintenance

Lock Haven Hospital

 

Lock Haven, PA

   SEIU Healthcare Pennsylvania    November 30, 2015 to November 30, 2016    RNs

Lock Haven Hospital

 

Lock Haven, PA

   SEIU Healthcare Pennsylvania    November 30, 2015 to November 30, 2016   
Technical, Service & Maintenance

 

27



--------------------------------------------------------------------------------

Schedule 4.02(b)

Local Counsel

 

1. Ballard Spahr LLP (Pennsylvania; Utah)

 

2. Bass, Berry & Sims PLC (Delaware; Tennessee)

 

3. Bingham Greenebaum Doll LLP (Kentucky; Ohio)

 

4. Bradley Arant Boult Cummins LLP (Alabama; North Carolina)

 

5. Crowley Fleck PLLP (Wyoming)

 

6. Hodgson Russ, LLP (New York)

 

7. King & Spalding LLP (Georgia)

 

8. Kutak Rock LLP (Arkansas)

 

9. Liechty & McGinnis, LLP (Texas)

 

10. McGuire Woods LLP (Illinois)

 

11. Montgomery & Andrews, P.A.(New Mexico)

 

28



--------------------------------------------------------------------------------

Schedule 6.01(a)

Existing Indebtedness

Indebtedness incurred pursuant to that certain Indenture, dated as of April 22,
2016, as supplemented through the date hereof, providing for the issuance of the
11.625% Senior Notes due 2023.

Miscellaneous Debt:

 

          $ amounts in
thousands  

Monroe County Surgical Center, LLC (Waterloo, IL)

   Term Loan      531   

Monroe County Surgical Center, LLC (Waterloo, IL)

   Pump Station      44   

Blue Ridge Georgia Hospital Company, LLC (Fannin RH – Blue Ridge, GA)

   Term Loan      44   

Blue Ridge Georgia Hospital Company, LLC (Fannin RH – Blue Ridge, GA)

   Pump Station      16         

 

 

     TOTAL      635    Capital Leases:                 $ amounts in
thousands  

Quorum Health Corporation (Corporate Building Lease)

   Building lease      14,391   

Jackson Hospital Corporation (Kentucky River – Jackson, KY)

   Building lease      6,996   

Tooele Hospital Corporation (Mountain West – Tooele, UT)

   Equipment lease      214   

Quorum Health Resources, LLC

   Equipment lease      18   

Monroe County Surgical Center, LLC (Waterloo, IL)

   Equipment lease      31   

Monroe HMA, LLC (Walton Regional Medical Center – Monroe, GA)

   Equipment lease      467   

Paintsville Hospital Company, LLC (Paul B Hall RMC – Paintsville, KY)

   Equipment lease      206         

 

 

     TOTAL CAP LEASES      22,323    Physician Loans:                 $ amounts
in thousands  

DHSC, LLC (Affinity Medical Center – Massillon, OH)

   Physician Loan      101   

Fort Payne Hospital Corporation (DeKalb RMC – Fort Payne, AL)

   Physician Loan      70   

Phillips Hospital Corporation (Helena RMC – Helena, AR)

   Physician Loan      45   

Marion Hospital Corporation (Heartland RMC – Marion, IL)

   Physician Loan      37   

McKenzie Tennessee Hospital Company, LLC (McKenzie RH – McKenzie, TN)

   Physician Loan      52   

McKenzie-Willamette Regional Medical Center Association (McKenzie Willamette MC
– Springfield, OR)

   Physician Loan      150   

Blue Ridge Georgia Hospital Company, LLC (Fannin RH – Blue Ridge, GA)

   Physician Loan      1         

 

 

     TOTAL PHYSICIAN LOANS      456   

 

* Debt aggregated by major type per facility.

 

29



--------------------------------------------------------------------------------

Schedule 6.02(a)

Existing Liens

(see attached)

 

30



--------------------------------------------------------------------------------

(attachment to Schedule 6.02(a))

 

DEBTOR

  

STATE

  

JURISDICTION

  

ORIGINAL FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

ANNA HOSPITAL CORPORATION    IL    Secretary of State    8/4/2011    16494879   
U.S. Bank, N.A.

ANNA HOSPITAL CORPORATION

(ADD’L DEBTOR:

UNION COUNTY HOSPITAL)

   IL    Secretary of State    7/10/2012    17433644    Toshiba America Medical
Credit ANNA HOSPITAL CORPORATION    IL    Secretary of State    11/14/2012   
17756990    MB Financial Bank, N.A. BIG BEND HOSPITAL CORPORATION    TX   
Secretary of State    4/13/2011    11-0011104493    De Lage Landen Financial
Services, Inc. BIG BEND HOSPITAL CORPORATION    TX    Secretary of State   
7/15/2013    13-0022386722    First Midwest Bank BIG BEND HOSPITAL CORPORATION
   TX    Secretary of State    8/18/2014    14-0026385211    First Midwest Bank
BIG BEND HOSPITAL CORPORATION    TX    Secretary of State    9/16/2014   
14-0029599756    De Lage Landen Financial Services, Inc. BIG SPRING HOSPITAL
CORPORATION    TX    Secretary of State    9/14/2007    07-0031612565    Dade
Behring Finance Co. LLC BIG SPRING HOSPITAL CORPORATION    TX    Secretary of
State    8/14/2009    09-0022209529    KBH SPV 3, LLC BIG SPRING HOSPITAL
CORPORATION    TX    Secretary of State    4/21/2011    11-0012046883    Olympus
America Inc. BIG SPRING HOSPITAL CORPORATION    TX    Secretary of State   
6/25/2012    12-0020210018    Konica Minolta Business Solutions USA, Inc BIG
SPRING HOSPITAL CORPORATION    TX    Secretary of State    11/28/2012   
12-0037064841    Siemens Financial Services, Inc. BIG SPRING HOSPITAL
CORPORATION    TX    Secretary of State    3/26/2013    13-0009420150    Philips
Medical Capital, LLC BIG SPRING HOSPITAL CORPORATION    TX    Secretary of State
   9/3/2013    13-0028025667    Olympus America Inc. BIG SPRING HOSPITAL
CORPORATION    TX    Secretary of State    9/23/2013    13-00304463737   
Philips Medical Capital, LLC

BIG SPRING HOSPITAL CORPORATION

(ADD’L DEBTOR:

COMMUNITY HEALTH SYSTEMS PROFESSIONAL SERVICES CORPORATION)

   TX    Secretary of State    3/13/2014    14-0007989078    MB Financial Bank,
N.A. BIG SPRING HOSPITAL CORPORATION    TX    Secretary of State    7/14/2015   
15-0022174709    General Electric Capital Corporation BIG SPRING HOSPITAL
CORPORATION    TX    Secretary of State    8/27/2015    15-0028457365    Stryker
Sales Finance BIG SPRING HOSPITAL CORPORATION    TX    Secretary of State   
9/18/2015    15-0030407292    General Electric Capital Corporation BIG SPRING
HOSPITAL CORPORATION    TX    Secretary of State    12/9/2015    15-0038939543
   KMBS BLUE ISLAND HOSPITAL COMPANY, LLC    DE    Department of State: Division
Of Corporations    5/5/2013    2013 1731794    Banc of America Leasing &
Capital, LLC BLUE ISLAND HOSPITAL COMPANY, LLC    DE    Department of State:
Division Of Corporations    11/11/2013    2013 4426095    First Midwest Bank
BLUE ISLAND HOSPITAL COMPANY, LLC    DE    Department of State: Division Of
Corporations    4/8/2014    2014 1378868    CHG-Meridian USA Corp. BLUE ISLAND
HOSPITAL COMPANY, LLC    DE    Department of State: Division Of Corporations   
12/17/2014    2014 5130372    Novadaq Capital Solutions



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

ORIGINAL FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

BLUE ISLAND HOSPITAL COMPANY, LLC    DE    Department of State: Division Of
Corporations    3/2/2016    2016 1245479    De Lage Landen Financial Services,
Inc. BLUE ISLAND HOSPITAL COMPANY, LLC    DE    Department of State: Division Of
Corporations    3/29/2016    2016 1848009    Leasing Associates of Barrington,
Inc. CENTRE HOSPITAL CORPORATION    AL    Secretary of State    1/18/2013   
13-0045674    Urban Partnership Bank CLINTON HOSPITAL CORPORATION    PA   
Department of State    4/1/2011    2011040400176    Leasing Associates of
Barrington, Inc. CLINTON HOSPITAL CORPORATION    PA    Department of State   
6/6/2011    2011060805584    De Lage Landen Financial Services, Inc. CLINTON
HOSPITAL CORPORATION    PA    Department of State    4/20/2012    2012042008712
   Konica Minolta Business Solutions USA Inc. CLINTON HOSPITAL CORPORATION    PA
   Department of State    5/3/2012    2012050307336    Konica Minolta Business
Solutions USA Inc. CLINTON HOSPITAL CORPORATION    PA    Department of State   
6/11/2012    2012061203771    Leasing Associates of Barrington, Inc. CLINTON
HOSPITAL CORPORATION    PA    Department of State    12/7/2012    2012121004378
   U.S. Bank, N.A. CLINTON HOSPITAL CORPORATION    PA    Department of State   
6/16/2014    2014061711520    U.S. Bank, N.A. CLINTON HOSPITAL CORPORATION    PA
   Department of State    5/27/2015    2015052708308    Konica Minolta Premier
Finance DEMING HOSPITAL CORPORATION    NM    Secretary of State    8/5/2009   
20090012304B    Siemens Financial Services, Inc. DEMING HOSPITAL CORPORATON   
NM    Secretary of State    10/22/2009    20090016362M    Toshiba America
Medical Credit, a Program of Toshiba America Medical Systems, Inc. DEMING
HOSPITAL CORPORATION    NM    Secretary of State    7/20/2011    20110011939J   
Siemens Financial Services, Inc. DEMING HOSPITAL CORPORATION    NM    Secretary
of State    7/20/2011    20110011973G    Siemens Financial Services, Inc. DEMING
HOSPITAL CORPORATION    NM    Secretary of State    7/21/2011    20110011999E   
Siemens Financial Services, Inc. DEMING HOSPITAL CORPORATION    NM    Secretary
of State    11/29/2011    20110019736A    KMBS Business Solutions U.S.A., Inc.

COMMUNITY HEALTH SYSTEMS PROFESSIONAL SERVICES CORPORATION

(ADD’L DEBTOR:

DEMING HOSPITAL CORPORATION)

   NM    Secretary of State    11/30/2011    20110019815K    CHG-Meridian U.S.
Finance, Ltd.

COMMUNITY HEALTH SYSTEMS PROFESSIONAL SERVICES CORPORATION

(ADD’L DEBTOR:

DEMING HOSPITAL CORPORATION)

   NM    Secretary of State    4/3/2012    20120006266G    CHG-Meridian U.S.
Finance, Ltd. DEMING HOSPITAL CORPORATION    NM    Secretary of State   
9/5/2012    20120016391G    Siemens Financial Services, Inc. DEMING HOSPITAL
CORPORATION    NM    Secretary of State    4/29/2013    20130007317F    Philips
Medical Capital, LLC DEMING HOSPITAL CORPORATION    NM    Secretary of State   
12/16/2013    20130020724B    Siemens Financial Services, Inc. DEMING HOSPITAL
CORPORATION    NM    Secretary of State    5/20/2014    20140008176M    First
Midwest Bank



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

ORIGINAL FILE
DATE

  

ORIGINAL FILE

NUMBER

  

SECURED PARTY

DEMING HOSPITAL CORPORATION    NM    Secretary of State    10/6/2014   
20140022377C    Leasing Associates of Barrington, Inc. DEMING HOSPITAL
CORPORATION    NM    Secretary of State    3/18/2015    20150027320C    Toshiba
America Medical Credit, a Program of Toshiba America Medical Systems, Inc.
DEMING HOSPITAL CORPORATION    NM    Secretary of State    4/3/2015   
20150027854C    General Electric Capital Corporation DEMING HOSPITAL CORPORATION
   NM    Secretary of State    4/20/2015    20150028382J    CHG-Meridian USA
Corp. DEMING HOSPITAL CORPORATION    NM    Secretary of State    4/30/2015   
20150028745C    General Electric Capital Corporation DHSC, LLC    DE   
Department of State: Division Of Corporations    7/11/2008    2008 2394359   
General Electric Capital Corporation DHSC, LLC    DE    Department of State:
Division Of Corporations    8/21/2008    2008 2858544    General Electric
Capital Corporation DHSC, LLC    DE    Department of State: Division Of
Corporations    9/2/2008    2008 3045315    General Electric Capital Corporation
DHSC, LLC    DE    Department of State: Division Of Corporations    9/3/2008   
2008 3061833    General Electric Capital Corporation DHSC, LLC    DE   
Department of State: Division Of Corporations    10/6/2010    2010 3486408   
Toshiba America Medical Credit, a Program of Toshiba America Medical Systems,
Inc. DHSC, LLC    DE    Department of State: Division Of Corporations   
5/16/2011    2011 1839615    KMBS Business Solutions U.S.A., Inc.

CHSPSC, LLC

(ADD’L DEBTOR:

DHSC, LLC)

   DE    Department of State: Division Of Corporations    11/3/2011    2011
4255660    SG Equipment Finance USA Corp. DHSC, LLC    DE    Department of
State: Division Of Corporations    7/18/2012    2012 2758110    CreekRidge
Capital LLC DHSC, LLC    DE    Department of State: Division Of Corporations   
7/23/2012    2012 2817304    Philips Medical Capital, LLC DHSC, LLC    DE   
Department of State: Division Of Corporations    7/23/2012    2012 2820134    MB
Financial Bank, N.A. DHSC, LLC    DE    Department of State: Division Of
Corporations    9/21/2012    2012 3645696    Konica Minolta Business Solutions
USA Inc DHSC, LLC    DE    Department of State: Division Of Corporations   
4/29/2013    2013 1627836    Urban Partnership Bank DHSC, LLC    DE   
Department of State: Division Of Corporations    3/31/2016    2016 1917382   
Konica Minolta Premier Finance DHSC, LLC    OH    Stark County    11/6/2012   
2012CV3479   

Plaintiff:

Ann Wayt

DHSC, LLC    OH    Stark County    6/30/2014    2014CV01545   

Plaintiff:

James E. Brahm



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

ORIGINAL FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

EVANSTON HOSPITAL CORPORATION    WY    Secretary of State    3/31/2009   
2009-40086436    Siemens Financial Services, Inc. EVANSTON HOSPITAL CORPORATION
   WY    Secretary of State    4/11/2011    2011-46867039    U.S. Bank, N.A.
EVANSTON HOSPITAL CORPORATION    WY    Secretary of State    4/10/2012   
2012-50237324    TCF Equipment Finance, Inc. EVANSTON HOSPITAL CORPORATION    WY
   Secretary of State    7/3/2012    2012-50992435    Siemens Financial
Services, Inc. EVANSTON HOSPITAL CORPORATION    WY    Secretary of State   
9/10/2012    2012-51543627    Philips Medical Capital LLC EVANSTON HOSPITAL
CORPORATION    WY    Secretary of State    11/20/2012    2012-52123122   
Philips Medical Capital LLC FORREST CITY ARKANSAS HOSPITAL COMPANY, LLC    AR   
Secretary of State    10/5/2010    40000020154258    Leasing Associates of
Barrington, Inc. FORREST CITY ARKANSAS HOSPITAL COMPANY, LLC    AR    Secretary
of State    12/28/2010    40000023740212    Leasing Associates of Barrington,
Inc. FORREST CITY ARKANSAS HOSPITAL COMPANY, LLC    AR    Secretary of State   
5/12/2011    40000031369399    De Lage Landen Financial Services, Inc. FORREST
CITY ARKANSAS HOSPITAL COMPANY, LLC    AR    Secretary of State    5/20/2011   
40000031768322    De Lage Landen Financial Services, Inc. FORREST CITY ARKANSAS
HOSPITAL COMPANY, LLC    AR    Secretary of State    7/6/2011    40000034179351
   De Lage Landen Financial Services, Inc. FORREST CITY ARKANSAS HOSPITAL
COMPANY, LLC    AR    Secretary of State    8/10/2011    40000035965274   
General Electric Capital Corporation FORREST CITY ARKANSAS HOSPITAL COMPANY, LLC
   AR    Secretary of State    1/3/2012    40000042512997    Konica Minolta
Business Solutions USA Inc. FORREST CITY ARKANSAS HOSPITAL COMPANY, LLC    AR   
Secretary of State    2/7/2012    40000044373328    U.S. Bank National
Association FORREST CITY ARKANSAS HOSPITAL COMPANY, LLC    AR    Secretary of
State    5/30/2012    40000051217646    General Electric Capital Corporation
FORREST CITY ARKANSAS HOSPITAL COMPANY, LLC    AR    Secretary of State   
6/12/2012    40000051912163    First Midwest Bank

FORREST CITY ARKANSAS HOSPITAL COMPANY, LLC

(ADD’L DEBTOR:

FORREST CITY HOSPITAL)

   AR    Secretary of State    3/26/2013    40000066290380    Toshiba America
Medical Credit FORREST CITY ARKANSAS HOSPITAL COMPANY, LLC    AR    Secretary of
State    6/14/2013    40000071030611    General Electric Capital Corporation
FORREST CITY ARKANSAS HOSPITAL COMPANY, LLC    AR    Secretary of State   
8/26/2013    40000074861626    General Electric Capital Corporation FORREST CITY
ARKANSAS HOSPITAL COMPANY, LLC    AR    Secretary of State    11/13/2014   
40000098864271    Philips Medical Capital, LLC FORREST CITY ARKANSAS HOSPITAL
COMPANY, LLC    AR    Secretary of State    5/8/2015    40000108465159    GE
HFS, LLC FORREST CITY ARKANSAS HOSPITAL COMPANY, LLC    AR    Secretary of State
   10/6/2015    40000116691664    GE HFS, LLC



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

ORIGINAL FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

FORREST CITY ARKANSAS HOSPITAL COMPANY, LLC    AR    Secretary of State   
1/29/2016    4000012195912    GE HFS, LLC FORREST CITY HOSPITAL CORPORATION   
AR    Secretary of State    3/26/2013    40000066290380    Toshiba America
Medical Credit FORT PAYNE HOSPITAL CORPORATION    AL    Secretary of State   
10/25/2005    05-0799125    Siemens Financial Services, Inc. FORT PAYNE HOSPITAL
CORPORATION    AL    Secretary of State    2/8/2013    13-0072401    First
Midwest Bank FORT PAYNE HOSPITAL CORPORATION    AL    Secretary of State   
2/28/2013    13-0091839    De Lage Landen Financial Services, Inc. FORT PAYNE
HOSPITAL CORPORATION    AL    Secretary of State    5/11/2015    15-7351597   
TCF Equipment Finance, a division of TCF National Bank FORT PAYNE HOSPITAL
CORPORATION    AL    Secretary of State    8/13/2015    15-7655382    SCG
Capital Corporation FORT PAYNE HOSPITAL CORPORATION    AL    Secretary of State
   10/6/2015    15-7818015   

Med One Capital Funding, LLC

(Add’l Secured Party: IPA ONE)

GALESBURG HOSPITAL CORPORATION    IL    Secretary of State    8/13/2012   
17513001    MB Financial Bank, N.A. GALESBURG HOSPITAL CORPORATION    IL   
Secretary of State    12/31/2013    18896834    CHG-Meridian USA Corp. GALESBURG
HOSPITAL CORPORATION    IL    Secretary of State    3/17/2016    21189499    GE
HFS, LLC GRANITE CITY ILLINOIS HOSPITAL COMPANY, LLC    IL    Secretary of State
   4/12/2011    16175838    U. S. Bank, N.A. GRANITE CITY ILLINOIS HOSPITAL
COMPANY, LLC    IL    Secretary of State    6/30/2011    16398705    General
Electric Capital Corporation GRANITE CITY ILLINOIS HOSPITAL COMPANY, LLC    IL
   Secretary of State    9/28/2011    16640638    Siemens Financial Services,
Inc. GRANITE CITY ILLINOIS HOSPITAL COMPANY, LLC    IL    Secretary of State   
11/17/2011    16778516    General Electric Capital Corporation GRANITE CITY
ILLINOIS HOSPITAL COMPANY, LCC    IL    Secretary of State    12/2/2011   
16819123    Associated Bank, N.A. GRANITE CITY ILLINOIS HOSPITAL COMPANY, LLC   
IL    Secretary of State    10/2/2012    17644661    Konica Minolta Business
Solutions USA Inc GRANITE CITY ILLINOIS HOSPITAL COMPANY, LLC    IL    Secretary
of State    11/13/2013    18761491    CHG-Meridian USA Corp.

GRANITE CITY ILLINOIS HOSPITAL COMPANY, LLC

(ADD’L DEBTOR:

COMMUNITY HEALTH SYSTEMS PROFESSIONAL SERVICES CORPORATION)

   IL    Secretary of State    11/13/2013    18762048    CHG-Meridian USA Corp.
GRANITE CITY ILLINOIS HOSPITAL COMPANY, LLC    IL    Secretary of State   
12/16/2013    18848899    CHG-Meridian USA Corp. GRANITE CITY ILLINOIS HOSPITAL
COMPANY, LLC    IL    Secretary of State    9/29/2014    19673561    Urban
Partnership Bank GRANITE CITY ILLINOIS HOSPITAL COMPANY, LLC    IL    Secretary
of State    2/4/2016    21083259    Konica Minolta Premier Finance



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

ORIGINAL FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

GRANITE CITY ILLINOIS HOSPITAL COMPANY, LLC    IL    Madison County Recorder   
9/24/2015    2015R33507    PHH Mortgage Corp GREENVILLE HOSPITAL CORPORATION   
AL    Secretary of State    4/12/2013    13-0173884    First Midwest Bank HAMLET
H.M.A., LLC    NC    Secretary of State    2/19/2010    20100013297G    Siemens
Financial Services, Inc. HAMLET H.M.A., LLC    NC    Secretary of State   
6/28/2011    20110055952A    General Electric Capital Corporation HAMLET H.M.A.,
LLC    NC    Secretary of State    10/11/2011    20110086434M    General
Electric Capital Corporation HAMLET H.M.A., LLC    NC    Secretary of State   
10/27/2011    20110091501A    Philips Medical Capital LLC HAMLET H.M.A., LLC   
NC    Secretary of State    11/11/2011    20110095789C    MB Financial Bank,
N.A. HAMLET H.M.A., LLC    NC    Secretary of State    9/14/2012    20120086315K
   Siemens Financial Services, Inc. HAMLET H.M.A., LLC    NC    Secretary of
State    9/14/2012    20120086317A    Siemens Financial Services, Inc. HAMLET
H.M.A., LLC    NC    Secretary of State    1/29/2016    20160009344M    Konica
Minolta Premier Finance HOSPITAL OF BARSTOW, INC.    DE    Department of State:
Division Of Corporations    11/18/2010    2010 4050864    General Electric
Capital Corporation HOSPITAL OF BARSTOW, INC.    DE    Department of State:
Division Of Corporations    8/13/2012    2012 3118967    MB Financial Bank, N.A.

CHSPSC, LLC

(ADD’L DEBTOR:

HOSPITAL OF BARSTOW, INC.)

   DE    Department of State: Division Of Corporations    1/4/2013    2013
0058108    MB Financial Bank, N.A. HOSPITAL OF BARSTOW, INC.    DE    Department
of State: Division Of Corporations    7/14/2014    2014 2777274    General
Electric Capital Corporation HOSPITAL OF LOUISA, INC.    KY    Secretary of
State    6/10/2010    2010-2459934-59.01    De Lage Landen Financial Services,
Inc. HOSPITAL OF LOUISA, INC.    KY    Secretary of State    7/1/2013   
2013-2651975-81.01    OPTUM Bank, Inc. HOSPITAL OF LOUISA, INC.    KY   
Secretary of State    2/19/2015    2015-2750465-57.01    Leasing Associates of
Barrington, Inc.

HOSPITAL OF LOUISA, INC.

(ADD’L DEBTOR:

CHSPSC, LLC)

   KY    Secretary of State    3/25/2015    2015-2755356-31.01    TCF Equipment
Finance, a division of TCF National Bank HOSPITAL OF LOUISA, INC.    KY   
Secretary of State    9/22/2015    2015-27900103-20.01    Philips Medical
Capital, LLC HOSPITAL OF LOUISA, INC.    KY    Secretary of State    10/1/2015
   2015-2791693-75.01    General Electric Capital Corporation JACKSON HOSPITAL
CORPORATION    KY    Breathitt County    12/29/2015    LP41 PG560    Citizens
Bank & Trust Co. of Jackson JACKSON HOSPITAL CORPORATION    KY    Secretary of
State    9/25/2007    2007-2272142-49    National Health Investors, Inc. JACKSON
HOSPITAL CORPORATION    KY    Secretary of State    5/3/2010   
2010-2451776-75.01    De Lage Landen Financial Services, Inc. JACKSON HOSPITAL
CORPORATION    KY    Secretary of State    6/2/2010    2010-2457962-58.01   
Siemens Financial Services, Inc. JACKSON HOSPITAL CORPORATION    KY    Secretary
of State    7/22/2011    2011-2529832-35.01    Leasing Associates of Barrington,
Inc.



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

ORIGINAL FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

JACKSON HOSPITAL CORPORATION    KY    Secretary of State    12/12/2011   
2011-2552778-50.01    Leasing Associates of Barrington, Inc. JACKSON HOSPITAL
CORPORATION    KY    Secretary of State    3/25/2015    2015-2755355-20.01   
CHG-Meridian USA Corp. JACKSON HOSPITAL CORPORATION    KY    Secretary of State
   9/15/2015    2015-2788799-78.01    Leasing Associates of Barrington, Inc.
JACKSON HOSPITAL CORPORATION    KY    Secretary of State    4/5/2016   
2016-2823002-36.01    Modular Space Corporation LEXINGTON HOSPITAL CORPORATION
   TN    Department of State    5/18/2011    211-063636    Robert Orr-Sysco Food
Services, LLC LEXINGTON HOSPITAL CORPORATION    TN    Department of State   
8/15/2011    311-048431    U.S. Bank N.A. LEXINGTON HOSPITAL CORPORATION    TN
   Department of State    12/9/2011    311-075117    Beverly Bank & Trust
Company N.A. LEXINGTON HOSPITAL CORPORATION    TN    Department of State   
3/26/2012    312-315071    U.S. Bank N.A. LEXINGTON HOSPITAL CORPORATION    TN
   Department of State    4/9/2012    312-317347    Beverly Bank & Trust Company
N.A.

LEXINGTON HOSPITAL CORPORATION

(ADD’L DEBTOR:

COMMUNITY HEALTH SYSTEMS PROFESSIONAL SERVICES CORPORATION)

   TN    Department of State    4/9/2012    312-317348    Beverly Bank & Trust
Company N.A. LEXINGTON HOSPITAL CORPORATION    TN    Department of State   
5/21/2012    112-216248    First Midwest Bank LEXINGTON HOSPITAL CORPORATION   
TN    Department of State    6/26/2012    312-330563    Konica Minolta Business
Solutions USA, Inc LEXINGTON HOSPITAL CORPORATION    TN    Department of State
   3/25/2015    422-964328    TCF Equipment Finance, a division of TCF National
Bank LEXINGTON HOSPITAL CORPORATION    TN    Department of State    5/27/2015   
423293246    KMBS Business Solutions U.S.A., Inc. MARION HOSPITAL CORPORATION   
IL    Secretary of State    8/15/2005    10092701    Dade Behring Finance Co.
LLC MARION HOSPITAL CORPORATION    IL    Secretary of State    1/4/2006   
10522250    General Electric Capital Corporation MARION HOSPITAL CORPORATION   
IL    Secretary of State    12/2/2011    16821101    First Midwest Bank MARION
HOSPITAL CORPORATION    IL    Secretary of State    5/4/2012    17260685   
Toshiba America Medical Systems, Inc.

MARION HOSPITAL CORPORATION

(ADD’L DEBTOR:

HEARTLAND REGIONAL MEDICAL CENTER)

   IL    Secretary of State    5/4/2012    17261266    Toshiba America Medical
Credit MARION HOSPITAL CORPORATION    IL    Secretary of State    5/23/2012   
17307215    Olympus America Inc. MARION HOSPITAL CORPORATION    IL    Secretary
of State    8/24/2912    17543075    General Electric Capital Corporation MARION
HOSPITAL CORPORATION    IL    Secretary of State    9/19/2012    17607936   
Konica Minolta Business Solutions USA Inc.



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

ORIGINAL FILE
DATE

  

ORIGINAL FILE

NUMBER

  

SECURED PARTY

MARION HOSPITAL CORPORATION

(ADD’L DEBTOR:

HEARTLAND REGIONAL MEDICAL CENTER)

   IL    Secretary of State    10/10/2012    17667637    Toshiba America Medical
Credit

MARION HOSPITAL CORPORATION

(ADD’L DEBTOR:

COMMUNITY HEALTH SYSTEMS PROFESSIONAL SERVICES CORPORATIONPITAL CORPORATION)

   IL    Secretary of State    2/7/2013    17987968    CHG-Meridian U.S.
Finance, LTD. MARION HOSPITAL CORPORATION    IL    Secretary of State   
5/14/2014    19276309    Olympus America Inc. MARION HOSPITAL CORPORATION    IL
   Secretary of State    9/29/2014    19674339    Urban Partnership Bank MARION
HOSPITAL CORPORATION    IL    Secretary of State    4/22/2015    20247614   
General Electric Capital Corporation MARION HOSPITAL CORPORATION    IL   
Secretary of State    5/4/2015    20286695    SCG Capital Corporation MARION
HOSPITAL CORPORATION    IL    Secretary of State    9/19/2012    17607936   
KMBS Business Solutions U.S.A., Inc MCKENZIE TENNESSEE HOSPITAL COMPANY    DE   
Department of State: Division Of Corporations    9/6/2011    2011 3421347    TCF
Equipment Finance, Inc. MCKENZIE TENNESSEE HOSPITAL COMPANY    DE    Department
of State: Division Of Corporations    9/21/2011    2011 3628388    TCF Equipment
Finance, Inc.

MCKENZIE TENNESSEE HOSPITAL COMPANY, LLC

(ADD’L DEBTORS:

COMMUNITY HEALTH SYSTEMS PROFESSIONAL SERVICES CORPORATION; CHSPSC, LLC)

   DE    Department of State: Division Of Corporations    3/25/2013    2013
1139733    TCF Equipment Finance, Inc. MCKENZIE TENNESSEE HOSPITAL COMPANY, LLC
   DE    Department of State: Division Of Corporations    4/17/2013    2013
1469437    Leasing Associates of Barrington, Inc. MCKENZIE TENNESSEE HOSPITAL
COMPANY, LLC    DE    Department of State: Division Of Corporations    10/7/2013
   2013 3922565    First Midwest Bank MCKENZIE TENNESSEE HOSPITAL COMPANY, LLC
   DE    Department of State: Division Of Corporations    6/10/2014    2014
2243897    First Midwest Bank

MCKENZIE TENNESSEE HOSPITAL COMPANY, LLC

(ADD’L DEBTOR:

COMMUNITY HEALTH SYSTEMS PROFESSIONAL SERVICES CORPORATION)

   DE    Department of State: Division Of Corporations    2/10/2015    2015
0577105    Beverly Bank & Trust Company, N.A. MMC OF NEVADA, LLC    DE   
Department of State: Division Of Corporations    3/22/2011    2011 1058570   
Konica Minolta Business USA Inc MMC OF NEVADA, LLC    DE    Department of State:
Division Of Corporations    7/11/2012    2012 2669861    Philips Medical
Capital, LLC MMC OF NEVADA, LLC    DE    Department of State: Division Of
Corporations    12/3/2012    2012 4632255    Philips Medical Capital, LLC



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

ORIGINAL FILE
DATE

  

ORIGINAL FILE

NUMBER

  

SECURED PARTY

MMC OF NEVADA, LLC    DE    Department of State: Division Of Corporations   
5/12/2014    2014 1871979    BankFinancial FSB MMC OF NEVADA, LLC    DE   
Department of State: Division Of Corporations    6/5/2014    2014 2191724   
Konica Minolta Business Solutions USA Inc MMC OF NEVADA, LLC    DE    Department
of State: Division Of Corporations    8/5/2014    2014 3133535    Stryker Sales
Corporation MMC OF NEVADA, LLC    DE    Department of State: Division Of
Corporations    12/3/2014    2014 4862579    General Electric Capital
Corporation MMC OF NEVADA, LLC    DE    Department of State: Division Of
Corporations    4/9/2015    2015 1517316    General Electric Capital Corporation
MMC OF NEVADA, LLC    DE    Department of State: Division Of Corporations   
8/10/2015    2015 3460747    Beverly Bank & Trust Company N.A. MMC OF NEVADA,
LLC    DE    Department of State: Division Of Corporations    10/13/2015    2015
4657952    Leasing Associates of Barrington, Inc. MONROE HMA, LLC    GA   
Cooperative Authority/Central Index    1/9/2008   

033-2008-00289

(Cobb County)

   De Lage Landen Financial Services, Inc. MONROE HMA, LLC    GA    Cooperative
Authority/Central Index    11/8/2010   

038-2010-006324

(Coweta County)

   Phillips Medical Capital LLC MONROE HMA, LLC    GA    Cooperative
Authority/Central Index    1/28/2011    038-2011-000617    Phillips Medical
Capital LLC MONROE HMA, LLC    GA    Cooperative Authority/Central Index   
6/23/2011   

007-2011-013143

(Barrow County)

   AGFA Finance Corporation MONROE HMA, LLC    GA    Cooperative
Authority/Central Index    10/17/2011   

038-2011-006850

(Coweta County)

   Phillips Medical Capital LLC MONROE HMA, LLC    GA    Cooperative
Authority/Central Index    8/8/2011   

060-2011-06961

(Fulton County)

   The Huntington National Bank MONROE HMA, LLC    GA    Cooperative
Authority/Central Index    10/20/2011   

038-2011-006972

(Coweta County)

   Phillips Medical Capital LLC MONROE HMA, LLC    GA    Cooperative
Authority/Central Index    12/27/2011   

038-2011-008562

(Coweta County)

   Phillips Medical Capital LLC MONROE HMA, LLC    GA    Cooperative
Authority/Central Index    1/4/2014   

147-2012-000004

(Walton County)

   Phillips Medical Capital LLC MONROE HMA, LLC    GA    Cooperative
Authority/Central Index    3/5/2012   

038-2012-001506

(Coweta County)

   Phillips Medical Capital LLC MONROE HMA, LLC    GA    Cooperative
Authority/Central Index    3/5/2012   

038-2012-001507

(Coweta County)

   Phillips Medical Capital LLC MONROE HMA, LLC    GA    Cooperative
Authority/Central Index    4/20/2012   

038-2012-002744

(Coweta County)

   De Lage Landen Financial Services, Inc. MONROE HMA, LLC    GA    Cooperative
Authority/Central Index    4/27/2012   

038-2012-002928

(Coweta County)

   Karl Storz Capital, a Program of Medical Technology Finance Corporation



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

ORIGINAL FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

MONROE HMA, LLC    GA    Cooperative Authority/Central Index    10/16/2012   

038-2012-007279

(Coweta County)

   Siemens Financial Services, Inc. MONROE HMA, LLC    GA    Cooperative
Authority/Central Index    1/8/2013   

038-2013-000233

(Coweta County

   Siemens Financial Services, Inc. MONROE HMA, LLC    GA    Cooperative
Authority/Central Index    4/1/2013   

007-2013-007262

(Barrow County)

   KMBS Business Solutions U.S.A., Inc. MONROE HMA, LLC    GA    Cooperative
Authority/Central Index    10/7/2013   

147-2013-0457

(Walton County)

   BMO Harris Bank National Association MONROE HMA, LLC    GA    Cooperative
Authority/Central Index    9/2/2015   

007-2015-029028

(Barrow County)

   AGFA Finance Corporation MONROE HMA, LLC    GA    Cooperative
Authority/Central Index    12/4/2015   

147-2015-000663

(Walton County)

   Loganville MOB, LP MONROE HMA, LLC    GA    Cooperative Authority/Central
Index    12/29/2015   

121-2015-001909

(Richmond County)

   Leasing Associates of Barrington, Inc. MONROE HMA, LLC    GA    Cooperative
Authority/Central Index    3/28/2016   

038-2016-004207

(Coweta County)

   Konica Minolta Premier Finance NATIONAL HEALTHCARE OF MT. VERNON, INC.    DE
   Department of State: Division Of Corporations    3/28/2008    2008 3005251   
General Electric Capital Corporation NATIONAL HEALTHCARE OF MT. VERNON, INC.   
DE    Department of State: Division Of Corporations    8/7/2009    2009 2542725
   KBH SPV 3, LLC NATIONAL HEALTHCARE OF MT. VERNON, INC.    DE    Department of
State: Division Of Corporations    8/13/2010    2010 2834574    Siemens
Financial Services, Inc. NATIONAL HEALTHCARE OF MT. VERNON, INC.    DE   
Department of State: Division Of Corporations    12/21/2012    2012 4997047   
AMS Sales Corporation NATIONAL HEALTHCARE OF MT. VERNON, INC.    DE   
Department of State: Division Of Corporations    7/1/2013    2013 2536259    De
Lage Landen Financial Services, Inc. NATIONAL HEALTHCARE OF MT. VERNON, INC.   
DE    Department of State: Division Of Corporations    6/4/2014    2014 2167781
   GE HFS, LLC NATIONAL HEALTHCARE OF MT. VERNON, INC.    DE    Department of
State: Division Of Corporations    6/30/2014    2014 2575355    Philips Medical
Capital, LLC

NATIONAL HEALTHCARE OF MT. VERNON, INC.

(ADD’L DEBTOR:

CHSPSC, LLC)

   DE    Department of State: Division Of Corporations    10/23/2014    2014
4281978    TCF Equipment Finance, a division of TCF National Bank NATIONAL
HEALTHCARE OF MT. VERNON, INC.    DE    Department of State: Division Of
Corporations    3/24/2015    2015 1219699    Beverly Bank & Trust Company N.A.
NATIONAL HEALTHCARE OF MT. VERNON, INC.    DE    Department of State: Division
Of Corporations    9/21/2015    2015 4194618    MB Financial Bank, N.A. PHILLIPS
HOSPITAL CORPORATION    AR    Phillips County    1/20/2015    54CV-2014-81   

Plaintiff:

Lacretta Wilborn



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

ORIGINAL FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

PHILLIPS HOSPITAL CORPORATION    AR    Secretary of State    9/10/2010   
40000019054952    Konica Minolta Business Solutions U.S.A., Inc. PHILLIPS
HOSPITAL CORPORATION    AR    Secretary of State    4/13/2011    40000029699695
   Philips Medical Capital LLC PHILLIPS HOSPITAL CORPORATION    AR    Secretary
of State    5/12/2011    40000031370321    De Lage Landen Financial Services,
Inc. PHILLIPS HOSPITAL CORPORATION    AR    Secretary of State    11/22/2011   
40000040773762    Philips Medical Capital, LLC. PHILLIPS HOSPITAL CORPORATION   
AR    Secretary of State    7/23/2013    40000073073660    First Midwest Bank
PHILLIPS HOSPITAL CORPORATION    AR    Secretary of State    9/19/2013   
40000076199379    Konica Minolta Business Solutions USA Inc PHILLIPS HOSPITAL
CORPORATION    AR    Secretary of State    5/52015    40000108177169    Beverly
Bank & Trust Company N.A. RED BUD ILLINOIS HOSPITAL COMPANY, LLC    IL   
Secretary of State    6/11/2009    14367799    Leasing Associates of Barrington,
Inc. RED BUD ILLINOIS HOSPITAL COMPANY, LLC    IL    Secretary of State   
3/16/2011    16093408    De Lage Landen Financial Services, Inc. RED BUD
ILLINOIS HOSPITAL COMPANY, LLC    IL    Secretary of State    3/28/2011   
16124931    Siemens Financial Services, Inc. RED BUD ILLINOIS HOSPITAL COMPANY,
LLC    IL    Secretary of State    3/29/2013    18116227    Konica Minolta
Business Solutions USA, Inc RED BUD ILLINOIS HOSPITAL COMPANY, LLC    IL   
Secretary of State    6/24/2014    19397734    First Midwest Bank RED BUD
ILLINOIS HOSPITAL COMPANY, LLC    IL    Secretary of State    11/10/2015   
20843098    SCG Capital Corporation SAN MIGUEL HOSPITAL CORPORATION    NM   
Secretary of State    5/10/2010    20100006917H    Siemens Financial Services,
Inc. SAN MIGUEL HOSPITAL CORPORATION    NM    Secretary of State    9/2/2010   
20100013019J    Philips Medical Capital LLC SAN MIGUEL HOSPITAL CORPORATION   
NM    Secretary of State    8/26/2011    20110014239E    General Electric
Capital Corporation SAN MIGUEL HOSPITAL CORPORATION    NM    Secretary of State
   10/15/2012    20120018729C    General Electric Capital Corporation SAN MIGUEL
HOSPITAL CORPORATION    NM    Secretary of State    11/30/2012    20120021559J
   Konica Minolta Business Solutions USA, Inc SAN MIGUEL HOSPITAL CORPORATION   
NM    Secretary of State    1/2/2013    20130000049M    General Electric Capital
Corporation SAN MIGUEL HOSPITAL CORPORATION    NM    Secretary of State   
1/2/2013    20130000051C    General Electric Capital Corporation SAN MIGUEL
HOSPITAL CORPORATION    NM    Secretary of State    4/23/2014    20140006613E   
First Midwest Bank SAN MIGUEL HOSPITAL CORPORATION    NM    Secretary of State
   8/15/2014    20140020687E    Urban Partnership Bank SAN MIGUEL HOSPITAL
CORPORATION    NM    Secretary of State    3/13/2015    20150027210G    Beverly
Bank & Trust Company N.A. SAN MIGUEL HOSPITAL CORPORATION    NM    Secretary of
State    4/23/2015    20150028514E    Stryker Finance SAN MIGUEL HOSPITAL
CORPORATION    NM    Secretary of State    2/24/2016    20160038465F    KMBS
Business Solutions U.S.A., Inc. SUNBURY HOSPITAL COMPANY, LLC    DE   
Department of State: Division Of Corporations    8/4/2010    2010 2713778    De
Lage Landen Financial Services, Inc.



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

ORIGINAL FILE
DATE

  

ORIGINAL FILE

NUMBER

  

SECURED PARTY

SUNBURY HOSPITAL COMPANY, LLC    DE    Department of State: Division Of
Corporations    9/20/2011    2011 3599399    Siemens Financial Services, Inc.
SUNBURY HOSPITAL COMPANY, LLC    DE    Department of State: Division Of
Corporations    11/5/2015    2015 5170450    SCG Capital Corporation SUNBURY
HOSPITAL COMPANY, LLC    DE    Department of State: Division Of Corporations   
3/4/2016    2016 1312782    Leasing Associates of Barrington, Inc. TOOELE
HOSPITAL CORPORATION    UT    Division of Corporations And Commercial Code   
11/5/2001    172767200135    Siemens Financial Services, Inc. TOOELE HOSPITAL
CORPORATION    UT    Division of Corporations And Commercial Code    4/9/2009   
361309200901    Leasing Associates of Barrington, Inc. TOOELE HOSPITAL
CORPORATION    UT    Division of Corporations And Commercial Code    4/16/2009
   361634200900    Kingsbridge Holdings, LLC TOOELE HOSPITAL CORPORATION    UT
   Division of Corporations And Commercial Code    2/20/2013    426264201331   
Siemens Financial Services, Inc. TOOELE HOSPITAL CORPORATION    UT    Division
of Corporations And Commercial Code    10/24/2013    439159201340    Konica
Minolta Business Solutions USA, Inc. TOOELE HOSPITAL CORPORATION    UT   
Division of Corporations And Commercial Code    10/24/2013    439161201334   
Konica Minolta Business Solutions USA, Inc. TOOELE HOSPITAL CORPORATION    UT   
Division of Corporations And Commercial Code    5/19/2014    450208201433   
Konica Minolta Business Solutions USA Inc TOOELE HOSPITAL CORPORATION    UT   
Division of Corporations And Commercial Code    3/2/2015    465391201539   
First Midwest Bank TOOELE HOSPITAL CORPORATION    UT    Division of Corporations
And Commercial Code    3/5/2015    465609201541    General Electric Capital
Corporation TOOELE HOSPITAL CORPORATION    UT    Division of Corporations And
Commercial Code    3/26/2015    466817201545    Siemens Financial Services, Inc.
TOOELE HOSPITAL CORPORATION    UT    Division of Corporations And Commercial
Code    5/5/2015    468987201555    Corporation Service Company, as
Representative WATSONVILLE HOSPITAL CORPORATION    DE    Department of State:
Division Of Corporations    10/24/2011    2011 4091214    Ricoh Americas
Corporation WATSONVILLE HOSPITAL CORPORATION    DE    Department of State:
Division Of Corporations    11/8/2011    2011 4308477    U. S. Bank, N.A.
WATSONVILLE HOSPITAL CORPORATION    DE    Department of State: Division Of
Corporations    7/6/2012    2012 2613257    General Electric Capital Corporation
WATSONVILLE HOSPITAL CORPORATION    DE    Department of State: Division Of
Corporations    10/29/2012    2012 4166056    Urban Partnership Bank WATSONVILLE
HOSPITAL CORPORATION    DE    Department of State: Division Of Corporations   
10/1/2013    2013 3835866    Megadyne Financial Services WATSONVILLE HOSPITAL
CORPORATION    DE    Department of State: Division Of Corporations    7/7/2014
   2014 2659795    First Midwest Bank



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

ORIGINAL FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

WATSONVILLE HOSPITAL CORPORATION    DE    Department of State: Division Of
Corporations    4/5/2016    2016 2010559    GE HFS, LLC WAUKEGAN ILLINOIS
HOSPITAL COMPANY, LLC    IL    Secretary of State    11/3/2005    10333865   
General Electric Capital Corporation WAUKEGAN ILLINOIS HOSPITAL COMPANY, LLC   
IL    Secretary of State    11/3/2005    10333903    General Electric Capital
Corporation WAUKEGAN ILLINOIS HOSPITAL COMPANY, LLC    IL    Secretary of State
   11/3/2005    10333962    General Electric Capital Corporation WAUKEGAN
ILLINOIS HOSPITAL COMPANY, LLC    IL    Secretary of State    1/12/2006   
10555655    Siemens Financial Services, Inc. WAUKEGAN ILLINOIS HOSPITAL COMPANY,
LLC    IL    Secretary of State    1/12/2006    10555698    Siemens Financial
Services, Inc. WAUKEGAN ILLINOIS HOSPITAL COMPANY, LLC    IL    Secretary of
State    5/11/2009    14282335    Siemens Financial Services, Inc. WAUKEGAN
ILLINOIS HOSPITAL COMPANY, LLC    IL    Secretary of State    6/24/2009   
14402705    Siemens Financial Services, Inc. WAUKEGAN ILLINOIS HOSPITAL COMPANY,
LLC    IL    Secretary of State    10/13/2009    14688994    Siemens Financial
Services, Inc. WAUKEGAN ILLINOIS HOSPITAL COMPANY, LLC    IL    Secretary of
State    12/18/2009    14858776    De Lage Landen Financial Services, Inc.
WAUKEGAN ILLINOIS HOSPITAL COMPANY, LLC    IL    Secretary of State    5/19/2010
   15285362    Siemens Financial Services, Inc. WAUKEGAN ILLINOIS HOSPITAL
COMPANY, LLC    IL    Secretary of State    7/6/2010    15408952    De Lage
Landen Financial Services, Inc. WAUKEGAN ILLINOIS HOSPITAL COMPANY, LLC    IL   
Secretary of State    3/2/2011    16055204    Wells Fargo Financial Leasing,
Inc. WAUKEGAN ILLINOIS HOSPITAL COMPANY, LLC    IL    Secretary of State   
6/14/2011    16353256    De Lage Landen Financial Services, Inc. WAUKEGAN
ILLINOIS HOSPITAL COMPANY, LLC    IL    Secretary of State    9/2/2011   
16574163    General Electric Capital Corporation WAUKEGAN ILLINOIS HOSPITAL
COMPANY, LLC    IL    Secretary of State    9/28/2011    16637831    Beverly
Bank & Trust Company N.A. WAUKEGAN ILLINOIS HOSPITAL COMPANY, LLC    IL   
Secretary of State    9/30/2011    16645788    Wells Fargo Financial Leasing,
Inc. WAUKEGAN ILLINOIS HOSPITAL COMPANY, LLC    IL    Secretary of State   
10/20/2011    16701882    Siemens Financial Services, Inc.

WAUKEGAN ILLINOIS HOSPITAL COMPANY, LLC

(ADD’L DEBTOR:

COMMUNITY HEALTH SYSTEMS PROFESSIONAL SERVICES CORPORATION)

   IL    Secretary of State    12/1/2011    16815519    CHG-Meridian USA Corp.



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

ORIGINAL FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

WAUKEGAN ILLINOIS HOSPITAL COMPANY, LLC    IL    Secretary of State   
12/13/2011    16848263    Xerox Financial Services WAUKEGAN ILLINOIS HOSPITAL
COMPANY, LLC    IL    Secretary of State    6/4/2012    17335235    MB Financial
Bank, N.A. WAUKEGAN ILLINOIS HOSPITAL COMPANY, LLC    IL    Secretary of State
   10/25/2012    17707329    Americorp Financial, LLC WAUKEGAN ILLINOIS HOSPITAL
COMPANY, LLC    IL    Secretary of State    12/27/2012    17868853    Olympus
America Inc. WAUKEGAN ILLINOIS HOSPITAL COMPANY, LLC    IL    Secretary of State
   7/29/2014    19495566    MB Financial Bank, N.A. WAUKEGAN ILLINOIS HOSPITAL
COMPANY, LLC    IL    Secretary of State    7/29/2014    19495663    MB
Financial Bank, N.A. WAUKEGAN ILLINOIS HOSPITAL COMPANY, LLC    IL    Secretary
of State    7/29/2014    19495698    MB Financial Bank, N.A. WAUKEGAN ILLINOIS
HOSPITAL COMPANY, LLC    IL    Secretary of State    12/8/2014    19864901   
First Midwest Bank WAUKEGAN ILLINOIS HOSPITAL COMPANY, LLC    IL    Secretary of
State    4/28/2015    20268719    Xerox Financial Services WAUKEGAN ILLINOIS
HOSPITAL COMPANY, LLC    IL    Secretary of State    7/2/2015    20473347   
Stryker Sales Corporation WAUKEGAN ILLINOIS HOSPITAL COMPANY, LLC    IL   
Secretary of State    2/24/2016    21130273    CSI Leasing, Inc. WILLIAMSTON
HOSPITAL CORPORATION    NC    Martin County    8/25/2009    09CVS000449   

Plaintiff:

Yneka T. Rhodes/

Jalani Rhodes/

Richard S. James

WILLIAMSTON HOSPITAL CORPORATION    NC    Secretary of State    4/16/2010   
20100030008F    De Lage Landen Financial Services, Inc. WILLIAMSTON HOSPITAL
CORPORATION    NC    Secretary of State    10/29/2010    20100084794G    De Lage
Landen Financial Services, Inc. WILLIAMSTON HOSPITAL CORPORATION    NC   
Secretary of State    12/11/2012    20120113403J    U.S. Bank, N.A. WILLIAMSTON
HOSPITAL CORPORATION    NC    Secretary of State    6/26/2015    20150061625K   
Leasing Associates of Barrington, Inc. WILLIAMSTON HOSPITAL CORPORATION    NC   
Secretary of State    10/29/2015    20150103012G    De Lage Landen Financial
Services, Inc. WILLIAMSTON HOSPITAL CORPORATION    NC    Secretary of State   
11/2/2015    20150103670G    De Lage Landen Financial Services, Inc. WINDER HMA,
LLC    GA    Cooperative Authority/Central Index    11/29/2007   

007200724354

(Barrow County)

   Philips Medical Capital WINDER HMA, LLC    GA    Cooperative
Authority/Central Index    12/17/2007   

033200712143

(Cobb County)

   Philips Medical Capital LLC



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

ORIGINAL FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

WINDER HMA LLC    GA    Cooperative Authority/Central Index    3/5/2009   

0072009003815

(Barrow County)

   AGFA Finance Corporation WINDER HMA, LLC    GA    Cooperative
Authority/Central Index    8/9/2010   

0382010004462

(Coweta County)

   Siemens Financial Services, Inc. WINDER HMA, LLC    GA    Cooperative
Authority/Central Index    4/4/2011   

0072011006327

(Barrow County)

   Marquette Equipment Finance, LLC WINDER HMA, LLC    GA    Cooperative
Authority/Central Index    11/11/2011   

0382011007505

(Coweta County)

   MB Financial Bank, N.A. WINDER HMA    GA    Cooperative Authority/Central
Index    12/1/2011   

0072011026161

(Barrow County)

   Baxter Healthcare Corporation WINDER HMA, LLC    GA    Cooperative
Authority/Central Index    12/12/2011   

0072011027046

(Barrow County)

   Konica Minolta Business Solutions USA Inc. WINDER HMA, LLC    GA   
Cooperative Authority/Central Index    9/11/2012   

0382012006325

(Coweta County)

   Siemens Financial Services, Inc. WINDER HMA, LLC    GA    Cooperative
Authority/Central Index    11/2/2012   

0382012007650

(Coweta County)

   Stryker Finance, a Division of Stryker Sales Corporation WINDER HMA, LLC   
GA    Cooperative Authority/Central Index    6/26/2013   

0382013004978

(Coweta County)

   Stryker Finance, a Division of Stryker Sales Corporation WINDER HMA, LLC   
GA    Cooperative Authority/Central Index    7/8/2014   

1212014001355

(Richmond County)

   Leasing Associates of Barrington, Inc. WINDER HMA, LLC    GA    Cooperative
Authority/Central Index    12/30/2014   

0382014012441

(Coweta County)

   Konica Minolta Premier Finance WINDER HMA LLC    GA    Cooperative
Authority/Central Index    9/2/2015   

0072015029033

(Barrow County)

   AGFA Finance Corporation WINDER HMA, LLC    GA    Cooperative
Authority/Central Index    2/24/2016   

0072016005508

(Barrow County)

   Olympus America Inc.



--------------------------------------------------------------------------------

Schedule 6.04(h)

Certain Permitted Acquisitions

None.



--------------------------------------------------------------------------------

Schedule 6.05(b)

Certain Syndication Transactions

 

1. Augusta Health System, LLC

 

2. Blue Ridge Georgia Hospital Company, LLC

 

3. McKenzie-Williamette Regional Medical Center Associates, LLC

 

4. Paintsville Hospital Company, LLC



--------------------------------------------------------------------------------

Schedule 6.07

Certain Affiliate Transactions

None.



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

ABL INTERCREDITOR AGREEMENT

dated as of

April 29, 2016,

among

QUORUM HEALTH CORPORATION,

as Borrower,

the Subsidiaries of the Borrower.

from time to time party hereto,

UBS AG, STAMFORD BRANCH,

as ABL Agent

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Term Loan/Cash Flow Revolver Agent

THIS IS THE ABL INTERCREDITOR AGREEMENT REFERRED TO IN (A) THE GUARANTEE AND
COLLATERAL AGREEMENT OF EVEN DATE HEREWITH AMONG QUORUM HEALTH CORPORATION,
CERTAIN SUBSIDIARIES OF QUORUM HEALTH CORPORATION AND UBS AG, STAMFORD BRANCH,
AS COLLATERAL AGENT, (B) THE GUARANTEE AND COLLATERAL AGREEMENT OF EVEN DATE
HEREWITH AMONG QUORUM HEALTH CORPORATION, CERTAIN SUBSIDIARIES OF QUORUM HEALTH
CORPORATION AND CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, AS COLLATERAL AGENT,
AND (C) THE OTHER SECURITY DOCUMENTS REFERRED TO IN THE CREDIT AGREEMENTS
REFERRED TO HEREIN.

 

 

 



--------------------------------------------------------------------------------

ABL INTERCREDITOR AGREEMENT dated as of April 29, 2016, among UBS AG, STAMFORD
BRANCH (“UBS”), as ABL Agent, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“Credit
Suisse”), as Term Loan/Cash Flow Revolver Agent, QUORUM HEALTH CORPORATION, a
Delaware corporation, as the borrower under the ABL Credit Agreement and the
borrower under the Term Loan/Cash Flow Revolver Agreement (the “Borrower”), and
each Subsidiary of the Borrower listed on Schedule I hereto or that becomes a
party hereto pursuant to Section 8.19 below.

A. The Borrower is party to the ABL Credit Agreement dated as of April 29, 2016
(as amended, supplemented, restated, extended, refinanced, renewed, replaced,
increased, defeased, refunded or otherwise modified from time to time, the “ABL
Credit Agreement”) among the Borrower, the lenders party thereto from time to
time, and UBS, as administrative agent and collateral agent.

B. The Borrower is party to the Credit Agreement dated as of April 29, 2016 (as
amended, supplemented, restated, extended, refinanced, renewed, replaced,
increased, defeased, refunded or otherwise modified from time to time, the “Term
Loan/Cash Flow Revolver Agreement”) among the Borrower, the lenders party
thereto from time to time and Credit Suisse, as administrative agent and
collateral agent.

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

Section 1. Definitions.

1.1. Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“ABL Agent” shall mean UBS, in its capacity as administrative agent and
collateral agent for the ABL Lenders under the ABL Credit Agreement and the
other ABL Loan Documents entered into pursuant to the ABL Credit Agreement,
together with its successors and permitted assigns under the ABL Credit
Agreement exercising substantially the same rights and powers.

“ABL Claims” shall mean the ABL Priority Claims and the ABL Other Claims.

“ABL Collateral” shall mean all of the assets of any Grantor, whether real,
personal or mixed, upon which a Lien is granted or purported to be granted to
the ABL Agent under any of the ABL Collateral Documents.

“ABL Collateral Agreement” shall mean the Guarantee and Collateral Agreement
dated as of April 29, 2016, among the Borrower, the other Grantors and UBS, as
collateral agent for the secured parties referred to therein, as amended,
restated, modified or replaced from time to time.

 

1



--------------------------------------------------------------------------------

“ABL Collateral Documents” shall mean the ABL Collateral Agreement and any
security agreement or other agreement, document or instrument pursuant to which
a Lien is now or hereafter granted securing any ABL Claims or under which rights
or remedies with respect to such Liens are at any time governed.

“ABL Credit Agreement” shall have the meaning set forth in the recitals.

“ABL Designated Cash Management Obligations” shall mean “Secured Cash Management
Obligations” as defined in the ABL Credit Agreement.

“ABL Designated Hedging Obligations” shall mean “Secured Hedging Obligations” as
defined in the ABL Credit Agreement.

“ABL Facility First Priority Collateral” shall mean all Common Collateral
consisting of the following:

(1) all Accounts;

(2) (v) all Money and cash, (w) Deposit Accounts (and Money and cash, checks,
other negotiable instruments, funds and other evidences of payments held
therein), (x) all Payment Intangibles, (y) all proceeds from business
interruption insurance and (z) all Securities, Security Entitlements and
Securities Accounts, in each case, to the extent constituting cash or cash
equivalents or representing a claim to cash equivalents; provided that any of
the foregoing that consists of identifiable Term Loan/Cash Flow Revolver
Priority Proceeds shall not be included in ABL Facility First Priority
Collateral;

(3) to the extent involving or governing any of the items referred to in the
preceding clauses (1) and (2), all Documents, General Intangibles (excluding
intellectual property), Instruments (including promissory notes but excluding
intercompany notes) and Commercial Tort Claims (it being understood that a
Commercial Tort Claim does not “involve” or “govern” clauses (1) and (2) solely
because a claim for money damages is made), provided that to the extent any of
the foregoing also relates to Term Priority Collateral, only that portion
related to the items referred to in the preceding clauses (1) and (2) (other
than Term Loan/Cash Flow Revolver Priority Proceeds, except for Term Loan/Cash
Flow Revolver Priority Proceeds which are not identifiable) shall be included in
the ABL Facility First Priority Collateral;

(4) to the extent evidencing or governing any of the items referred to in the
preceding clauses (1) through (3), all Supporting Obligations; provided that to
the extent any of the foregoing also relates to Term Priority Collateral, only
that portion related to the items referred to in the preceding clauses
(1) through (3) (other than Term Loan/Cash Flow Revolver Priority Proceeds,
except for Term Loan/Cash Flow Revolver Priority Proceeds which are not
identifiable) shall be included in the ABL Facility First Priority Collateral;

 

2



--------------------------------------------------------------------------------

(5) all books and Records relating to the foregoing (including all books,
databases, customer lists and Records, whether tangible or electronic, to the
extent they contain any information relating to any of the foregoing);

(6) all proceeds of any of the foregoing, including all collateral security and
guarantees with respect to any of the foregoing and all cash, Money,
Instruments, Securities, Financial Assets and Deposit Accounts received as
proceeds of any ABL Facility First Priority Collateral (“ABL Priority
Proceeds”); provided, however, that no proceeds of ABL Priority Proceeds will
constitute ABL Facility First Priority Collateral unless such proceeds of ABL
Priority Proceeds are of the type that would otherwise constitute ABL Facility
First Priority Collateral.

For the avoidance of doubt, under no circumstances shall any assets excluded
from the ABL Collateral pursuant to any ABL Collateral Document constitute ABL
Facility First Priority Collateral.

“ABL Lenders” shall mean the Persons holding ABL Claims, including the ABL
Agent.

“ABL Loan Documents” shall mean the ABL Credit Agreement, the ABL Collateral
Documents and each of the other agreements, documents and instruments providing
for, evidencing or securing any Obligation under the ABL Credit Agreement
(including each agreement, document or instrument providing for or evidencing an
ABL Designated Hedging Obligation or ABL Designated Cash Management Obligation)
and any other related document or instrument executed or delivered pursuant to
any ABL Collateral Document at any time or otherwise evidencing or securing any
Obligation arising under any ABL Loan Document.

“ABL Other Claims” shall mean any Obligations arising under an ABL Loan Document
that do not constitute ABL Priority Claims.

“ABL Priority Claims” shall mean the aggregate of (a) (i) the Obligations
arising under the ABL Loan Documents to the extent the principal amount thereof
is permitted to be incurred pursuant to Section 6.01(y) of the Term Loan/Cash
Flow Revolver Agreement, as such Term Loan/Cash Flow Revolver Agreement in
effect on the date hereof (other than ABL Designated Cash Management Obligations
and ABL Designated Hedging Obligations), plus any interest, fees, attorneys
fees, costs, expenses and indemnities payable on account of such Obligations or
otherwise in respect of, or arising under, the ABL Credit Agreement or the ABL
Loan Documents related thereto or any of them, including all fees and expenses
of the ABL Agent thereunder (the amounts under this clause (i), the “ABL Credit
Agreement Claims”) and (ii) $150,000,000 constituting DIP Financing, to the
extent incurred in accordance with the terms hereof, (b) the principal amount of
all indebtedness incurred under the ABL Designated Hedging Obligations
(calculated, at any given date, as the maximum aggregate amount, giving effect
to any netting agreements, that would be required to be paid if all Secured
Hedging Agreements (as such term is defined in the ABL Credit Agreement)
underlying such ABL Designated Hedging Obligations were terminated as of such
date) and (c) up to $30,000,000 of ABL Designated Cash Management Obligations,
including, in the case of each of clauses (a), (b) and (c) above, all interest
and expenses accrued or accruing (or that would, absent the commencement of an

 

3



--------------------------------------------------------------------------------

Insolvency or Liquidation Proceeding, accrue) after the commencement of an
Insolvency or Liquidation Proceeding in accordance with and at the rate
specified in the relevant ABL Loan Document whether or not the claim for such
interest or expense is allowed or allowable as a claim in such Insolvency or
Liquidation Proceeding.

“ABL Recovery” shall have the meaning set forth in Section 6.4.

“Accounts” shall mean all Accounts (as defined in the UCC), all
Health-Care-Insurance Receivables (as defined in the UCC) and all Medicare and
Medicaid rights to payments, payments and reimbursement obligations of third
party payors.

“Agreement” shall mean this Agreement, as amended, renewed, extended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

“Bankruptcy Law” shall mean Title 11 of the United States Code and any similar
Federal, state or foreign law for the relief of debtors.

“Borrower” shall have the meaning set forth in the preamble.

“Cash Collateral” shall mean any Common Collateral consisting of Money or cash
equivalents, any Security Entitlement and any Financial Assets.

“ Cash Dominion Event” shall have the meaning assigned to such term in the ABL
Credit Agreement.

“Closing Date” shall mean April 29, 2016.

“Common Collateral” shall mean collectively, the ABL Collateral and the Term
Loan/Cash Flow Revolver Collateral.

“Credit Agreements” shall mean the collective reference to the ABL Credit
Agreement and the Term Loan/Cash Flow Revolver Agreement.

“Credit Suisse” shall have the meaning set forth in the preamble.

“Deposit Account Collateral” shall mean that part of the Common Collateral
comprised of or contained in Deposit Accounts.

“DIP Financing” shall have the meaning set forth in Section 6.1.

“Discharge of ABL Priority Claims” shall mean, except to the extent otherwise
provided in Section 5.7 below, (i) the payment in full in cash (other than
indemnification and contingent obligations for which no claim has been made) of
all Obligations in respect of all outstanding ABL Credit Agreement Claims,
(ii) the payment in full in cash (other than indemnification and contingent
obligations for which no claim has been made) of all Obligations in respect of
all other ABL Priority Claims that are due and payable or otherwise accrued and
owing at or prior to the time the Obligations referred to in clause (i) are paid
and (iii) with respect to letters of credit outstanding under the ABL Credit
Agreement, delivery of cash

 

4



--------------------------------------------------------------------------------

collateral in compliance with the ABL Credit Agreement or the making of other
arrangements reasonably satisfactory to issuing banks thereunder, in each case
after or concurrently with the termination of all commitments to extend credit
under the ABL Credit Agreement; provided that the Discharge of ABL Priority
Claims shall not be deemed to have occurred if such payments are made with the
proceeds of other ABL Priority Claims that constitute an exchange or replacement
for or a refinancing of such Obligations or ABL Priority Claims. In the event
the ABL Priority Claims are modified and the Obligations are paid over time or
otherwise modified pursuant to Section 1129 of the United States Bankruptcy Code
(or any successor provision), the ABL Priority Claims shall be deemed to be
discharged only when the final payment is made, in cash, in respect of such
Obligations and any obligations pursuant to such new indebtedness shall have
been satisfied.

“Discharge of Term Priority Claims” shall mean, except to the extent otherwise
provided in Section 5.7 below, (i) the payment in full in cash (other than
indemnification and contingent obligations for which no claim has been made) of
all Obligations in respect of all outstanding Term Loan/Cash Flow Revolver
Agreement Claims, (ii) the payment in full in cash (other than indemnification
and contingent obligations for which no claim has been made) of all Obligations
in respect of all other Term Loan/Cash Flow Revolver Priority Claims that are
due and payable or otherwise accrued and owing at or prior to the time the
Obligations referred to in clause (i) are paid, in each case after or
concurrently with the termination of all commitments to extend credit that would
constitute Term Loan/Cash Flow Revolver Priority Claims; provided that the
Discharge of Term Priority Claims shall not be deemed to have occurred if such
payments are made with the proceeds of other Term Loan/Cash Flow Revolver
Priority Claims that constitute an exchange or replacement for or a refinancing
of such Obligations or Term Loan/Cash Flow Revolver Priority Claims. In the
event the Term Loan/Cash Flow Revolver Priority Claims are modified and the
Obligations are paid over time or otherwise modified pursuant to Section 1129 of
the United States Bankruptcy Code (or any successor provision), the Term
Loan/Cash Flow Revolver Priority Claims shall be deemed to be discharged only
when the final payment is made, in cash, in respect of such Obligations and any
obligations pursuant to such new indebtedness shall have been satisfied.

“Exercise Any Secured Creditor Remedies” or “Exercise of Any Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:

(a) the taking by any Lender of any action to enforce or realize upon any Lien,
including the institution of any foreclosure proceedings or the noticing of any
public or private sale pursuant to Article 9 of the Uniform Commercial Code or
other applicable law;

(b) the exercise by any Lender of any right or remedy provided to a secured
creditor on account of a Lien under any of the ABL Loan Documents or Term
Loan/Cash Flow Revolver Loan Documents, as applicable, under applicable law, in
an Insolvency or Liquidation Proceeding or otherwise, including the election to
retain any of the Common Collateral in satisfaction of any Obligation secured by
a Lien;

 

5



--------------------------------------------------------------------------------

(c) the taking of any action by any Lender or the exercise of any right or
remedy by any Lender in respect of the collection on, setoff against, marshaling
of, injunction respecting or foreclosure on the Common Collateral or the
proceeds thereof;

(d) the appointment, on the application of a Lender, of a receiver, receiver and
manager or interim receiver of all or part of the Common Collateral;

(e) the sale, lease, license or other disposition of all or any portion of the
Common Collateral by private or public sale conducted by a Lender or by any
other means at the direction of a Lender permissible under applicable law;

(f) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code or under provisions of similar effect
other applicable law; and

(g) the exercise by a Lender of any voting rights relating to any Equity
Interests included in the Common Collateral.

For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Any Secured Creditor Remedies: (i) the filing of a proof of claim
in any Insolvency or Liquidation Proceeding or seeking adequate protection,
(ii) the exercise of rights pursuant to the ABL Loan Documents by the ABL Agent
during the continuance of a Cash Dominion Event, (iii) the exercise of rights
pursuant to the ABL Loan Documents by the ABL Agent in respect of clauses
(c) and (e) above, to the extent such actions solely relate to a de minimis
amount of Common Collateral (not to exceed an amount equal to $2,000,000 in the
aggregate based on the fair market value of such Common Collateral), (iv) the
reduction of advance rates by the ABL Agent or the ABL Lenders, (v) the
modification of eligibility criteria with respect to the Borrowing Base (as
defined in the ABL Credit Agreement) by the ABL Agent or the ABL Lenders or
(vi) the imposition of Availability Reserves (as defined in the ABL Credit
Agreement) by the ABL Agent or the ABL Lenders.

“First Priority Agent” shall mean, with respect to (a) any ABL Facility First
Priority Collateral, the ABL Agent, and (b) any Term/Cash Flow Revolver Facility
First Priority Collateral, the Term Loan/Cash Flow Revolver Agent, as
applicable.

“First Priority Claims” shall mean, with respect to (a) any ABL Facility First
Priority Collateral, the ABL Priority Claims, and (b) any Term/Cash Flow
Revolver Facility First Priority Collateral, the Term Loan/Cash Flow Revolver
Priority Claims, as applicable.

“First Priority Collateral” shall mean, with respect to (a) the ABL Agent and
the ABL Lenders, the ABL Facility First Priority Collateral, and (b) the Term
Loan/Cash Flow Revolver Agent and the Term Loan/Cash Flow Revolver Lenders, the
Term/Cash Flow Revolver Facility First Priority Collateral, as applicable.

“First Priority Documents” shall mean, with respect to (a) any ABL Facility
First Priority Collateral, the ABL Loan Documents, and (b) any Term/Cash Flow
Revolver Facility First Priority Collateral, the Term Loan/Cash Flow Revolver
Loan Documents, as applicable.

 

6



--------------------------------------------------------------------------------

“First Priority Lenders” shall mean, with respect to (a) any ABL Facility First
Priority Collateral, the ABL Lenders, and (b) any Term/Cash Flow Revolver
Facility First Priority Collateral, the Term Loan/Cash Flow Revolver Lenders, as
applicable.

“Grantors” shall mean the Borrower, and each of the Borrower’s Subsidiaries that
has granted or purported to grant a Lien in any or all of its assets under an
ABL Collateral Document or a Term Loan/Cash Flow Revolver Collateral Document.

“Hedging Agreement” shall have the meaning set forth in the ABL Credit
Agreement.

“Indebtedness” shall mean and include all obligations that constitute
“Indebtedness” within the meaning of the ABL Credit Agreement or the Term
Loan/Cash Flow Revolver Agreement.

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of its assets, (c) any liquidation, dissolution, reorganization or
winding up of any Grantor whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy or (d) any assignment for the benefit of
creditors or any other marshalling of assets and liabilities of any Grantor.

“Lenders” shall mean the collective reference to the ABL Lenders and the Term
Loan/Cash Flow Revolver Lenders.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset.

“New York Courts” shall have the meaning set forth in Section 8.7.

“Obligations” shall mean, with respect to any Person, any payment, performance
or other obligations of such Person of any kind, including any liability of such
Person on any claim, whether or not the right of any creditor to payment in
respect of such claim is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, disputed, undisputed, legal, equitable, secured or
unsecured, and whether or not such claim is discharged, stayed or otherwise
affected by any Insolvency or Liquidation Proceeding. Without limiting the
generality of the foregoing, the Obligations of any Grantor under any ABL Loan
Document or Term Loan/Cash Flow Revolver Loan Document include the obligations
to pay principal, interest (including interest accruing during the pendency of
any Insolvency or Liquidation Proceeding, regardless of whether allowed or
allowable in such proceeding) or premium on any Indebtedness, letter of credit
commissions (if applicable), charges, expenses, fees, attorneys’ fees and
disbursements, indemnities and other amounts payable by such Grantor to
reimburse any amount in respect of any of the foregoing that any ABL Lender or
Term Loan/Cash Flow Revolver Lender, in its sole discretion, may elect to pay or
advance on behalf of such Grantor.

 

7



--------------------------------------------------------------------------------

“Payment Collateral” shall mean all Accounts, Instruments, Chattel Paper,
Letter-Of-Credit Rights, Deposit Accounts, Securities Accounts and Payment
Intangibles, together with all Supporting Obligations in relation to the
foregoing, in each case comprising a portion of the Common Collateral.

“Payment Intangibles” shall mean all Payment Intangibles (as defined in the UCC)
in connection with purchases from and other goods and services provided by any
Grantor.

“Person” shall mean any natural person, partnership, corporation, business
trust, limited liability company, company, association, joint venture,
governmental agency or other entity.

“Pledged Collateral” shall mean the Common Collateral in the possession of the
ABL Agent (or its agents or bailees) or the Term Loan/Cash Flow Revolver Agent
(or its agents or bailees), to the extent that possession thereof perfects a
Lien thereon under the Uniform Commercial Code.

“Real Estate Collateral” shall mean the Term Loan/Cash Flow Revolver Collateral
that consists of, at any time of determination, any fee interest of any Grantor
in owned real property. For the avoidance of doubt, Real Estate Collateral shall
not constitute ABL Collateral and the ABL Agent shall have no rights with
respect to any Real Estate Collateral.

“Required Lenders” shall mean, with respect to any Credit Agreement, those
Lenders the approval of which is required to approve an amendment or
modification of, termination or waiver of any provision of or consent to any
departure from such Credit Agreement (or would be required to effect such
consent under this Agreement if such consent were treated as an amendment of the
Credit Agreement), other than any such amendment, modification, termination,
waiver or consent that would require approval of all, or a “super-majority” of,
Lenders or each Lender affected thereby.

“Second Priority Agent” shall mean, with respect to (a) any ABL Facility First
Priority Collateral, the Term Loan/Cash Flow Revolver Agent, and (b) any
Term/Cash Flow Revolver Facility First Priority Collateral, the ABL Agent, as
applicable.

“Second Priority Documents” shall mean, with respect to (a) any ABL Facility
First Priority Collateral, the Term Loan/Cash Flow Revolver Loan Documents, and
(b) any Term/Cash Flow Revolver Facility First Priority Collateral, the ABL Loan
Documents, as applicable.

“Second Priority Lenders” shall mean, with respect to (a) any ABL Facility First
Priority Collateral, the Term Loan/Cash Flow Revolver Lenders, and (b) any
Term/Cash Flow Revolver Facility First Priority Collateral, the ABL Lenders, as
applicable.

 

8



--------------------------------------------------------------------------------

“Second Priority Claims” shall mean, with respect to (a) any ABL Facility First
Priority Collateral, the Term Loan/Cash Flow Revolver Priority Claims, and
(b) any Term/Cash Flow Revolver Facility First Priority Collateral, the ABL
Priority Claims, as applicable.

“Subsidiary” shall mean any “subsidiary” of the Borrower.

“Term Loan/Cash Flow Revolver Agent” shall mean Credit Suisse, in its capacity
as administrative agent and collateral agent for the Term Loan/Cash Flow
Revolver Lenders under the Term Loan/Cash Flow Revolver Agreement and the other
Term Loan/Cash Flow Revolver Loan Documents entered into pursuant to the Term
Loan/Cash Flow Revolver Agreement, together with its successors and permitted
assigns under the Term Loan/Cash Flow Revolver Agreement exercising
substantially the same rights and powers.

“Term Loan/Cash Flow Revolver Agreement” shall have the meaning set forth in the
recitals.

“Term Loan/Cash Flow Revolver Claims” shall mean the Term Loan/Cash Flow
Revolver Priority Claims and the Term Loan/Cash Flow Revolver Other Claims.

“Term Loan/Cash Flow Revolver Collateral” shall mean all of the assets of any
Grantor, whether real, personal or mixed, upon which a Lien is granted or
purported to be granted to the Term Loan/Cash Flow Revolver Agent under any of
the Term Loan/Cash Flow Revolver Collateral Documents.

“Term Loan/Cash Flow Revolver Collateral Agreement” shall mean the Guarantee and
Collateral Agreement dated as of April 29, 2016, among the Borrower, the
Subsidiaries of the Borrower from time to time party thereto and Credit Suisse,
as administrative agent for the secured parties referred to therein, as amended,
restated, modified or replaced from time to time.

“Term Loan/Cash Flow Revolver Collateral Documents” shall mean the Term
Loan/Cash Flow Revolver Collateral Agreement and any security agreement,
mortgage or other agreement, document or instrument pursuant to which a Lien is
now or hereafter granted securing any Term Loan/Cash Flow Revolver Claims or
under which rights or remedies with respect to such Liens are at any time
governed.

“Term Loan/Cash Flow Revolver Designated Cash Management Obligations” shall mean
“Secured Cash Management Obligations” as defined in the Term Loan/Cash Flow
Revolver Collateral Agreement.

“Term Loan/Cash Flow Revolver Designated Hedging Obligations” shall mean
“Secured Hedging Obligations” as defined in the Term Loan/Cash Flow Revolver
Collateral Agreement.

“Term/Cash Flow Revolver Facility First Priority Collateral” shall mean all Term
Loan/Cash Flow Revolver Collateral (other than Accounts and all other ABL
Facility First Priority Collateral) and all collateral security and guarantees
with respect to any Term/Cash Flow Revolver Facility First Priority Collateral
and all proceeds of any of the foregoing, including all

 

9



--------------------------------------------------------------------------------

cash, Money, Instruments, Securities, Financial Assets and Deposit Accounts
received as proceeds of any Term/Cash Flow Revolver Facility First Priority
Collateral (“Term Loan/Cash Flow Revolver Priority Proceeds”); provided,
however, no proceeds of Term Loan/Cash Flow Revolver Priority Proceeds will
constitute Term/Cash Flow Revolver Facility First Priority Collateral unless
such proceeds of Term Loan/Cash Flow Revolver Priority Proceeds would otherwise
constitute Term/Cash Flow Revolver Facility First Priority Collateral; provided
that any of the foregoing that consists of identifiable ABL Priority Proceeds
shall not be included in Term/Cash Flow Revolver Facility First Priority
Collateral. For the avoidance of doubt, under no circumstances shall any assets
excluded from the Term Loan/Cash Flow Revolver Collateral pursuant to any Term
Loan/Cash Flow Revolver Collateral Document constitute Term/Cash Flow Revolver
Facility First Priority Collateral.

“Term Loan/Cash Flow Revolver Lenders” shall mean the Persons holding Term
Loan/Cash Flow Revolver Claims, including the Term Loan/Cash Flow Revolver
Agent.

“Term Loan/Cash Flow Revolver Loan Documents” shall mean the Term Loan/Cash Flow
Revolver Agreement, the Term Loan/Cash Flow Revolver Collateral Documents and
each of the other agreements, documents and instruments providing for,
evidencing or securing any Obligation under the Term Loan/Cash Flow Revolver
Agreement (including each agreement, document or instrument providing for or
evidencing a Term Loan/Cash Flow Revolver Designated Hedging Obligation or Term
Loan/Cash Flow Revolver Designated Cash Management Obligation) and any other
related document or instrument executed or delivered pursuant to any Term
Loan/Cash Flow Revolver Collateral Document at any time or otherwise evidencing
or securing any Obligation arising under any such Term Loan/Cash Flow Revolver
Collateral Document.

“Term Loan/Cash Flow Revolver Other Claims” shall mean any Obligations arising
under a Term Loan/Cash Flow Revolver Loan Document that do not constitute Term
Loan/Cash Flow Revolver Priority Claims.

“Term Loan/Cash Flow Revolver Priority Claims” shall mean the aggregate of
(a) (i) the Obligations arising under the Term Loan/Cash Flow Revolver Loan
Documents to the extent the principal amount thereof is permitted to be incurred
pursuant to Section 6.01(y) of the ABL Credit Agreement, as such ABL Credit
Agreement in effect on the date hereof (other than Term Loan/Cash Flow Revolver
Designated Cash Management Obligations and Term Loan/Cash Flow Revolver
Designated Hedging Obligations), plus any interest, fees, attorneys fees, costs,
expenses and indemnities payable on account of such Obligations or otherwise in
respect of, or arising under, the Term Loan/Cash Flow Revolver Agreement or the
Term Loan/Cash Flow Revolver Loan Documents related thereto or any of them,
including al fees and expenses of the Term Loan/Cash Flow Revolver Agent
thereunder (the amounts under this clause (i), the “Term Loan/Cash Flow Revolver
Agreement Claims”), and (ii) $150,000,000 constituting DIP Financing, to the
extent incurred in accordance with the terms hereof, (b) the principal amount of
all indebtedness incurred under the Term Loan/Cash Flow Revolver Designated
Hedging Obligations (calculated, at any given date, as the maximum aggregate
amount, giving effect to any netting agreements, that would be required to be
paid if all Hedging Agreements (as such term is defined in the Term Loan/Cash
Flow Revolver Agreement) underlying such Term Loan/Cash Flow Revolver Designated
Hedging Obligations were

 

10



--------------------------------------------------------------------------------

terminated as of such date) and (c) up to $30,000,000 of Term Loan/Cash Flow
Revolver Designated Cash Management Obligations, including, in the case of each
of clauses (a), (b) and (c) above, all interest and expenses accrued or accruing
(or that would, absent the commencement of an Insolvency or Liquidation
Proceeding, accrue) after the commencement of an Insolvency or Liquidation
Proceeding in accordance with and at the rate specified in the relevant Term
Loan/Cash Flow Revolver Loan Document whether or not the claim for such interest
or expense is allowed or allowable as a claim in such Insolvency or Liquidation
Proceeding.

“Term Loan/Cash Flow Revolver Recovery” shall have the meaning set forth in
Section 6.4.

“UBS” shall have the meaning set forth in the preamble.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York.

1.2. Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified in accordance with this Agreement, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections shall be construed to refer to Sections of this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (f) the
term “or” is not exclusive. All capitalized terms not defined herein or by
reference to another agreement shall have the meaning assigned to such term in
the UCC. The term “Instrument” shall have the meaning specified in Article 9 of
the UCC.

Section 2. Lien Priorities.

2.1. Subordination of Liens. Notwithstanding (i) the date, time, method, manner
or order of filing or recordation of any document or instrument or grant,
attachment or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to the ABL Agent or
the ABL Lenders on the Common Collateral or of any Liens granted to the Term
Loan/Cash Flow Revolver Agent or the Term Loan/Cash Flow Revolver Lenders on the
Common Collateral, (ii) any provision of the UCC, any Bankruptcy Law, or other
applicable law or the ABL Loan Documents or the Term Loan/Cash Flow Revolver
Loan Documents, (iii) whether the ABL Agent or the Term Loan/Cash Flow Revolver
Agent, either directly or through agents, holds possession of, or has

 

11



--------------------------------------------------------------------------------

control over, all or any part of the Common Collateral, (iv) the fact that any
such Liens may be subordinated, voided, avoided, invalidated or lapsed or
(v) any other circumstance of any kind or nature whatsoever, the ABL Agent, on
behalf of itself and each applicable ABL Lender, and the Term Loan/Cash Flow
Revolver Agent, on behalf of itself and each applicable Term Loan/Cash Flow
Revolver Lender, hereby agrees that:

(a) any Lien on the ABL Facility First Priority Collateral securing any ABL
Priority Claims now or hereafter held by or on behalf of the ABL Agent or any
ABL Lender or any agent or trustee therefor regardless of how acquired, whether
by grant, statute, operation of law, subrogation or otherwise, shall have
priority over and be senior in all respects and prior to any Lien on the ABL
Facility First Priority Collateral securing any Term Loan/Cash Flow Revolver
Claims,

(b) any Lien on the ABL Facility First Priority Collateral securing any Term
Loan/Cash Flow Revolver Claims now or hereafter held by or on behalf of the Term
Loan/Cash Flow Revolver Agent or any Term Loan/Cash Flow Revolver Lender or any
agent or trustee therefor regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens on the ABL Facility First Priority Collateral securing
any ABL Priority Claims,

(c) any Lien on the Term/Cash Flow Revolver Facility First Priority Collateral
securing any Term Loan/Cash Flow Revolver Priority Claims now or hereafter held
by or on behalf of the Term Loan/Cash Flow Revolver Agent or any Term Loan/Cash
Flow Revolver Lender or any agent or trustee therefor regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall have priority over and be senior in all respects and prior to any Lien on
the Term/Cash Flow Revolver Facility First Priority Collateral securing any ABL
Claims,

(d) any Lien on the Term/Cash Flow Revolver Facility First Priority Collateral
securing any ABL Claims now or hereafter held by or on behalf of the ABL Agent
or any ABL Lender or any agent or trustee therefor regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
junior and subordinate in all respects to all Liens on the Term/Cash Flow
Revolver Facility First Priority Collateral securing any Term Loan/Cash Flow
Revolver Priority Claims,

(e) any Lien on the ABL Facility First Priority Collateral securing any ABL
Other Claims now or hereafter held by or on behalf of the ABL Agent or any ABL
Lender or any agent or trustee therefor regardless of how acquired, whether by
grant, statute, operation of law, subrogation or otherwise, shall have priority
over and be senior in all respects and prior to any Lien on the ABL Facility
First Priority Collateral securing any Term Loan/Cash Flow Revolver Other
Claims,

(f) any Lien on the ABL Facility First Priority Collateral securing any Term
Loan/Cash Flow Revolver Other Claims now or hereafter held by or on behalf of
the Term Loan/Cash Flow Revolver Agent or any Term Loan/Cash Flow Revolver
Lender or any agent or trustee therefor regardless of how acquired, whether by
grant, statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the ABL Facility First Priority
Collateral securing any ABL Other Claims,

 

12



--------------------------------------------------------------------------------

(g) any Lien on the Term/Cash Flow Revolver Facility First Priority Collateral
securing any Term Loan/Cash Flow Revolver Other Claims now or hereafter held by
or on behalf of the Term Loan/Cash Flow Revolver Agent or any Term Loan/Cash
Flow Revolver Lender or any agent or trustee therefor regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall have priority over and be senior in all respects and prior to any Lien on
the Term/Cash Flow Revolver Facility First Priority Collateral securing any ABL
Other Claims, and

(h) any Lien on the Term/Cash Flow Revolver Facility First Priority Collateral
securing any ABL Other Claims now or hereafter held by or on behalf of the ABL
Agent or any ABL Lender or any agent or trustee therefor regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be junior and subordinate in all respects to all Liens on the Term/Cash
Flow Revolver Facility First Priority Collateral securing any Term Loan/Cash
Flow Revolver Other Claims.

All Liens on the ABL Facility First Priority Collateral securing any ABL
Priority Claims shall be and remain senior in all respects and prior to all
Liens on the ABL Facility First Priority Collateral securing any Term Loan/Cash
Flow Revolver Claims for all purposes, whether or not such Liens securing any
ABL Priority Claims are subordinated to any Lien securing any other obligation
of the Borrower, any other Grantor or any other Person, and all Liens on the
Term/Cash Flow Revolver Facility First Priority Collateral securing any Term
Loan/Cash Flow Revolver Priority Claims shall be and remain senior in all
respects and prior to all Liens on the Term/Cash Flow Revolver Facility First
Priority Collateral securing any ABL Claims for all purposes, whether or not
such Liens securing any Term Loan/Cash Flow Revolver Claims are subordinated to
any Lien securing any other obligation of the Borrower, any other Grantor or any
other Person.

2.2. Prohibition on Contesting Liens. The ABL Agent, for itself and on behalf of
each ABL Lender, and the Term Loan/Cash Flow Revolver Agent, for itself and on
behalf of each applicable Term Loan/Cash Flow Revolver Lender, agrees that it
shall not (and hereby waives any right to) take any action to challenge, contest
or support any other Person in contesting or challenging, directly or
indirectly, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, perfection, priority or enforceability of (a) a Lien
securing any ABL Claims held (or purported to be held) by or on behalf of the
ABL Agent or any ABL Lender or any agent or trustee therefor in any Common
Collateral or (b) a Lien securing any Term Loan/Cash Flow Revolver Claims held
(or purported to be held) by or on behalf of the Term Loan/Cash Flow Revolver
Agent or any Term Loan/Cash Flow Revolver Lender in any Common Collateral, as
the case may be; provided, however, that nothing in this Agreement shall be
construed (x) to prevent or impair the rights of the ABL Agent or any ABL Lender
to enforce this Agreement (including the priority of the Liens securing the ABL
Claims as provided in Section 2.1 with respect to any ABL Facility First
Priority Collateral) or any of the ABL Loan Documents or (y) to prevent or
impair the rights of the Term Loan/Cash Flow Revolver Agent or any Term
Loan/Cash Flow Revolver Lender to enforce this Agreement (including the priority
of the Liens securing the Term Loan/Cash Flow Revolver Claims as provided in
Section 2.1 with respect to any Term/Cash Flow Revolver Facility First Priority
Collateral) or any of the Term Loan/Cash Flow Revolver Loan Documents.

 

13



--------------------------------------------------------------------------------

2.3. No New Liens.

(a) So long as the Discharge of ABL Priority Claims has not occurred, the Term
Loan/Cash Flow Revolver Agent agrees, for itself and on behalf of each Term
Loan/Cash Flow Revolver Lender, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Borrower or any other Grantor,
that it shall not acquire or hold any Lien on any assets of the Borrower or any
other Grantor securing any Term Loan/Cash Flow Revolver Claims that are not also
subject to the Lien in respect of the ABL Claims under the ABL Loan Documents
(other than Liens on Real Estate Collateral). If the Term Loan/Cash Flow
Revolver Agent or any Term Loan/Cash Flow Revolver Lender shall (nonetheless and
in breach hereof) acquire or hold any Lien on any collateral of a Grantor that
is not also subject to the Lien in respect of the ABL Claims under the ABL Loan
Documents (other than Liens on Real Estate Collateral), then the Term Loan/Cash
Flow Revolver Agent shall, without the need for any further consent of any party
and notwithstanding anything to the contrary in any other document, be deemed to
also hold and have held such Lien for the benefit of the ABL Agent as security
for the ABL Claims (subject to the Lien priority and other terms hereof) and
shall promptly notify the ABL Agent in writing of the existence of such Lien and
in any event take such actions as may be requested by the ABL Agent to assign or
release such Liens to the ABL Agent (and/or its designee) as security for the
applicable ABL Claims.

(b) So long as the Discharge of Term Priority Claims has not occurred, the ABL
Agent agrees, for itself and on behalf of each ABL Lender, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the
Borrower or any other Grantor, that it shall not acquire or hold any Lien on any
assets of the Borrower or any other Grantor securing any ABL Claims that are not
also subject to the Lien in respect of the Term Loan/Cash Flow Revolver Claims
under the Term Loan/Cash Flow Revolver Loan Documents. If the ABL Agent or any
ABL Lender shall (nonetheless and in breach hereof) acquire or hold any Lien on
any collateral of a Grantor that is not also subject to the Liens in respect of
the Term Loan/Cash Flow Revolver Claims under the Term Loan/Cash Flow Revolver
Loan Documents, then the ABL Agent shall, without the need for any further
consent of any party and notwithstanding anything to the contrary in any other
document, be deemed to also hold and have held such Lien for the benefit of the
Term Loan/Cash Flow Revolver Agent as security for the Term Loan/Cash Flow
Revolver Claims (subject to the Lien priority and other terms hereof) and shall
promptly notify the Term Loan/Cash Flow Revolver Agent in writing of the
existence of such Lien and in any event take such actions as may be requested by
the Term Loan/Cash Flow Revolver Agent to assign or release such Liens to the
Term Loan/Cash Flow Revolver Agent (and/or its designee) as security for the
applicable Term Loan/Cash Flow Revolver Claims.

2.4. Perfection of Liens. With respect to any portion of the Common Collateral,
neither the First Priority Agent nor the First Priority Lenders shall be
responsible for perfecting and maintaining the perfection of Liens with respect
to the Common Collateral for the benefit of the Second Priority Agent and the
Second Priority Lenders. The provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the ABL Lenders and the Term
Loan/Cash Flow Revolver Lenders and shall not impose on the ABL

 

14



--------------------------------------------------------------------------------

Agent, the Term Loan/Cash Flow Revolver Agent, the ABL Lenders or the Term
Loan/Cash Flow Revolver Lenders or any agent or trustee therefor any obligations
in respect of the disposition of proceeds of any Common Collateral which would
conflict with prior perfected claims therein in favor of any other Person or any
order or decree of any court or governmental authority or any applicable law.

2.5. Waiver of Marshalling.

(a) Until the Discharge of ABL Priority Claims, the Term Loan/Cash Flow Revolver
Agent, on behalf of itself and the Term Loan/Cash Flow Revolver Lenders, agrees
not to assert and hereby waives, to the fullest extent permitted by law, any
right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshalling, appraisal, valuation or other similar right that
may otherwise be available under applicable law with respect to the ABL Facility
First Priority Collateral or any other similar rights a junior secured creditor
may have under applicable law with respect to the ABL Facility First Priority
Collateral.

(b) Until the Discharge of Term Priority Claims, the ABL Agent, on behalf of
itself and the ABL Lenders, agrees not to assert and hereby waives, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Term/Cash Flow Revolver Facility First
Priority Collateral or any other similar rights a junior secured creditor may
have under applicable law with respect to the Term/Cash Flow Revolver Facility
First Priority Collateral.

Section 3. Enforcement.

3.1. Exercise of Remedies.

(a) So long as the Discharge of ABL Priority Claims has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Borrower or any other Grantor, (i) neither the Term Loan/Cash Flow Revolver
Agent nor any Term Loan/Cash Flow Revolver Lender will (x) Exercise Any Secured
Creditor Remedies or seek to Exercise Any Secured Creditor Remedies with respect
to any ABL Facility First Priority Collateral, (y) contest, protest or object to
any Exercise of Any Secured Creditor Remedies with respect to the ABL Facility
First Priority Collateral by the ABL Agent or any ABL Lender in respect of the
ABL Priority Claims, the exercise of any right by the ABL Agent or any ABL
Lender (or any agent or sub-agent on their behalf) in respect of the ABL
Priority Claims under any lockbox agreement, control agreement or similar
agreement or arrangement to which the Term Loan/Cash Flow Revolver Agent or any
Term Loan/Cash Flow Revolver Lender either is a party or may have rights as a
third party beneficiary, or any other exercise by any such party of any rights
and remedies relating to the ABL Facility First Priority Collateral under the
ABL Loan Documents or otherwise in respect of ABL Priority Claims, or (z) object
to the forbearance by the ABL Lenders from bringing or pursuing any Exercise of
Any Secured Creditor Remedies relating to the ABL Facility First Priority
Collateral in respect of ABL Priority Claims and (ii) except as otherwise
provided herein, the ABL Agent and the ABL Lenders shall have the exclusive
right to Exercise Any Secured Creditor Remedies (including setoff and the right
to credit bid their debt) and in connection therewith make determinations
regarding the release,

 

15



--------------------------------------------------------------------------------

disposition or restrictions with respect to the ABL Facility First Priority
Collateral without any consultation with or the consent of the Term Loan/Cash
Flow Revolver Agent or any Term Loan/Cash Flow Revolver Lender; provided,
however, that (A) in any Insolvency or Liquidation Proceeding commenced by or
against the Borrower or any other Grantor, the Term Loan/Cash Flow Revolver
Agent may file a proof of claim or statement of interest with respect to the
applicable Term Loan/Cash Flow Revolver Claims and (B) the Term Loan/Cash Flow
Revolver Agent may take any action (not adverse to the prior Liens on the ABL
Facility First Priority Collateral securing the ABL Priority Claims, or the
rights of the ABL Agent or the ABL Lenders to exercise remedies in respect
thereof) in order to create, prove, perfect, preserve or protect (but not
enforce) its rights in, and perfection and priority of its Lien on, the ABL
Facility First Priority Collateral. In exercising rights and remedies with
respect to the ABL Facility First Priority Collateral, the ABL Agent and the ABL
Lenders may enforce the provisions of the ABL Loan Documents and exercise
remedies thereunder, all in such order and in such manner as they may determine
in the exercise of their sole discretion. Such exercise and enforcement shall
include the rights of an agent appointed by them to sell or otherwise dispose of
ABL Facility First Priority Collateral or other collateral upon foreclosure, to
incur expenses in connection with such sale or disposition, and to exercise all
the rights and remedies of a secured lender under the uniform commercial code of
any applicable jurisdiction and of a secured creditor under Bankruptcy Laws of
any applicable jurisdiction.

(b) So long as the Discharge of Term Priority Claims has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Borrower or any other Grantor, (i) neither the ABL Agent nor any ABL Lender
will (x) Exercise Any Secured Creditor Remedies or seek to Exercise Any Secured
Creditor Remedies with respect to any Term/Cash Flow Revolver Facility First
Priority Collateral, (y) contest, protest or object to any Exercise of Any
Secured Creditor Remedies with respect to the Term/Cash Flow Revolver Facility
First Priority Collateral by the Term Loan/Cash Flow Revolver Agent or any Term
Loan/Cash Flow Revolver Lender in respect of the Term Loan/Cash Flow Revolver
Priority Claims, the exercise of any right by the Term Loan/Cash Flow Revolver
Agent or any Term Loan/Cash Flow Revolver Lender (or any agent or sub-agent on
their behalf) in respect of the Term Loan/Cash Flow Revolver Priority Claims
under any control agreement, landlord waiver or bailee’s letter or similar
agreement or arrangement to which the ABL Agent or any ABL Lender either is a
party or may have rights as a third party beneficiary, or any other exercise by
any such party, of any rights and remedies relating to the Term/Cash Flow
Revolver Facility First Priority Collateral under the Term Loan/Cash Flow
Revolver Loan Documents or otherwise in respect of Term Loan/Cash Flow Revolver
Priority Claims, or (z) object to the forbearance by the Term Loan/Cash Flow
Revolver Lenders from bringing or pursuing any Exercise of Any Secured Creditor
Remedies relating to the Term/Cash Flow Revolver Facility First Priority
Collateral in respect of Term Loan/Cash Flow Revolver Priority Claims and
(ii) except as otherwise provided herein, the Term Loan/Cash Flow Revolver Agent
and the Term Loan/Cash Flow Revolver Lenders shall have the exclusive right to
Exercise Any Secured Creditor Remedies (including setoff and the right to credit
bid their debt) and in connection therewith make determinations regarding the
release, disposition or restrictions with respect to the Term/Cash Flow Revolver
Facility First Priority Collateral without any consultation with or the consent
of the ABL Agent or any ABL Lender; provided, however, that (A) in any
Insolvency or Liquidation Proceeding commenced by or against the Borrower or any
other Grantor, the ABL Agent may file a proof of claim or statement of interest
with respect to the applicable ABL Claims and (B) the ABL Agent

 

16



--------------------------------------------------------------------------------

may take any action (not adverse to the prior Liens on the Term/Cash Flow
Revolver Facility First Priority Collateral securing the Term Loan/Cash Flow
Revolver Priority Claims, or the rights of the Term Loan/Cash Flow Revolver
Agent or the Term Loan/Cash Flow Revolver Lenders to exercise remedies in
respect thereof) in order to create, prove, perfect, preserve or protect (but
not enforce) its rights in, and perfection and priority of its Lien on, the
Term/Cash Flow Revolver Facility First Priority Collateral. In exercising rights
and remedies with respect to the Term/Cash Flow Revolver Facility First Priority
Collateral, the Term Loan/Cash Flow Revolver Agent and the Term Loan/Cash Flow
Revolver Lenders may enforce the provisions of the Term Loan/Cash Flow Revolver
Loan Documents and exercise remedies thereunder, all in such order and in such
manner as they may determine in the exercise of their sole discretion. Such
exercise and enforcement shall include the rights of an agent appointed by them
to sell or otherwise dispose of Term/Cash Flow Revolver Facility First Priority
Collateral or other collateral upon foreclosure, to incur expenses in connection
with such sale or disposition, and to exercise all the rights and remedies of a
secured lender under the uniform commercial code of any applicable jurisdiction
and of a secured creditor under Bankruptcy Laws of any applicable jurisdiction.

(c) So long as the Discharge of ABL Priority Claims has not occurred, the Term
Loan/Cash Flow Revolver Agent, on behalf of itself and each Term Loan/Cash Flow
Revolver Lender, agrees that it will not take or receive any ABL Facility First
Priority Collateral or any proceeds of ABL Facility First Priority Collateral in
connection with the Exercise of Any Secured Creditor Remedies (including setoff
or recoupment) with respect to any ABL Facility First Priority Collateral.
Without limiting the generality of the foregoing, unless and until the Discharge
of ABL Priority Claims has occurred, except as expressly provided in the proviso
in clause (ii) of Section 3.1(a), the sole right of the Term Loan/Cash Flow
Revolver Agent and the Term Loan/Cash Flow Revolver Lenders with respect to the
ABL Facility First Priority Collateral is to hold a Lien on the ABL Facility
First Priority Collateral pursuant to the Term Loan/Cash Flow Revolver Loan
Documents for the period and to the extent granted therein and to receive a
share of the proceeds thereof, if any, after the Discharge of ABL Priority
Claims has occurred. So long as the Discharge of Term Priority Claims has not
occurred, the ABL Agent, on behalf of itself and each ABL Lender, agrees that it
will not take or receive any Term/Cash Flow Revolver Facility First Priority
Collateral or any proceeds of Term/Cash Flow Revolver Facility First Priority
Collateral in connection with the Exercise of Any Secured Creditor Remedies
(including setoff or recoupment) with respect to any Term/Cash Flow Revolver
Facility First Priority Collateral. Without limiting the generality of the
foregoing, unless and until the Discharge of Term Priority Claims has occurred,
except as expressly provided in the proviso in clause (ii) of Section 3.1(b),
the sole right of the ABL Agent and the ABL Lenders with respect to the
Term/Cash Flow Revolver Facility First Priority Collateral is to hold a Lien on
the Term/Cash Flow Revolver Facility First Priority Collateral pursuant to the
ABL Loan Documents for the period and to the extent granted therein and to
receive a share of the proceeds thereof, if any, after the Discharge of Term
Priority Claims has occurred.

(d) Subject to the proviso in clause (ii) of Section 3.1(a) above, (i) the Term
Loan/Cash Flow Revolver Agent, for itself and on behalf of each Term Loan/Cash
Flow Revolver Lender, agrees that the Term Loan/Cash Flow Revolver Agent and the
Term Loan/Cash Flow Revolver Lenders will not take any action that would hinder
any Exercise of Any Secured Creditor Remedies undertaken by the ABL Agent or the
ABL Lenders with respect to the ABL Facility

 

17



--------------------------------------------------------------------------------

First Priority Collateral under the ABL Loan Documents, including any sale,
lease, exchange, transfer or other disposition of the ABL Facility First
Priority Collateral, whether by foreclosure or otherwise, and (ii) the Term
Loan/Cash Flow Revolver Agent, for itself and on behalf of each Term Loan/Cash
Flow Revolver Lender, hereby waives any and all rights it or any Term Loan/Cash
Flow Revolver Lender may have as a junior lien creditor or otherwise to object
to the manner in which the ABL Agent or the ABL Lenders seek to enforce or
collect the ABL Priority Claims with respect to the ABL Facility First Priority
Collateral or the Liens granted in any of the ABL Facility First Priority
Collateral, regardless of whether any action or failure to act by or on behalf
of the ABL Agent or the ABL Lenders is adverse to the interests of the Term
Loan/Cash Flow Revolver Lenders. Subject to the proviso in clause (ii) of
Section 3.1(b) above, (i) the ABL Agent, for itself and on behalf of each ABL
Lender, agrees that the ABL Agent and the ABL Lenders will not take any action
that would hinder any Exercise of Any Secured Creditor Remedies undertaken by
the Term Loan/Cash Flow Revolver Agent or the Term Loan/Cash Flow Revolver
Lenders with respect to the Term/Cash Flow Revolver Facility First Priority
Collateral under the Term Loan/Cash Flow Revolver Loan Documents, including any
sale, lease, exchange, transfer or other disposition of the Term/Cash Flow
Revolver Facility First Priority Collateral, whether by foreclosure or
otherwise, and (ii) the ABL Agent, for itself and on behalf of each ABL Lender,
hereby waives any and all rights it or any ABL Lender may have as a junior lien
creditor or otherwise to object to the manner in which the Term Loan/Cash Flow
Revolver Agent or the Term Loan/Cash Flow Revolver Lenders seek to enforce or
collect the Term Loan/Cash Flow Revolver Priority Claims with respect to the
Term/Cash Flow Revolver Facility First Priority Collateral or the Liens granted
in any of the Term/Cash Flow Revolver Facility First Priority Collateral,
regardless of whether any action or failure to act by or on behalf of the Term
Loan/Cash Flow Revolver Agent or the Term Loan/Cash Flow Revolver Lenders is
adverse to the interests of the Term Loan/Cash Flow Revolver Lenders.

(e) The Term Loan/Cash Flow Revolver Agent hereby acknowledges and agrees that
no covenant, agreement or restriction contained in any Term Loan/Cash Flow
Revolver Loan Document shall be deemed to restrict in any way the rights and
remedies of the ABL Agent or the ABL Lenders with respect to the ABL Facility
First Priority Collateral as set forth in this Agreement and the ABL Loan
Documents. The ABL Agent hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any ABL Loan Document shall be deemed to
restrict in any way the rights and remedies of the Term Loan/Cash Flow Revolver
Agent or the Term Loan/Cash Flow Revolver Lenders with respect to the Term/Cash
Flow Revolver Facility First Priority Collateral as set forth in this Agreement
and the Term Loan/Cash Flow Revolver Loan Documents.

 

18



--------------------------------------------------------------------------------

3.2. Cooperation.

(a) Subject to the proviso in clause (ii) of Section 3.1(a), the Term Loan/Cash
Flow Revolver Agent, on behalf of itself and each Term Loan/Cash Flow Revolver
Lender, agrees that, unless and until the Discharge of ABL Priority Claims has
occurred, it will not commence, or join with any Person (other than the ABL
Lenders and the ABL Agent upon the request thereof) in commencing, any
enforcement, collection, execution, levy or foreclosure action or proceeding
with respect to any Lien held by it in the ABL Facility First Priority
Collateral under any of the Term Loan/Cash Flow Revolver Loan Documents or
otherwise in respect of the Term Loan/Cash Flow Revolver Claims relating to the
ABL Facility First Priority Collateral.

(b) Subject to the proviso in clause (ii) of Section 3.1(b), the ABL Agent, on
behalf of itself and each ABL Lender, agrees that, unless and until the
Discharge of Term Priority Claims has occurred, it will not commence, or join
with any Person (other than the Term Loan/Cash Flow Revolver Lenders and the
Term Loan/Cash Flow Revolver Agent upon the request thereof) in commencing, any
enforcement, collection, execution, levy or foreclosure action or proceeding
with respect to any Lien held by it in the Term/Cash Flow Revolver Facility
First Priority Collateral under any of the ABL Loan Documents or otherwise in
respect of the ABL Claims relating to the Term/Cash Flow Revolver Facility First
Priority Collateral.

3.3. Actions Upon Breach.

(a) If any Term Loan/Cash Flow Revolver Lender, in contravention of the terms of
this Agreement, in any way takes or attempts or threatens to take any action
with respect to the ABL Facility First Priority Collateral (including any
attempt to realize upon or enforce any remedy with respect to this Agreement),
this Agreement shall create an irrebuttable presumption and admission by such
Term Loan/Cash Flow Revolver Lender that relief against such Term Loan/Cash Flow
Revolver Lender by injunction, specific performance and/or other appropriate
equitable relief is necessary to prevent irreparable harm to the ABL Lenders, it
being understood and agreed by the Term Loan/Cash Flow Revolver Agent on behalf
of each Term Loan/Cash Flow Revolver Lender that (i) the ABL Lenders’ damages
from its actions may at that time be difficult to ascertain and may be
irreparable and (ii) each Term Loan/Cash Flow Revolver Lender waives any defense
that the Grantors and/or the ABL Lenders cannot demonstrate damage and/or be
made whole by the awarding of damages.

(b) If any ABL Lender, in contravention of the terms of this Agreement, in any
way takes or attempts or threatens to take any action with respect to the
Term/Cash Flow Revolver Facility First Priority Collateral (including any
attempt to realize upon or enforce any remedy with respect to this Agreement),
this Agreement shall create an irrebuttable presumption and admission by such
ABL Lender that relief against such ABL Lender by injunction, specific
performance and/or other appropriate equitable relief is necessary to prevent
irreparable harm to the Term Loan/Cash Flow Revolver Lenders, it being
understood and agreed by the ABL Agent on behalf of each ABL Lender that (i) the
Term Loan/Cash Flow Revolver Lenders’ damages from its actions may at that time
be difficult to ascertain and may be irreparable and (ii) each ABL Lender waives
any defense that the Grantors and/or the Term Loan/Cash Flow Revolver Lenders
cannot demonstrate damage and/or be made whole by the awarding of damages.

 

19



--------------------------------------------------------------------------------

Section 4. Payments.

4.1. Revolving Nature of ABL and Term Priority Claims.

(a) The Term Loan/Cash Flow Revolver Agent, for and on behalf of itself and each
Term Loan/Cash Flow Revolver Lender, expressly acknowledges and agrees that
(i) the ABL Credit Agreement includes a revolving commitment, that in the
ordinary course of business the ABL Agent and the ABL Lenders will apply
payments and make advances thereunder, and that no application of any Payment
Collateral or Cash Collateral or the release of any Lien by the ABL Agent upon
any portion of the Common Collateral in connection with a permitted disposition
under the ABL Credit Agreement shall constitute the exercise of remedies
prohibited under this Agreement; (ii) subject to the limitations set forth
herein, the amount of the ABL Priority Claims that may be outstanding at any
time or from time to time may be increased or reduced and subsequently
reborrowed; and (iii) all Payment Collateral or Cash Collateral received by the
ABL Agent may be applied, reversed, reapplied, credited, or reborrowed, in whole
or in part, to the ABL Priority Claims at any time; provided, however, that from
and after the date on which the ABL Agent (or any ABL Lender) commences the
Exercise of Any Secured Creditor Remedies with respect to any of the Common
Collateral (other than, prior to the acceleration of any of the Term Loan/Cash
Flow Revolver Priority Claims, the exercise of its rights during a Cash Dominion
Event), all amounts received by the ABL Agent or any ABL Lender in respect of
any ABL Claims shall be applied as specified in this Section 4. The Lien
priority set forth in this Agreement shall not be altered or otherwise affected
by any such amendment, modification, supplement, extension, repayment,
reborrowing, increase, replacement, renewal, restatement or refinancing of the
ABL Priority Claims, the ABL Other Claims, the Term Loan/Cash Flow Revolver
Priority Claims or the Term Loan/Cash Flow Revolver Other Claims, or any portion
thereof.

(b) The ABL Agent, for and on behalf of itself and each ABL Lender, expressly
acknowledges and agrees that (i) the Term Loan/Cash Flow Revolver Agreement
includes revolving commitments, that in the ordinary course of business the Term
Loan/Cash Flow Revolver Agent and the Term Loan/Cash Flow Revolver Lenders will
apply payments and make advances thereunder, and that no application of any
Payment Collateral or Cash Collateral or the release of any Lien by the Term
Loan/Cash Flow Revolver Agent upon any portion of the Common Collateral in
connection with a permitted disposition under the Term Loan/Cash Flow Revolver
Agreement shall constitute the exercise of remedies prohibited under this
Agreement; (ii) subject to the limitations set forth herein, the amount of the
Term Loan/Cash Flow Revolver Priority Claims that may be outstanding at any time
or from time to time may be increased or reduced and subsequently reborrowed;
and (iii) all Payment Collateral or Cash Collateral received by the Term
Loan/Cash Flow Revolver Agent may be applied, reversed, reapplied, credited, or
reborrowed, in whole or in part, to the Term Loan/Cash Flow Revolver Priority
Claims at any time; provided, however, that from and after the date on which the
Term Loan/Cash Flow Revolver Agent (or any Term Loan/Cash Flow Revolver Lender)
commences the Exercise of Any Secured Creditor Remedies with respect to any of
the Common Collateral, all amounts received by the Term Loan/Cash Flow Revolver
Agent or any Term Loan/Cash Flow Revolver Lender in respect of any Term
Loan/Cash Flow Revolver Claims shall be applied as specified in this Section 4.
The Lien priority set forth in this Agreement shall not be altered or otherwise
affected by any such amendment, modification, supplement, extension, repayment,

 

20



--------------------------------------------------------------------------------

reborrowing, increase, replacement, renewal, restatement or refinancing of the
ABL Priority Claims, the ABL Other Claims, the Term Loan/Cash Flow Revolver
Priority Claims or the Term Loan/Cash Flow Revolver Other Claims, or any portion
thereof.

4.2. Application of Proceeds of ABL Facility First Priority Collateral. The ABL
Agent, on behalf of itself and each ABL Lender, and the Term Loan/Cash Flow
Revolver Agent, on behalf of itself and each Term Loan/Cash Flow Revolver
Lender, hereby agree that the ABL Facility First Priority Collateral or proceeds
thereof received in connection with the sale or other disposition of, or
collection on, such ABL Facility First Priority Collateral upon the Exercise of
Any Secured Creditor Remedies, shall be applied:

first, to the payment of the ABL Priority Claims in accordance with the ABL Loan
Documents,

second, to the payment of the Term Loan/Cash Flow Revolver Priority Claims in
accordance with the Term Loan/Cash Flow Revolver Loan Documents,

third, to the payment of ABL Other Claims in accordance with the ABL Loan
Documents,

fourth, to the payment of Term Loan/Cash Flow Revolver Other Claims in
accordance with the Term Loan/Cash Flow Revolver Loan Documents, and

fifth, the balance, if any, to the Grantors or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

4.3. Application of Proceeds of Term/Cash Flow Revolver Facility First Priority
Collateral. The ABL Agent, on behalf of itself and each ABL Lender, and the Term
Loan/Cash Flow Revolver Agent, on behalf of itself and each Term Loan/Cash Flow
Revolver Lender, hereby agree that the Term/Cash Flow Revolver Facility First
Priority Collateral or proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Term/Cash Flow Revolver Facility
First Priority Collateral upon the Exercise of Any Secured Creditor Remedies,
shall be applied:

first, to the payment of the Term Loan/Cash Flow Revolver Priority Claims in
accordance with the Term Loan/Cash Flow Revolver Loan Documents,

second, to the payment of the ABL Priority Claims in accordance with the ABL
Loan Documents,

third, to the payment of Term Loan/Cash Flow Revolver Other Claims in accordance
with the Term Loan/Cash Flow Revolver Loan Documents,

fourth, to the payment of ABL Other Claims in accordance with the ABL Loan
Documents, and

fifth, the balance, if any, to the Grantors or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

 

21



--------------------------------------------------------------------------------

4.4. Payments Over.

(a) Any ABL Facility First Priority Collateral or proceeds thereof received by
the Term Loan/Cash Flow Revolver Agent or any Term Loan/Cash Flow Revolver
Lender in connection with the Exercise of Any Secured Creditor Remedies
(including setoff or recoupment) relating to the ABL Facility First Priority
Collateral prior to the Discharge of ABL Priority Claims shall be segregated and
held in trust for the benefit of and forthwith paid over to the ABL Agent
(and/or its designees) for the benefit of the ABL Lenders in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The ABL Agent is hereby authorized to make
any such endorsements as agent for the Term Loan/Cash Flow Revolver Agent or any
such Term Loan/Cash Flow Revolver Lender. This authorization is coupled with an
interest and is irrevocable.

(b) Any Term/Cash Flow Revolver Facility First Priority Collateral or proceeds
thereof received by the ABL Agent or any ABL Lender in connection with the
Exercise of Any Secured Creditor Remedies (including setoff or recoupment)
relating to the Term/Cash Flow Revolver Facility First Priority Collateral prior
to the Discharge of Term Priority Claims shall be segregated and held in trust
for the benefit of and forthwith paid over to the Term Loan/Cash Flow Revolver
Agent (and/or its designees) for the benefit of the Term Loan/Cash Flow Revolver
Lenders in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct. The Term Loan/Cash Flow
Revolver Agent is hereby authorized to make any such endorsements as agent for
the ABL Agent or any such ABL Lender. This authorization is coupled with an
interest and is irrevocable.

(c) Promptly upon the Discharge of ABL Priority Claims, the ABL Agent shall
deliver written notice confirming the same to the Term Loan/Cash Flow Revolver
Agent; provided that the failure to give any such notice shall not result in any
liability of the ABL Agent or the ABL Lenders or in the modification,
alteration, impairment or waiver of the rights of any party hereunder. Promptly
upon the Discharge of Term Priority Claims, the Term Loan/Cash Flow Revolver
Agent shall deliver written notice confirming the same to the ABL Agent;
provided that the failure to give any such notice shall not result in any
liability of the Term Loan/Cash Flow Revolver Agent or the Term Loan/Cash Flow
Revolver Lenders or in the modification, alteration, impairment or waiver of the
rights of any party hereunder.

4.5. Common Collateral.

Notwithstanding anything contained in this Agreement to the contrary, in the
event of any disposition or series of related dispositions in connection with
the Exercise of Any Secured Creditor Remedies that includes (i) Equity Interests
issued by a Grantor that has an interest in any ABL Facility First Priority
Collateral or (ii) a combination of both ABL Facility First Priority Collateral
and Term/Cash Flow Revolver Facility First Priority Collateral, then solely for
purposes of this Agreement, unless otherwise agreed by the ABL Agent and the
Term Loan/Cash Flow Revolver Agent, the proceeds of any such disposition shall
be allocated to the ABL Facility First Priority Collateral in an amount equal to
the sum of (A) the book value determined in accordance with GAAP of any ABL
Facility First Priority Collateral consisting of Accounts that are the subject
of such disposition (or, in the case of a disposition of Equity Interests issued
by a Grantor, any ABL Facility First Priority Collateral consisting of Accounts
in

 

22



--------------------------------------------------------------------------------

which such Grantor has an interest), determined as of the date of such
disposition, and (B) the fair market value of all other ABL Facility First
Priority Collateral that is the subject of such disposition (or, in the case of
a disposition of Equity Interests issued by a Grantor, any other ABL Facility
First Priority Collateral in which such Grantor has an interest), determined as
of the date of such disposition.

Section 5. Other Agreements.

5.1. Releases.

(a) If, at any time any Grantor or the holder of any ABL Priority Claim delivers
notice to the Term Loan/Cash Flow Revolver Agent that any specified ABL Facility
First Priority Collateral is sold, transferred or otherwise disposed of
(including for such purpose, in the case of the sale of equity interests in any
Subsidiary, any ABL Facility First Priority Collateral held by such Subsidiary
or any direct or indirect Subsidiary thereof):

(i) by the owner of such ABL Facility First Priority Collateral in a transaction
permitted under the ABL Credit Agreement, the Term Loan/Cash Flow Revolver
Agreement and each other ABL Loan Document and Term Loan/Cash Flow Revolver Loan
Document; or

(ii) during the existence of any Event of Default under (and as defined in) the
ABL Credit Agreement to the extent the ABL Agent has consented to such sale,
transfer or disposition;

then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the Term Loan/Cash Flow Revolver Lenders upon such
ABL Facility First Priority Collateral will automatically be released and
discharged as and when, but only to the extent, such Liens on such ABL Facility
First Priority Collateral securing ABL Priority Claims are released and
discharged. Upon delivery to the Term Loan/Cash Flow Revolver Agent of a notice
from the ABL Agent stating that any release of Liens securing or supporting the
ABL Priority Claims on any ABL Facility First Priority Collateral has become
effective (or shall become effective upon the Term Loan/Cash Flow Revolver
Agent’s release), the Term Loan/Cash Flow Revolver Agent will promptly execute
and deliver such instruments, releases, termination statements or other
documents confirming such release on customary terms at the expense of the
Borrower.

The Term Loan/Cash Flow Revolver Agent, for itself and on behalf of each Term
Loan/Cash Flow Revolver Lender, hereby irrevocably constitutes and appoints the
ABL Agent and any officer or agent of the ABL Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Term Loan/Cash Flow Revolver
Agent or such Term Loan/Cash Flow Revolver Lender or in the ABL Agent’s own
name, from time to time in the ABL Agent’s discretion, for the purpose of
carrying out the terms of this Section 5.1(a), to take any and all appropriate
action and to execute any and all documents and instruments that may be
necessary or desirable to accomplish the purposes of this Section 5.1(a),
including any termination statements, endorsements or other instruments of
transfer or release.

(b) If, at any time any Grantor or the holder of any Term Loan/Cash Flow
Revolver Priority Claim delivers notice to the ABL Agent that any specified
Term/Cash Flow Revolver

 

23



--------------------------------------------------------------------------------

Facility First Priority Collateral (including all or substantially all of the
equity interests of a Grantor or any of its Subsidiaries) (including for such
purpose, in the case of the sale of equity interests in any Subsidiary, any
Term/Cash Flow Revolver Facility First Priority Collateral held by such
Subsidiary or any direct or indirect Subsidiary thereof) is sold, transferred or
otherwise disposed of:

(i) by the owner of such Term/Cash Flow Revolver Facility First Priority
Collateral in a transaction permitted under the Term Loan/Cash Flow Revolver
Agreement, the ABL Credit Agreement and each other Term Loan/Cash Flow Revolver
Loan Document and ABL Loan Document; or

(ii) during the existence of any Event of Default under (and as defined in) the
Term Loan/Cash Flow Revolver Agreement to the extent the Term Loan/Cash Flow
Revolver Agent has consented to such sale, transfer or disposition;

then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the ABL Lenders upon such Term/Cash Flow Revolver
Facility First Priority Collateral will automatically be released and discharged
as and when, but only to the extent, such Liens on such Term/Cash Flow Revolver
Facility First Priority Collateral securing Term Loan/Cash Flow Revolver
Priority Claims are released and discharged. Upon delivery to the ABL Agent of a
notice from the Term Loan/Cash Flow Revolver Agent stating that any release of
Liens securing or supporting the Term Loan/Cash Flow Revolver Priority Claims on
any Term/Cash Flow Revolver Facility First Priority Collateral has become
effective (or shall become effective upon the ABL Agent’s release), the ABL
Agent will promptly execute and deliver such instruments, releases, termination
statements or other documents confirming such release on customary terms at the
expense of the Borrower. In the case of the sale of all or substantially all of
the capital stock of a Grantor or any of its Subsidiaries, the guarantee in
favor of the ABL Lenders, if any, made by such Grantor or Subsidiary will
automatically be released and discharged (i) as and when, but only to the
extent, the guarantee by such Grantor or Subsidiary of Term Loan/Cash Flow
Revolver Claims is released and discharged and (ii) subject to payment of
proceeds from the sale of such capital stock to the ABL Agent to the extent
provided in Section 4.5.

The ABL Agent, for itself and on behalf of each applicable ABL Lender, hereby
irrevocably constitutes and appoints the Term Loan/Cash Flow Revolver Agent and
any officer or agent of the Term Loan/Cash Flow Revolver Agent, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the ABL Agent or such ABL Lender
or in the Term Loan/Cash Flow Revolver Agent’s own name, from time to time in
the Term Loan/Cash Flow Revolver Agent’s discretion, for the purpose of carrying
out the terms of this Section 5.1(b), to take any and all appropriate action and
to execute any and all documents and instruments that may be necessary or
desirable to accomplish the purposes of this Section 5.1(b), including any
termination statements, endorsements or other instruments of transfer or
release.

(c) Unless and until the Discharge of ABL Priority Claims has occurred, the Term
Loan/Cash Flow Revolver Agent, for itself and on behalf of each Term Loan/Cash
Flow Revolver Lender, hereby consents to the application, whether prior to or
after a default, of

 

24



--------------------------------------------------------------------------------

proceeds of ABL Facility First Priority Collateral to the repayment of ABL
Priority Claims pursuant to the ABL Loan Documents; provided that nothing in
this Section 5.1(c) shall be construed to prevent or impair the rights of the
Term Loan/Cash Flow Revolver Agent or the Term Loan/Cash Flow Revolver Lenders
to receive proceeds in connection with the Term Loan/Cash Flow Revolver Claims
not otherwise in contravention of this Agreement.

(d) Unless and until the Discharge of Term Priority Claims has occurred, the ABL
Agent, for itself and on behalf of each ABL Lender, hereby consents to the
application, whether prior to or after a default, of proceeds of Term/Cash Flow
Revolver Facility First Priority Collateral to the repayment of Term Loan/Cash
Flow Revolver Priority Claims pursuant to the Term Loan/Cash Flow Revolver Loan
Documents; provided that nothing in this Section 5.1(d) shall be construed to
prevent or impair the rights of the ABL Agent or the ABL Lenders to receive
proceeds in connection with the ABL Claims not otherwise in contravention of
this Agreement.

5.2. Insurance.

(a) Proceeds of Common Collateral include insurance proceeds and, therefore, the
Lien priority set forth in this Agreement shall govern the ultimate disposition
of insurance proceeds.

(b) Unless and until the Discharge of ABL Priority Claims has occurred, the ABL
Agent and the ABL Lenders shall have the sole and exclusive right, subject to
the rights of the Grantors under the ABL Loan Documents, to adjust settlement
for any insurance policy covering the ABL Facility First Priority Collateral
(including, for the avoidance of doubt, any business interruption insurance) in
the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the ABL Facility First Priority
Collateral. Unless and until the Discharge of ABL Priority Claims has occurred,
subject to the rights of the Grantors under the ABL Loan Documents, all proceeds
of any such policy and any such award if in respect of the ABL Facility First
Priority Collateral shall be paid in accordance with the terms of Section 4.2.
If the Term Loan/Cash Flow Revolver Agent or any Term Loan/Cash Flow Revolver
Lender shall, at any time, receive any proceeds of any such insurance policy or
any such award in contravention of this Agreement, it shall pay such proceeds
over to the ABL Agent in accordance with the terms of Section 4.4.

(c) Unless and until the Discharge of Term Priority Claims has occurred, the
Term Loan/Cash Flow Revolver Agent and the Term Loan/Cash Flow Revolver Lenders
shall have the sole and exclusive right, subject to the rights of the Grantors
under the Term Loan/Cash Flow Revolver Loan Documents, to adjust settlement for
any insurance policy covering the Term/Cash Flow Revolver Facility First
Priority Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding affecting the Term/Cash Flow
Revolver Facility First Priority Collateral. Unless and until the Discharge of
Term Priority Claims has occurred, subject to the rights of the Grantors under
the Term Loan/Cash Flow Revolver Loan Documents, all proceeds of any such policy
and any such award if in respect of the Term/Cash Flow Revolver Facility First
Priority Collateral shall be paid in accordance with the terms of Section 4.3.
If the ABL Agent or any ABL Lender shall, at any time, receive any proceeds of
any such insurance policy or any such award in contravention of this Agreement,
it shall pay such proceeds over to the Term Loan/Cash Flow Revolver Agent in
accordance with the terms of Section 4.4.

 

25



--------------------------------------------------------------------------------

5.3. Amendments to ABL Loan Documents and Term Loan/Cash Flow Revolver Loan
Documents.

(a) The Term Loan/Cash Flow Revolver Agent, on behalf of itself and the Term
Loan/Cash Flow Revolver Lenders, hereby agrees that, without affecting the
obligations of the Term Loan/Cash Flow Revolver Agent and the Term Loan/Cash
Flow Revolver Lenders hereunder, the ABL Agent and the ABL Lenders may, at any
time and from time to time, in their sole discretion without the consent of or
notice to the Term Loan/Cash Flow Revolver Agent or any Term Loan/Cash Flow
Revolver Lender (except to the extent such notice or consent is required
pursuant to the express provisions of this Agreement), and without incurring any
liability to the Term Loan/Cash Flow Revolver Agent or any Term Loan/Cash Flow
Revolver Lender or impairing or releasing the subordination provided for herein,
amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the ABL Loan Documents in any manner
whatsoever, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Obligations under the ABL Loan Documents or
otherwise amend, restate, supplement, or otherwise modify in any manner, or
grant any waiver or release with respect to, all or any part of the Obligations
under the ABL Loan Documents or any of the ABL Loan Documents;

(ii) retain or, subject to Section 2.3, obtain a Lien on any property of any
Person to secure any of the ABL Claims, and in connection therewith to enter
into any additional ABL Loan Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the ABL Claims;

(iv) subject to Section 5.1, release its Lien on any Common Collateral or other
property;

(v) exercise or refrain from exercising any rights against the Borrower, any
Grantor, or any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the ABL Claims; and

(vii) otherwise manage and supervise the ABL Claims as the ABL Agent shall deem
appropriate.

(b) The ABL Agent, on behalf of itself and the ABL Lenders, hereby agrees that,
without affecting the obligations of the ABL Agent and the ABL Lenders
hereunder, the Term Loan/Cash Flow Revolver Agent and the Term Loan/Cash Flow
Revolver Lenders may, at any time and from time to time, in their sole
discretion without the consent of or notice to the ABL Agent or any ABL Lender
(except to the extent such notice or consent is required pursuant to the express
provisions of this Agreement), and without incurring any liability to the ABL
Agent or

 

26



--------------------------------------------------------------------------------

any ABL Lender or impairing or releasing the subordination provided for herein,
amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Term Loan/Cash Flow Revolver Loan
Documents in any manner whatsoever, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Obligations under the Term Loan/Cash Flow Revolver
Loan Documents or otherwise amend, restate, supplement, or otherwise modify in
any manner, or grant any waiver or release with respect to, all or any part of
the Obligations under the Term Loan/Cash Flow Revolver Loan Documents or any of
the Term Loan/Cash Flow Revolver Loan Documents;

(ii) retain or, subject to Section 2.3, obtain a Lien on any property of any
Person to secure any of the Term Loan/Cash Flow Revolver Claims, and in
connection therewith to enter into any additional Term Loan/Cash Flow Revolver
Loan Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Term Loan/Cash Flow Revolver
Claims;

(iv) subject to Section 5.1, release its Lien on any Common Collateral or other
property;

(v) exercise or refrain from exercising any rights against the Borrower, any
Grantor, or any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Term Loan/Cash Flow Revolver Claims; and

(vii) otherwise manage and supervise the Term Loan/Cash Flow Revolver Claims as
the Term Loan/Cash Flow Revolver Agent shall deem appropriate.

(c) The ABL Claims and the Term Loan/Cash Flow Revolver Claims may be refinanced
or replaced, in whole or in part, in each case, without notice to, or the
consent (except to the extent a consent is required to permit the refinancing or
replacement transaction under the ABL Credit Agreement or the Term Loan/Cash
Flow Revolver Agreement) of the ABL Agent, the ABL Lenders, the Term Loan/Cash
Flow Revolver Agent or the Term Loan/Cash Flow Revolver Lenders, as the case may
be, all without affecting the Lien priorities provided for herein or the other
provisions hereof, provided, however, that the holders of such refinancing or
replacement indebtedness (or an authorized agent or trustee on their behalf)
bind themselves in writing to the terms of this Agreement pursuant to such
documents or agreements (including amendments, replacements or supplements to
this Agreement) as the ABL Agent (in the case of a refinancing or replacement
transaction relating to the Term Loan/Cash Flow Revolver Claims) or the Term
Loan/Cash Flow Revolver Agent (in the case of a refinancing or replacement
transaction relating to the ABL Claims), shall reasonably request and in form
and substance reasonably acceptable to the ABL Agent (in the case of a
refinancing or replacement transaction relating to the Term Loan/Cash Flow
Revolver Claims) or the Term Loan/Cash Flow Revolver Agent (in the case of a
refinancing or replacement transaction relating to the ABL Claims), and any such
refinancing or replacement transaction shall be in accordance with any
applicable provisions of both the ABL Loan Documents (unless waived thereunder)
and the Term Loan/Cash Flow Revolver Loan Documents (unless waived thereunder).
Following any refinancing or replacement transaction

 

27



--------------------------------------------------------------------------------

relating to the Term Loan/Cash Flow Revolver Claims (i) the Term Loan/Cash Flow
Revolver Agreement shall be any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of such refinancing or replacement
indebtedness and identified as such in such agreement and (ii) the Term
Loan/Cash Flow Revolver Agent shall be the Person identified as such in such
agreement. Following any refinancing or replacement transaction relating to the
ABL Claims (i) the ABL Credit Agreement shall be any other credit agreement,
loan agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of such refinancing or replacement
indebtedness and identified as such in such agreement and (ii) the ABL Agent
shall be the Person identified as such in such agreement.

(d) In the event that the ABL Agent or the ABL Lenders enter into any amendment,
waiver or consent in respect of or replace any of the ABL Collateral Documents
for the purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any ABL Collateral Document or changing in
any manner the rights of the ABL Agent, the ABL Lenders, the Borrower or any
other Grantor thereunder in respect of the ABL Facility First Priority
Collateral, then such amendment, waiver or consent (other than those effecting
any release of any Liens in ABL Facility First Priority Collateral except as
provided in Section 5.1) shall apply automatically to any comparable provision
of each comparable Term Loan/Cash Flow Revolver Collateral Document (but solely
as to ABL Facility First Priority Collateral) without the consent of the Term
Loan/Cash Flow Revolver Agent or any Term Loan/Cash Flow Revolver Lender and
without any action by the Term Loan/Cash Flow Revolver Lenders, the Borrower or
any other Grantor; provided that such amendment, waiver or consent does not
materially adversely affect the rights of the Term Loan/Cash Flow Revolver
Lenders or the interests of the Term Loan/Cash Flow Revolver Lenders in the ABL
Facility First Priority Collateral unless the rights and interests of all other
creditors of the Borrower or such Grantor, as the case may be, that have a
security interest in the affected collateral are affected in a like and similar
manner (without regard to the fact that the Lien of such ABL Collateral Document
is senior to the Lien of the comparable Term Loan/Cash Flow Revolver Collateral
Document). The ABL Agent shall give written notice of such amendment, waiver or
consent to the Term Loan/Cash Flow Revolver Agent; provided that the failure to
give such notice shall not affect the effectiveness of such amendment, waiver or
consent with respect to the provisions of any Term Loan/Cash Flow Revolver
Collateral Documents as set forth in this Section 5.3(d).

(e) In the event that the Term Loan/Cash Flow Revolver Agent or the Term
Loan/Cash Flow Revolver Lenders enter into any amendment, waiver or consent in
respect of or replace any of the Term Loan/Cash Flow Revolver Collateral
Documents (other than any Term Loan/Cash Flow Revolver Collateral Documents
granting or governing Liens on any Real Estate Collateral) for the purpose of
adding to, or deleting from, or waiving or consenting to any departures from any
provisions of, any Term Loan/Cash Flow Revolver Collateral Document (other than
any Term Loan/Cash Flow Revolver Collateral Documents granting or governing
Liens on any Real Estate Collateral) or changing in any manner the rights of the
Term Loan/Cash Flow Revolver Agent, the Term Loan/Cash Flow Revolver Lenders,
the Borrower or any other Grantor thereunder in respect of the Term/Cash Flow
Revolver Facility First Priority Collateral (other than in respect of any Real
Estate Collateral), then such amendment, waiver or consent (other than those
effecting any release of any Liens in Term/Cash Flow Revolver Facility First
Priority Collateral except as provided in Section 5.1) shall apply automatically
to any comparable

 

28



--------------------------------------------------------------------------------

provision of each comparable ABL Collateral Document (but solely as to Term/Cash
Flow Revolver Facility First Priority Collateral) without the consent of the ABL
Agent or any ABL Lender and without any action by the ABL Lenders, the Borrower
or any other Grantor; provided that such amendment, waiver or consent does not
materially adversely affect the rights of the ABL Lenders or the interests of
the ABL Lenders in the Term/Cash Flow Revolver Facility First Priority
Collateral unless the rights and interests of all other creditors of the
Borrower or such Grantor, as the case may be, that have a security interest in
the affected collateral are affected in a like and similar manner (without
regard to the fact that the Lien of such Term Loan/Cash Flow Revolver Collateral
Document is senior to the Lien of the comparable ABL Collateral Document). The
Term Loan/Cash Flow Revolver Agent shall give written notice of such amendment,
waiver or consent to the ABL Agent; provided that the failure to give such
notice shall not affect the effectiveness of such amendment, waiver or consent
with respect to the provisions of any ABL Collateral Document as set forth in
this Section 5.3(e).

5.4. Rights As Unsecured Creditors. Notwithstanding anything to the contrary in
this Agreement, the Second Priority Agents and the Second Priority Lenders may
exercise rights and remedies as an unsecured creditor against the Borrower or
any Subsidiary that has guaranteed the Second Priority Claims in accordance with
the terms of the applicable Second Priority Documents and applicable law, in
each case to the extent not inconsistent with the provisions of this Agreement.
Nothing in this Agreement shall prohibit the receipt by any Second Priority
Agent or any Second Priority Lender of the required payments of interest and
principal so long as such receipt is not the direct or indirect result of
(a) the exercise by any Second Priority Agent or any Second Priority Lender of
rights or remedies as a secured creditor in respect of the applicable portion of
the Common Collateral or (b) enforcement in contravention of this Agreement of
any Lien in respect of Second Priority Claims held by any of them. In the event
any Second Priority Agent or any Second Priority Lender becomes a judgment lien
creditor or other secured creditor in respect of Common Collateral as a result
of its enforcement of its rights as an unsecured creditor in respect of Second
Priority Claims or otherwise, such judgment or other lien shall be subordinated
to the Liens securing First Priority Claims on the same basis as the other Liens
securing the Second Priority Claims are so subordinated to such Liens securing
First Priority Claims under this Agreement. Nothing in this Agreement impairs or
otherwise adversely affects any rights or remedies the ABL Agent or the ABL
Lenders may have with respect to the ABL Facility First Priority Collateral, or
any rights or remedies the Term Loan/Cash Flow Revolver Agent or the Term
Loan/Cash Flow Revolver Lenders may have with respect to the Term/Cash Flow
Revolver Facility First Priority Collateral.

5.5. First Priority Agent as Gratuitous Bailee for Perfection.

(a) The ABL Agent agrees to hold the Pledged Collateral that is part of the ABL
Facility First Priority Collateral in its possession or control (or in the
possession or control of its agents or bailees) as gratuitous bailee for the
Term Loan/Cash Flow Revolver Agent and any assignee solely for the purpose of
perfecting the security interest granted in such Pledged Collateral pursuant to
the Term Loan/Cash Flow Revolver Collateral Documents, subject to the terms and
conditions of this Section 5.5 (such bailment being intended, among other
things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2) and
9-313(c) of the UCC). The Term Loan/Cash Flow Revolver Agent agrees to hold the
Pledged Collateral that is part of the

 

29



--------------------------------------------------------------------------------

Term/Cash Flow Revolver Facility First Priority Collateral in its possession or
control (or in the possession or control of its agents or bailees) as gratuitous
bailee for the ABL Agent and any assignee solely for the purpose of perfecting
the security interest granted in such Pledged Collateral pursuant to the ABL
Collateral Documents, subject to the terms and conditions of this Section 5.5
(such bailment being intended, among other things, to satisfy the requirements
of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC).

(b) The ABL Agent agrees to hold the Deposit Account Collateral that is part of
the Common Collateral and controlled by the ABL Agent as gratuitous bailee for
the Term Loan/Cash Flow Revolver Agent and any assignee solely for the purpose
of perfecting the security interest granted in such Deposit Account Collateral
pursuant to the Term Loan/Cash Flow Revolver Collateral Documents, subject to
the terms and conditions of this Section 5.5. The Term Loan/Cash Flow Revolver
Agent agrees to hold the collateral controlled by the Term Loan/Cash Flow
Revolver Agent as gratuitous bailee for the ABL Agent and any assignee solely
for the purpose of perfecting the security interest granted in such collateral
pursuant to the ABL Collateral Documents, subject to the terms and conditions of
this Section 5.5.

(c) In the event that the ABL Agent (or its agent or bailees) has Lien filings
against Intellectual Property that is part of the ABL Facility First Priority
Collateral that are necessary for the perfection of Liens in such ABL Facility
First Priority Collateral, the ABL Agent agrees to hold such Liens as gratuitous
bailee for the Term Loan/Cash Flow Revolver Agent and any assignee solely for
the purpose of perfecting the security interest granted in such Liens pursuant
to the Term Loan/Cash Flow Revolver Collateral Documents, subject to the terms
and conditions of this Section 5.5. In the event that the Term Loan/Cash Flow
Revolver Agent (or its agent or bailees) has Lien filings against Intellectual
Property that is part of the Term/Cash Flow Revolver Facility First Priority
Collateral that are necessary for the perfection of Liens in such Term/Cash Flow
Revolver Facility First Priority Collateral, the Term Loan/Cash Flow Revolver
Agent agrees to hold such Liens as gratuitous bailee for the ABL Agent and any
assignee solely for the purpose of perfecting the security interest granted in
such Liens pursuant to the ABL Collateral Documents, subject to the terms and
conditions of this Section 5.5.

(d) Except as otherwise specifically provided herein (including Sections 3.1 and
4), until the Discharge of ABL Priority Claims has occurred, the ABL Agent shall
be entitled to deal with the Pledged Collateral constituting ABL Facility First
Priority Collateral in accordance with the terms of the ABL Loan Documents as if
the Liens under the Term Loan/Cash Flow Revolver Collateral Documents did not
exist. The rights of the Term Loan/Cash Flow Revolver Agent and the Term
Loan/Cash Flow Revolver Lenders with respect to such Pledged Collateral shall at
all times be subject to the terms of this Agreement. Except as otherwise
specifically provided herein (including Sections 3.1 and 4), until the Discharge
of Term Priority Claims has occurred, the Term Loan/Cash Flow Revolver Agent
shall be entitled to deal with the Pledged Collateral constituting Term/Cash
Flow Revolver Facility First Priority Collateral in accordance with the terms of
the Term Loan/Cash Flow Revolver Loan Documents as if the Liens under the ABL
Collateral Documents did not exist. The rights of the ABL Agent and the ABL
Lenders with respect to such Pledged Collateral shall at all times be subject to
the terms of this Agreement.

(e) The First Priority Agent shall have no obligation whatsoever to any Second
Priority Agent or any Second Priority Lender to assure that the Pledged
Collateral is genuine or owned

 

30



--------------------------------------------------------------------------------

by the Grantors or to protect or preserve rights or benefits of any Person or
any rights pertaining to the applicable portion of the Common Collateral except
as expressly set forth in this Section 5.5. The duties or responsibilities of
the First Priority Agent under this Section 5.5 shall be limited solely to
holding the Pledged Collateral as gratuitous bailee for each Second Priority
Agent for purposes of perfecting the Lien held by the Second Priority Lenders.

(f) The First Priority Agent shall not have by reason of the Second Priority
Documents or this Agreement or any other document a fiduciary relationship in
respect of any Second Priority Agent or any Second Priority Lender and the
Second Priority Agent on its own behalf, and on behalf of the Second Priority
Lenders hereby waives and releases the First Priority Agent from all claims and
liabilities arising pursuant to the First Priority Agent’s role under this
Section 5.5, as agent and gratuitous bailee with respect to the applicable
portion of the Common Collateral.

(g) Upon the Discharge of ABL Priority Claims, the ABL Agent shall deliver to
the Term Loan/Cash Flow Revolver Agent, to the extent that it is legally
permitted to do so, the remaining Pledged Collateral (if any) and Deposit
Account Collateral (if any) constituting ABL Facility First Priority Collateral
in its possession or under its control, together with any necessary endorsements
(or otherwise allow the Term Loan/Cash Flow Revolver Agent to obtain control of
such Pledged Collateral and Deposit Account Collateral) or as a court of
competent jurisdiction may otherwise direct. The Borrower shall take such
further action as is required to effectuate the transfer contemplated hereby and
shall indemnify the ABL Agent for loss or damage suffered by the ABL Agent as a
result of such transfer except for loss or damage suffered by the ABL Agent
primarily as a result of its own willful misconduct, gross negligence or bad
faith. The ABL Agent has no obligation to follow instructions from the Term
Loan/Cash Flow Revolver Agent in contravention of this Agreement.

(h) Upon the Discharge of Term Priority Claims, the Term Loan/Cash Flow Revolver
Agent shall deliver to the ABL Agent, to the extent that it is legally permitted
to do so, the remaining Pledged Collateral (if any) constituting Term/Cash Flow
Revolver Facility First Priority Collateral in its possession or under its
control, together with any necessary endorsements (or otherwise allow the ABL
Agent to obtain control of such Pledged Collateral) or as a court of competent
jurisdiction may otherwise direct. The Borrower shall take such further action
as is required to effectuate the transfer contemplated hereby and shall
indemnify the Term Loan/Cash Flow Revolver Agent for loss or damage suffered by
the Term Loan/Cash Flow Revolver Agent as a result of such transfer except for
loss or damage suffered by the Term Loan/Cash Flow Revolver Agent primarily as a
result of its own willful misconduct, gross negligence or bad faith. The Term
Loan/Cash Flow Revolver Agent has no obligation to follow instructions from the
ABL Agent in contravention of this Agreement.

5.6. Access to Premises and Cooperation.

(a) If the ABL Agent takes any enforcement action with respect to the ABL
Facility First Priority Collateral, the Term Loan/Cash Flow Revolver Agent and
the Term Loan/Cash Flow Revolver Lenders (i) shall cooperate with the ABL Agent
(at the sole cost and expense of the ABL Agent and the ABL Lenders and subject
to the condition that the Term Loan/Cash Flow Revolver Agent and the Term
Loan/Cash Flow Revolver Lenders shall have no obligation or duty to take any
action or refrain from taking any action that could reasonably be expected to

 

31



--------------------------------------------------------------------------------

result in the incurrence of any liability or damage to the Term Loan/Cash Flow
Revolver Agent or the Term Loan/Cash Flow Revolver Lenders) in its efforts to
enforce its security interest in the ABL Facility First Priority Collateral and
to assemble the ABL Facility First Priority Collateral, (ii) shall not take any
action designed or intended to hinder or restrict in any respect the ABL Agent
from enforcing its security interest in the ABL Facility First Priority
Collateral or assembling the ABL Facility First Priority Collateral, and
(iii) shall permit the ABL Agent, its employees, agents, advisers and
representatives, at the sole cost and expense of the ABL Lenders and upon
reasonable advance notice, to use the Term/Cash Flow Revolver Facility First
Priority Collateral (including (x) equipment, processors, computers and other
machinery related to the storage or processing of records, documents or files,
(y) intellectual property and (z) Real Estate Collateral), for a period not to
exceed 180 days after the taking of such enforcement action, for purposes of
(A) assembling the ABL Facility First Priority Collateral, (B) selling any or
all of the ABL Facility First Priority Collateral in the ordinary course of
business or otherwise, (C) removing any or all of the ABL Facility First
Priority Collateral located in or on such Term/Cash Flow Revolver Facility First
Priority Collateral, if any, or (D) taking reasonable actions to protect,
secure, and otherwise enforce the rights of the ABL Agent and the ABL Lenders in
and to the ABL Facility First Priority Collateral; provided, however, that
nothing contained in this Agreement shall restrict the rights of the Term
Loan/Cash Flow Revolver Agent or the Term Loan/Cash Flow Revolver Lenders from
selling, assigning or otherwise transferring any Term/Cash Flow Revolver
Facility First Priority Collateral prior to the expiration of such 180 day
period if the purchaser, assignee or transferee thereof agrees to be bound by
the provisions of this Section 5.6. If any stay or other order prohibiting the
exercise of remedies with respect to the ABL Facility First Priority Collateral
has been entered by a court of competent jurisdiction, such 180 day period shall
be tolled during the pendency of any such stay or other order.

(b) During the period of actual use or control by the ABL Agent or its agents or
representatives of any Term/Cash Flow Revolver Facility First Priority
Collateral (including any Real Estate Collateral), the ABL Agent and the ABL
Lenders shall (i) be responsible for the ordinary course third party expenses
related thereto, and (ii) be obligated to repair at their expense any physical
damage to such Term/Cash Flow Revolver Facility First Priority Collateral
resulting from such use or control, and to leave such Term/Cash Flow Revolver
Facility First Priority Collateral in substantially the same condition as it was
at the commencement of such use or control, ordinary wear and tear excepted. The
ABL Agent and the ABL Lenders jointly and severally agree to pay, indemnify and
hold the Term Loan/Cash Flow Revolver Agent and its officers, directors,
employees and agents harmless from and against any liability, cost, expense,
loss or damages, including legal fees and expenses, resulting from the gross
negligence or willful misconduct of the ABL Agent or any of its agents,
representatives or invitees in its or their operation of such Term/Cash Flow
Revolver Facility First Priority Collateral. Notwithstanding the foregoing, in
no event shall the ABL Agent or the ABL Lenders have any liability to the Term
Loan/Cash Flow Revolver Agent or the Term Loan/Cash Flow Revolver Lenders
pursuant to this Section 5.6 as a result of the condition of any Term/Cash Flow
Revolver Facility First Priority Collateral (including any Real Estate
Collateral) existing prior to the date of the exercise by the ABL Agent and the
ABL Lenders of their rights under this Section 5.6, and the ABL Agent and the
ABL Lenders shall have no duty or liability to maintain the Term/Cash Flow
Revolver Facility First Priority Collateral (including any Real Estate
Collateral) in a condition or manner better than that in which it was maintained
prior to the use thereof by the ABL Agent, or

 

32



--------------------------------------------------------------------------------

for any diminution in the value of the Term/Cash Flow Revolver Facility First
Priority Collateral (including any Real Estate Collateral) that results solely
from ordinary wear and tear resulting from the use of the Term/Cash Flow
Revolver Facility First Priority Collateral (including any Real Estate
Collateral) by the ABL Agent in the manner and for the time periods specified
under this Section 5.6. Without limiting the rights granted in this paragraph,
the ABL Agent and the ABL Lenders shall cooperate with the Term Loan/Cash Flow
Revolver Agent and the Term Loan/Cash Flow Revolver Lenders in connection with
any efforts made by the Term Loan/Cash Flow Revolver Agent and the Term
Loan/Cash Flow Revolver Lenders to sell the Term/Cash Flow Revolver Facility
First Priority Collateral.

(c) If the Term Loan/Cash Flow Revolver Agent takes any enforcement action with
respect to the Term/Cash Flow Revolver Facility First Priority Collateral, the
ABL Agent and the ABL Lenders (i) shall cooperate with the Term Loan/Cash Flow
Revolver Agent (at the sole cost and expense of the Term Loan/Cash Flow Revolver
Agent and the Term Loan/Cash Flow Revolver Lenders and subject to the condition
that the ABL Agent and the ABL Lenders shall have no obligation or duty to take
any action or refrain from taking any action that could reasonably be expected
to result in the incurrence of any liability or damage to the ABL Agent or the
ABL Lenders) in its efforts to enforce its security interest in the Term/Cash
Flow Revolver Facility First Priority Collateral and assemble the Term/Cash Flow
Revolver Facility First Priority Collateral and (ii) shall not take any action
designed or intended to hinder or restrict in any respect the Term Loan/Cash
Flow Revolver Agent from enforcing its security interest in the Term/Cash Flow
Revolver Facility First Priority Collateral or from assembling the Term/Cash
Flow Revolver Facility First Priority Collateral.

(d) The Term Loan/Cash Flow Revolver Agent agrees that if the ABL Agent shall
require rights available under any permit or license controlled by the Term
Loan/Cash Flow Revolver Agent in order to realize on any ABL Facility First
Priority Collateral, the Term Loan/Cash Flow Revolver Agent shall take all such
actions as shall be available to it (at the sole expense of the Grantors),
consistent with applicable law and reasonably requested by the ABL Agent to make
such rights available to the ABL Agent, subject to the Lien of the Term
Loan/Cash Flow Revolver Agent and the Term Loan/Cash Flow Revolver Lenders. The
ABL Agent agrees that if the Term Loan/Cash Flow Revolver Agent shall require
rights available under any permit or license controlled by the ABL Agent in
order to realize on any Term/Cash Flow Revolver Facility First Priority
Collateral, the ABL Agent shall take all such actions as shall be available to
it (at the sole expense of the Grantors), consistent with applicable law and
reasonably requested by the Term Loan/Cash Flow Revolver Agent to make such
rights available to the Term Loan/Cash Flow Revolver Agent, subject to the Liens
of the ABL Agent and the ABL Lenders.

5.7. No Release If Event of Default; Reinstatement.

(a) If, at any time after the Discharge of ABL Priority Claims has occurred, the
Borrower incurs any ABL Priority Claims, then such Discharge of ABL Priority
Claims shall automatically be deemed not to have occurred for all purposes of
this Agreement (other than with respect to any actions taken prior to the date
of such designation as a result of the occurrence of such first Discharge of ABL
Priority Claims), and the applicable agreement governing such ABL Priority
Claims shall automatically be treated as the ABL Credit Agreement for all
purposes of this

 

33



--------------------------------------------------------------------------------

Agreement, including for purposes of the Lien priorities and rights in respect
of Common Collateral set forth herein and the granting by the ABL Agent of
amendments, waivers and consents hereunder. Upon receipt of notice of such
incurrence (including the identity of the new ABL Agent), the Term Loan/Cash
Flow Revolver Agent shall promptly (i) enter into such documents and agreements
(at the expense of the Borrower), including amendments or supplements to this
Agreement, as the Borrower or such new ABL Agent shall reasonably request in
writing in order to provide the new ABL Agent the rights of the ABL Agent
contemplated hereby and (ii) to the extent then held by the Term Loan/Cash Flow
Revolver Agent, deliver to the ABL Agent the Pledged Collateral or Deposit
Collateral that is ABL Facility First Priority Collateral together with any
necessary endorsements (or otherwise allow such ABL Agent to obtain possession
or control of such Pledged Collateral).

(b) If, at any time after the Discharge of Term Priority Claims has occurred,
the Borrower incurs any Term Loan/Cash Flow Revolver Priority Claims, then such
Discharge of Term Priority Claims shall automatically be deemed not to have
occurred for all purposes of this Agreement (other than with respect to any
actions taken prior to the date of such designation as a result of the
occurrence of such first Discharge of Term Priority Claims), and the applicable
agreement governing such Term Loan/Cash Flow Revolver Priority Claims shall
automatically be treated as the Term Loan/Cash Flow Revolver Agreement for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Common Collateral set forth herein and the granting by the
Term Loan/Cash Flow Revolver Agent of amendments, waivers and consents
hereunder. Upon receipt of notice of such incurrence (including the identity of
the new Term Loan/Cash Flow Revolver Agent), the ABL Agent shall promptly
(i) enter into such documents and agreements (at the expense of the Borrower),
including amendments or supplements to this Agreement, as the Borrower or such
new Term Loan/Cash Flow Revolver Agent shall reasonably request in writing in
order to provide the new Term Loan/Cash Flow Revolver Agent the rights of the
Term Loan/Cash Flow Revolver Agent contemplated hereby and (ii) to the extent
then held by the ABL Agent, deliver to the Term Loan/Cash Flow Revolver Agent
the Pledged Collateral or Deposit Collateral that is Term/Cash Flow Revolver
Facility First Priority Collateral together with any necessary endorsements (or
otherwise allow such Term Loan/Cash Flow Revolver Agent to obtain possession or
control of such Pledged Collateral).

5.8. Legends. Upon the request of either the ABL Agent or the Term Loan/Cash
Flow Revolver Agent, each party hereto agrees that each Credit Agreement and
each other agreement that constitutes an ABL Collateral Document or a Term
Loan/Cash Flow Revolver Collateral Agreement shall contain the applicable
provisions set forth on Schedule II hereto, or similar provisions approved by
the ABL Agent and the Term Loan/Cash Flow Revolver Agent, which approval shall
not be unreasonably withheld or delayed.

Section 6. Insolvency or Liquidation Proceedings.

6.1. Financing Issues. If the Borrower or any other Grantor shall be subject to
any Insolvency or Liquidation Proceeding and shall move for the approval of the
use of cash collateral or of financing (“DIP Financing”) under Section 363 or
Section 364 of Title 11 of the United States Code or under any similar provision
in any Bankruptcy Law, then each Second Priority Agent, on behalf of itself and
each Second Priority Lender, agrees that it will raise no objection to, and will
not support any objection to, and will not otherwise contest (a)

 

34



--------------------------------------------------------------------------------

such DIP Financing, the Liens on First Priority Collateral securing such DIP
Financing (the “DIP Financing Liens”) or the use of cash collateral that
constitutes First Priority Collateral, in each case unless the First Priority
Agent or the First Priority Lenders shall then object or support an objection to
such DIP Financing, DIP Financing Liens or use of cash collateral, and will not
request adequate protection or any other relief in connection therewith (except
to the extent permitted by Section 6.3) and, to the extent the Liens securing
the First Priority Claims under the applicable Credit Agreement or, if no such
Credit Agreement exists, under the other First Priority Documents are
subordinated or pari passu with such DIP Financing Liens, will subordinate its
Liens in the First Priority Collateral to such DIP Financing Liens on the same
basis as the other Liens on First Priority Collateral securing the Second
Priority Claims are so subordinated to Liens securing First Priority Claims
under this Agreement, (b) any motion for relief from the automatic stay or from
any injunction against foreclosure or enforcement in respect of First Priority
Claims made by the First Priority Agent or any holder of First Priority Claims,
(c) any lawful exercise by any holder of First Priority Claims of the right to
credit bid First Priority Claims at any sale in foreclosure solely of First
Priority Collateral, (d) any other request for judicial relief made in any court
by any holder of First Priority Claims relating to the lawful enforcement of any
Lien on First Priority Collateral or (e) any order relating to a sale of assets
comprised of First Priority Collateral of any Grantor for which the First
Priority Agent has consented that provides, to the extent the sale of First
Priority Collateral is to be free and clear of Liens, that the Liens securing
the First Priority Claims and the Second Priority Claims will attach to the
proceeds of the sale on the same basis of priority as set forth in this
Agreement; provided that all Liens granted to the ABL Agent or the Term
Loan/Cash Flow Revolver Agent in any Insolvency or Liquidation Proceeding are
intended by the parties hereto to be and shall be deemed to be subject to the
Lien priority and the other terms and conditions of this Agreement.

6.2. Relief from the Automatic Stay. Until the Discharge of ABL Priority Claims
has occurred, the Term Loan/Cash Flow Revolver Agent, on behalf of itself and
each Term Loan/Cash Flow Revolver Lender, agrees that none of them shall seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the ABL Facility First Priority Collateral,
without the prior written consent of the ABL Agent and the Required Lenders
under the ABL Credit Agreement. Until the Discharge of Term Priority Claims has
occurred, the ABL Agent, on behalf of itself and each ABL Lender, agrees that
none of them shall seek relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the Term/Cash Flow Revolver
Facility First Priority Collateral, without the prior written consent of the
Term Loan/Cash Flow Revolver Agent and the Required Lenders under the Term
Loan/Cash Flow Revolver Agreement.

6.3. Adequate Protection. Except to the extent provided in Section 6.1, nothing
in this Agreement shall limit the rights of the ABL Agent and the ABL Lenders,
on the one hand, and the Term Loan/Cash Flow Revolver Agent and the Term
Loan/Cash Flow Revolver Lenders, on the other hand, from seeking or requesting
adequate protection with respect to their interests in the applicable Common
Collateral in any Insolvency or Liquidation Proceeding, including adequate
protection in the form of a cash payment, periodic cash payments, cash payments
of interest, additional collateral or otherwise; provided that (a) in the event
that the ABL Agent, on behalf of itself or any of the ABL Lenders, seeks or
requests adequate protection in respect of the ABL Claims and such adequate
protection is granted in the form of

 

35



--------------------------------------------------------------------------------

additional collateral comprising assets of the type of assets that constitute
Term/Cash Flow Revolver Facility First Priority Collateral, then the ABL Agent,
on behalf of itself and each of the ABL Lenders, agrees, subject to Section 2.3,
that the Term Loan/Cash Flow Revolver Agent shall also be granted a senior Lien
on such collateral as security for the Term Loan/Cash Flow Revolver Priority
Claims and that any Lien on such collateral securing the ABL Claims shall be
subordinate to the Lien on such collateral securing the Term Loan/Cash Flow
Revolver Priority Claims and (b) in the event that the Term Loan/Cash Flow
Revolver Agent, on behalf of itself or any of the Term Loan/Cash Flow Revolver
Lenders, seeks or requests adequate protection in respect of the Term Loan/Cash
Flow Revolver Claims and such adequate protection is granted in the form of
additional collateral comprising assets of the type of assets that constitute
ABL Facility First Priority Collateral, then the Term Loan/Cash Flow Revolver
Agent, on behalf of itself and each of the Term Loan/Cash Flow Revolver Lenders,
agrees, subject to Section 2.3, that the ABL Agent shall also be granted a
senior Lien on such collateral as security for the ABL Priority Claims and that
any Lien on such collateral securing the Term Loan/Cash Flow Revolver Claims
shall be subordinate to the Lien on such collateral securing the ABL Priority
Claims.

6.4. Avoidance Issues.

(a) If any ABL Lender is required in any Insolvency or Liquidation Proceeding or
otherwise to turn over or otherwise pay to the estate of the Borrower or any
other Grantor (or any trustee, receiver or similar person therefor), because the
payment of such amount was declared to be fraudulent or preferential in any
respect or for any other reason, any amount (an “ABL Recovery”), whether
received as proceeds of security, enforcement of any right of setoff or
otherwise, then as among the parties hereto the ABL Claims shall be deemed to be
reinstated to the extent of such ABL Recovery and to be outstanding as if such
payment had not occurred and the ABL Lenders shall be entitled, to the extent
they are entitled hereunder, to a Discharge of ABL Priority Claims with respect
to all such recovered amounts and shall have all rights hereunder until such
time. If this Agreement shall have been terminated prior to such ABL Recovery,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto.

(b) If any Term Loan/Cash Flow Revolver Lender is required in any Insolvency or
Liquidation Proceeding or otherwise to turn over or otherwise pay to the estate
of the Borrower or any other Grantor (or any trustee, receiver or similar person
therefor), because the payment of such amount was declared to be fraudulent or
preferential in any respect or for any other reason, any amount (a “Term
Loan/Cash Flow Revolver Recovery”), whether received as proceeds of security,
enforcement of any right of setoff or otherwise, then as among the parties
hereto the Term Loan/Cash Flow Revolver Claims shall be deemed to be reinstated
to the extent of such Term Loan/Cash Flow Revolver Recovery and to be
outstanding as if such payment had not occurred and the Term Loan/Cash Flow
Revolver Lenders shall be entitled, to the extent they are entitled hereunder,
to a Discharge of Term Priority Claims with respect to all such recovered
amounts and shall have all rights hereunder until such time. If this Agreement
shall have been terminated prior to such Term Loan/Cash Flow Revolver Recovery,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto.

 

36



--------------------------------------------------------------------------------

6.5. Application. This Agreement, which the parties hereto expressly acknowledge
as a “subordination agreement” within the meaning of, and enforceable under,
Section 510(a) of the United States Bankruptcy Code (or any successor
provision), shall be applicable prior to and after the commencement of any
Insolvency or Liquidation Proceeding. All references herein to any Grantor shall
apply to any trustee for such Person and such Person as debtor in possession.
The relative rights as to the Common Collateral and proceeds thereof shall
continue after the filing thereof on the same basis as prior to the date of the
petition, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor.

6.6. Waivers. Until the Discharge of ABL Priority Claims has occurred, the Term
Loan/Cash Flow Revolver Agent, on behalf of itself and each Term Loan/Cash Flow
Revolver Lender, (a) will not assert or enforce any claim under, Section 506(c)
of the United States Bankruptcy Code (or any successor provision) senior to or
on a parity with the Liens on ABL Facility First Priority Collateral securing
the ABL Priority Claims for costs or expenses of preserving or disposing of any
ABL Collateral and (b) waives any claim it may now or hereafter have arising out
of the election by any ABL Lender of the application of Section 1111(b)(2) of
the United States Bankruptcy Code (or any successor provision) with respect to
any ABL Facility First Priority Collateral. Until the Discharge of Term Priority
Claims has occurred, the ABL Agent, on behalf of itself and each ABL Lender,
(a) will not assert or enforce any claim under Section 506(c) of the United
States Bankruptcy Code (or any successor provision) senior to or on a parity
with the Liens on Term/Cash Flow Revolver Facility First Priority Collateral
securing the Term Loan/Cash Flow Revolver Priority Claims for costs or expenses
of preserving or disposing of any Term Loan/Cash Flow Revolver Collateral and
(b) waives any claim it may now or hereafter have arising out of the election by
any Term Loan/Cash Flow Revolver Lender of the application of Section 1111(b)(2)
of the United States Bankruptcy Code (or any successor provision) with respect
to any Term/Cash Flow Revolver Facility First Priority Collateral.

6.7. Separate Grants of Liens. Each Term Loan/Cash Flow Revolver Lender and each
ABL Lender acknowledges and agrees that (a) the grants of Liens pursuant to the
ABL Collateral Documents and the Term Loan/Cash Flow Revolver Collateral
Documents constitute two separate and distinct grants of Liens and (ii) because
of, among other things, their differing rights in the Common Collateral, the
Term Loan/Cash Flow Revolver Claims are fundamentally different from the ABL
Claims and must be separately classified in any plan of reorganization (or other
plans of similar effect under any Bankruptcy Law) proposed or adopted in an
Insolvency or Liquidation Proceeding. To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
the claims of the ABL Lenders and the Term Loan/Cash Flow Revolver Lenders in
respect of the Common Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then the ABL Lenders and
the Term Loan/Cash Flow Revolver Lenders hereby acknowledge and agree that all
distributions shall be made as if there were separate classes of ABL Claims and
Term Loan/Cash Flow Revolver Claims against the Grantors, with the effect being
that, to the extent that the aggregate value of the ABL Facility First Priority
Collateral or Term/Cash Flow Revolver Facility First Priority Collateral is
sufficient, the ABL Lenders or the Term Loan/Cash Flow Revolver Lenders,
respectively, shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest that is available from each
pool of Priority

 

37



--------------------------------------------------------------------------------

Collateral for each of the ABL Lenders and the Term Loan/Cash Flow Revolver
Lenders, respectively, before any distribution is made in respect of the claims
held by the other Lenders from such Priority Collateral, with the other Lenders
hereby agreeing to turn over to the respective other Lenders amounts otherwise
received or receivable by them to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the aggregate
recoveries.

6.8. Purchase Right.

(a) If (i) an Event of Default (as defined in the Term Loan/Cash Flow Revolver
Agreement) under paragraph (g) or (h) of Article VII of the Term Loan/Cash Flow
Revolver Agreement has occurred and is continuing or (ii) the ABL Agent or any
ABL Lender has taken any action to Exercise Any Secured Creditor Remedies (each
such event described in clauses (i) and (ii) herein above, a “Purchase Option
Event”), the Term Loan/Cash Flow Revolver Lenders shall have the opportunity to
purchase (at par and without premium) all (but not less than all) of the ABL
Priority Claims pursuant to this Section 6.8; provided, that such option shall
expire if the Term Loan/Cash Flow Revolver Lenders fail to deliver a written
notice (a “Purchase Notice”) to the ABL Agent within fifteen (15) Business Days
following the first date the Term Loan/Cash Flow Revolver Agent obtains actual
knowledge of the occurrence of a Purchase Option Event, which Purchase Notice
shall (A) be signed by the applicable Term Loan/Cash Flow Revolver Lenders
committing to such purchase (the “Purchasing Creditors”) and indicate the
percentage of the ABL Priority Claims to be purchased by each Purchasing
Creditor (which aggregate commitments must add up to 100% of the ABL Priority
Claims) and (B) state that (1) it is a Purchase Notice delivered pursuant to
Section 6.8 of this Agreement and (2) the offer contained therein is
irrevocable. Upon receipt of such Purchase Notice by the ABL Agent, the
Purchasing Creditors shall have from the date of delivery thereof to and
including the date that is five (5) Business Days after the Purchase Notice was
received by the ABL Agent to purchase all (but not less than all) of the ABL
Priority Claims pursuant to this Section 6.8 (the date of such purchase, the
“Purchase Date”).

(b) On the Purchase Date, the ABL Lenders shall, subject to any required
approval of any governmental authority and any limitation in the ABL Credit
Agreement, in each case then in effect, if any, sell to the Purchasing Creditors
all (but not less than all) of the ABL Priority Claims. On such Purchase Date,
the Purchasing Creditors shall (i) pay to the ABL Agent, for the benefit of the
ABL Lenders, as directed by the ABL Agent, in immediately available funds the
full amount (at par and without premium) of all ABL Priority Claims then
outstanding together with all accrued and unpaid interest and fees thereon, all
in the amounts specified by the ABL Agent and determined in accordance with the
applicable ABL Loan Documents and (ii) furnish such amount of cash collateral in
immediately available funds as the ABL Agent determines in accordance with the
ABL Loan Documents is required to secure the ABL Lenders in connection with any
issued and outstanding letters of credit issued under the ABL Credit Agreement
but not in any event in an amount greater than 105% of the aggregate undrawn
amount of all such outstanding letters of credit (provided that any excess of
such cash collateral for such letters of credit remaining at such time when
there are no longer any such letters of credit outstanding shall be promptly
paid over to the Term Loan/Cash Flow Revolver Agent). Interest and fees shall be
calculated to but excluding the Purchase Date if the amounts so paid by the
Purchasing Creditors to the bank account designated by the ABL Agent are
received in such bank account prior to

 

38



--------------------------------------------------------------------------------

1:00 p.m., New York time, and interest shall be calculated to and including such
Purchase Date if the amounts so paid by the Purchasing Creditors to the bank
account designated by the ABL Agent are received in such bank account after 1:00
p.m., New York time.

(c) Any purchase pursuant to the purchase option set forth in this Section 6.8
shall, except as provided below, be expressly made without representation or
warranty of any kind by the ABL Agent or the other ABL Lenders as to the ABL
Obligations, the collateral or otherwise, and without recourse to the ABL Agent
and the other ABL Lenders as to the ABL Obligations, the collateral or
otherwise, except that the ABL Agent and each of the ABL Lenders, severally as
to itself only, shall represent and warrant only as to the matters set forth in
the assignment agreement to be entered into as provided herein in connection
with such purchase, which shall be limited to: (i) the principal amount of the
ABL Obligations being sold by it, (ii) that such Person has not created any Lien
on any ABL Obligations being sold by it, and (iii) that such Person has the
right to assign the ABL Obligations being assigned by it and its assignment
agreement has been duly authorized.

(d) Upon notice to the Loan Parties by the Term Loan/Cash Flow Revolver Agent
that the purchase of ABL Priority Claims pursuant to this Section 6.8 has been
consummated by delivery of the purchase price to the ABL Agent (and ABL Agent’s
confirmation of receipt of the purchase price), the Grantors shall treat the
Purchasing Creditors as holders of the ABL Priority Claims and the Term
Loan/Cash Flow Revolver Agent shall be deemed appointed to act in such capacity
as the “agent”, “administrative agent” or “collateral agent” (or analogous
capacity) (the “Replacement Agent”), as swingline lender (or analogous
capacity)(the “Replacement Swingline Lender”) and as issuing lender (or
analogous capacity) (the “Replacement Issuing Lender”) under the ABL Loan
Documents, for all purposes hereunder and under each ABL Loan Document (it being
agreed that the ABL Agent shall have no obligation to act as such replacement
“agent”, “administrative agent” or “collateral agent” (or analogous capacity),
the ABL swingline lender shall have no obligation to act as such replacement
“swingline lender” (or analogous capacity) and no ABL issuing lender shall have
an obligation to act as such replacement “issuing lender” (or analogous
capacity) with respect to the issuance of any new letters of credit). In
connection with any purchase of ABL Priority Claims pursuant to this
Section 6.8, each ABL Lender and ABL Agent agrees to enter into and deliver to
the applicable Term Loan/Cash Flow Revolver Lenders on the Purchase Date, as a
condition to closing, an assignment agreement customarily used by the ABL Agent
in connection with the ABL Credit Agreement and, at the expense of the Grantors,
the ABL Agent and each other ABL Lender shall deliver all possessory collateral
(if any), together with any necessary endorsements and other documents
(including any applicable stock powers or bond powers), then in its possession
or in the possession of its agent or bailee, or turn over control as to any
pledged collateral, deposit accounts or securities accounts of which it or its
agent or bailee then has control, as the case may be, to the Replacement Agent,
and deliver the loan register and all other records pertaining to the ABL
Priority Claims to the Replacement Agent and otherwise take such actions as may
be reasonably appropriate to effect an orderly transition to the Replacement
Agent. Upon the consummation of the purchase of the ABL Priority Claims pursuant
to this Section 6.8, the ABL Agent (and all other agents under the ABL Credit
Agreement) shall be deemed to have resigned as an “agent” or “administrative
agent” and “collateral agent” (or analogous capacity) for the ABL Lenders under
the ABL Loan Documents, the ABL swingline lender shall be deemed to have
resigned as ABL swingline lender (or analogous capacity) and

 

39



--------------------------------------------------------------------------------

each of the ABL issuing lenders shall be deemed to have resigned as an ABL
issuing lender (or analogous capacity) with respect to the issuance of any new
letters of credit; provided that the ABL Agent (and all other agents under the
ABL Credit Agreement) shall be entitled to all of the rights and benefits of a
former “agent”, “administrative agent” or “collateral agent” (or analogous
capacity), the ABL swingline lender shall be entitled to all of the rights and
benefits of a swingline lender (or analogous capacity) for any periods during
which it served as the swingline lender and each of the ABL issuing lenders
shall be entitled to all of the rights and benefits of an issuing lender with
respect to any outstanding letters of credit issued by it and for all periods
during which it serves as an issuing lender, in each instance under the ABL
Credit Agreement.

(e) Notwithstanding the foregoing purchase of the ABL Priority Claims by the
Purchasing Creditors, the ABL Lenders shall retain those contingent
indemnification obligations and other obligations under the ABL Loan Documents
which by their express terms would survive any repayment of the ABL Priority
Claims pursuant to this Section 6.8.

Section 7. Reliance; Waivers; etc.

7.1. Reliance. The consent by the First Priority Lenders to the execution and
delivery of the Second Priority Documents to which the First Priority Lenders
have consented and all loans and other extensions of credit made or deemed made
on and after the date hereof by the First Priority Lenders to the Borrower or
any Subsidiary shall be deemed to have been given and made in reliance upon this
Agreement. The Second Priority Agent, on behalf of itself and each applicable
Second Priority Lender, acknowledges that it and the applicable Second Priority
Lenders are not entitled to rely on any credit decision or other decisions made
by the First Lien Agent or any First Priority Lender in taking or not taking any
action under the applicable Second Priority Document or this Agreement.

7.2. No Warranties or Liability. Except as set forth in Section 8.15, neither
the First Priority Agent nor any First Priority Lender shall have been deemed to
have made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectibility or
enforceability of any of the First Priority Documents, the ownership of any
Common Collateral or the perfection or priority of any Liens thereon. The First
Priority Lenders will be entitled to manage and supervise their respective loans
and extensions of credit under the First Priority Documents in accordance with
law and as they may otherwise, in their sole discretion, deem appropriate, and
the First Priority Lenders may manage their loans and extensions of credit
without regard to any rights or interests that any Second Priority Agent or any
of the Second Priority Lenders have in the Common Collateral or otherwise,
except as otherwise provided in this Agreement. Neither the First Priority Agent
nor any First Priority Lender shall have any duty to any Second Priority Agent
or any Second Priority Lender to act or refrain from acting in a manner that
allows, or results in, the occurrence or continuance of an event of default or
default under any agreements with the Borrower or any Subsidiary thereof
(including the Second Priority Documents), regardless of any knowledge thereof
that they may have or be charged with. Except as expressly set forth in this
Agreement, the First Priority Agent, the First Priority Lenders, the Second
Priority Agent and the Second Priority Lenders have not otherwise made to each
other, nor do they hereby make to each other, any warranties, express or
implied, nor do they assume any liability to each

 

40



--------------------------------------------------------------------------------

other with respect to (a) the enforceability, validity, value or collectibility
of any of the First Priority Claims, the Second Priority Claims or any guarantee
or security which may have been granted to any of them in connection therewith,
(b) the Borrower’s title to or right to transfer any of the Common Collateral or
(c) any other matter except as expressly set forth in this Agreement.

7.3. Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Agent and the First Priority Lenders, and the
Second Priority Agent and the Second Priority Lenders, respectively, hereunder
shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any First Priority Documents or
any Second Priority Documents;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the First Priority Claims or Second Priority Claims, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of the ABL
Credit Agreement or any other ABL Loan Document or of the terms of the Term
Loan/Cash Flow Revolver Agreement or any other Term Loan/Cash Flow Revolver Loan
Document;

(c) any exchange of any security interest in any Common Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the First Priority Claims
or Second Priority Claims or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Borrower or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Borrower or any other Grantor in respect of the First
Priority Claims, or of any Second Priority Agent or any Second Priority Lenders
in respect of this Agreement.

Section 8. Miscellaneous.

8.1. Conflicts. Subject to Section 8.19, in the event of any conflict between
the provisions of this Agreement and the provisions of any ABL Loan Document or
any Term Loan/Cash Flow Revolver Loan Document, the provisions of this Agreement
shall govern.

8.2. Term of this Agreement; Severability. Subject to Section 5.7 and
Section 6.4, (i) if no Event of Default has occurred and is continuing under
either Credit Agreement (as such term is defined in the applicable Credit
Agreement), this Agreement shall terminate upon the first to occur of the
Discharge of ABL Priority Claims or the Discharge of Term Priority Claims and
(ii) if an Event of Default has occurred and is continuing under either Credit
Agreement (as such term is defined in the applicable Credit Agreement), this
Agreement shall terminate upon the Discharge of ABL Priority Claims, the
Discharge of Term Priority Claims and the payment in full in cash of all ABL
Other Claims and Term Loan/Cash Flow Revolver Other Claims (other than, in each
case, indemnification and contingent obligations for

 

41



--------------------------------------------------------------------------------

which no claim has been made). This is a continuing agreement of lien
subordination and the First Priority Lenders may continue, at any time and
without notice to the Second Priority Agent or any Second Priority Lender, to
extend credit and other financial accommodations and lend monies to or for the
benefit of the Borrower or any other Grantor constituting First Priority Claims
in reliance hereon. The terms of this Agreement shall survive, and shall
continue in full force and effect, in any Insolvency or Liquidation Proceeding.
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

8.3. Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the ABL Agent or the Term Loan/Cash Flow
Revolver Agent shall be deemed to be made unless the same shall be in writing
signed on behalf of the party making the same or its authorized agent and each
waiver, if any, shall be a waiver only with respect to the specific instance
involved and shall in no way impair the rights of the parties making such waiver
or the obligations of the other parties to such party in any other respect or at
any other time. The Borrower and the other Grantors shall not have any right to
consent to or approve any amendment, modification or waiver of any provision of
this Agreement except to the extent their rights or obligations are affected.

8.4. Information Concerning Financial Condition of the Borrower and the
Subsidiaries. Neither the First Priority Agent nor any First Priority Lender
shall have any obligation to the Second Priority Agent or any Second Priority
Lender to keep the Second Priority Agent or any Second Priority Lender informed
of, and the Second Priority Agent and the Second Priority Lenders shall not be
entitled to rely on the First Priority Agent or the First Priority Lenders with
respect to, (a) the financial condition of the Borrower and the Subsidiaries and
all endorsers and/or guarantors of the First Priority Claims or the Second
Priority Claims and (b) all other circumstances bearing upon the risk of
nonpayment of the First Priority Claims or the Second Priority Claims. The ABL
Agent, the ABL Lenders, the Term Loan/Cash Flow Revolver Agent and the Term
Loan/Cash Flow Revolver Lenders shall have no duty to advise any other party
hereunder of information known to it or them regarding such condition or any
such circumstances or otherwise. In the event that the ABL Agent, any ABL
Lender, the Term Loan/Cash Flow Revolver Agent or any Term Loan/Cash Flow
Revolver Lender, in its or their sole discretion, undertakes at any time or from
time to time to provide any such information to any other party, it or they
shall be under no obligation (w) to make, and the ABL Agent, the ABL Lenders,
the Term Loan/Cash Flow Revolver Agent and the Term Loan/Cash Flow Revolver
Lenders shall not make, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of any such information so provided, (x) to provide any additional information
or to provide any such information on any subsequent occasion, (y) to undertake
any investigation or (z) to disclose any information that, pursuant to accepted
or reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential. Nothing in this
section shall amend, modify or otherwise affect the confidentiality obligations
of the ABL Agent and the ABL Lenders under the ABL Credit Agreement and of the
Term Loan/Cash Flow Revolver Agent and the Term Loan/Cash Flow Revolver Lenders
under the Term Loan/Cash Flow Revolver Agreement.

 

42



--------------------------------------------------------------------------------

8.5. Subrogation. The Term Loan/Cash Flow Revolver Agent, for and on behalf of
itself and the Term Loan/Cash Flow Revolver Lenders, agrees that no payment to
the ABL Agent or any ABL Lender pursuant to the provisions of this Agreement
shall entitle the Term Loan/Cash Flow Revolver Agent or any Term Loan/Cash Flow
Revolver Lender to exercise any rights of subrogation in respect thereof until
the Discharge of ABL Priority Claims shall have occurred. Following the
Discharge of ABL Priority Claims, the ABL Agent agrees to execute such
documents, agreements, and instruments as the Term Loan/Cash Flow Revolver Agent
or any Term Loan/Cash Flow Revolver Lender may reasonably request to evidence
the transfer by subrogation to any such Person of an interest in the ABL
Priority Claims resulting from payments to the ABL Agent by such Person, so long
as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the ABL Agent are paid by
such Person upon request for payment thereof. The ABL Agent, for and on behalf
of itself and the ABL Lenders, agrees that no payment to the Term Loan/Cash Flow
Revolver Agent or any Term Loan/Cash Flow Revolver Lender pursuant to the
provisions of this Agreement shall entitle the ABL Agent or any ABL Lender to
exercise any rights of subrogation in respect thereof until the Discharge of
Term Priority Claims shall have occurred. Following the Discharge of Term
Priority Claims, the Term Loan/Cash Flow Revolver Agent agrees to execute such
documents, agreements, and instruments as the ABL Agent or any ABL Lender may
reasonably request to evidence the transfer by subrogation to any such Person of
an interest in the Term Loan/Cash Flow Revolver Claims resulting from payments
to the Term Loan/Cash Flow Revolver Agent by such Person, so long as all costs
and expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by the Term Loan/Cash Flow Revolver Agent are paid by such
Person upon request for payment thereof.

8.6. Application of Payments.

(a) Except as otherwise provided herein, all payments received by the ABL
Lenders may be applied, reversed and reapplied, in whole or in part, to such
part of the ABL Priority Claims as the ABL Lenders, in their sole discretion,
deem appropriate, consistent with the terms of the ABL Loan Documents. Except as
otherwise provided herein, the Term Loan/Cash Flow Revolver Agent, on behalf of
itself and each Term Loan/Cash Flow Revolver Lender, assents to any such
extension or postponement of the time of payment of the ABL Priority Claims or
any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security that may at any time secure
any part of the ABL Priority Claims and to the addition or release of any other
Person primarily or secondarily liable therefor.

(b) Except as otherwise provided herein, all payments received by the Term
Loan/Cash Flow Revolver Lenders may be applied, reversed and reapplied, in whole
or in part, to such part of the Term Loan/Cash Flow Revolver Priority Claims as
the Term Loan/Cash Flow Revolver Lenders, in their sole discretion, deem
appropriate, consistent with the terms of the Term Loan/Cash Flow Revolver Loan
Documents. Except as otherwise provided herein, the ABL Agent, on behalf of
itself and each ABL Lender, assents to any such extension or postponement of the
time of payment of the Term Loan/Cash Flow Revolver Priority Claims or any part
thereof and to any other indulgence with respect thereto, to any substitution,
exchange or release of any security that may at any time secure any part of the
Term Loan/Cash Flow Revolver Priority Claims and to the addition or release of
any other Person primarily or secondarily liable therefor.

 

43



--------------------------------------------------------------------------------

8.7. Consent to Jurisdiction; Waivers. Each of the parties hereto irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any state or federal court located in New York, New York (the
“New York Courts”), and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Term
Loan/Cash Flow Revolver Loan Document or ABL Loan Document, or for recognition
or enforcement of any judgment. Each of the parties hereto irrevocably consents
that all service of process may be made by registered mail directed to such
party as provided in Section 8.8 for such party. Service so made shall be deemed
to be completed three days after the same shall be posted as aforesaid. Each of
the parties hereto irrevocably and unconditionally waives, to the extent it may
legally and effectively do so, any objection to any action instituted hereunder
in any such court based on forum non conveniens, and any objection to the venue
of any action instituted hereunder in any such court. Each of the parties hereto
irrevocably and unconditionally waives, to the extent it may legally and
effectively do so, any right it may have to trial by jury in respect of any
litigation based on, or arising out of, under or in connection with this
Agreement, or any course of conduct, course of dealing, verbal or written
statement or action of any party hereto in connection with the subject matter
hereof.

8.8. Notices. All notices to the ABL Lenders and the Term Loan/Cash Flow
Revolver Lenders permitted or required under this Agreement may be sent to the
ABL Agent or the Term Loan/Cash Flow Revolver Agent as provided in the ABL
Credit Agreement, the Term Loan/Cash Flow Revolver Agreement, the other relevant
ABL Loan Documents or the other relevant Term Loan/Cash Flow Revolver Loan
Documents, as applicable. Unless otherwise specifically provided herein or
therein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, telecopied,
electronically mailed or sent by courier service or U.S. mail and shall be
deemed to have been given when delivered in person or by courier service, upon
receipt of a telecopy or electronic mail or upon receipt via U.S. mail
(registered or certified, with postage prepaid and properly addressed). For the
purposes hereof, the addresses of the parties hereto shall be as set forth below
each party’s name on the signature pages hereto, or, as to each party, at such
other address as may be designated by such party in a written notice to all of
the other parties. Each First Priority Agent hereby agrees to promptly notify
each Second Priority Agent upon payment in full in cash of all Indebtedness
under the applicable First Priority Documents (other than indemnification and
contingent obligations for which no claim has been made).

8.9. Further Assurances. The ABL Agent, on behalf of itself and each ABL Lender,
and the Term Loan/Cash Flow Revolver Agent, on behalf of itself and each Term
Loan/Cash Flow Revolver Lender, agrees that each of them shall take such further
action and shall execute and deliver to the ABL Agent, the ABL Lenders, the Term
Loan/Cash Flow Revolver Agent and the Term Loan/Cash Flow Revolver Lenders such
additional documents and instruments (in recordable form, if requested) as the
ABL Agent, the ABL Lenders, the Term Loan/Cash Flow Revolver Agent or the Term
Loan/Cash Flow Revolver Lenders may reasonably request, at the expense of the
Borrower, to effectuate the terms of and the Lien priorities contemplated by
this Agreement.

8.10. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of New York.

 

44



--------------------------------------------------------------------------------

8.11. No Third Party Beneficiaries; Binding on Successors and Assigns. This
Agreement shall be binding upon the ABL Agent, the ABL Lenders, the Term
Loan/Cash Flow Revolver Agent, the Term Loan/Cash Flow Revolver Lenders, the
Borrower, the Borrower’s Subsidiaries party hereto and their respective
permitted successors and assigns. No other Person shall have or be entitled to
assert rights or benefits hereunder. Without limiting the generality of the
foregoing (a) any person to whom a Lender assigns or otherwise transfers all or
any portion of the ABL Claims or the Term Loan/Cash Flow Revolver Claims, as
applicable, in accordance with the applicable ABL Loan Documents or Term
Loan/Cash Flow Revolver Loan Documents, as the case may be, shall become vested
with all the rights and obligations in respect thereof granted to such Lenders,
without any further consent or action of the other Lenders and (b) any
counterparty to a Hedging Agreement or an agreement relating to Cash Management
Obligations (as such terms are defined in the ABL Credit Agreement or the Term
Loan/Cash Flow Revolver Agreement, as applicable) that accepts the benefit of
any Common Collateral in accordance with the ABL Collateral Documents or the
Term Loan/Cash Flow Revolver Collateral Documents, as applicable, shall be
deemed to have agreed to be bound by the terms of this Agreement.

8.12. Specific Performance. Each First Priority Agent may demand specific
performance of this Agreement. Each Second Priority Agent, on behalf of itself
and each Second Priority Lender, hereby irrevocably waives any defense based on
the adequacy of a remedy at law and any other defense that might be asserted to
bar the remedy of specific performance in any action that may be brought by the
First Priority Agent.

8.13. Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

8.14. Counterparts. This Agreement may be executed in one or more counterparts,
including by means of facsimile, each of which shall be an original and all of
which shall together constitute one and the same document. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
customary means of electronic transmission (e.g., “PDF”) shall be as effective
as delivery of a manually executed counterpart hereof.

8.15. Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement. The ABL Agent represents
and warrants that this Agreement is binding upon the ABL Lenders. The Term
Loan/Cash Flow Revolver Agent represents and warrants that this Agreement is
binding upon the Term Loan/Cash Flow Revolver Lenders.

8.16. Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto. This Agreement shall be effective both before
and after the commencement of any Insolvency or Liquidation Proceeding. All
references to the Borrower or any other Grantor shall include the Borrower or
any other Grantor as debtor and debtor-in-possession and any receiver or trustee
for the Borrower or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.

 

45



--------------------------------------------------------------------------------

8.17. ABL Agent and Term Loan/Cash Flow Revolver Agent. It is understood and
agreed that (a) UBS is entering into this Agreement in its capacity as
collateral agent under the ABL Credit Agreement and the provisions of Article
VIII of the ABL Credit Agreement applicable to UBS as collateral agent
thereunder shall also apply to UBS as ABL Agent hereunder and (b) Credit Suisse
is entering in this Agreement in its capacity as collateral agent under the Term
Loan/Cash Flow Revolver Agreement and the provisions of Article VIII of the Term
Loan/Cash Flow Revolver Agreement applicable to Credit Suisse as collateral
agent thereunder shall also apply to Credit Suisse as Term Loan/Cash Flow
Revolver Agent hereunder.

8.18. Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Section 5.3(d) or (e)), nothing
in this Agreement is intended to or will (a) amend, waive or otherwise modify
the provisions of the ABL Credit Agreement, the Term Loan/Cash Flow Revolver
Agreement or any other ABL Loan Document or Term Loan/Cash Flow Revolver Loan
Documents entered into in connection with the ABL Credit Agreement, the Term
Loan/Cash Flow Revolver Agreement or any other ABL Loan Document or Term
Loan/Cash Flow Revolver Loan Document or permit the Borrower or any Subsidiary
to take any action, or fail to take any action, to the extent such action or
failure would otherwise constitute a breach of, or default under, the ABL Credit
Agreement or any other ABL Loan Documents entered into in connection with the
ABL Credit Agreement, the Term Loan/Cash Flow Revolver Agreement or any other
Term Loan/Cash Flow Revolver Loan Documents entered into in connection with the
Term Loan/Cash Flow Revolver Loan Documents, (b) change the relative priorities
of the ABL Priority Claims, the ABL Other Claims or the Liens granted under the
ABL Loan Documents on the Common Collateral (or any other assets) as among the
ABL Lenders, or change the relative priorities of the Term Loan/Cash Flow
Revolver Priority Claims, the Term Loan/Cash Flow Revolver Other Claims or the
Liens granted under the Term Loan/Cash Flow Revolver Loan Documents on the
Common Collateral (or any other assets) as among the Term Loan/Cash Flow
Revolver Lenders, (c) otherwise change the relative rights of the ABL Lenders in
respect of the Common Collateral as among such ABL Lenders, or the relative
rights of the Term Loan/Cash Flow Revolver Lenders in respect of the Common
Collateral as among such Term Loan/Cash Flow Revolver Lenders or (d) obligate
the Borrower or any Subsidiary to take any action, or fail to take any action,
that would otherwise constitute a breach of, or default under, the ABL Credit
Agreement or any other ABL Loan Document entered into in connection with the ABL
Credit Agreement, the Term Loan/Cash Flow Revolver Agreement or any other Term
Loan/Cash Flow Revolver Loan Documents entered into in connection with the Term
Loan/Cash Flow Revolver Agreement. None of the Borrower or any Subsidiary shall
have any rights hereunder except as expressly set forth herein (including as set
forth in Section 8.3).

8.19. Supplements. Upon the execution by any Subsidiary of the Borrower of a
supplement hereto in form and substance satisfactory to the ABL Agent and the
Term Loan/Cash Flow Revolver Agent, such Subsidiary shall be a party to this
Agreement and shall be bound by the provisions hereof to the same extent as the
Borrower and each other Grantor are so bound.

 

46



--------------------------------------------------------------------------------

QUORUM HEALTH CORPORATION, By:  

 

  Name:   Title: Address:

Signature Page to Intercreditor Agreement



--------------------------------------------------------------------------------

Anna Hospital Corporation   Marion Hospital Corporation Big Bend Hospital
Corporation   Massillon Community Health System LLC Big Spring Hospital
Corporation   Massillon Health System LLC Blue Island Hospital Company, LLC  
Massillon Holdings, LLC Blue Island Illinois Holdings, LLC   McKenzie Tennessee
Hospital Company, LLC Blue Ridge Georgia Holdings, LLC   MMC of Nevada, LLC
Centre Hospital Corporation   Monroe HMA, LLC Clinton Hospital Corporation  
MWMC Holdings, LLC CSRA Holdings, LLC   National Healthcare of Mt. Vernon, Inc.
Deming Hospital Corporation   Phillips Hospital Corporation DHSC, LLC   QHC
California Holdings, LLC Evanston Hospital Corporation   QHG of Massillon, Inc.
Forrest City Arkansas Hospital Company, LLC   Quorum Health Investment Company,
LLC Forrest City Hospital Corporation   Quorum Health Resources, LLC Fort Payne
Hospital Corporation   Red Bud Hospital Corporation Galesburg Hospital
Corporation   Red Bud Illinois Hospital Company, LLC Granite City Hospital
Corporation   San Miguel Hospital Corporation Granite City Illinois Hospital
Company, LLC   Sunbury Hospital Company, LLC Greenville Hospital Corporation  
Tooele Hospital Corporation Hamlet H.M.A., LLC   Triad of Oregon, LLC Hospital
of Barstow, Inc.   Watsonville Hospital Corporation Hospital of Louisa, Inc.  
Waukegan Hospital Corporation Jackson Hospital Corporation   Waukegan Illinois
Hospital Company, LLC Lexington Hospital Corporation   Williamston Hospital
Corporation   Winder HMA, LLC     On behalf of each of the above entities:    
by  

 

      Name:   Michael J. Culotta       Title:   President

Signature Page to Intercreditor Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH, as Term Loan/Cash

Flow Revolver Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title: Address:

Signature Page to Intercreditor Agreement



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as ABL Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title: Address: 600 Washington Boulevard Stamford, Connecticut 06901
Attention: DL – UBS Agency Telecopier: (203) 719-3888 Email:
DL-UBSAgency@ubs.com with copies to: 1285 Avenue of the Americas New York, New
York 10019 Attention: Alfred Scoyni Email: Alfred.scoyni@ubs.com and 1285 Avenue
of the Americas New York, New York 10019 Attention: Kristine Shryock Email:
Kristine.Shryock@ubs.com

Signature Page to Intercreditor Agreement



--------------------------------------------------------------------------------

SCHEDULE I

Subsidiary Guarantors

 

Anna Hospital Corporation   Marion Hospital Corporation Big Bend Hospital
Corporation   Massillon Community Health System LLC Big Spring Hospital
Corporation   Massillon Health System LLC Blue Island Hospital Company, LLC  
Massillon Holdings, LLC Blue Island Illinois Holdings, LLC   McKenzie Tennessee
Hospital Company, LLC Blue Ridge Georgia Holdings, LLC   MMC of Nevada, LLC
Centre Hospital Corporation   Monroe HMA, LLC Clinton Hospital Corporation  
MWMC Holdings, LLC CSRA Holdings, LLC   National Healthcare of Mt. Vernon, Inc.
Deming Hospital Corporation   Phillips Hospital Corporation DHSC, LLC   QHC
California Holdings, LLC Evanston Hospital Corporation   QHG of Massillon, Inc.
Forrest City Arkansas Hospital Company, LLC   Quorum Health Investment Company,
LLC Forrest City Hospital Corporation   Quorum Health Resources, LLC Fort Payne
Hospital Corporation   Red Bud Hospital Corporation Galesburg Hospital
Corporation   Red Bud Illinois Hospital Company, LLC Granite City Hospital
Corporation   San Miguel Hospital Corporation Granite City Illinois Hospital
Company, LLC   Sunbury Hospital Company, LLC Greenville Hospital Corporation  
Tooele Hospital Corporation Hamlet H.M.A., LLC   Triad of Oregon, LLC Hospital
of Barstow, Inc.   Watsonville Hospital Corporation Hospital of Louisa, Inc.  
Waukegan Hospital Corporation Jackson Hospital Corporation   Waukegan Illinois
Hospital Company, LLC Lexington Hospital Corporation   Williamston Hospital
Corporation   Winder HMA, LLC



--------------------------------------------------------------------------------

SCHEDULE II

Provision for Credit Agreements

“Reference is made to the ABL Intercreditor Agreement dated as of April [29],
2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “ABL Intercreditor Agreement”), among the Borrower, the Subsidiaries
of the Borrower party thereto, UBS AG, STAMFORD BRANCH, as ABL Agent (as defined
therein), and Credit Suisse AG, Cayman Islands Branch, as Term Loan/Cash Flow
Revolver Agent (as defined therein). Each Lender hereunder (a) consents to the
subordination of Liens provided for in the ABL Intercreditor Agreement,
(b) agrees that it will be bound by and will take no actions contrary to the
provisions of the ABL Intercreditor Agreement and (c) authorizes and instructs
the [ABL Agent] [Term Loan/Cash Flow Revolver Agent] to enter into the ABL
Intercreditor Agreement as [ABL Agent] [Term Loan/Cash Flow Revolver Agent] and
on behalf of such Lender. The foregoing provisions are intended as an inducement
to the Lenders under the Credit Agreement to extend credit and such Lenders are
intended third party beneficiaries of such provisions and the provisions of the
ABL Intercreditor Agreement.”

Provision for Security Documents

“Reference is made to the ABL Intercreditor Agreement dated as of April [29],
2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “ABL Intercreditor Agreement”), among the Borrower, the Subsidiaries
of the Borrower party thereto, UBS AG, STAMFORD BRANCH, as ABL Agent (as defined
therein), and Credit Suisse AG, Cayman Islands Branch, as Term Loan/Cash Flow
Revolver Agent (as defined therein). Notwithstanding anything herein to the
contrary, the lien and security interest granted to the [Collateral Agent], for
the benefit of the secured parties hereunder, pursuant to this Agreement and the
exercise of any right or remedy by the [Collateral Agent] and the other secured
parties hereunder are subject to the provisions of the ABL Intercreditor
Agreement. In the event of any conflict or inconsistency between the provisions
of the ABL Intercreditor Agreement and this Agreement, the provisions of the ABL
Intercreditor Agreement shall control.”



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

QUORUM HEALTH CORPORATION

ADMINISTRATIVE QUESTIONNAIRE

Please accurately complete the following information and return via Fax to the
attention of Agency Administration at Credit Suisse AG as soon as possible, at
Fax No. (212) 322-2291.

 

LENDER LEGAL NAME TO APPEAR IN DOCUMENTATION:

GENERAL INFORMATION - DOMESTIC LENDING OFFICE:

 

Institution Name:  

 

Street Address:  

 

City, State, Zip Code:  

 

GENERAL INFORMATION - EURODOLLAR LENDING OFFICE:

 

Institution Name:  

 

Street Address:  

 

City, State, Zip Code:  

 

POST-CLOSING, ONGOING CREDIT CONTACTS/NOTIFICATION METHODS:

CREDIT CONTACTS:

 

Primary Contact:  

 

Street Address:  

 

City, State, Zip Code:  

 

Phone Number:  

 

Fax Number:  

 

Backup Contact:  

 

Street Address:  

 

City, State, Zip Code:  

 

Phone Number:  

 

Fax Number:  

 



--------------------------------------------------------------------------------

TAX WITHHOLDING:

 

United States Person   Y   N   (as defined in Section 7701(a)(30) of the Code)  
    Enclose Form W-8 or W-9, as applicable       Tax ID Number
                                                   

POST-CLOSING, ONGOING ADMIN. CONTACTS / NOTIFICATION METHODS:

ADMINISTRATIVE CONTACTS - BORROWINGS, PAYDOWNS, FEES, ETC.

 

Contact:  

 

Street Address:  

 

City, State, Zip Code:  

 

Phone Number:  

 

Fax Number:  

 

PAYMENT INSTRUCTIONS:

 

Name of Bank to which funds are to be transferred:  

 

 

Routing Transit/ABA number of Bank to which funds are to be transferred:  

 

Name of Account, if applicable:  

 

Account Number:  

 

Additional information:  

 

 

MAILINGS:

Please specify the person to whom the Borrower should send financial and
compliance information received subsequent to the closing (if different from
primary credit contact):

 

Name:  

 

Street Address:  

 

City, State, Zip Code:  

 

 

2



--------------------------------------------------------------------------------

It is very important that all the above information be accurately completed and
that this questionnaire be returned to the person specified in the introductory
paragraph of this questionnaire as soon as possible. If there is someone other
than yourself who should receive this questionnaire, please notify us of that
person’s name and Fax number and we will Fax a copy of the questionnaire. If you
have any questions about this form, please call Agency Administration at Credit
Suisse AG.

 

3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement dated as of April [●], 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Quorum Health Corporation, a Delaware corporation
(the “Borrower”), the Lenders (as defined in Article I of the Credit Agreement),
and Credit Suisse AG, Cayman Islands Branch, as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent for the Lenders.
Terms defined in the Credit Agreement are used herein with the same meanings.

1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth below (but not prior to the
registration of the information contained herein in the Register pursuant to
Section 9.04(d) of the Credit Agreement), the interests set forth below (the
“Assigned Interest”) in the Assignor’s rights and obligations under the Credit
Agreement and the other Loan Documents, including, without limitation, the
amounts and percentages set forth below of (i) the Commitments of the Assignor
on the Effective Date and (ii) the Loans owing to the Assignor which are
outstanding on the Effective Date. Each of the Assignor and the Assignee hereby
makes and agrees to be bound by all the representations, warranties and
agreements set forth in Section 9.04(c) of the Credit Agreement, a copy of which
has been received by each such party. From and after the Effective Date (i) the
Assignee shall be a party to and be bound by the provisions of the Credit
Agreement and, to the extent of the interests assigned by this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
Loan Documents and (ii) the Assignor shall, to the extent of the interests
assigned by this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

2. This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, any forms referred to in Section 2.20(e) of the Credit Agreement, duly
completed and executed by such Assignee, (ii) if the Assignee is not already a
Lender under the Credit Agreement, a completed Administrative Questionnaire and
(iii) unless waived or reduced in the sole discretion of the Administrative
Agent, a processing and recordation fee of $3,500.1

3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

 

1  Such fee may be waived or reduced in the sole discretion of the
Administrative Agent and will not apply in the case of an assignment by a Lender
to an Approved Fund that is managed by such Lender or an Affiliate of such
Lender or by an entity or an Affiliate of an entity that administers or manages
such Lender.



--------------------------------------------------------------------------------

Date of Assignment:

Legal Name of Assignor (“Assignor”):

Legal Name of Assignee (“Assignee”):

Assignee’s Address for Notices:

Effective Date of Assignment (“Effective Date”):

 

Class of Loans/Commitments Assigned

   Principal
Amount Assigned    Percentage of Loans/Commitments
of the applicable Class Assigned
(set forth, to at least 8 decimals, as
a percentage of the aggregate
Loans and Commitments, of the
applicable Class, of all Lenders)      $                       %    
$                       % 

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

Accepted

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent,   by:  

 

    Name:     Title:    

 

    Name:     Title: [                    ], as Issuing Bank2   by:  

 

    Name:     Title: [QUORUM HEALTH CORPORATION],   by:  

 

    Name:     Title: ]3

 

2  Consent of Issuing Bank only required in the case of an assignment of a
Revolving Credit Commitment.

3  Consent of the Borrower is only required in the case of an assignment of a
Revolving Credit Commitment; provided, that the consent of the Borrower shall
not be required for any assignment (a) made to another Lender, an Affiliate of a
Lender or an Approved Fund of a Lender or (b) after the occurrence and during
the continuance of an Event of Default referred to in paragraph (b), (c), (g) or
(h) of Article VII of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:                     , as
Assignor, by:  

 

  Name:   Title:                     , as Assignee, by:  

 

  Name:   Title:

 

4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

BORROWING REQUEST

Credit Suisse AG, Cayman Islands Branch,

as Administrative Agent for

    the Lenders referred to below,

Eleven Madison Avenue

New York, New York 10010

Attention: Agency Group

[DATE]1

Ladies and Gentlemen:

The undersigned, Quorum Healthcare Corporation, a Delaware corporation, (the
“Borrower”), refers to the Credit Agreement dated as of April [●], 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the lenders from time to time party
thereto (the “Lenders”) and Credit Suisse AG, Cayman Islands Branch, as
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent for the Lenders. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. The Borrower hereby gives the Administrative Agent notice
pursuant to Section 2.03 of the Credit Agreement that it requests a Borrowing
under the Credit Agreement, and in connection therewith sets forth below the
terms on which such Borrowing is requested to be made:

 

(A)    Type of Borrowing2  

 

   (B)    Date of Borrowing3  

 

  

(C)    Account Number and Location  

 

   (D)    Principal Amount of Borrowing  

 

  

(E)    Interest Period4  

 

  

 

1  The Administrative Agent must be notified irrevocably by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 (noon) (New York City
time), three Business Days before a proposed Borrowing and (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, on the day of a
proposed Borrowing, in each case to be confirmed promptly by hand delivery or
fax of a Borrowing Request to the Administrative Agent.

2  Specify whether such Borrowing is to be a Term Borrowing or a Revolving
Credit Borrowing, and whether such Borrowing is to be a Eurodollar Borrowing or
an ABR Borrowing.

3  Date of Borrowing must be a Business Day.

4  If such Borrowing is to be a Eurodollar Borrowing, specify the Interest
Period with respect thereto.



--------------------------------------------------------------------------------

The Borrower shall indemnify each Lender against any loss or expense that such
Lender may sustain or incur as a consequence of (a) any event, other than a
default by such Lender in the performance of its obligations hereunder, which
results in (i) such Lender receiving or being deemed to receive any amount on
account of the principal of any Eurodollar Loan prior to the end of the Interest
Period in effect therefor, (ii) the conversion of any Eurodollar Loan to an ABR
Loan, or the conversion of the Interest Period with respect to any Eurodollar
Loan, in each case other than on the last day of the Interest Period in effect
therefor, or (iii) any Eurodollar Loan to be made by such Lender (including any
Eurodollar Loan to be made pursuant to a conversion or continuation of such
Loan) not being made after notice of such Loan shall have been given by the
Borrower hereunder (any of the events referred to in this paragraph being called
a “Breakage Event”) or (b) any default in the making of any payment or
prepayment of any Eurodollar Loan required to be made hereunder. In the case of
any Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Loan that is the subject of such Breakage Event for the period from
the date of such Breakage Event to the last day of the Interest Period in effect
(or that would have been in effect) for such Loan over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period. A certificate
of any Lender setting forth any amount or amounts which such Lender is entitled
to receive pursuant to this paragraph shall be delivered to the Borrower and
shall be conclusive absent manifest error.

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of this Borrowing Request and on the date of the
related Borrowing, the conditions to lending specified in paragraphs (b) and
(c) of Section 4.01 of the Credit Agreement have been satisfied.

 

QUORUM HEALTH CORPORATION,   by  

 

    Name:     Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT E

GUARANTEE AND COLLATERAL AGREEMENT

dated as of

April 29, 2016

among

QUORUM HEALTH CORPORATION,

as Borrower,

the Subsidiaries of the Borrower

from time to time party hereto

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as Collateral Agent

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are expressly subject in all respects to the terms of the ABL
Intercreditor Agreement and any Pari Passu Intercreditor Agreement (each as
defined in, and entered into in accordance with the provisions of, the Term Loan
Credit Agreement referred to herein). In the event of any conflict or
inconsistency between the provisions of this Agreement and the terms of the ABL
Intercreditor Agreement or any Pari Passu Intercreditor Agreement, the terms of
the ABL Intercreditor Agreement or such Pari Passu Intercreditor Agreement shall
control.

 

 

[CS&M Ref. No. 7865-194]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Definitions   

SECTION 1.01.

  Term Loan Credit Agreement      2   

SECTION 1.02.

  Other Defined Terms      2    ARTICLE II    Guarantee   

SECTION 2.01.

  Guarantee      8   

SECTION 2.02.

  Guarantee of Payment      9   

SECTION 2.03.

  No Limitations, Etc.      9   

SECTION 2.04.

  Reinstatement      10   

SECTION 2.05.

  Agreement To Pay; Subrogation      10   

SECTION 2.06.

  Information      10    ARTICLE III    Pledge of Securities   

SECTION 3.01.

  Pledge      10   

SECTION 3.02.

  Delivery of the Pledged Collateral      12   

SECTION 3.03.

  Representations, Warranties and Covenants      12   

SECTION 3.04.

  Certification of Limited Liability Company Interests and Limited Partnership
Interests      14   

SECTION 3.05.

  Registration in Nominee Name; Denominations      14   

SECTION 3.06.

  Voting Rights; Dividends and Interest, Etc.      14    ARTICLE IV    Security
Interests in Personal Property   

SECTION 4.01.

  Security Interest      17   

SECTION 4.02.

  Representations and Warranties      19   

SECTION 4.03.

  Covenants      21   

SECTION 4.04.

  Other Actions      25   

SECTION 4.05.

  Covenants Regarding Patent, Trademark and Copyright Collateral      27   



--------------------------------------------------------------------------------

ARTICLE V Remedies SECTION 5.01.   Remedies Upon Default    29 SECTION 5.02.  
Application of Proceeds    30 SECTION 5.03.   Grant of License to Use
Intellectual Property    31 SECTION 5.04.   Securities Act, Etc.    32 ARTICLE
VI Indemnity, Subrogation and Subordination SECTION 6.01.   Indemnity and
Subrogation    33 SECTION 6.02.   Contribution and Subrogation    33 SECTION
6.03.   Subordination    33 ARTICLE VII Miscellaneous SECTION 7.01.   Notices   
34 SECTION 7.02.   Security Interest Absolute    34 SECTION 7.03.   Survival of
Agreement    34 SECTION 7.04.   Binding Effect; Several Agreement    35 SECTION
7.05.   Successors and Assigns    35 SECTION 7.06.   Collateral Agent’s Fees and
Expenses; Indemnification    35 SECTION 7.07.   Collateral Agent Appointed
Attorney-in-Fact    36 SECTION 7.08.   Applicable Law    37 SECTION 7.09.  
Waivers; Amendment    37 SECTION 7.10.   WAIVER OF JURY TRIAL    38 SECTION
7.11.   Severability    39 SECTION 7.12.   Counterparts    39 SECTION 7.13.  
Headings    39 SECTION 7.14.   Jurisdiction; Consent to Service of Process    39
SECTION 7.15.   Termination or Release    40 SECTION 7.16.   Additional
Subsidiaries    41 SECTION 7.17.   Right of Setoff    41 SECTION 7.18.   ABL
INTERCREDITOR AGREEMENT GOVERNS    42

 

ii



--------------------------------------------------------------------------------

Schedules

 

Schedule I    Exact Legal Names and Other Information Schedule II    Guarantors
Schedule III    Equity Interests; Pledged Debt Securities Schedule IV    Debt
Instruments; Advances Schedule V    Intellectual Property Schedule VI   
Mortgage Filings Schedule VII    Commercial Tort Claims

Exhibits

 

Exhibit A    Form of Supplement

 

iii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT dated as of April 29, 2016 (this
“Agreement”), among QUORUM HEALTH CORPORATION, a Delaware corporation (the
“Borrower”), the Subsidiaries from time to time party hereto and CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH (“Credit Suisse”), as collateral agent (in such
capacity, the “Collateral Agent”).

PRELIMINARY STATEMENT

Reference is made to (a) the Credit Agreement dated as of April 29, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Credit Agreement”), among the Borrower, the lenders from time to time
party thereto (each, a “Lender” and collectively, the “Lenders”) and Credit
Suisse AG, Cayman Islands Branch, as administrative agent (in such capacity, the
“Administrative Agent”) and Collateral Agent, (b) the ABL Facility Credit
Agreement (such term and each other capitalized term used but not defined in
this preliminary statement having the meaning given or ascribed to it in
Section 1.02 or the Term Loan Credit Agreement, as the case may be), (c) the ABL
Collateral Agreement (as defined in the ABL Intercreditor Agreement), (d) the
ABL Intercreditor Agreement, (e) any Pari Passu Agreements and (f) any Pari
Passu Intercreditor Agreements.

The Lenders and the Issuing Bank have agreed to extend credit to the Borrower
pursuant to, and upon the terms and conditions specified in, the Term Loan
Credit Agreement. The obligations of the Lenders and the Issuing Bank to extend
credit to the Borrower are conditioned upon, among other things, the execution
and delivery of this Agreement by the Borrower and each Guarantor.

Concurrent with the execution and delivery of this Agreement, the Borrower
and/or one or more of the Guarantors will enter into the ABL Facility Credit
Agreement, the ABL Collateral Agreement and the ABL Intercreditor Agreement.
Following the execution and delivery of the ABL Facility Credit Agreement, the
ABL Collateral Agreement and the ABL Intercreditor Agreement, this Agreement
shall be subject to the ABL Intercreditor Agreement.

Additionally, to the extent permitted by the Term Loan Credit Agreement, the
Grantors may from time to time enter into Pari Passu Agreements, and the Pari
Passu Debt Obligations may be secured hereunder on a pari passu basis with the
Bank Loan Obligations. Following the incurrence by any Grantor of any Pari Passu
Debt, this Agreement shall be subject to any Pari Passu Intercreditor Agreement
then in effect.

Each Guarantor is an Affiliate of the Borrower, will derive substantial benefits
from the extension of credit to the Borrower pursuant to the Term Loan Credit
Agreement and is willing to execute and deliver this Agreement in order to
induce the Lenders and the Issuing Bank to extend such credit. Accordingly, the
parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

Definitions

SECTION 1.01. Term Loan Credit Agreement. (a) Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings set forth in the
Term Loan Credit Agreement. All capitalized terms defined in the New York UCC
(as such term is defined herein) and not defined in this Agreement have the
meanings specified therein. All references to the Uniform Commercial Code shall
mean the New York UCC; provided that if, by reason of mandatory provisions of
law, the perfection, the effect of perfection or non-perfection or priority of a
security interest is governed by the personal property security laws of any
jurisdiction other than New York, “UCC” shall mean those personal property
security laws as in effect in such other jurisdiction for the purposes of the
provisions hereof relating to such perfection or priority and for the
definitions related to such provisions.

(b) The rules of construction specified in Section 1.02 of the Term Loan Credit
Agreement also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABL Collateral Agent” shall have the meaning assigned to the term “ABL Agent”
in the ABL Intercreditor Agreement.

“Accounts Receivable” shall mean all Accounts, all Payment Intangibles and all
right, title and interest in any returned goods, together with all rights,
titles, securities and guarantees with respect thereto, including any rights to
stoppage in transit, replevin, reclamation and resales, and all related security
interests, liens and pledges, whether voluntary or involuntary, in each case
whether now existing or owned or hereafter arising or acquired.

“Administrative Agent” shall have the meaning assigned to such term in the
preliminary statement.

“Article 9 Collateral” shall have the meaning assigned to such term in
Section 4.01.

“Bank Loan Obligations” shall mean (a) the Loan Document Obligations, (b) the
due and punctual payment and performance of all obligations of each Loan Party
(or, in the case of a Cash Management Arrangement, a Subsidiary of a Loan Party)
under each Cash Management Arrangement that (i) is in effect on the Closing Date
with a counterparty that is the Administrative Agent or a Lender or an Affiliate
of the Administrative Agent or a Lender as of the Closing Date or (ii) is
entered into after the Closing Date with any counterparty that is the
Administrative Agent or a Lender or an Affiliate of the Administrative Agent or
a Lender at the time such Cash Management Arrangement is entered into; provided,
however, that the aggregate amount of obligations

 

2



--------------------------------------------------------------------------------

under Cash Management Arrangements that shall constitute “Bank Loan Obligations”
hereunder shall not exceed $30,000,000 at any time (collectively, “Secured Cash
Management Obligations”); provided further that in the event that the sum of the
aggregate amount of Secured Cash Management Obligations exceeds $30,000,000, the
portion of the Secured Cash Management Obligations included in “Bank Loan
Obligations” shall be determined based on the chronological order of the entry
into the Cash Management Arrangements giving rise to such Secured Cash
Management Obligations) and (c) the due and punctual payment and performance of
all obligations of each Loan Party under each Hedging Agreement that (i) is in
effect on the Closing Date with a counterparty that is the Administrative Agent
or a Lender or an Affiliate of the Administrative Agent or a Lender as of the
Closing Date or (ii) is entered into after the Closing Date with any
counterparty that is the Administrative Agent or a Lender or an Affiliate of the
Administrative Agent or a Lender at the time such Hedging Agreement is entered
into (collectively, “Secured Hedging Obligations”); provided, however, none of
the terms “Bank Loan Obligations” or “Secured Hedging Obligations” shall create
any guarantee by any Guarantor of (or grant of security interest by any
Guarantor to support) any Excluded Swap Obligations of such Guarantor.

“Bank Loan Secured Parties” shall mean (a) the Administrative Agent, (b) the
Collateral Agent, (c) any Issuing Bank, (d) the Lenders, (e) each counterparty
to any Hedging Agreement or Cash Management Arrangement with a Loan Party or, in
the case of a Cash Management Arrangement, a Subsidiary of a Loan Party, that
either (i) is in effect on the Closing Date if such counterparty is the
Administrative Agent, a Lender or an Affiliate of the Administrative Agent or a
Lender as of the Closing Date or (ii) is entered into after the Closing Date if
such counterparty is the Administrative Agent, a Lender or an Affiliate of the
Administrative Agent or a Lender at the time such Hedging Agreement or Cash
Management Arrangement is entered into, (f) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (g) the successors and permitted assigns of each of the foregoing.

“Borrower” shall have the meaning assigned to such term in the preamble.

“Cash Management Arrangements” shall mean overdraft protections, netting
services and similar arrangements arising from treasury, depository and cash
management services, any automated clearing house transfers of funds or any
credit card or similar services, in each case in the ordinary course of
business.

“Collateral” shall mean the Article 9 Collateral and the Pledged Collateral.

“Collateral Agent” shall have the meaning assigned to such term in the preamble.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S. C. § et seq.),
as amended from time to time, and any successor statute.

 

3



--------------------------------------------------------------------------------

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third person under any registered copyright
now or hereafter owned by any Grantor or that such Grantor otherwise has the
right to license, or granting any right to any Grantor under any registered
copyright now or hereafter owned by any third person, and all rights of such
Grantor under any such agreement.

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all registered copyright rights in any work subject to the
copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise, and (b) all registrations and applications
for registration of any such copyright in the United States or any other
country, including registrations, recordings, supplemental registrations and
pending applications for registration in the United States Copyright Office (or
any successor office or any similar office in any other country), including
those registered and pending copyrights listed on Schedule V.

“Discharge of ABL Priority Claims” shall have the meaning assigned to such term
in the ABL Intercreditor Agreement.

“Event of Default” shall mean any Event of Default under and as defined in
(a) the Term Loan Credit Agreement or (b) any Pari Passu Agreement, as the
context requires, provided that with respect to (b) any notice, lapse of time or
other condition precedent to the occurrence of such Event of Default in the
relevant instrument shall have been satisfied.

“Excluded Swap Obligation” means, with respect to each Guarantor, any Swap
Obligation if, and to the extent that, the Guarantee by such Guarantor of, or
the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time the
Guarantee of such Guarantor becomes effective with respect to such related Swap
Obligation.

“Federal Securities Laws” shall have the meaning assigned to such term in
Section 5.04.

“General Intangibles” shall mean all (a) General Intangibles (as defined in the
New York UCC) and (b) choses in action and causes of action and all other
intangible personal property of any Grantor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Grantor, including all rights
and interests in partnerships, limited partnerships, limited liability companies
and other unincorporated entities, corporate or other business records,
indemnification claims, contract rights (including rights under leases, whether
entered into as lessor or lessee, Hedging Agreements and other agreements),
Intellectual Property, goodwill, registrations, franchises, tax refund claims
and any letter of credit, guarantee, claim, security interest or other security
held by or granted to any Grantor to secure payment by an Account Debtor of any
of the Accounts or Payment Intangibles.

 

4



--------------------------------------------------------------------------------

“Grantors” shall mean the Borrower and the Guarantors.

“Guarantors” shall mean (a) the Subsidiaries identified on Schedule II hereto as
Guarantors and (b) each other Subsidiary that becomes a party to this Agreement
as a Guarantor after the Closing Date.

“Indemnified Amount” has the meaning assigned to such term in Section 6.02.

“Intellectual Property” shall mean all intellectual property of any Grantor of
every kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation and registrations,
and all additions and improvements to any of the foregoing.

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party, including those listed on Schedule V.

“Loan Document Obligations” shall mean (a) the due and punctual payment of
(i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Term Loan Credit Agreement in respect of any
Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral, and (iii) all other monetary obligations of the Borrower to any of
the Bank Loan Secured Parties under the Term Loan Credit Agreement and each of
the other Loan Documents, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrower under or pursuant to the Term Loan Credit Agreement
and each of the other Loan Documents and (c) the due and punctual payment and
performance of all the obligations of each other Loan Party under or pursuant to
this Agreement and each of the other Loan Documents.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

 

5



--------------------------------------------------------------------------------

“Obligations” shall mean (a) the Bank Loan Obligations and (b) the Pari Passu
Debt Obligations; provided, however, the term “Obligations” shall not create any
guarantee by any Guarantor of (or grant of security interest by any Guarantor to
support) any Excluded Swap Obligations of such Guarantor.

“Pari Passu Agreement” shall mean any indenture, credit agreement or other
agreement, document or instrument, if any, pursuant to which any Grantor has or
will incur, assume or otherwise become liable for, Pari Passu Debt Obligations;
provided that, in each case, the Indebtedness and other obligations thereunder
have been designated as Pari Passu Debt Obligations pursuant to and in
accordance with Section 7.09(c).

“Pari Passu Debt Obligations” shall mean all advances to, and debts,
liabilities, obligations, covenants and duties of, any Grantor arising under any
Pari Passu Agreement, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), in each case,
that have been designated as Pari Passu Debt Obligations pursuant to and in
accordance with Section 7.09(c); provided, however, the term “Pari Passu Debt
Obligations” shall not create any guarantee by any Guarantor of (or grant of
security interest by any Guarantor to support) any Excluded Swap Obligations of
such Guarantor.

“Pari Passu Representative” shall mean, for any Series of Pari Passu Debt
Obligations, the Representative named for such Series in accordance with
Section 7.09(c).

“Pari Passu Secured Parties” shall mean (a) the holders of any Pari Passu Debt
Obligations and (b) any Pari Passu Representative with respect thereto.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third person any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third person, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office (or any successor
or any similar offices in any other country), including those listed on
Schedule V, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to exclude others from making,
using and/or selling the inventions disclosed or claimed therein.

 

6



--------------------------------------------------------------------------------

“Pledged Collateral” shall have the meaning assigned to such term in
Section 3.01.

“Pledged Debt Securities” shall have the meaning assigned to such term
in Section 3.01.

“Pledged Securities” shall mean any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged Stock” shall have the meaning assigned to such term in Section 3.01.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 or that otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder at the time such Swap Obligation is
incurred (including as a result of any this Agreement or any other Guarantee or
other support agreement in respect of the obligations of such Guarantor by the
Borrower or another Person that constitutes an “eligible contract participant”).

“Representative” shall mean (a) in the case of the Bank Loan Obligations, the
Administrative Agent, and (b) in the case of any Series of Pari Passu Debt
Obligations, the Pari Passu Representative for such Series.

“Secured Parties” shall mean the Bank Loan Secured Parties and any Pari Passu
Secured Parties.

“Security Interest” shall have the meaning assigned to such term in
Section 4.01.

“Series” shall mean (a) the Bank Loan Obligations and (b) any Pari Passu Debt
Obligations which are represented by a common Representative named with respect
to such Pari Passu Debt Obligation in accordance with Section 7.09(c).

“Series Excluded Stock” shall have the meaning assigned to such term in
Section 3.01(b).

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

7



--------------------------------------------------------------------------------

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third person any right to use any trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third person, and all rights of any Grantor under any
such agreement.

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all registered trademarks, service marks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and applications for registration (other than intent-to-use applications) in the
United States Patent and Trademark Office (or any successor office) or any
similar offices in any State of the United States, and all extensions or
renewals thereof, including those listed on Schedule V, and (b) all goodwill
associated therewith or symbolized thereby.

“Unfunded Advances/Participations” shall mean (a) with respect to the
Administrative Agent, the aggregate amount, if any (i) made available to the
Borrower on the assumption that each Lender has made its portion of the
applicable Borrowing available to the Administrative Agent as contemplated by
Section 2.02(d) of the Term Loan Credit Agreement and (ii) with respect to which
a corresponding amount shall not in fact have been returned to the
Administrative Agent by the Borrower or made available to the Administrative
Agent by any such Lender and (b) with respect to any Issuing Bank, the aggregate
amount, if any, of participations in respect of any outstanding L/C Disbursement
that shall not have been funded by the Revolving Credit Lenders in accordance
with Sections 2.23(d) and 2.02(f) of the Term Loan Credit Agreement.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, the due and punctual payment and performance of the Obligations. Each
Guarantor further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligation, and hereby waives any provision of applicable law to the contrary
that may be waived by such Guarantor. Each Guarantor waives presentment to,
demand of payment from and protest to the Borrower or any other Loan Party of
any Obligation, and also waives notice of acceptance of its guarantee and notice
of protest for nonpayment. Each Guarantor agrees that its guarantee hereunder is
continuing in nature as to the Obligations and applies to all Obligations,
whether currently existing or hereafter incurred.

 

8



--------------------------------------------------------------------------------

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (whether or not
any bankruptcy, insolvency, receivership or similar proceeding shall have stayed
the accrual or collection of any of the Obligations or operated as a discharge
thereof) and not of collection, and waives any right to require that any resort
be had by the Collateral Agent or any other Secured Party to any security held
for the payment of the Obligations or credit on the books of the Collateral
Agent or any other Secured Party in favor of the Borrower or any other person.

SECTION 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 7.15, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Collateral Agent or any other Secured Party
to assert any claim or demand or to enforce any right or remedy under the
provisions of any Pari Passu Agreement, any Loan Document or otherwise, (ii) any
rescission, waiver, amendment or modification of, or any release from any of the
terms or provisions of, any Pari Passu Agreement, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement,
(iii) the release of, or any impairment of or failure to perfect any Lien on or
security interest in, any security held by the Collateral Agent or any other
Secured Party for the Obligations or any of them, (iv) any default, failure or
delay, wilful or otherwise, in the performance of the Obligations or (v) any
other act or omission that may or might in any manner or to any extent vary the
risk of any Guarantor or otherwise operate as a discharge of any Guarantor as a
matter of law or equity (other than the indefeasible payment in full in cash of
all the Obligations (other than unasserted contingent indemnity obligations)).
To the fullest extent permitted by applicable law and in accordance with the
Loan Documents and the Pari Passu Agreements, each Guarantor expressly
authorizes the Collateral Agent to take and hold security for the payment and
performance of the Obligations, to exchange, waive or release any or all such
security (with or without consideration), to enforce or apply such security and
direct the order and manner of any sale thereof in its sole discretion or to
release or substitute any one or more other guarantors or obligors upon or in
respect of the Obligations, all without affecting the obligations of any
Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Loan Party, other than the payment in full in cash of all the Obligations
(other than unasserted contingent indemnity obligations). To the fullest extent
permitted by applicable law, upon the occurrence and during the continuance of
an Event of Default, the Collateral

 

9



--------------------------------------------------------------------------------

Agent and the other Secured Parties may, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with the Borrower or any other Loan Party or exercise any other right or remedy
available to them against the Borrower or any other Loan Party, without
adversely affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been paid in full in cash.
To the fullest extent permitted by applicable law, each Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other Loan Party, as the case may be, or any security.

SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Collateral Agent or any other Secured Party upon
the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
owed by such party when and as the same shall become due, whether at maturity,
by acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will, promptly upon written notice thereof from the Collateral
Agent, forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Guarantor of any sums to the Collateral Agent as
provided above, all rights of such Guarantor against the Borrower or any other
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Collateral Agent nor any other Secured Party will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge. (a) As security for the payment or performance, as the
case may be, in full of the Obligations, each Grantor hereby assigns and pledges
to

 

10



--------------------------------------------------------------------------------

the Collateral Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, and hereby grants to the Collateral Agent, its successors
and permitted assigns, for the benefit of the Secured Parties, a security
interest in, all of such Grantor’s right, title and interest in, to and under
(a)(i) the Equity Interests owned by such Grantor on the date hereof (including
all such Equity Interests listed on Schedule III), (ii) any other Equity
Interests obtained in the future by such Grantor and (iii) the certificates
representing all such Equity Interests (all the foregoing collectively referred
to herein as the “Pledged Stock”); (provided, however, that the Pledged Stock
shall not include any Excluded Equity Interests), (b)(i) the debt securities
held by such Grantor on the date hereof (including all such debt securities
listed opposite the name of such Grantor on Schedule III), (ii) any debt
securities in the future issued to such Grantor and (iii) the promissory notes
and any other instruments evidencing such debt securities (excluding any
promissory notes issued by employees of any Grantor) (all the foregoing
collectively referred to herein as the “Pledged Debt Securities”), (c) all other
property that may be delivered to and held by the Collateral Agent (or, prior to
the Discharge of ABL Priority Claims and with respect to the ABL Facility First
Priority Collateral, to the ABL Collateral Agent, as gratuitous bailee) pursuant
to the terms of this Section 3.01, (d) subject to Section 3.06, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other Proceeds received in respect of,
the securities referred to in clauses (a) and (b) above, (e) subject to
Section 3.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), (c) and
(d) above, and (f) all Proceeds of any of the foregoing (the items referred to
in clauses (a) through (f) above being collectively referred to as the “Pledged
Collateral”).

(b) Notwithstanding anything herein to the contrary, in the event that any
Series of Pari Passu Debt Obligations is issued pursuant to a registration
statement that has been filed with the SEC (including pursuant to any exchange
offer subsequent to the initial private issuance of such Series), the “Pledged
Stock” securing any such Series shall automatically be deemed not to include any
Equity Interests or other securities of a subsidiary of Borrower which, if
pledged to secure such Series, would require the Borrower to file separate
financial statements for any Subsidiary with the SEC or any other U.S. federal
government agency (in each case solely to the extent necessary to not be subject
to such filing requirements) (such Equity Interests or securities the “Series
Excluded Stock” with respect to such Series of Pari Passu Debt Obligations). The
limitation provided for in this paragraph (b) shall not be applied to the Bank
Loan Obligations or to any Series of Pari Passu Debt Obligations that is not
issued pursuant to such a registration statement.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

 

11



--------------------------------------------------------------------------------

SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly to deliver or cause to be delivered to the Collateral Agent any and all
certificates, promissory notes, instruments or other documents representing or
evidencing Pledged Securities (other than Pledged Debt Securities with a face
amount less than $1,000,000, Equity Interests in Non-Significant Subsidiaries
and minority Equity Interests).

(b) [Reserved].

(c) Upon delivery to the Collateral Agent, (i) any certificate, instrument or
document representing or evidencing Pledged Securities shall be accompanied by
undated stock or note powers, as applicable, duly executed in blank or other
undated instruments of transfer satisfactory to the Collateral Agent and duly
executed in blank and by such other instruments and documents as the Collateral
Agent may reasonably request and (ii) all other property comprising part of the
Pledged Collateral shall be accompanied by proper instruments of assignment duly
executed by the applicable Grantor and such other instruments or documents as
the Collateral Agent may reasonably request. Each delivery of Pledged Securities
shall be accompanied by a schedule describing the applicable securities, which
schedule shall be attached hereto as Schedule III and made a part hereof;
provided that failure to attach any such schedule hereto shall not affect the
validity of the pledge of such Pledged Securities. Each schedule so delivered
shall supplement any prior schedules so delivered.

(d) In accordance with the terms of the ABL Intercreditor Agreement, all Pledged
Collateral delivered to the Collateral Agent shall also be held by the
Collateral Agent as gratuitous bailee for the secured parties under the ABL
Facility Credit Agreement solely for the purpose of perfecting the security
interest therein granted under the ABL Collateral Agreement.

(e) Prior to the Discharge of ABL Priority Claims, to the extent any Grantor is
required hereunder to deliver Collateral to the Collateral Agent for purposes of
possession or control and is unable to do so as a result of having previously
delivered such Collateral to the ABL Collateral Agent in accordance with the
terms of the ABL Collateral Agreement and the ABL Intercreditor Agreement, such
Grantor’s obligations hereunder with respect to such delivery shall be deemed
satisfied by the delivery to the ABL Collateral Agent, acting as a gratuitous
bailee for the Secured Parties.

SECTION 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:

(a) As of the Closing Date, Schedule III correctly sets forth the percentage of
the issued and outstanding shares of each class of the Equity Interests of the
issuer thereof represented by such Pledged Stock and includes all Equity
Interests (other than Equity Interests issued by Non-Significant Subsidiaries
and minority Equity Interests), debt securities and promissory notes required to
be pledged hereunder (to the extent not waived or extended in accordance with
the terms of the Term Loan Credit Agreement);

 

12



--------------------------------------------------------------------------------

(b) as of the Closing Date, Schedule IV correctly sets forth all promissory
notes and other evidence of indebtedness required to be pledged hereunder
including all intercompany notes between the Borrower and any subsidiary of the
Borrower and any subsidiary of the Borrower and any other such subsidiary
required to be pledged hereunder;

(c) the Pledged Stock and Pledged Debt Securities have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Stock, are fully paid and nonassessable and (ii) in the case of Pledged Debt
Securities, are legal, valid and binding obligations of the issuers thereof;

(d) except for the security interests granted hereunder (or otherwise permitted
under the Term Loan Credit Agreement or the other Loan Documents), each Grantor
(i) is and, subject to any transfers made in compliance with the Term Loan
Credit Agreement, will continue to be the direct owner, beneficially and of
record, of the Pledged Securities indicated on Schedule III as owned by such
Grantor, (ii) holds the same free and clear of all Liens other than Liens
permitted by Section 6.02 of the Term Loan Credit Agreement, and (iii) will not
create or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than any security interests and Liens that are made in
compliance with the Term Loan Credit Agreement or the other Loan Documents;

(e) except for restrictions and limitations imposed by any Pari Passu Agreement,
the Loan Documents or securities or other laws generally, the Pledged Collateral
is and will continue to be freely transferable and assignable, and none of the
Pledged Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Collateral hereunder, the sale or disposition thereof pursuant
hereto or the exercise by the Collateral Agent of rights and remedies hereunder
other than Liens permitted by Section 6.02 of the Term Loan Credit Agreement;

(f) each Grantor (i) has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated and
(ii) will defend its title or interest thereto or therein against any and all
Liens (other than any Lien created or permitted by the Loan Documents or any
Pari Passu Agreement), however arising, of all persons whomsoever;

(g) no material consent or approval of any Governmental Authority or any
securities exchange was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are in full force and effect);

(h) by virtue of the execution and delivery by each Grantor of this Agreement
and subject to the Lien priorities set forth in the ABL Intercreditor Agreement
and any Pari Passu Intercreditor Agreement, when any Pledged Securities are
delivered to the Collateral Agent in accordance with this Agreement (or, prior
to the Discharge of ABL Priority Claims and with respect to the ABL Facility
First Priority Collateral, to the ABL

 

13



--------------------------------------------------------------------------------

Collateral Agent, as gratuitous bailee), the Collateral Agent will obtain, for
the benefit of the Secured Parties, a legal, valid and perfected first priority
lien upon and security interest in such Pledged Securities as security for the
payment and performance of the Obligations; and

(i) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral as set forth herein and in the ABL Intercreditor Agreement.

SECTION 3.04. Certification of Limited Liability Company Interests and Limited
Partnership Interests. If any Pledged Collateral is not a security pursuant to
Section 8-103 of the UCC, no Grantor shall take any action that, under such
Section, converts such Pledged Collateral into such a security without causing
the issuer thereof to issue to it certificates or instruments evidencing such
Pledged Collateral, which it shall promptly deliver to the Collateral Agent as
provided in Section 3.02, or complying with Section 4.04(b) hereof.

SECTION 3.05. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion), upon the occurrence and during the continuance of an Event of
Default, to hold the Pledged Securities in its own name as pledgee, the name of
its nominee (as pledgee or as sub-agent) or the name of the applicable Grantor,
endorsed or assigned in blank or in favor of the Collateral Agent. Each Grantor
will promptly give to the Collateral Agent copies of any material written
notices or other material written communications received by it with respect to
Pledged Securities in its capacity as the registered owner thereof. After the
occurrence and during the continuance of an Event of Default, the Collateral
Agent shall at all times have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.

SECTION 3.06. Voting Rights; Dividends and Interest, Etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Collateral
Agent shall have given the Grantors notice of its intent to exercise its rights
under this Agreement (which notice shall be deemed to have been given
immediately upon the occurrence of an Event of Default under paragraph (g) or
(h) of Article VII of the Term Loan Credit Agreement):

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Term Loan Credit Agreement and the other Loan Documents; provided, however, that
such rights and powers shall not be exercised in any manner that could
reasonably be expected to materially and adversely affect the rights inuring to
a holder of any Pledged Securities or the rights and remedies of any of the
Collateral Agent or the other Secured Parties under this Agreement, any Pari
Passu Agreement, the Term Loan Credit Agreement or any other Loan Document or
the ability of the Secured Parties to exercise the same.

 

14



--------------------------------------------------------------------------------

(ii) The Collateral Agent shall execute and deliver to each Grantor, or cause to
be executed and delivered to each Grantor, all such proxies, powers of attorney
and other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to paragraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Term Loan Credit Agreement, the other Loan Documents, and any Pari Passu
Agreement, and applicable law; provided, however, that any noncash dividends,
interest, principal or other distributions that would constitute Pledged Stock
or Pledged Debt Securities, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral, and, if received
by any Grantor, shall not be commingled by such Grantor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Secured Parties and shall be forthwith delivered
to the Collateral Agent (or, prior to the Discharge of ABL Priority Claims and
with respect to the ABL Facility First Priority Collateral, to the ABL
Collateral Agent, as gratuitous bailee) in the same form as so received (with
any necessary endorsement or instrument of assignment). This paragraph
(iii) shall not apply to dividends between or among the Borrower, the Guarantors
and any Subsidiaries only of property subject to a perfected security interest
under this Agreement.

(b) To the fullest extent permitted by applicable law, upon the occurrence and
during the continuance of an Event of Default, after the Collateral Agent shall
have notified (or shall be deemed to have notified pursuant to Section 3.06(a))
the Grantors of the suspension of their rights under paragraph (a)(iii) of this
Section 3.06, then all rights of any Grantor to dividends, interest, principal
or other distributions that such Grantor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 3.06 shall cease, and, subject to the ABL
Intercreditor Agreement, all such rights shall thereupon become vested in the
Collateral Agent, which shall have the sole and exclusive right and authority to
receive and retain such dividends, interest, principal or other distributions.
All

 

15



--------------------------------------------------------------------------------

dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section 3.06 shall be held in trust for the
benefit of the Collateral Agent, shall be segregated from other property or
funds of such Grantor and, subject to, in the case of ABL Facility First
Priority Collateral, the rights of the ABL Collateral Agent and the obligations
of the Grantors under the ABL Facility Loan Documents and the ABL Intercreditor
Agreement, shall be forthwith delivered to the Collateral Agent upon demand in
the same form as so received (with any necessary endorsement or instrument of
assignment). Any and all money and other property paid over to or received by
the Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02. Promptly after all
Events of Default have been cured or waived and each applicable Grantor has
delivered to the Administrative Agent certificates to that effect, the
Collateral Agent shall repay to each applicable Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 3.06 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified (or shall be deemed to have notified
pursuant to Section 3.06(a)) the Grantors of the suspension of their rights
under paragraph (a)(i) of this Section 3.06, then all rights of any Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to paragraph (a)(i) of this Section 3.06, and the obligations of the
Collateral Agent under paragraph (a)(ii) of this Section 3.06, shall cease, and,
subject to compliance with any applicable healthcare laws, all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers, subject to, in the case of ABL Facility First Priority Collateral, the
rights of the ABL Collateral Agent and the obligations of the Grantors under the
ABL Facility Loan Documents and the ABL Intercreditor Agreement; provided that,
unless otherwise directed by the Required Lenders, the Collateral Agent shall
have the right from time to time following and during the continuance of an
Event of Default to permit the Grantors to exercise such rights. After all
Events of Default have been cured or waived and each applicable Grantor has
delivered to the Administrative Agent a certificate to that effect, such voting
and consensual rights shall automatically vest in the applicable Grantor, and
the Collateral Agent shall (1) take such steps reasonably requested by the
applicable Grantor, at such Grantor’s expense, to allow all Pledged Securities
registered under its name to be registered under the name of the applicable
Grantor and (2) promptly repay to each applicable Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise have been permitted to retain pursuant to the terms of paragraph
(a) of this Section 3.06 that were not applied to repay the Obligations.

(d) Any notice given by the Collateral Agent to the Grantors exercising its
rights under paragraph (a) of this Section 3.06 (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or

 

16



--------------------------------------------------------------------------------

different times and (iii) may suspend the rights of the Grantors under paragraph
(a)(i) or paragraph (a)(iii) in part without suspending all such rights (as
specified by the Collateral Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Collateral Agent’s rights to give
additional notices from time to time suspending other rights so long as an Event
of Default has occurred and is continuing.

ARTICLE IV

Security Interests in Personal Property

SECTION 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, its successors and permitted assigns, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, a
security interest (the “Security Interest”), in all right, title or interest in
or to any and all of the following assets and properties now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

(x) all Letter-of-Credit Rights;

(xi) all Commercial Tort Claims;

(xii) all books and records pertaining to the Article 9 Collateral; and

(xiii) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
person with respect to any of the foregoing.

 

17



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, (I) in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, any Excluded Asset or any Excluded Equity Interests and (II) in the
event that any Series of Pari Passu Debt Obligations is issued pursuant to a
registration statement that has been filed with the SEC (including pursuant to
any exchange offer subsequent to the initial private issuance of such Series),
the Collateral securing such Series shall automatically be deemed not to include
any Series Excluded Stock with respect to such Series of Pari Passu Debt
Obligations (but, for the avoidance of doubt, such Series Excluded Stock shall
at all times continue to secure the Bank Loan Obligations and all other Series
of Pari Passu Debt Obligations to the extent provided for in this Agreement).

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that (i) indicate the Article 9
Collateral as “all assets” of such Grantor or words of similar effect, and
(ii) contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, including (A) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such Grantor
and (B) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Article 9 Collateral
relates. Each Grantor agrees to provide such information to the Collateral Agent
promptly upon request.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office)
such documents as may be necessary or advisable for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
each Grantor, without the signature of any Grantor, and naming any Grantor or
the Grantors as debtors and the Collateral Agent as secured party.

Notwithstanding anything to the contrary provided herein, no Grantor shall be
required to (a) deliver any certificates evidencing Equity Interests issued by
Non-Significant Subsidiaries or minority Equity Interests, (b) enter into or
deliver any control agreements or control or similar arrangements with respect
to deposit accounts or securities accounts (except to the extent required under
the ABL Facility Loan Documents), (c) take steps to perfect any security
interest with respect to letter of credit rights and commercial tort claims
(except to the extent perfected through the filing of Uniform Commercial Code
financing statements) or (d) enter into or deliver security documents governed
by laws of a jurisdiction other than the United States or any State thereof or
the District of Columbia.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

 

18



--------------------------------------------------------------------------------

SECTION 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties that:

(a) Each Grantor has good and valid rights in and marketable title to the
Article 9 Collateral with respect to which it has purported to grant a Security
Interest hereunder and has full power and authority to grant to the Collateral
Agent, for the benefit of the Secured Parties, the Security Interest in such
Article 9 Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any other person other than any consent or approval that has been
obtained or any other consent where the failure to obtain such consent could not
reasonably be expected to have a Material Adverse Effect.

(b) The Schedules attached hereto have been duly prepared and completed and the
information set forth therein is true and correct in all material respects as of
the Closing Date and (x) the exact legal name of each Grantor in Schedule I and
(y) the jurisdiction of formation or organization of each Grantor in Schedule I,
is true and correct as of the Closing Date). Uniform Commercial Code financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations containing a description of the Article 9
Collateral have been prepared by the Collateral Agent based upon the information
provided to the Administrative Agent and the Secured Parties in the applicable
Schedules attached hereto for filing in each governmental, municipal or other
office specified in Schedule I (or specified by notice from the Borrower to the
Administrative Agent after the Closing Date in the case of filings, recordings
or registrations required by Sections 5.06 or 5.12 of the Term Loan Credit
Agreement), which are all the filings, recordings and registrations (other than
filings required to be made in the United States Patent and Trademark Office and
the United States Copyright Office in order to perfect the Security Interest in
the Article 9 Collateral consisting of United States Patents, Trademarks,
Copyrights and exclusive Copyright Licenses (to the extent that perfection can
be achieved by such filings)) that are necessary to publish notice of and
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Collateral Agent (for the benefit of the Secured
Parties) in respect of all Article 9 Collateral in which the Security Interest
may be perfected by filing, recording or registration in the United States (or
any political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements. Each
Grantor represents and warrants that a fully executed short form agreement in
form and substance reasonably satisfactory to the Collateral Agent, and
containing a description of all Article 9 Collateral consisting of pending and
issued United States Patents and United States Trademarks and United States
Copyrights will be delivered to the Collateral Agent as of or prior to the
Closing Date for timely recording with the United States Patent and Trademark
Office and the United States Copyright Office pursuant to 35 U.S.C. §261,
15 U.S.C. §1060 or 17 U.S.C. §205 and the regulations thereunder.

(c) As of the Closing Date, Schedule I correctly sets forth (i) the exact legal
name of each Grantor, as such name appears in its respective certificate of
formation or

 

19



--------------------------------------------------------------------------------

organization; (ii) the jurisdiction of formation or organization of each Grantor
that is a registered organization; (iii) the Organizational Identification
Number, if any, issued by the jurisdiction of formation or organization of each
Grantor that is a registered organization; (iv) the chief executive office of
each Grantor; and (v) all locations where Grantor maintains any material books
or records relating to any Accounts Receivables.

(d) As of the Closing Date, Schedule V correctly sets forth, in proper form for
filing with (a) the United States Patent and Trademark Office a list of each
issued and pending Patents and Trademarks, including, as applicable, the name of
the registered owner and the registration number of each Patent and Trademark
owned by any Grantor and (b) the United States Copyright Office a list of each
Copyright, including the name of the registered owner and the registration
number of each Copyright owned by any Grantor.

(e) As of the Closing Date, Schedule VI correctly sets forth, with respect to
each Mortgaged Property, (i) the exact name of the person that owns such
property as such name appears in its certificate of formation or other
organizational document; (ii) if different from the name identified pursuant to
clause (i), the exact name of the current record owner of such property
reflected in the records of the filing office for such property identified
pursuant to the following clause (iii); and (iii) the filing office in which a
mortgage with respect to such property must be filed or recorded in order for
the Collateral Agent to obtain a perfected security interest therein.

(f) The Security Interest constitutes (i) a legal and valid security interest in
all Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the qualifications and filings described in
Section 4.02(b) (including payment of applicable fees in connection therewith),
a perfected security interest in all Article 9 Collateral in which and to the
extent a security interest may be perfected by filing, recording or registering
a financing statement or analogous document in the United States (or any
political subdivision thereof) and its territories and possessions pursuant to
the Uniform Commercial Code or other applicable law in such jurisdictions and
(iii) a security interest that shall be perfected in all Article 9 Collateral in
which a security interest may be perfected upon the receipt and recording of
this Agreement with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable. The Security Interest is and shall be
prior to any other Lien on any of the Article 9 Collateral, other than Liens
expressly permitted pursuant to Section 6.02 of the Term Loan Credit Agreement
or the other Loan Documents that have priority as a matter of law and Liens in
respect of the ABL Facility First Priority Collateral under the ABL Facility
Loan Documents.

(g) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 6.02 of the Term
Loan Credit Agreement or the other Loan Documents. No Grantor has filed or
consented to the filing of (i) any financing statement or analogous document
under the Uniform Commercial Code or any other applicable laws covering any
Article 9 Collateral, (ii) any assignment in which any Grantor assigns any
Collateral or any security agreement or

 

20



--------------------------------------------------------------------------------

similar instrument covering any Article 9 Collateral with the United States
Patent and Trademark Office or the United States Copyright Office, (iii) any
notice under the Assignment of Claims Act, or (iv) any assignment in which any
Grantor assigns any Article 9 Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with any foreign governmental,
municipal or other office, which financing statement or analogous document,
assignment, security agreement or similar instrument is still in effect, except,
in each case, for Liens expressly permitted pursuant to Section 6.02 of the Term
Loan Credit Agreement or the other Loan Documents. As of the Closing Date, no
Grantor holds any Commercial Tort Claims in an amount in excess of $1,000,000
except as indicated on Schedule VII.

SECTION 4.03. Covenants. (a) Each Grantor agrees promptly to notify the
Collateral Agent in writing of any change in (i) its legal name and/or address,
(ii) its identity or type of organization or corporate structure, (iii) its
Federal Taxpayer Identification Number or organizational identification number
or (iv) its jurisdiction of organization. Each Grantor agrees promptly to
provide the Collateral Agent with certified organizational documents reflecting
any of the changes described in the first sentence of this paragraph. Each
Grantor agrees not to effect or permit any change referred to in the first
sentence of this paragraph unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Article 9 Collateral
(except, with respect to priority, as otherwise set forth in the ABL
Intercreditor Agreement and any Pari Passu Intercreditor Agreement). Each
Grantor agrees promptly to notify the Collateral Agent if any material portion
of the Article 9 Collateral owned or held by such Grantor is damaged or
destroyed.

(b) Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records (in all material respects) with respect to the Article 9
Collateral owned by it as is consistent with its current practices and in
accordance with such prudent and standard practices used in industries that are
the same as or similar to those in which such Grantor is engaged, but in any
event to include complete accounting records (in all material respects)
indicating all material payments and proceeds received with respect to any part
of the Article 9 Collateral.

(c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 5.04(a) of the Term
Loan Credit Agreement, the Borrower shall deliver to the Collateral Agent a
certificate executed by a Responsible Officer of the Borrower setting forth in
the format of Schedule V all Intellectual Property of any Grantor in existence
on the date thereof that, if it had existed on the Closing Date, would have been
required to be listed in such Schedule, and not then listed on such Schedules or
previously so identified to the Collateral Agent.

(d) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral against
all persons and to defend the Security Interest of the Collateral Agent in the
Article 9 Collateral and the priority thereof against any Lien not permitted
pursuant to Section 6.02 of the Term Loan Credit Agreement.

 

21



--------------------------------------------------------------------------------

(e) Each Grantor agrees, at its own expense, promptly to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to obtain, preserve, protect and perfect (to the extent that
perfection can be achieved under any applicable law by such filings and actions)
the Security Interest and the rights and remedies created hereby, including the
payment of any fees and Taxes required in connection with the execution and
delivery of this Agreement, the granting of the Security Interest and the filing
of any financing or continuation statements (including fixture filings) or other
documents in connection herewith or therewith. If any amount payable to any
Grantor under or in connection with any of the Article 9 Collateral shall be or
become evidenced by any promissory note or other instrument with a face amount
in excess of $1,000,000, such note or instrument shall be promptly pledged and
delivered to the Collateral Agent, duly endorsed in a manner reasonably
satisfactory to the Collateral Agent.

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Grantors, to supplement
this Agreement by supplementing Schedule V or adding additional schedules hereto
to identify specifically any asset or item of a Grantor that may, in the
Collateral Agent’s reasonable judgment, constitute Copyrights, Licenses, Patents
or Trademarks; provided that any Grantor shall have the right, exercisable
within 30 days after it has been notified by the Collateral Agent of the
specific identification of such Collateral, to advise the Collateral Agent in
writing of any inaccuracy of the representations and warranties made by such
Grantor hereunder with respect to such Collateral. Each Grantor agrees that it
will use its commercially reasonable efforts to take such action as shall be
necessary, and which the Collateral Agent may from time to time reasonably
request, in order that all representations and warranties hereunder shall be
true and correct in all material respects with respect to such Collateral within
45 days after the date it has been notified by the Collateral Agent of the
specific identification of such Collateral and any such request.

(f) The Collateral Agent and such persons as the Collateral Agent may designate
shall have the right to inspect, subject to a reasonable prior notice to each
Grantor, the Article 9 Collateral, all records related thereto (and to make
extracts and copies from such records) and the premises upon which any of the
Article 9 Collateral is located, to discuss the applicable Grantor’s affairs
with the officers of such Grantor and its independent accountants and to verify
the existence, validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Article 9 Collateral, including, in the
case of Accounts or other Article 9 Collateral in the possession of any third
person, after the occurrence and during the continuance of an Event of Default,
by contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification, subject in each case
to the requirements of applicable law, including healthcare laws, data privacy
and third

 

22



--------------------------------------------------------------------------------

party confidentiality obligations all at the expense of the Borrower; provided
that, (i) other than with respect to the verification of any such Accounts as
provided in the immediately succeeding clause (ii) below, excluding any such
visits and inspections during the continuation of an Event of Default, only one
such visit during any fiscal year shall be at the Borrower’s expense and
(ii) any such verification of Accounts shall be conducted in accordance with the
provisions set forth in Section 5.07 of the ABL Facility Credit Agreement
(which, solely for purposes hereof, shall be deemed to apply to the Collateral
Agent and the Borrower, and with references therein to a Default or an Event of
Default being deemed to mean a Default or an Event of Default, respectively, in
each case as defined in the Term Loan Credit Agreement). The Collateral Agent
shall have the absolute right to share any information it gains from such
inspection or verification with any Secured Party, subject in each case to the
requirements of applicable law, including healthcare laws, data privacy and
third party confidentiality obligations.

(g) At its option, upon the occurrence and during the continuation of a Default
or an Event of Default, the Collateral Agent may with five Business Days’ prior
written notice to the relevant Grantor discharge past due Taxes, assessments,
charges, fees, Liens, security interests or other encumbrances at any time
levied or placed on the Article 9 Collateral and not expressly permitted
pursuant to Section 5.03 or Section 6.02 of the Term Loan Credit Agreement, and
may pay for the maintenance and preservation of the Article 9 Collateral to the
extent any Grantor fails to do so as required by the Term Loan Credit Agreement
or this Agreement, and each Grantor jointly and severally agrees to reimburse
the Collateral Agent within five Business Days after written demand for any
reasonable payment made or any reasonable expense incurred by the Collateral
Agent pursuant to the foregoing authorization; provided, however, that nothing
in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to Taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents.

(h) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other person valued in excess of $1,000,000 to secure
payment and performance of an Account, such Grantor shall promptly assign such
security interest to the Collateral Agent, subject to the terms of the ABL
Intercreditor Agreement, for the benefit of the Secured Parties. Such assignment
need not be filed of public record unless necessary to continue the perfected
status of the security interest against creditors of and transferees from the
Account Debtor or other person granting the security interest.

(i) Except to the extent otherwise expressly agreed by the Collateral Agent,
each Grantor shall remain liable to observe and perform all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral, all in accordance with the
terms and conditions thereof, and each Grantor jointly and severally agrees to
indemnify and hold harmless the Collateral Agent and the Secured Parties from
and against any and all liability for such performance in accordance with
Section 7.06 of this Agreement.

 

23



--------------------------------------------------------------------------------

(j) No Grantor shall make or permit to be made an assignment, pledge or
hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral or permit any notice to be filed under the
Assignment of Claims Act, except, in each case, as expressly permitted by
Section 6.02 of the Term Loan Credit Agreement. No Grantor shall make or permit
to be made any transfer of the Article 9 Collateral, except as permitted by the
Term Loan Credit Agreement.

(k) No Grantor will, without the Collateral Agent’s prior written consent, grant
any extension of the time of payment of any Accounts included in the Article 9
Collateral, compromise, compound or settle the same for less than the full
amount thereof (unless the aggregate amount of such compromised or settled
Accounts in any fiscal year is not in excess of $2,500,000), release, wholly or
partly, any person liable for the payment thereof (unless the aggregate amount
of such compromised or settled Accounts in any fiscal year is not in excess of
$2,500,000) or allow any credit or discount whatsoever thereon (unless the
aggregate amount of such compromised or settled Accounts in any fiscal year is
not in excess of $2,500,000), other than extensions, credits, discounts,
compromises, compoundings or settlements in each case granted or made in the
ordinary course of business.

(l) Each Grantor, at its own expense, shall maintain or cause to be maintained
insurance policies covering physical loss or damage to the Inventory and
Equipment in accordance with the requirements set forth in Section 5.02 of the
Term Loan Credit Agreement. Each Grantor irrevocably makes, constitutes and
appoints the Collateral Agent (and all officers, employees or agents designated
by the Collateral Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact) for the purpose, upon the occurrence and during the
continuance of an Event of Default and subject to the ABL Intercreditor
Agreement, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto (provided that the Collateral Agent shall give five Business
Days’ prior written notice to such Grantor prior to exercising its rights in
such capacity). In the event that any Grantor at any time or times shall fail to
obtain or maintain any of the policies of insurance required hereby or under the
Term Loan Credit Agreement or to pay any premium in whole or part relating
thereto, the Collateral Agent may, without waiving or releasing any obligation
or liability of any Grantor hereunder or any Default or Event of Default, in its
sole reasonable discretion, upon notice to the Grantors, obtain and maintain
such policies of insurance and pay such premium and take any other actions with
respect thereto as the Collateral Agent reasonably deems advisable. All sums
disbursed by the Collateral Agent in connection with this paragraph, including
reasonable attorneys’ fees, court costs, out-of-pocket expenses and other
charges relating thereto, shall be payable, within five Business Days of written
demand (accompanied by supporting documentation therefor in reasonable detail)
by the Grantors to the Collateral Agent and shall be additional Obligations
secured hereby.

 

24



--------------------------------------------------------------------------------

SECTION 4.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest in the Article 9 Collateral, each Grantor agrees, in each
case at such Grantor’s own expense, to take the following actions with respect
to the following Article 9 Collateral:

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments (other than any Instruments in an amount no greater than
$1,000,000), that have not been pledged hereunder, such Grantor shall forthwith
endorse, assign and deliver the same to the Collateral Agent or, prior to the
Discharge of ABL Priority Claims and with respect to ABL Facility First Priority
Collateral, deliver the same to the ABL Collateral Agent, as gratuitous bailee,
accompanied by such undated instruments of endorsement, transfer or assignment
duly executed in blank as the Collateral Agent may from time to time reasonably
request.

(b) Investment Property. Without limiting each Grantor’s obligations under
Article III, if any securities now or hereafter acquired by any Grantor are
uncertificated and are issued to such Grantor or its nominee directly by the
issuer thereof, such Grantor shall promptly notify the Collateral Agent thereof
and, at the Collateral Agent’s request and option, pursuant to an agreement in
form and substance reasonably satisfactory to the Collateral Agent, either
(i) cause the issuer to agree to comply with instructions from the Collateral
Agent as to such securities, without further consent of any Grantor or such
nominee, or (ii) arrange for the Collateral Agent to become the registered owner
of the securities. If any securities, whether certificated or uncertificated, or
other investment property now or hereafter acquired by any Grantor are held by
such Grantor or its nominee through a securities intermediary or commodity
intermediary in a securities account or commodity account for which perfection
by “control” or control agreements are required under the ABL Facility Loan
Documents, such Grantor shall promptly notify the Collateral Agent thereof and,
at the Collateral Agent’s request and option, pursuant to an agreement in form
and substance reasonably satisfactory to the Collateral Agent, cause such
securities intermediary or commodity intermediary, as the case may be, to agree
to comply with entitlement orders or other instructions from the Collateral
Agent (or the ABL Collateral Agent, pursuant to the ABL Intercreditor Agreement)
to such securities intermediary as to such security entitlements or to apply any
value distributed on account of any commodity contract as directed by the
Collateral Agent (or the ABL Collateral Agent, pursuant to the ABL Intercreditor
Agreement) to such commodity intermediary, as the case may be, in each case
without further consent of any Grantor, such nominee, or any other Person (other
than, subject to the ABL Intercreditor Agreement, the ABL Collateral Agent). The
Collateral Agent agrees with each of the Grantors that the Collateral Agent
shall not give any such entitlement orders or instructions or directions to any
such issuer, securities intermediary or commodity intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by any
Grantor, unless an Event of Default has occurred and is continuing or, after
giving effect to any

 

25



--------------------------------------------------------------------------------

such investment and withdrawal rights, would occur. The provisions of this
paragraph shall not apply to any financial assets or other investment property
credited to a securities account for which the Collateral Agent is the
securities intermediary, unless otherwise requested by the Collateral Agent.

(c) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any material Electronic Chattel Paper or
any material “transferable record”, as that term is defined in Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act, or in
Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction, such Grantor shall promptly notify the Collateral Agent
thereof and, at the reasonable request of the Collateral Agent, shall take such
action as the Collateral Agent may reasonably request to vest in the Collateral
Agent or, prior to the Discharge of ABL Priority Claims and with respect to the
ABL Facility First Priority Collateral, in the ABL Collateral Agent, as
gratuitous bailee, control under New York UCC Section 9-105 of such Electronic
Chattel Paper or control under Section 201 of the Federal Electronic Signatures
in Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record. The Collateral Agent agrees with such Grantor that the
Collateral Agent will arrange, pursuant to procedures reasonably satisfactory to
the Collateral Agent and so long as such procedures will not result in the
Collateral Agent’s loss of control, for the Grantor to make alterations to the
Electronic Chattel Paper or transferable record permitted under UCC
Section 9-105 or, as the case may be, Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or Section 16 of the Uniform
Electronic Transactions Act for a party in control to allow without loss of
control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Grantor with respect to such
Electronic Chattel Paper or transferable record. Notwithstanding the foregoing,
no Grantor shall be obligated to deliver to the Collateral Agent any Electronic
Chattel Paper held by such Grantor with a face amount less than $1,000,000,
provided that the aggregate face amount of the Electronic Chattel Paper so
excluded pursuant to this sentence shall not exceed $5,000,000 at any time.

(d) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $1,000,000,
the Grantor shall promptly notify the Collateral Agent thereof in a writing
signed by such Grantor including a summary description of such claim and grant
to the Collateral Agent, for the benefit of the Secured Parties, in such writing
a security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to the Collateral Agent.

(e) Deposit Accounts. For each Deposit Account that any Grantor at any time
opens or maintains over which perfection by “control” or control agreements are
required under the ABL Facility Loan Documents, such Grantor shall, promptly
following the Collateral Agent’s request, use its commercially reasonable
efforts to cause the depositary bank to agree to comply at any time with
instructions from the Collateral

 

26



--------------------------------------------------------------------------------

Agent or, prior to the Discharge of ABL Priority Claims and with respect to ABL
Facility First Priority Collateral, from the ABL Collateral Agent, as gratuitous
bailee or agent, to such depositary bank directing the disposition of funds from
time to time credited to such Deposit Account, without further consent of such
Grantor or any other person, pursuant to an agreement in form and substance
reasonably satisfactory to the Collateral Agent. The Collateral Agent agrees
with each Grantor that the Collateral Agent shall not give any such instructions
or withhold any withdrawal rights from any Grantor, in each case pursuant to,
and in accordance with, the ABL Intercreditor Agreement, unless an Event of
Default has occurred and is continuing, or, after giving effect to any
withdrawal, would occur.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral. In
each case unless otherwise decided by such Grantor in its reasonable business
judgment or except as to such Collateral that is not material to the business of
such Grantor: (a) Each Grantor agrees that it will not, and will not permit any
of its licensees to, do any act, or omit to do any act, whereby any Patent that
is material to the conduct of such Grantor’s business may become invalidated or
dedicated to the public, and agrees that it shall continue to mark any products
covered by a Patent with the relevant patent number to the extent necessary and
sufficient to establish and preserve its maximum rights under applicable patent
laws, to the extent required by applicable law.

(b) Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark material to the conduct of such Grantor’s business,
(i) maintain such Trademark in full force free from any claim of abandonment or
invalidity for non-use, (ii) maintain the quality of products and services
offered under such Trademark, (iii) display such Trademark with notice of
Federal or foreign registration to the extent necessary and sufficient to
establish and preserve its maximum rights under applicable law, to the extent
required by applicable law and (iv) not knowingly use or knowingly permit the
use of such Trademark in violation of any third party rights.

(c) Each Grantor (either itself or through its licensees or sublicensees) will,
for each work covered by a material Copyright or exclusive Copyright License,
continue to publish, reproduce, display, adopt and distribute the work with
appropriate copyright notice to the extent necessary and sufficient to establish
and preserve its maximum rights under applicable copyright laws, to the extent
required by applicable law.

(d) Each Grantor shall notify the Collateral Agent promptly if it knows that any
Patent, Trademark or Copyright material to the conduct of its business has or is
likely to become abandoned, lost or dedicated to the public, or of any
materially adverse determination or development (including the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, United States Copyright Office or any court or
similar office of any country) regarding such Grantor’s ownership of any such
Patent, Trademark, Copyright or exclusive Copyright License its right to
register the same, or its right to keep and maintain the same.

 

27



--------------------------------------------------------------------------------

(e) If any Grantor, either itself or through any agent, employee, licensee or
designee, files an application for any Patent, Trademark, Copyright or Copyright
License (or for the registration of any Trademark, Copyright or exclusive
Copyright License) with the United States Patent and Trademark Office, United
States Copyright Office or any office or agency in any political subdivision of
the United States, or otherwise acquires any such Patent, Trademark, Copyright
or exclusive Copyright License (or any application with respect thereto), the
Grantor shall so notify the Collateral Agent, and, upon request of the
Collateral Agent, shall execute and deliver any and all agreements, instruments,
documents and papers as the Collateral Agent may reasonably request to evidence
the Security Interest in such Patent, Trademark or Copyright, and each Grantor
hereby appoints the Collateral Agent as its attorney-in-fact to execute and file
such writings for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed.

(f) Each Grantor will take all necessary steps that are consistent with the
practice in any proceeding before the United States Patent and Trademark Office,
United States Copyright Office or any office or agency in any political
subdivision of the United States, to maintain and pursue each material
application relating to the Patents, Trademarks and/or Copyrights (and to obtain
the relevant grant or registration) and to maintain each issued Patent and each
registration of the Trademarks, Copyrights and exclusive Copyright Licenses that
is material to the conduct of any Grantor’s business, including timely filings
of applications for renewal, affidavits of use, affidavits of incontestability
and payment of maintenance fees, and, if consistent with good business judgment,
to initiate opposition, interference and cancellation proceedings against third
parties.

(g) In the event that any Grantor knows or has reason to believe that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright material to
the conduct of any Grantor’s business has been or is about to be infringed,
misappropriated or diluted by a third person, such Grantor promptly shall notify
the Collateral Agent and shall, if consistent with good business judgment,
promptly sue for infringement, misappropriation or dilution and to recover any
and all damages for such infringement, misappropriation or dilution, and take
such other actions, if consistent with good business judgment, as are reasonably
appropriate under the circumstances to protect such Article 9 Collateral.

(h) Upon the occurrence and during the continuance of an Event of Default, upon
the reasonable request of the Collateral Agent, each Grantor shall use its best
efforts to obtain all requisite consents or approvals by the licensor of each
Copyright License, Patent License or Trademark License, and each other material
License, to effect the assignment of all such Grantor’s right, title and
interest thereunder to the Collateral Agent, for the benefit of the Secured
Parties, or its designee.

 

28



--------------------------------------------------------------------------------

ARTICLE V

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property or Licenses, on demand, to cause
the Security Interest to become an assignment, transfer and conveyance of any of
or all such Article 9 Collateral by the applicable Grantor to the Collateral
Agent, or to license or sublicense, whether general, special or otherwise, and
whether on an exclusive or nonexclusive basis, any such Article 9 Collateral
throughout the world on such terms and conditions and in such manner as the
Collateral Agent shall determine (other than in violation of any then-existing
licensing arrangements to the extent that waivers cannot be obtained), and
(b) with or without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral may
be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent shall have the right, subject to the requirements of applicable
law, including any applicable healthcare laws, to sell or otherwise dispose of
all or any part of the Collateral at a public or private sale or at any broker’s
board or on any securities exchange, for cash, upon credit or for future
delivery as the Collateral Agent shall deem appropriate. The Collateral Agent
shall be authorized at any such sale (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Grantor, and
each Grantor hereby waives (to the extent permitted by law) all rights of
redemption, stay and appraisal which such Grantor now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted.

The Collateral Agent shall give each applicable Grantor 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral

 

29



--------------------------------------------------------------------------------

Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Collateral Agent may (in its sole and
absolute discretion) determine. The Collateral Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by applicable law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by applicable law), the Collateral or any
part thereof offered for sale and may make payment on account thereof by using
any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. To the fullest extent
permitted under applicable law, any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions. Any remedies provided in this Section 5.01 shall be subject to
the ABL Intercreditor Agreement.

SECTION 5.02. Application of Proceeds. Subject to the terms of any Pari Passu
Intercreditor Agreement and the ABL Intercreditor Agreement, if an Event of
Default shall have occurred and is continuing, the Collateral Agent shall apply
the proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash, as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
incurred by the Administrative Agent, the Collateral Agent or any other
Representative

 

30



--------------------------------------------------------------------------------

(in their respective capacities as such hereunder or under any other Loan
Document or any Pari Passu Agreement, as applicable) in connection with such
collection, sale, foreclosure or realization or otherwise in connection with
this Agreement, any other Loan Document, any Pari Passu Agreement or any of the
Obligations, including all court costs and the fees and expenses of its agents
and legal counsel, the repayment of all advances made by the Administrative
Agent and/or the Collateral Agent hereunder or under any other Loan Document on
behalf of any Grantor and any other reasonable out-of-pocket costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document or any Pari Passu Agreement, as applicable;

SECOND, to the payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed between or among the Administrative Agent and any
Issuing Bank pro rata in accordance with the amounts of Unfunded
Advances/Participations owed to them on the date of any such distribution);

THIRD, to the payment in full of all other Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);

FOURTH, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion (subject to the ABL
Intercreditor Agreement) as to the time of application of any such proceeds,
moneys or balances in accordance with this Agreement. Upon any sale of
Collateral by the Collateral Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof. Notwithstanding the
foregoing, the proceeds of any collection, sale, foreclosure or realization upon
(a) any Series Excluded Stock with respect to any Series of Pari Passu Debt
Obligations, shall not be applied to such Series of Pari Passu Debt Obligations
and shall instead be applied to other secured obligations and (b) any Collateral
of any Grantor, including any collateral consisting of cash, shall not be
applied to any Excluded Swap Obligation of such Grantor and shall instead be
applied to other secured obligations.

SECTION 5.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Grantors), to use, license or sublicense
any of the Article 9 Collateral consisting of Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the

 

31



--------------------------------------------------------------------------------

same may be located, and including in such license access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof. The use of such
license by the Collateral Agent may be exercised at the option of the Collateral
Agent and shall be effective only upon the occurrence and during the
continuation of an Event of Default; provided, however, that any license,
sublicense or other transaction entered into by the Collateral Agent in
accordance herewith shall be binding upon each Grantor notwithstanding any
subsequent cure of an Event of Default.

SECTION 5.04. Securities Act, Etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the U.S. Securities Act of 1933, as
now or hereafter in effect, or any similar statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
“blue sky” or other state securities laws or similar laws analogous in purpose
or effect. Each Grantor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion (a) to the fullest extent permitted by
applicable Federal Securities Laws, may proceed to make such a sale whether or
not a registration statement for the purpose of registering such Pledged
Collateral or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a limited number of potential
purchasers (including a single potential purchaser) to effect such sale. Each
Grantor acknowledges and agrees that any such sale might result in prices and
other terms less favorable to the seller than if such sale were a public sale
without such restrictions. In the event of any such sale, the Collateral Agent
shall incur no responsibility or liability for selling all or any part of the
Pledged Collateral at a price that the Collateral Agent, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a limited number of purchasers (or a single purchaser) were
approached. The provisions of this Section 5.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

 

32



--------------------------------------------------------------------------------

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to this Agreement or any other Security
Document to satisfy in whole or in part a claim of any Secured Party, the
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

SECTION 6.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Obligation, or assets
of any other Guarantor shall be sold pursuant to any Security Document to
satisfy any Obligation owed to any Secured Party, and such other Guarantor (the
“Claiming Guarantor”) shall not have been fully indemnified by the Borrower as
provided in Section 6.01, the Contributing Guarantor shall indemnify the
Claiming Guarantor in an amount equal to (i) the amount of such payment or
(ii) the greater of the book value or the fair market value of such assets (the
“Indemnified Amount”), as the case may be, in each case multiplied by a fraction
of which the numerator shall be the net worth of the Contributing Guarantor on
the Closing Date and the denominator shall be the aggregate net worth of all the
Guarantors on the Closing Date (or, in the case of any Guarantor becoming a
party hereto after the Closing Date, the date on which such party became a
Guarantor hereunder). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 6.02 shall be subrogated to the
rights of such Claiming Guarantor under Section 6.01 to the extent of such
payment. Notwithstanding the foregoing, to the extent that any Claiming
Guarantor’s right to indemnification hereunder arises from a payment or sale of
Collateral made to satisfy Obligations constituting Swap Obligations, only those
Contributing Guarantors for whom such Swap Obligations do not constitute
Excluded Swap Obligations shall indemnify such Claiming Guarantor, with the
fraction set forth in the second preceding sentence being modified as
appropriate to provide for indemnification of the entire Indemnified Amount.

SECTION 6.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 6.01 and 6.02 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the payment in full in cash of the
Obligations (other than contingent indemnification obligations for which no
claim has been made). No failure on the part of the Borrower or any Guarantor to
make the payments required by Sections 6.01 and 6.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of its
obligations hereunder.

 

33



--------------------------------------------------------------------------------

(b) The Borrower and each Guarantor hereby agree that all Indebtedness and other
monetary obligations owed by it to the Borrower or any Subsidiary shall be fully
subordinated to the payment in full in cash of the Obligations; provided that
nothing in this Section 6.03(b) shall prohibit any payments or distributions
permitted by the Term Loan Credit Agreement and Pari Passu Agreements.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Term Loan Credit Agreement. All communications and notices
hereunder to any Guarantor shall be given to it in care of the Borrower as
provided in Section 9.01 of the Term Loan Credit Agreement.

SECTION 7.02. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Term Loan Credit Agreement, any other Loan Document, any
Pari Passu Agreement, any agreement with respect to any of the Obligations or
any other agreement or instrument relating to any of the foregoing, (b) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Obligations, or any other amendment or waiver of or any consent to
any departure from the Term Loan Credit Agreement, any other Loan Document or
any other agreement or instrument relating to the foregoing, (c) any exchange,
release or non-perfection of any Lien on other collateral, or any release or
amendment or waiver of or consent under or departure from any guarantee,
securing or guaranteeing all or any of the Obligations, or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.

SECTION 7.03. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders, the Issuing Bank and the other Secured
Parties and shall survive the execution and delivery of the Loan Documents and
of any Pari Passu Agreement in connection with any Series of Pari Passu Debt and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any Lender, any Issuing Bank or any other Secured Party or
on their behalf and notwithstanding that the Collateral Agent, any Issuing Bank,
any Lender or any other Secured Party may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is

 

34



--------------------------------------------------------------------------------

extended under the Term Loan Credit Agreement or any Pari Passu Agreement, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any Pari Passu Debt, or any fee or any other
amount payable under any Loan Document or any Pari Passu Agreement is
outstanding and unpaid or the aggregate L/C Exposure does not equal zero (except
for outstanding Letters of Credit subject to arrangements satisfactory to the
Administrative Agent and the Issuing Bank) and so long as the Commitments have
not expired or terminated.

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Loan Party and the Collateral Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such Loan Party, the Collateral Agent and the other Secured Parties
and their respective successors and permitted assigns, except that no Loan Party
shall have the right to assign or transfer its rights or obligations hereunder
or any interest herein or in the Collateral (and any such assignment or transfer
shall be void) except as expressly contemplated or permitted by this Agreement
or the Term Loan Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Loan Party and may be amended, modified,
supplemented, waived or released with respect to any Loan Party without the
approval of any other Loan Party and without affecting the obligations of any
other Loan Party hereunder.

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and permitted assigns of such party; and all covenants,
promises and agreements by or on behalf of any Grantor or the Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and permitted assigns.

SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of all reasonable out-of-pocket expenses incurred by the
Collateral Agent in connection with the preparation and administration of this
Agreement, any other Loan Documents and any Pari Passu Agreements and in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Collateral Agent in
connection with the enforcement or protection of its rights in connection with
this Agreement, any other Loan Documents and any Pari Passu Agreements,
including the fees, charges and disbursements of Cravath, Swaine & Moore LLP,
counsel for the Collateral Agent, and, in connection with any such enforcement
or protection, the fees, charges and disbursements of one counsel in each
relevant jurisdiction (and any such additional counsel, if necessary, as a
result of actual or potential conflicts of interest) for the Collateral Agent
and the Secured Parties.

 

35



--------------------------------------------------------------------------------

(b) Without limitation or duplication of its indemnification obligations under
the other Loan Documents or any Pari Passu Agreement, each Grantor jointly and
severally agrees to indemnify the Collateral Agent and the other Indemnitees
against, and hold each Indemnitee harmless from, any and all actual losses,
claims, damages, liabilities, penalties and related reasonable out of pocket
expenses, including the reasonable fees, charges and disbursements of one
counsel in each relevant jurisdiction (and any such additional counsel, if
necessary, as a result of actual or potential conflicts of interest) for all
Indemnitees, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of, the execution, delivery or
performance of this Agreement or any agreement or instrument contemplated hereby
or any claim, litigation, investigation or proceeding relating to any of the
foregoing or to the Collateral, regardless of whether any Indemnitee is a party
thereto or whether initiated by a third party or by a Loan Party or any
Affiliate thereof; provided, however, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities, penalties or related expenses are determined by a court of
competent jurisdiction by final judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee. To the extent permitted by
applicable law, neither any Grantor nor the Collateral Agent nor any Indemnitee
shall assert, and each hereby waives any claim against any Indemnitee, any
Grantor and the Collateral Agent, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or Letter of Credit or the use of proceeds thereof.

(c) Any such amounts payable as provided hereunder or under any Pari Passu
Agreement shall be additional Obligations secured hereby and by the other
Security Documents. The provisions of this Section 7.06 shall remain operative
and in full force and effect regardless of the termination of this Agreement,
any other Loan Document or any Pari Passu Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement, any
other Loan Document or any Pari Passu Agreement, or any investigation made by or
on behalf of the Collateral Agent or any other Secured Party. All amounts due
under this Section 7.06 shall be payable within 30 days after written demand
therefor and shall bear interest, on and from the date of demand, at the rate
specified in Section 2.06(a) of the Term Loan Credit Agreement.

(d) BY ACCEPTING THE BENEFITS OF THIS AGREEMENT AND THE GUARANTEES AND SECURITY
INTERESTS CREATED HEREBY, EACH SECURED PARTY ACKNOWLEDGES THE PROVISIONS OF
ARTICLE VIII OF THE CREDIT AGREEMENT AND AGREES TO BE BOUND BY SUCH PROVISIONS
AS FULLY AS IF THEY WERE SET FORTH HEREIN.

SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent as the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and

 

36



--------------------------------------------------------------------------------

executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Grantor (provided, that to
the extent written notice is not required hereunder, the Collateral Agent shall
use commercially reasonable efforts to provide notice to such Grantor, though
its rights hereunder are not conditioned thereon) (a) to receive, endorse,
assign and/or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof, (b) upon three Business Days’ prior written notice to such Grantor, to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral, (c) to sign the name of any Grantor on
any invoice or bill of lading relating to any of the Collateral, (d) upon three
Business Days’ prior written notice to such Grantor, to send verifications of
Accounts Receivable to any Account Debtor, (e) to commence and prosecute any and
all suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral, (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral, (g) upon three Business Days’ prior written notice to
such Grantor, to notify, or to require any Grantor to notify, Account Debtors to
make payment directly to the Collateral Agent, and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement in accordance with its terms, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided, however, that nothing herein contained
shall be construed as requiring or obligating the Collateral Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Collateral Agent, or to present or file any claim or notice, or
to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence, wilful misconduct or bad faith.

SECTION 7.08. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.09. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent, the Administrative Agent, any Issuing Bank, any Lender or any other
Secured Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver hereof or thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the

 

37



--------------------------------------------------------------------------------

exercise of any other right or power. The rights and remedies of the Collateral
Agent, the Administrative Agent, the Issuing Banks, the Lenders and the other
Secured Parties hereunder and under the other Loan Documents and any Pari Passu
Agreements are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
any Pari Passu Agreement or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 7.09, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Collateral Agent, any Lender or any Issuing
Bank may have had notice or knowledge of such Default at the time. No notice or
demand on any Loan Party in any case shall entitle any Loan Party to any other
or further notice or demand in similar or other circumstances.

(b) Subject to the terms of any Pari Passu Intercreditor Agreement and
Section 9.08(b)(B) of the Term Loan Credit Agreement, neither this Agreement nor
any provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Collateral Agent (acting
at the direction, or with the consent, of the Required Lenders) and the Loan
Party or Loan Parties with respect to which such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 9.08 of the Term Loan Credit Agreement.

(c) So long as permitted by the Loan Documents and the Pari Passu Agreements
then in effect, the Borrower may from time to time designate Indebtedness and
other obligations at the time of the assumption or incurrence thereof to be
secured on a pari passu basis with the then outstanding Obligations as Pari
Passu Debt Obligations hereunder by delivering to the Collateral Agent and each
Representative a certificate signed by a Financial Officer of the Borrower
(i) identifying the Indebtedness and other obligations so designated and the
aggregate principal amount or face amount thereof, (ii) stating that such
Indebtedness and other obligations are designated as Pari Passu Debt Obligations
for purposes hereof, (iii) representing that such designation of such
Indebtedness and other obligations as Pari Passu Debt Obligations complies with
the terms of the Loan Documents and the Pari Passu Agreements then outstanding
and (iv) specifying the name and address of the Representative for the holders
of such Indebtedness and other obligations. Upon such delivery and the execution
by such Representative of a joinder to the Pari Passu Intercreditor Agreement,
the Collateral Agent shall act hereunder for the benefit of all Secured Parties,
including any Secured Parties that hold any Pari Passu Debt Obligations so
designated.

SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS. EACH PARTY HERETO HEREBY (A) CERTIFIES

 

38



--------------------------------------------------------------------------------

THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

SECTION 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.12. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.04.
Delivery of an executed signature page to this Agreement by facsimile
transmission or electronic transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

SECTION 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14. Jurisdiction; Consent to Service of Process. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America, sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Collateral Agent, the Administrative Agent, any
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Grantor or its
properties in the courts of any jurisdiction.

 

39



--------------------------------------------------------------------------------

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section 7.14. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each of the parties hereto hereby irrevocably consents to service of process
in the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

SECTION 7.15. Termination or Release. (a) Subject to Section 2.04, this
Agreement, the Pari Passu Intercreditor Agreement, the guarantees made herein,
the Security Interest, the pledge of the Pledged Collateral and all other
security interests granted hereby shall automatically terminate and be released
when all the Obligations (other than contingent indemnification obligations for
which no claim has been made) have been paid in full in cash and the Lenders and
Pari Passu Secured Parties have no further commitment to lend under the Term
Loan Credit Agreement or the Pari Passu Agreements, respectively, the aggregate
L/C Exposure has been reduced to zero (or the only outstanding Letters of Credit
have become subject to arrangements reasonably satisfactory to the
Administrative Agent and the Issuing Bank) and the Issuing Banks have no further
obligations to issue Letters of Credit under the Term Loan Credit Agreement.

(b) A Guarantor shall automatically be released from its obligations hereunder
and the Security Interests created hereunder in the Collateral of such Guarantor
shall be automatically released upon the consummation of any transaction
permitted by the Term Loan Credit Agreement and the other Pari Passu Agreements
(or consented to in writing pursuant to Section 9.08 of the Term Loan Credit
Agreement and the analogous provision of any Pari Passu Agreement) as a result
of which such Guarantor ceases to be a Subsidiary, or in accordance with
Section 9.09(c) of the Term Loan Credit Agreement and the analogous provision of
any Pari Passu Agreement.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Term Loan Credit Agreement and the other Pari Passu
Agreements to any person that is not the Borrower or a Guarantor (including any
Permitted Receivables Transaction or Permitted Securitization Transaction), or,
upon the effectiveness of any written consent to the release of the Security
Interest granted hereby in any Collateral pursuant to Section 9.08 of the Term
Loan Credit Agreement and the analogous provision of the Pari Passu Agreements,
the Security Interest in such Collateral shall be automatically released.

 

40



--------------------------------------------------------------------------------

(d) Upon notification by the Borrower to the Collateral Agent that a Guarantor
is a Non-Significant Subsidiary, and would not be required to become a Guarantor
in accordance with the Term Loan Credit Agreement or any Pari Passu Agreement,
the Collateral Agent shall release the obligations of such Subsidiary hereunder
and the Security Interests created hereunder in the Collateral of such
Guarantor.

(e) In connection with any termination or release pursuant to paragraph (a),
(b), (c) or (d) above, the Collateral Agent shall promptly execute and deliver
to any Grantor, at such Grantor’s expense, all Uniform Commercial Code
termination statements and similar documents that such Grantor shall reasonably
request to evidence such termination or release, and all assignments or other
instruments of transfer as may be necessary to reassign to such Grantor all
rights, titles and interests in any relevant Intellectual Property as may have
been assigned to the Collateral Agent and/or its designees, subject to any
disposition thereof that may have been made by the Collateral Agent and/or its
designees in accordance with the terms of this Agreement, and all rights and
license granted to the Collateral Agent and/or its designees in or to any such
Intellectual Property pursuant to this Agreement shall automatically and
immediately terminate and all rights shall automatically and immediately revert
to such Grantor. Any execution and delivery of documents pursuant to this
Section 7.15 shall be without recourse to or representation or warranty by the
Collateral Agent or any Secured Party. Without limiting the provisions of
Section 7.06, the Borrower shall reimburse the Collateral Agent upon demand for
all costs and out of pocket expenses, including the reasonable fees, charges and
expenses of counsel, incurred by it in connection with any action contemplated
by this Section 7.15.

SECTION 7.16. Additional Subsidiaries. Any Subsidiary that is required to become
a party hereto pursuant to Section 5.12 of the Term Loan Credit Agreement or the
analogous provision of any Pari Passu Agreement shall enter into this Agreement
as a Guarantor and a Grantor. Upon execution and delivery by the Collateral
Agent and such Subsidiary of a supplement in the form of Exhibit A hereto, such
Subsidiary shall become a Guarantor and a Grantor hereunder with the same force
and effect as if originally named as a Guarantor and a Grantor herein. The
execution and delivery of any such instrument shall not require the consent of
any other Loan Party hereunder. The rights and obligations of each Loan Party
hereunder shall remain in full force and effect notwithstanding the addition of
any new Loan Party as a party to this Agreement.

SECTION 7.17. Right of Setoff. If an Event of Default shall have occurred and is
continuing, each Secured Party and its Affiliates hereby are authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all Collateral (including any deposits (general or special,
time or demand, provisional or final (other than tax accounts, trust accounts or
payroll accounts))) at any time held and other obligations at any time owing by
such Secured Party or any of its Affiliates to or for the credit or the account
of any Grantor against any and all of the obligations of such Grantor now or
hereafter existing under this Agreement, the other Loan Documents and any Pari
Passu Agreements held by such Secured Party, provided

 

41



--------------------------------------------------------------------------------

that at such time such obligations are due or payable. The rights of each
Secured Party and its Affiliates under this Section 7.17 are in addition to
other rights and remedies (including other rights of setoff) which such Secured
Party or its Affiliates may have. The applicable Secured Party shall notify such
Grantor and the Collateral Agent of any such setoff and application made by such
Secured Party, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such setoff and application under
this Section.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document or Pari Passu Agreement, each Secured Party expressly waives its right
of setoff (and any similar right including bankers’ liens) with respect to all
lockboxes, deposit accounts and other cash management accounts maintained by any
Grantor and into which any collections for Government Accounts are deposited.
For purposes hereof, “Government Accounts” means all accounts on which any
federal or state government unit or any intermediary for any federal or state
government unit is the obligor.

SECTION 7.18. ABL INTERCREDITOR AGREEMENT GOVERNS. NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE COLLATERAL
AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND THE
EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER SECURED
PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE ABL INTERCREDITOR
AGREEMENT AND THE PARI PASSU INTERCREDITOR AGREEMENT (IF ANY). IN THE EVENT OF
ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE ABL INTERCREDITOR
AGREEMENT, THE PARI PASSU INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE
FOLLOWING ORDER OF PRIORITY SHALL APPLY: (1) THE ABL INTERCREDITOR AGREEMENT,
(2) THIS AGREEMENT AND (3) THE PARI PASSU INTERCREDITOR AGREEMENT.

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

QUORUM HEALTH CORPORATION,1

  by  

 

    Name:     Title:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent,

  by  

 

    Name:     Title:   by  

 

    Name:     Title:

 

1  QHC/BB to provide signature pages for Subsidiaries party hereto.





--------------------------------------------------------------------------------

Schedule I to the Guarantee and

Collateral Agreement

EXACT LEGAL NAMES AND OTHER INFORMATION

 

Exact Legal Name of Grantor

   Jurisdiction
of
Formation    Organizational
ID    Address of
Chief Executive
Office    Address Where
Guarantor Maintains
Equipment or Other
Collateral    Accounts
Receivable                                             



--------------------------------------------------------------------------------

Schedule II to the Guarantee and

Collateral Agreement

GUARANTORS



--------------------------------------------------------------------------------

Schedule III to the Guarantee and

Collateral Agreement

EQUITY INTERESTS

 

Issuer

   Number of
Certificate    Registered
Owner    Number and
Class of
Equity Interest    Percentage
of Equity
Interests                                    

PLEDGED DEBT SECURITIES

 

Issuer

   Principal
Amount    Date of Note    Maturity Date                           



--------------------------------------------------------------------------------

Schedule IV to the Guarantee and

Collateral Agreement

DEBT INSTRUMENTS; ADVANCES



--------------------------------------------------------------------------------

Schedule V to the Guarantee and

Collateral Agreement

U.S. COPYRIGHTS OWNED BY [NAME OR GRANTOR]

[Make a separate page of Schedule V for each Grantor and state if no copyrights
are owned. List in numerical order by Registration No.]

U.S. Copyright Registrations

 

Title

  

Reg. No.

  

Author

                 

Pending U.S. Copyright Applications for Registration

 

Title

  

Author

  

Class

  

Date Filed

                          

Non-U.S. Copyright Registrations

[List in alphabetical order by country/numerical order by Registration No.
within each country.]

 

Country

  

Title

  

Reg. No.

  

Author

                          

Non-U.S. Pending Copyright Applications for Registration

[List in alphabetical order by country.]

 

Country

  

Title

  

Author

  

Class

  

Date Filed

                                   



--------------------------------------------------------------------------------

LICENSES

[Make a separate page of Schedule V for each Grantor, and state if any Grantor
is not a party to a license/sublicense.]

I. Licenses/Sublicenses of [Name of Grantor] as Licensor/Sublicensor on Date
Hereof

A. Copyrights

[List U.S. copyrights in numerical order by Registration No. List non-U.S.
copyrights by country in alphabetical order with Registration Nos. within each
country in numerical order.]

U.S. Copyrights

 

Licensee Name

and Address

  

Date of License/

Sublicense

  

Title of

U.S.

Copyright

  

Author

  

Reg. No.

                                   

Non-U.S. Copyrights

 

Country

  

Licensee Name

and Address

  

Date of

License/

Sublicense

  

Title of

Non-U.S.

Copyrights

  

Author

  

Reg. No.

                                            

 

V-2



--------------------------------------------------------------------------------

B. Patents

[List U.S. patent Nos. and U.S. patent application Nos. in numerical order. List
non-U.S. patent Nos. and non-U.S. application in alphabetical order by country,
with numbers within each country in numerical order.]

U.S. Patents

 

Licensee Name and Address

  

Date of License/ Sublicense

  

Issue Date

  

Patent No.

                          

U.S. Patent Applications

 

Licensee Name and Address

  

Date of License/ Sublicense

  

Date Filed

  

Application No.

                          

Non-U.S. Patents

 

Country

  

Licensee Name and
Address

  

Date of License/
Sublicense

  

Issue Date

  

Non-U.S. Patent No.

                                   

Non-U.S. Patent Applications

 

Country

  

Licensee Name and
Address

  

Date of License/

Sublicense

  

Date Filed

  

Application No.

                                   

 

V-3



--------------------------------------------------------------------------------

C. Trademarks

[List U.S. trademark Nos. and U.S. trademark application Nos. in numerical
order. List non-U.S. trademark Nos. and non-U.S. application Nos. with trademark
Nos. within each country in numerical order.]

U.S. Trademarks

 

Licensee Name and Address

  

Date of License/
Sublicense

  

U.S. Mark

  

Reg. Date

  

Reg. No.

                                   

U.S. Trademark Applications

 

Licensee Name and Address

  

Date of License/

Sublicense

  

U.S. Mark

  

Date Filed

  

Application No.

                                   

Non-U.S. Trademarks

 

Country

  

Licensee Name and
Address

  

Date of License/
Sublicense

  

Non-U.S. Mark

  

Reg. Date

  

Reg. No.

                                            

Non-U.S. Trademark Applications

 

Country

  

Licensee Name and
Address

  

Date of License/
Sublicense

  

Non-U.S. Mark

  

Date Filed

  

Application No.

                                            

 

V-4



--------------------------------------------------------------------------------

D. Others

 

Licensee Name and Address

  

Date of License/ Sublicense

  

Subject Matter

                 

 

V-5



--------------------------------------------------------------------------------

II. Licenses/Sublicenses of [Name of Grantor] as Licensee/Sublicensee on Date
Hereof

A. Copyrights

[List U.S. copyrights in numerical order by Registration No. List non-U.S.
copyrights by country in alphabetical order, with Registration Nos. within each
country in numerical order.]

U.S. Copyrights

 

Licensor Name and Address

  

Date of License/
Sublicense

  

Title of U.S. Copyright

  

Author

  

Reg. No.

                                   

Non-U.S. Copyrights

 

Country

  

Licensor Name and
Address

  

Date of License/
Sublicense

  

Title of Non-U.S.
Copyrights

  

Author

  

Reg. No.

                                            

 

V-6



--------------------------------------------------------------------------------

B. Patents

[List U.S. patent Nos. and U.S. patent application Nos. in numerical order. List
non-U.S. patent Nos. and non-U.S. application Nos. in alphabetical order by
country with patent Nos. within each country in numerical order.]

U.S. Patents

 

Licensor Name and Address

  

Date of License/ Sublicense

  

Issue Date

  

Patent No.

                          

U.S. Patent Applications

 

Licensor Name and Address

  

Date of License/ Sublicense

  

Date Filed

  

Application No.

                          

Non-U.S. Patents

 

Country

  

Licensor Name and
Address

  

Date of License/
Sublicense

  

Issue Date

  

Non-U.S. Patent No.

                                   

Non-U.S. Patent Applications

 

Country

  

Licensor Name and
Address

  

Date of License/
Sublicense

  

Date Filed

  

Application No.

                                   

 

V-7



--------------------------------------------------------------------------------

C. Trademarks

[List U.S. trademark Nos. and U.S. trademark application Nos. in numerical
order. List non-U.S. trademark Nos. and non-U.S. application Nos. with trademark
Nos. within each country in numerical order.]

U.S. Trademarks

 

Licensor Name and Address

  

Date of License/

Sublicense

  

U.S. Mark

  

Reg. Date

  

Reg. No.

                                   

U.S. Trademark Applications

 

Licensor Name and Address

  

Date of License/
Sublicense

  

U.S. Mark

  

Date Filed

  

Application No.

                                   

Non-U.S. Trademarks

 

Country

  

Licensor Name and
Address

  

Date of License/
Sublicense

  

Non-U.S. Mark

  

Reg. Date

  

Reg. No.

                                            

Non-U.S. Trademark Applications

 

Country

  

Licensor Name and
Address

  

Date of License/
Sublicense

  

Non-U.S. Mark

  

Date Filed

  

Application No.

                                            

 

V-8



--------------------------------------------------------------------------------

D. Others

 

Licensor Name and Address

  

Date of License/ Sublicense

  

Subject Matter

                 

 

V-9



--------------------------------------------------------------------------------

PATENTS OWNED BY [NAME OF GRANTOR]

[Make a separate page of Schedule V for each Grantor and state if no patents are
owned. List in numerical order by Patent No./Patent Application No.]

U.S. Patents

 

Patent No.

  

Issue Date

        

U.S. Patent Applications

 

Patent Application No.

  

Filing Date

        

Non-U.S. Patents

[List non-U.S. patents and non-U.S. patent applications by country in
alphabetical order, with patent Nos. and patent application Nos. within each
country in numerical order.]

 

Country

  

Issue Date

  

Patent No.

                 

Non-U.S. Patent Applications

 

Country

  

Filing Date

  

Patent Application No.

                 

 

V-10



--------------------------------------------------------------------------------

TRADEMARK/TRADE NAMES OWNED BY [NAME OF GRANTOR]

[Make a separate page of Schedule V for each Grantor and state if no
trademarks/trade names are owned. List in numerical order by trademark
Registration/Application No.]

U.S. Trademark Registrations

 

Mark

  

Reg. Date

  

Reg. No.

                 

U.S. Trademark Applications

 

Mark

  

Filing Date

  

Application No.

                 

State Trademark Registrations

[List in alphabetical order by state/numerical order by trademark No. within
each state.]

 

State

  

Mark

  

Reg. Date

  

Reg. No.

                          

Non-U.S. Trademark Registrations

[List non-U.S. trademarks and non-U.S. trademark applications by country in
alphabetical order, with Registration Nos. and application Nos. within each
country in numerical order.]

 

Country

  

Mark

  

Reg. Date

  

Reg. No.

                          

Non-U.S. Trademark Applications

 

Country

  

Mark

  

Application Date

  

Application No.

                          

 

V-11



--------------------------------------------------------------------------------

Trade Names

 

Country(s) Where Used

  

Trade Names

        

 

V-12



--------------------------------------------------------------------------------

Schedule VI to the Guarantee and

Collateral Agreement

MORTGAGE FILINGS



--------------------------------------------------------------------------------

Schedule VII to the Guarantee and

Collateral Agreement

COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

Exhibit A to the Guarantee and

Collateral Agreement

SUPPLEMENT NO. [●] (this “Supplement”) dated as of [●], 20[●] to the Guarantee
and Collateral Agreement dated as of April 29, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”), among QUORUM HEALTH CORPORATION, a Delaware corporation
(the “Borrower”), each Subsidiary from time to time party thereto (each such
Subsidiary individually a “Guarantor” and collectively, the “Guarantors”; the
Guarantors and the Borrower are referred to collectively herein as the
“Grantors”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (together with its
affiliates “Credit Suisse”), as administrative agent and as collateral agent (in
such capacity, the “Collateral Agent”) for the Secured Parties (as defined
therein).

A. Reference is made to the Credit Agreement dated as of April 29, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Credit Agreement”), among the Borrower, the lenders from time to time
party thereto (the “Lenders”) and Credit Suisse AG, Cayman Islands Branch, as
administrative agent for the Lenders and as Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Term Loan Credit Agreement or the
Guarantee and Collateral Agreement referred to therein, as applicable.

C. The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and the Issuing Banks to issue Letters
of Credit. Section 7.16 of the Guarantee and Collateral Agreement provides that
additional Subsidiaries may become Guarantors and Grantors under the Guarantee
and Collateral Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Term Loan
Credit Agreement and any Pari Passu Agreements to become a Guarantor and a
Grantor under the Guarantee and Collateral Agreement in order to induce the
Lenders to make additional Loans and the Issuing Banks to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Grantor and
Guarantor under the Guarantee and Collateral Agreement with the same force and
effect as if originally named therein as a Grantor and Guarantor and the New
Subsidiary hereby (a) agrees to all the terms and provisions of the Guarantee
and Collateral Agreement



--------------------------------------------------------------------------------

applicable to it as a Grantor and Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Grantor and
Guarantor thereunder are true and correct in all material respects on and as of
the date hereof. In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the Obligations (as defined
in the Guarantee and Collateral Agreement), does hereby create and grant to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in and lien on all of
the New Subsidiary’s right, title and interest in and to the Collateral (as
defined in the Guarantee and Collateral Agreement) of the New Subsidiary. Each
reference to a “Grantor” or a “Guarantor” in the Guarantee and Collateral
Agreement shall be deemed to include the New Subsidiary. The Guarantee and
Collateral Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Subsidiary and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that as of the date
hereof (a) set forth on Schedule III attached hereto is a true and correct
schedule of any and all Equity Interests and Pledged Debt Securities now owned
by the New Subsidiary and required to be pledged under the Guarantee and
Collateral Agreement, other than Equity Interests issued by Non-Significant
Subsidiaries and minority Equity Interests, (b) set forth on Schedule V attached
hereto is a true and correct schedule of any and all Intellectual Property now
owned by the New Subsidiary and that would have been required to be listed on
Schedule V to the Guarantee and Collateral Agreement on the Closing Date, and
(c) set forth on Schedule VII attached hereto is a true and correct schedule of
any Commercial Tort Claims now held by the New Subsidiary and that would have
been required to be listed on Schedule VII to the Guarantee and Collateral
Agreement on the Closing Date and (d) set forth under its signature hereto, is
the true and correct legal name of the New Subsidiary and its jurisdiction of
organization.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

 

A-2



--------------------------------------------------------------------------------

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Guarantee and Collateral Agreement) be in writing and
given as provided in Section 9.01 of the Term Loan Credit Agreement. All
communications and notices hereunder to the New Subsidiary shall be given to it
in care of the Borrower as provided in Section 9.01 of the Term Loan Credit
Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of one counsel for the
Collateral Agent in each relevant jurisdiction.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

 

[NAME OF NEW SUBSIDIARY], by  

 

  Name:   Title:   Address:   Legal Name:   Jurisdiction of Formation:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent, by  

 

  Name:   Title: by  

 

  Name:   Title:

 

A-4



--------------------------------------------------------------------------------

Schedule III

Collateral of the New Subsidiary

EQUITY INTERESTS

 

Issuer

  

Number of
Certificate

  

Registered
Owner

  

Number and
Class of
Equity Interest

  

Percentage
of Equity

Interests

                                   

PLEDGED DEBT SECURITIES

 

Issuer

  

Principal
Amount

  

Date of Note

  

Maturity Date

                          



--------------------------------------------------------------------------------

Schedule V

INTELLECTUAL PROPERTY

[Follow format of Schedule V to the

Guarantee and Collateral Agreement.]



--------------------------------------------------------------------------------

Schedule VII

COMMERCIAL TORT CLAIMS

[Follow format of Schedule VII to the

Guarantee and Collateral Agreement.]



--------------------------------------------------------------------------------

EXHIBIT F

 

 

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY

AGREEMENT, AND FINANCING STATEMENT AND FIXTURE FILING

From

[NAME OF MORTGAGOR]

To

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

Dated:             , 2016

Premises: [City], [STATE]

                    County

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT F

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, FINANCING
STATEMENT AND FIXTURE FILING dated as of             , 2016 (this “Mortgage”),
by [    ], a [        ], having an office at [1573 Mallory Lane, Suite 100,
Brentwood, Tennessee 37027] (the “Mortgagor”), to CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, a bank organized under the laws of Switzerland, having an office
at Eleven Madison Avenue, New York, New York 10010 (the “Mortgagee”) as
Collateral Agent for the Secured Parties (as such terms are defined below).

WITNESSETH THAT:

Reference is made to (i) the Credit Agreement dated as of April 29, 2016 (as
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Quorum Health
Corporation, a Delaware corporation (the “Borrower”), the lenders from time to
time party thereto (the “Lenders”) and Credit Suisse AG, Cayman Islands Branch
as administrative agent (the “Administrative Agent”) for the Lenders, and
collateral agent (the “Collateral Agent”) for the Secured Parties, and (ii) the
Guarantee and Collateral Agreement dated as of April 29, 2016 (as same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Guarantee and Collateral Agreement”) among the Borrower, the
Subsidiaries of the Borrower from time to time party thereto and Collateral
Agent. Capitalized terms used but not defined herein have the meanings given to
them in the Credit Agreement and the Guarantee and Collateral Agreement, as
applicable.

In the Credit Agreement, (i) the Lenders have agreed to make term loans (the
“Term Loans”), including Incremental Term Loans, and revolving loans (the
“Revolving Loans”, together with the Term Loans, the “Loans”) to the Borrower
and (ii) the Issuing Banks have issued or agreed to issue from time to time
Letters of Credit for the account of the Borrower, in each case pursuant to,
upon the terms, and subject to the conditions specified in, the Credit
Agreement. Amounts paid in respect of Term Loans may not be reborrowed. Subject
to the terms of the Credit Agreement, Borrower may borrow, prepay and reborrow
Revolving Loans.

Mortgagor is a wholly-owned direct or indirect Subsidiary of the Borrower and
will derive substantial benefit from the making of the Loans by the Lenders and
the issuance of the Letters of Credit by the Issuing Banks. In order to induce
the Lenders to make Loans and the Issuing Banks to issue Letters of Credit, the
Mortgagor has agreed to guarantee, among other things, the due and punctual
payment and performance of all of the obligations of the Borrower under the
Credit Agreement pursuant to the terms of the Guarantee and Collateral
Agreement.

The obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit are conditioned upon, among other things, the execution and
delivery by the Mortgagor of this Mortgage in the form hereof to secure the
Obligations as such term is defined in the Guarantee and Collateral Agreement.



--------------------------------------------------------------------------------

As used in this Mortgage, the term “Secured Parties” shall mean (a)(i) the
Administrative Agent, (ii) the Collateral Agent, (iii) any Issuing Bank,
(iv) the Lenders, (v) each counterparty to any Hedging Agreement or Cash
Management Arrangement with a Loan Party that either (A) is in effect on the
Closing Date if such counterparty is the Administrative Agent, a Lender or an
Affiliate of the Administrative Agent or a Lender as of the Closing Date or
(B) is entered into after the Closing Date if such counterparty is the
Administrative Agent, a Lender or an Affiliate of the Administrative Agent or a
Lender at the time such Hedging Agreement or Cash Management Arrangement is
entered into, (vi) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document and (vii) the successors
and assigns of each of the foregoing and (b)(i) the holders of any Pari Passu
Debt Obligations and (ii) any Pari Passu Representative with respect thereto.

Pursuant to the requirements of the Credit Agreement, the Mortgagor is granting
this Mortgage to create a lien on and a security interest in the Mortgaged
Property (as hereinafter defined) to secure the performance and payment by the
Mortgagor of the Obligations. The Credit Agreement also requires the granting by
other Loan Parties of mortgages, deeds of trust and/or deeds to secure debt (the
“Other Mortgages”) that create liens on and security interests in certain real
and personal property other than the Mortgaged Property to secure the
performance of the Obligations.

Granting Clauses

NOW, THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure the due
and punctual payment and performance of the Obligations for the benefit of the
Secured Parties, Mortgagor hereby grants, conveys, mortgages, assigns and
pledges to the Mortgagee, a mortgage lien on and a security interest in, all the
following described property (the “Mortgaged Property”) whether now owned or
held or hereafter acquired:

(1) the land more particularly described on Exhibit A hereto (the “Land”),
together with all rights appurtenant thereto, including the easements over
certain other adjoining land granted by any easement agreements, covenant or
restrictive agreements and all air rights, mineral rights, water rights, oil and
gas rights and development rights, if any, relating thereto, and also together
with all of the other easements, rights, privileges, interests, hereditaments
and appurtenances thereunto belonging or in any way appertaining and all of the
estate, right, title, interest, claim or demand whatsoever of Mortgagor therein
and in the streets and ways adjacent thereto, either in law or in equity, in
possession or expectancy, now or hereafter acquired (the “Premises”);

(2) all buildings, improvements, structures, paving, parking areas, walkways and
landscaping now or hereafter erected or located upon the Land, and

 

2



--------------------------------------------------------------------------------

all fixtures of every kind and type affixed to the Premises or attached to or
forming part of any structures, buildings or improvements and replacements
thereof now or hereafter erected or located upon the Land (the “Improvements”);

(3) all apparatus, movable appliances, building materials, equipment, fittings,
furnishings, furniture, machinery and other articles of tangible personal
property of every kind and nature, and replacements thereof, now or at any time
hereafter placed upon or used in any way in connection with the use, enjoyment,
occupancy or operation of the Improvements or the Premises, including all of
Mortgagor’s books and records relating thereto and including all pumps, tanks,
goods, machinery, tools, equipment, lifts (including fire sprinklers and alarm
systems, fire prevention or control systems, cleaning rigs, air conditioning,
heating, boilers, refrigerating, electronic monitoring, water, loading,
unloading, lighting, power, sanitation, waste removal, entertainment,
communications, computers, recreational, window or structural, maintenance,
truck or car repair and all other equipment of every kind), restaurant, bar and
all other indoor or outdoor furniture (including tables, chairs, booths, serving
stands, planters, desks, sofas, racks, shelves, lockers and cabinets), bar
equipment, glasses, cutlery, uniforms, linens, memorabilia and other decorative
items, furnishings, appliances, supplies, inventory, rugs, carpets and other
floor coverings, draperies, drapery rods and brackets, awnings, venetian blinds,
partitions, chandeliers and other lighting fixtures, freezers, refrigerators,
walk-in coolers, signs (indoor and outdoor), computer systems, cash registers
and inventory control systems, and all other apparatus, equipment, furniture,
furnishings, and articles used in connection with the use or operation of the
Improvements or the Premises, it being understood that the enumeration of any
specific articles of property shall in no way result in or be held to exclude
any items of property not specifically mentioned (the property referred to in
this subparagraph (3), the “Personal Property”);

(4) all general intangibles owned by Mortgagor and relating to design,
development, operation, management and use of the Premises or the Improvements,
all certificates of occupancy, zoning variances, building, use or other permits,
approvals, authorizations and consents obtained from and all materials prepared
for filing or filed with any governmental agency in connection with the
development, use, operation or management of the Premises and Improvements, all
construction, service, engineering, consulting, leasing, architectural and other
similar contracts concerning the design, construction, management, operation,
occupancy and/or use of the Premises and Improvements, all architectural
drawings, plans, specifications, soil tests, feasibility studies, appraisals,
environmental studies, engineering reports and similar materials relating to any
portion of or all of the Premises and Improvements, and all payment and
performance bonds or warranties or guarantees relating to the Premises or the
Improvements, all to the extent assignable (the “Permits, Plans and
Warranties”);

 

3



--------------------------------------------------------------------------------

(5) all now or hereafter existing leases or licenses (under which Mortgagor is
landlord or licensor) and subleases (under which Mortgagor is sublandlord),
concession, management, mineral or other agreements of a similar kind that
permit the use or occupancy of the Premises or the Improvements for any purpose
in return for any payment, or the extraction or taking of any gas, oil, water or
other minerals from the Premises in return for payment of any fee, rent or
royalty (collectively, “Leases”), and all agreements or contracts for the sale
or other disposition of all or any part of the Premises or the Improvements, now
or hereafter entered into by Mortgagor, together with all charges, fees, income,
issues, profits, receipts, rents, revenues or royalties payable thereunder
(“Rents”);

(6) all real estate tax refunds and all proceeds of the conversion, voluntary or
involuntary, of any of the Mortgaged Property into cash or liquidated claims
(“Proceeds”), including Proceeds of insurance maintained by the Mortgagor and
condemnation awards, any awards that may become due by reason of the taking by
eminent domain or any transfer in lieu thereof of the whole or any part of the
Premises or Improvements or any rights appurtenant thereto, and any awards for
change of grade of streets, together with any and all moneys now or hereafter on
deposit for the payment of real estate taxes, assessments or common area charges
levied against the Mortgaged Property, unearned premiums on policies of fire and
other insurance maintained by the Mortgagor covering any interest in the
Mortgaged Property or required by the Credit Agreement; and

(7) all extensions, improvements, betterments, renewals, substitutes and
replacements of and all additions and appurtenances to, the Land, the Premises,
the Improvements, the Personal Property, the Permits, Plans and Warranties and
the Leases, hereinafter acquired by or released to the Mortgagor or constructed,
assembled or placed by the Mortgagor on the Land, the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case, without any further
mortgage, deed of trust, conveyance, assignment or other act by the Mortgagor,
all of which shall become subject to the lien of this Mortgage as fully and
completely, and with the same effect, as though now owned by the Mortgagor and
specifically described herein.

TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its successors
and assigns, for the ratable benefit of the Secured Parties, forever, subject
only to the Liens set forth in Section 6.02 of the Credit Agreement, including,
for the avoidance of uncertainty, those Liens set forth in Sections 6.02(h),
(i) and (l) of the Credit Agreement and to satisfaction and release as provided
in Section 3.04.

 

4



--------------------------------------------------------------------------------

ARTICLE I

Representations, Warranties and Covenants of Mortgagor

Mortgagor agrees, covenants, represents and/or warrants as follows:

Section 1.01. Title, Mortgage Lien. (a) Mortgagor has good and marketable fee
simple title to the Mortgaged Property, subject only to the Liens set forth in
Section 6.02 of the Credit Agreement, including, for the avoidance of
uncertainty, those Liens set forth in Sections 6.02(h), (i) and (l) of the
Credit Agreement.

(b) The execution and delivery of this Mortgage is within Mortgagor’s [limited
liability company powers] and has been duly authorized by all necessary [limited
liability company] and, if required, [member] action. This Mortgage has been
duly executed and delivered by Mortgagor and constitutes a legal, valid and
binding obligation of Mortgagor, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(c) The execution, delivery and recordation of this Mortgage (i) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect and except filings necessary to perfect the lien of this
Mortgage, (ii) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of Mortgagor or any order of any
Governmental Authority, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon Mortgagor or its assets,
or give rise to a right thereunder to require any payment to be made by
Mortgagor, and (iv) will not result in the creation or imposition of any Lien on
any asset of Mortgagor, except the lien of this Mortgage.

(d) This Mortgage and the Uniform Commercial Code Financing Statements described
in Section 1.09 of this Mortgage, when duly recorded in the public records
identified in the Perfection Certificate will create a valid, perfected and
enforceable lien upon and security interest in all of the Mortgaged Property.

(e) Mortgagor will forever warrant and defend its title to the Mortgaged
Property, the rights of Mortgagee therein under this Mortgage and the validity
and priority of the lien of this Mortgage thereon against the claims of all
persons and parties except those having rights under the Liens set forth in
Section 6.02 of the Credit Agreement to the extent of those rights.

Section 1.02. Credit Agreement. This Mortgage is given pursuant to the Credit
Agreement. Mortgagor expressly covenants and agrees to pay when due, and to
timely perform, and to cause the other Loan Parties to pay when due, and to
timely perform, the Obligations in accordance with their terms.

 

5



--------------------------------------------------------------------------------

Section 1.03. Payment of Taxes, and Other Obligations. (a) Mortgagor will pay
and discharge from time to time prior to the time when the same shall become
delinquent, and before any interest or penalty accrues thereon or attaches
thereto, all Taxes and other obligations with respect to the Mortgaged Property
or any part thereof or upon the Rents from the Mortgaged Property or arising in
respect of the occupancy, use or possession thereof in accordance with, and to
the extent required by, the Credit Agreement.

(b) In the event of the passage of any state, Federal, municipal or other
governmental law, order, rule or regulation subsequent to the date hereof
(i) deducting from the value of real property for the purpose of taxation any
lien or encumbrance thereon or in any manner changing or modifying the laws now
in force governing the taxation of this Mortgage or debts secured by mortgages
or deeds of trust (other than laws governing income, franchise and similar taxes
generally) or the manner of collecting taxes thereon and (ii) imposing a tax to
be paid by Mortgagee, either directly or indirectly, on this Mortgage or any of
the Loan Documents, or requiring an amount of taxes to be withheld or deducted
therefrom, Mortgagor will promptly (i) notify Mortgagee of such event,
(ii) enter into such further instruments as Mortgagee may determine are
reasonably necessary or desirable to obligate Mortgagor to make any additional
payments necessary to put the Lenders and Secured Parties in the same financial
position they would have been if such law, order, rule or regulation had not
been passed and (iii) make such additional payments to Mortgagee for the benefit
of the Lenders and Secured Parties.

Section 1.04. Maintenance of Mortgaged Property. Mortgagor will maintain the
Improvements and the Personal Property in the manner required by the Credit
Agreement.

Section 1.05. Insurance. Mortgagor will keep or cause to be kept the
Improvements and Personal Property insured against such risks, and in the
manner, described in Section 4.03(l) of the Guarantee and Collateral Agreement
and shall purchase such additional insurance as may be required from time to
time pursuant to Section 5.02 of the Credit Agreement. Federal Emergency
Management Agency Standard Flood Hazard Determination Forms will be purchased by
Mortgagor for each Mortgaged Property on which Improvements are located. If any
portion of Improvements constituting part of the Mortgaged Property is located
in an area identified as a special flood hazard area by Federal Emergency
Management Agency or other applicable agency, Mortgagor will purchase flood
insurance and provide evidence to Collateral Agent in an amount reasonably
satisfactory to Mortgagee and in compliance with applicable law, but in no event
less than the maximum limit of coverage available under the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973, each, as
amended.

Section 1.06. Casualty Condemnation/Eminent Domain. Mortgagor shall give
Mortgagee prompt written notice of any casualty or other damage to the Mortgaged

 

6



--------------------------------------------------------------------------------

Property or any proceeding for the taking of the Mortgaged Property or any
portion thereof or interest therein under power of eminent domain or by
condemnation or any similar proceeding in accordance with, and to the extent
required by, the Credit Agreement. Any Net Cash Proceeds received by or on
behalf of the Mortgagor in respect of any such casualty, damage or taking shall
constitute trust funds held by the Mortgagor for the benefit of the Secured
Parties to be applied to repair, restore or replace the Mortgaged Property or,
if a prepayment event shall occur with respect to any such Net Cash Proceeds, to
be applied in accordance with the Credit Agreement.

Section 1.07. Assignment of Leases and Rents. (a) Mortgagor hereby irrevocably
and absolutely grants, transfers and assigns all of its right title and interest
in all Leases, together with any and all extensions and renewals thereof for
purposes of securing and discharging the performance by Mortgagor of the
Obligations. Mortgagor has not assigned or executed any assignment of, and will
not assign or execute any assignment of, any Leases or the Rents payable
thereunder to anyone other than Mortgagee.

(b) Except for those Leases set forth in Section 6.02(l) of the Credit
Agreement, all Leases shall be subordinate to the lien of this Mortgage. Except
for those Leases set forth in Section 6.02(l) of the Credit Agreement, Mortgagor
will not enter into, modify or amend any Lease if such Lease, as entered into,
modified or amended, will not be subordinate to the lien of this Mortgage.

(c) Subject to Section 1.07(d), Mortgagor has assigned and transferred to
Mortgagee all of Mortgagor’s right, title and interest in and to the Rents now
or hereafter arising from each Lease heretofore or hereafter made or agreed to
by Mortgagor, it being intended that this assignment establish, subject to
Section 1.07(d), an absolute transfer and assignment of all Rents and all Leases
to Mortgagee and not merely to grant a security interest therein. Subject to
Section 1.07(d), Mortgagee may in Mortgagor’s name and stead (with or without
first taking possession of any of the Mortgaged Property personally or by
receiver as provided herein) operate the Mortgaged Property and rent, lease or
let all or any portion of any of the Mortgaged Property to any party or parties
at such rental and upon such terms as Mortgagee shall, in its sole discretion,
determine, and may collect and have the benefit of all of said Rents arising
from or accruing at any time thereafter or that may thereafter become due under
any Lease.

(d) So long as an Event of Default shall not have occurred and be continuing,
Mortgagee will not exercise any of its rights under Section 1.07(c), and
Mortgagor shall receive and collect the Rents accruing under any Lease; but
after the happening and during the continuance of any Event of Default,
Mortgagee may, at its option, receive and collect all Rents and enter upon the
Premises and Improvements through its officers, agents, employees or attorneys
for such purpose and for the operation and maintenance thereof. Mortgagor hereby
irrevocably authorizes and directs each tenant, if any, and each successor, if
any, to the interest of any tenant under any Lease, respectively, to rely upon
any notice of an Event of Default sent by Mortgagee to any

 

7



--------------------------------------------------------------------------------

such tenant or any of such tenant’s successors in interest, and thereafter to
pay Rents to Mortgagee without any obligation or right to inquire as to whether
an Event of Default actually exists and even if some notice to the contrary is
received from the Mortgagor, who shall have no right or claim against any such
tenant or successor in interest for any such Rents so paid to Mortgagee. Each
tenant or any of such tenant’s successors in interest from whom Mortgagee or any
officer, agent, attorney or employee of Mortgagee shall have collected any
Rents, shall be authorized to pay Rents to Mortgagor only after such tenant or
any of their successors in interest shall have received written notice from
Mortgagee (such notice to promptly be sent by Mortgagee once an Event of Default
is no longer occurring) that the Event of Default is no longer continuing,
unless and until a further notice of an Event of Default is given by Mortgagee
to such tenant or any of its successors in interest.

(e) Mortgagee will not become a mortgagee in possession so long as it does not
enter or take actual possession of the Mortgaged Property. In addition,
Mortgagee shall not be responsible or liable for performing any of the
obligations of the landlord under any Lease, for any waste by any tenant, or
others, for any dangerous or defective conditions of any of the Mortgaged
Property, for negligence in the management, upkeep, repair or control of any of
the Mortgaged Property or any other act or omission by any other person.

(f) Mortgagor shall furnish to Mortgagee, within 30 days after a request by
Mortgagee to do so, a written statement containing the names of all tenants,
subtenants and concessionaires of the Premises or Improvements, the terms of any
Lease, the space occupied and the rentals and/or other amounts payable
thereunder.

Section 1.08. Restrictions on Transfers and Encumbrances. Mortgagor shall not
directly or indirectly sell, convey, divest, alienate, assign, lease, sublease,
license, mortgage, pledge, encumber or otherwise transfer, create, consent to or
suffer the creation of any lien, charge or other form of encumbrance upon any
interest in or any part of the Mortgaged Property (other than resulting from a
condemnation), or engage in any common, cooperative, joint, time-sharing or
other congregate ownership of all or part thereof, except in each case in
accordance with and to the extent permitted by the Credit Agreement; provided,
that Mortgagor may, in the ordinary course of business and in accordance with
reasonable commercial standards, enter into easement or covenant agreements that
relate to and/or benefit the operation of the Mortgaged Property and that do not
materially and adversely affect the value, use or operation of the Mortgaged
Property. If any of the foregoing transfers or encumbrances results in an event
requiring prepayment of the Loans in accordance with the terms of the Credit
Agreement, any Net Cash Proceeds received by or on behalf of the Mortgagor in
respect thereof shall constitute trust funds to be held by the Mortgagor for the
benefit of the Secured Parties and applied in accordance with the Credit
Agreement.

Section 1.09. Security Agreement. This Mortgage is both a mortgage of real
property and a grant of a security interest in personal property, and shall
constitute

 

8



--------------------------------------------------------------------------------

and serve as a “Security Agreement” within the meaning of the uniform commercial
code as adopted in the state wherein the Premises are located (“UCC”). Mortgagor
has hereby granted unto Mortgagee a security interest in and to all the
Mortgaged Property described in this Mortgage that is not real property, and
simultaneously with the recording of this Mortgage, Mortgagor has filed or will
file UCC financing statements, and will file continuation statements prior to
the lapse thereof, at the appropriate offices in the jurisdiction of formation
of the Mortgagor to perfect the security interest granted by this Mortgage in
all the Mortgaged Property that is not real property. Mortgagor hereby appoints
Mortgagee as its true and lawful attorney-in-fact and agent, for Mortgagor and
in its name, place and stead, in any and all capacities, to execute any document
and to file the same in the appropriate offices (to the extent it may lawfully
do so), and to perform each and every act and thing reasonably requisite and
necessary to be done to perfect the security interest contemplated by the
preceding sentence. Mortgagee shall have all rights with respect to the part of
the Mortgaged Property that is the subject of a security interest afforded by
the UCC in addition to, but not in limitation of, the other rights afforded
Mortgagee hereunder and under the Guarantee and Collateral Agreement.

Section 1.10. Filing and Recording. Mortgagor will cause this Mortgage, the UCC
financing statements referred to in Section 1.09, any other security instrument
creating a security interest in or evidencing the lien hereof upon the Mortgaged
Property and each UCC continuation statement and instrument of further assurance
to be filed, registered or recorded and, if necessary, refiled, rerecorded and
reregistered, in such manner and in such places as may be required by any
present or future law in order to publish notice of and fully to perfect the
lien hereof upon, and the security interest of Mortgagee in, the Mortgaged
Property until this Mortgage is terminated and released in full in accordance
with Section 3.04 hereof. Mortgagor will pay all filing, registration and
recording fees, all Federal, state, county and municipal recording, documentary
or intangible taxes and other taxes, duties, imposts, assessments and charges,
and all reasonable expenses incidental to or arising out of or in connection
with the execution, delivery and recording of this Mortgage, UCC continuation
statements any mortgage supplemental hereto, any security instrument with
respect to the Personal Property, Permits, Plans and Warranties and Proceeds or
any instrument of further assurance.

Section 1.11. Further Assurances. Upon reasonable demand by Mortgagee, Mortgagor
will, at the cost of Mortgagor and without expense to Mortgagee, do, execute,
acknowledge and deliver all such further acts, deeds, conveyances, mortgages,
assignments, notices of assignment, transfers and assurances as Mortgagee shall
from time to time reasonably require for the better assuring, conveying,
assigning, transferring and confirming unto Mortgagee the property and rights
hereby conveyed or assigned or intended now or hereafter so to be, or which
Mortgagor may be or may hereafter become bound to convey or assign to Mortgagee,
or for carrying out the intention or facilitating the performance of the terms
of this Mortgage, or for filing, registering or recording this Mortgage, and on
demand, Mortgagor will also execute and deliver and hereby appoints Mortgagee as
its true and lawful attorney-in-fact and agent, for Mortgagor and in its name,
place and stead, in any and all capacities, to execute and

 

9



--------------------------------------------------------------------------------

file to the extent it may lawfully do so, one or more financing statements,
chattel mortgages or comparable security instruments reasonably requested by
Mortgagee to evidence more effectively the lien hereof upon the Personal
Property and to perform each and every act and thing requisite and necessary to
be done to accomplish the same.

Section 1.12. Additions to Mortgaged Property. All right, title and interest of
Mortgagor in and to all extensions, improvements, betterments, renewals,
substitutions and replacements of, and all additions and appurtenances to, the
Mortgaged Property hereafter acquired by or released to Mortgagor or
constructed, assembled or placed by Mortgagor upon the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case without any further
mortgage, conveyance, assignment or other act by Mortgagor, shall become subject
to the lien and security interest of this Mortgage as fully and completely and
with the same effect as though now owned by Mortgagor and specifically described
in the grant of the Mortgaged Property above, but at any and all times Mortgagor
will execute and deliver to Mortgagee any and all such further assurances,
mortgages, conveyances or assignments thereof as Mortgagee may reasonably
require for the purpose of expressly and specifically subjecting the same to the
lien and security interest of this Mortgage.

Section 1.13. No Claims Against Mortgagee. Nothing contained in this Mortgage
shall constitute any consent or request by Mortgagee, express or implied, for
the performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof, nor as
giving Mortgagor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Mortgagee in respect thereof.

Section 1.14. Fixture Filing. (a) Certain portions of the Mortgaged Property are
or will become “fixtures” (as that term is defined in the UCC) on the Land, and
this Mortgage, upon being filed for record in the real estate records of the
county wherein such fixtures are situated, shall operate also as a financing
statement filed as a fixture filing in accordance with the applicable provisions
of said UCC upon such portions of the Mortgaged Property that are or become
fixtures.

(b) The real property to which the fixtures relate is described in Exhibit A
attached hereto. The record owner of the real property described in Exhibit A
attached hereto is Mortgagor. The name, type of organization and jurisdiction of
organization of the debtor for purposes of this financing statement are the
name, type of organization and jurisdiction of organization of the Mortgagor set
forth in the first paragraph of this Mortgage, and the name of the secured party
for purposes of this financing statement is the name of the Mortgagee set forth
in the first paragraph of this Mortgage. The mailing address of the
Mortgagor/debtor is the address of the Mortgagor set forth in the first
paragraph of this Mortgage. The mailing address of the Mortgagee/secured party
from which information concerning the security interest hereunder may be
obtained is the address of the Mortgagee set forth in the first paragraph of
this Mortgage.

 

10



--------------------------------------------------------------------------------

ARTICLE II

Defaults and Remedies

[Subject to Local Laws]

Section 2.01. Events of Default. Any Event of Default under the Credit Agreement
(as such term is defined therein) shall constitute an Event of Default under
this Mortgage.

Section 2.02. Demand for Payment. If an Event of Default shall occur and be
continuing, then, upon written demand of Mortgagee, Mortgagor will pay to
Mortgagee all amounts due hereunder and under the Credit Agreement and the
Guarantee and Collateral Agreement and such further amount as shall be
sufficient to cover the out-of-pocket costs and expenses of collection,
including attorneys’ fees, disbursements and expenses incurred by Mortgagee, and
Mortgagee shall be entitled and empowered to institute an action or proceedings
at law or in equity for the collection of the sums so due and unpaid, to
prosecute any such action or proceedings to judgment or final decree, to enforce
any such judgment or final decree against Mortgagor and to collect, in any
manner provided by law, all moneys adjudged or decreed to be payable.

Section 2.03. Rights To Take Possession, Operate and Apply Revenues. (a) If an
Event of Default shall occur and be continuing, Mortgagor shall, upon demand of
Mortgagee, forthwith surrender to Mortgagee actual possession of the Mortgaged
Property and, if and to the extent not prohibited by applicable law, Mortgagee
itself, or by such officers or agents as it may appoint, may then enter and take
possession of all the Mortgaged Property without the appointment of a receiver
or an application therefor, exclude Mortgagor and its agents and employees
wholly therefrom, and have access to the books, papers and accounts of
Mortgagor.

(b) If Mortgagor shall for any reason fail to surrender or deliver the Mortgaged
Property or any part thereof after such demand by Mortgagee, Mortgagee may to
the extent not prohibited by applicable law, obtain a judgment or decree
conferring upon Mortgagee the right to immediate possession or requiring
Mortgagor to deliver immediate possession of the Mortgaged Property to
Mortgagee, to the entry of which judgment or decree Mortgagor hereby
specifically consents. Mortgagor will pay to Mortgagee, upon demand, all
reasonable expenses of obtaining such judgment or decree, including reasonable
compensation to Mortgagee’s attorneys and agents with interest thereon at the
rate per annum applicable to overdue amounts under the Credit Agreement as
provided in Section 2.07 of the Credit Agreement (the “Interest Rate”); and all
such expenses and compensation shall, until paid, be secured by this Mortgage.

 

11



--------------------------------------------------------------------------------

(c) Upon every such entry or taking of possession, Mortgagee may, to the extent
not prohibited by applicable law, hold, store, use, operate, manage and control
the Mortgaged Property, conduct the business thereof and, from time to time,
(i) make all necessary and proper maintenance, repairs, renewals, replacements,
additions, betterments and improvements thereto and thereon, (ii) purchase or
otherwise acquire additional fixtures, personalty and other property that are
reasonably necessary for the operation of the business, (iii) insure or keep the
Mortgaged Property insured, (iv) manage and operate the Mortgaged Property and
exercise all the rights and powers of Mortgagor to the same extent as Mortgagor
could in its own name or otherwise with respect to the same, or (v) enter into
any and all agreements with respect to the exercise by others of any of the
powers herein granted Mortgagee, all as may from time to time be directed or
determined by Mortgagee to reasonably be in its best interest and Mortgagor
hereby appoints Mortgagee as its true and lawful attorney-in-fact and agent, for
Mortgagor and in its name, place and stead, in any and all capacities, to
perform any of the foregoing acts. Mortgagee may collect and receive all the
Rents, issues, profits and revenues from the Mortgaged Property, including those
past due as well as those accruing thereafter, and, after deducting (A) all
out-of-pocket expenses of taking, holding, managing and operating the Mortgaged
Property (including compensation for the services of all persons employed for
such purposes), (B) the out-of-pocket costs of all such maintenance, repairs,
renewals, replacements, additions, betterments, improvements, purchases and
acquisitions, (C) the costs of insurance, (D) such taxes, assessments and other
similar charges as Mortgagee may at its option pay, (E) other proper charges
upon the Mortgaged Property or any part thereof and (F) the compensation,
expenses and disbursements of the attorneys and agents of Mortgagee, Mortgagee
shall apply the remainder of the moneys and proceeds so received first to the
payment of the Mortgagee for the satisfaction of the Obligations in accordance
with the Credit Agreement, and second, if there is any surplus, to Mortgagor,
subject to the entitlement of others thereto under applicable law.

(d) Whenever, before any sale of the Mortgaged Property under Section 2.06, all
Obligations that are then due shall have been paid and all Events of Default
fully cured, Mortgagee will surrender possession of the Mortgaged Property back
to Mortgagor, its successors or assigns. The same right of taking possession
shall, however, arise again if any subsequent Event of Default shall occur and
be continuing.

Section 2.04. Right To Cure Mortgagor’s Failure to Perform. Should Mortgagor
fail in the payment, performance or observance of any term, covenant or
condition required by this Mortgage or the Credit Agreement (with respect to the
Mortgaged Property), Mortgagee may pay, perform or observe the same, and all
payments made or costs or expenses incurred by Mortgagee in connection therewith
shall be secured hereby and shall be, without demand, immediately repaid by
Mortgagor to Mortgagee with interest thereon at the Interest Rate. Mortgagee
shall be the judge using reasonable discretion of the necessity for any such
actions and of the amounts to be paid. Mortgagee is hereby empowered to enter
and to authorize others to enter upon the Premises or the Improvements or any
part thereof for the purpose of performing or

 

12



--------------------------------------------------------------------------------

observing any such defaulted term, covenant or condition without having any
obligation to so perform or observe and without thereby becoming liable to
Mortgagor, to any person in possession holding under Mortgagor or to any other
person; provided, however, that except in the case of an emergency, Mortgagee
will provide reasonable advance notice of such entry, such entry shall be
conducted in a reasonable manner and Mortgagee shall use reasonable efforts to
endeavor to minimize the amount of disturbance to the Mortgagor’s possession of
the Mortgaged Property.

Section 2.05. Right to a Receiver. If an Event of Default shall occur and be
continuing, Mortgagee, upon application to a court of competent jurisdiction,
shall be entitled as a matter of right to the appointment of a receiver to take
possession of and to operate the Mortgaged Property and to collect and apply the
Rents. The receiver shall have all of the rights and powers permitted under the
laws of the state wherein the Mortgaged Property is located. Mortgagor shall pay
to Mortgagee upon demand all reasonable out-of-pocket expenses, including
receiver’s fees, reasonable attorney’s fees and disbursements, costs and agent’s
compensation incurred pursuant to the provisions of this Section 2.05; and all
such expenses shall be secured by this Mortgage and shall be, without demand,
immediately repaid by Mortgagor to Mortgagee with interest thereon at the
Interest Rate.

Section 2.06. Foreclosure and Sale. (a) If an Event of Default shall occur and
be continuing, Mortgagee may elect to sell the Mortgaged Property or any part of
the Mortgaged Property by exercise of the power of foreclosure or of sale
granted to Mortgagee by applicable law or this Mortgage. In such case, Mortgagee
may commence a civil action to foreclose this Mortgage, or it may proceed and
sell the Mortgaged Property to satisfy any Obligation. Mortgagee or an officer
appointed by a judgment of foreclosure to sell the Mortgaged Property, may sell
all or such parts of the Mortgaged Property as may be chosen by Mortgagee at the
time and place of sale fixed by it in a notice of sale, either as a whole or in
separate lots, parcels or items as Mortgagee shall deem expedient, and in such
order as it may determine, at public auction to the highest bidder. Mortgagee or
an officer appointed by a judgment of foreclosure to sell the Mortgaged Property
may postpone any foreclosure or other sale of all or any portion of the
Mortgaged Property by public announcement at such time and place of sale, and
from time to time thereafter may postpone such sale by public announcement or
subsequently noticed sale. Without further notice, Mortgagee or an officer
appointed to sell the Mortgaged Property may make such sale at the time fixed by
the last postponement, or may, in its discretion, give a new notice of sale. Any
person, including Mortgagor or Mortgagee or any designee or affiliate thereof,
may purchase at such sale.

(b) The Mortgaged Property may be sold subject to unpaid taxes and the Liens set
forth in Section 6.02 of the Credit Agreement, and, after deducting all costs,
fees and out-of-pocket expenses of Mortgagee (including costs of evidence of
title in connection with the sale), Mortgagee or an officer that makes any sale
shall apply the proceeds of sale in the manner set forth in Section 2.08.

 

13



--------------------------------------------------------------------------------

(c) Any foreclosure or other sale of less than the whole of the Mortgaged
Property or any defective or irregular sale made hereunder shall not exhaust the
power of foreclosure or of sale provided for herein; and subsequent sales may be
made hereunder until the Obligations have been satisfied, or the entirety of the
Mortgaged Property has been sold.

(d) If an Event of Default shall occur and be continuing, Mortgagee may instead
of, or in addition to, exercising the rights described in Section 2.06(a) above
and either with or without entry or taking possession as herein permitted,
proceed by a suit or suits in law or in equity or by any other appropriate
proceeding or remedy (i) to specifically enforce payment of some or all of the
Obligations, or the performance of any term, covenant, condition or agreement of
this Mortgage or any other Loan Document or any other right, or (ii) to pursue
any other remedy available to Mortgagee, all as Mortgagee shall determine most
effectual for such purposes.

Section 2.07. Other Remedies. (a) In case an Event of Default shall occur and be
continuing, Mortgagee may also exercise, to the extent not prohibited by law,
any or all of the remedies available to a secured party under the UCC.

(b) In connection with a sale of the Mortgaged Property or any Personal Property
and the application of the proceeds of sale as provided in Section 2.08,
Mortgagee shall be entitled to enforce payment of and to receive up to the
principal amount of the Obligations, plus all other charges, payments and costs
due under this Mortgage, and to recover a deficiency judgment for any portion of
the aggregate principal amount of the Obligations remaining unpaid, with
interest.

Section 2.08. Application of Sale Proceeds and Rents. After any foreclosure sale
of all or any of the Mortgaged Property, Mortgagee shall receive and apply the
proceeds of the sale together with any Rents that may have been collected and
any other sums that then may be held by Mortgagee under this Mortgage as
follows:

FIRST, to the payment of all out-of-pocket costs and expenses incurred by the
Administrative Agent or the Mortgagee (in their respective capacities as such
hereunder or under any other Loan Document) in connection with such collection,
sale, foreclosure or realization or otherwise in connection with this Mortgage,
any other Loan Document or any of the Obligations, including all court costs and
the fees and expenses of its agents and legal counsel, the repayment of all
advances made by the Administrative Agent and/or the Mortgagee hereunder or
under any other Loan Document on behalf of any Mortgagor and any other
out-of-pocket costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed between or among the Administrative Agent and any
Issuing Bank pro rata in accordance with the amounts of Unfunded
Advances/Participations owed to them on the date of any such distribution);

 

14



--------------------------------------------------------------------------------

THIRD, to the payment in full of all other Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);

FOURTH, to the Mortgagor, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Mortgagee shall have absolute discretion as to the time of application of
any such proceeds, moneys or balances in accordance with this Mortgage. Upon any
sale of the Mortgaged Property by the Mortgagee (including pursuant to a power
of sale granted by statute or under a judicial proceeding), the receipt of the
Mortgagee or of the officer making the sale shall be a sufficient discharge to
the purchaser or purchasers of the Mortgaged Property so sold and such purchaser
or purchasers shall not be obligated to see to the application of any part of
the purchase money paid over to the Mortgagee or such officer or be answerable
in any way for the misapplication thereof.

Section 2.09. Mortgagor as Tenant Holding Over. If Mortgagor remains in
possession of any of the Mortgaged Property after any foreclosure sale by
Mortgagee, at Mortgagee’s election Mortgagor shall be deemed a tenant holding
over and shall forthwith surrender possession to the purchaser or purchasers at
such sale or be summarily dispossessed or evicted according to provisions of law
applicable to tenants holding over.

Section 2.10. Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws. Mortgagor waives, to the extent not prohibited by law, (i) the benefit of
all laws now existing or that hereafter may be enacted (x) providing for any
appraisement or valuation of any portion of the Mortgaged Property and/or (y) in
any way extending the time for the enforcement or the collection of amounts due
under any of the Obligations or creating or extending a period of redemption
from any sale made in collecting said debt or any other amounts due Mortgagee,
(ii) any right to at any time insist upon, plead, claim or take the benefit or
advantage of any law now or hereafter in force providing for any homestead
exemption, stay, statute of limitations, extension or redemption, or sale of the
Mortgaged Property as separate tracts, units or estates or as a single parcel in
the event of foreclosure or notice of deficiency, and (iii) all rights of
redemption, valuation, appraisement, stay of execution, notice of election to
mature or declare due the whole of or each of the Obligations and marshaling in
the event of foreclosure of this Mortgage.

Section 2.11. Discontinuance of Proceedings. In case Mortgagee shall proceed to
enforce any right, power or remedy under this Mortgage by foreclosure, entry or
otherwise, and such proceedings shall be discontinued or abandoned for any
reason, or shall be determined adversely to Mortgagee, then and in every such
case Mortgagor and Mortgagee shall be restored to their former positions and
rights hereunder, and all rights, powers and remedies of Mortgagee shall
continue as if no such proceeding had been taken.

 

15



--------------------------------------------------------------------------------

Section 2.12. Suits To Protect the Mortgaged Property. Mortgagee shall have
power (a) to institute and maintain suits and proceedings to prevent any
impairment of the Mortgaged Property by any acts that may be unlawful or in
violation of this Mortgage, (b) to preserve or protect its interest in the
Mortgaged Property and in the Rents arising therefrom and (c) to restrain the
enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid if
the enforcement of or compliance with such enactment, rule or order would impair
the security or be prejudicial to the interest of Mortgagee hereunder.

Section 2.13. Filing Proofs of Claim. In case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition or other
proceedings affecting Mortgagor, Mortgagee shall, to the extent permitted by
law, be entitled to file such proofs of claim and other documents as may be
necessary or advisable in order to have the claims of Mortgagee allowed in such
proceedings for the Obligations secured by this Mortgage at the date of the
institution of such proceedings and for any interest accrued, late charges and
additional interest or other amounts due or that may become due and payable
hereunder after such date.

Section 2.14. Possession by Mortgagee. Notwithstanding the appointment of any
receiver, liquidator or trustee of Mortgagor, any of its property or the
Mortgaged Property, Mortgagee shall be entitled, to the extent not prohibited by
law, to remain in possession and control of all parts of the Mortgaged Property
now or hereafter granted under this Mortgage to Mortgagee in accordance with the
terms hereof and applicable law.

Section 2.15. Waiver. (a) No delay or failure by Mortgagee to exercise any
right, power or remedy accruing upon any breach or Event of Default shall
exhaust or impair any such right, power or remedy or be construed to be a waiver
of any such breach or Event of Default or acquiescence therein; and every right,
power and remedy given by this Mortgage to Mortgagee may be exercised from time
to time and as often as may be deemed expedient by Mortgagee. No consent or
waiver by Mortgagee to or of any breach or Event of Default by Mortgagor in the
performance of the Obligations shall be deemed or construed to be a consent or
waiver to or of any other breach or Event of Default in the performance of the
same or of any other Obligations by Mortgagor hereunder. No failure on the part
of Mortgagee to complain of any act or failure to act or to declare an Event of
Default, irrespective of how long such failure continues, shall constitute a
waiver by Mortgagee of its rights hereunder or impair any rights, powers or
remedies consequent on any future Event of Default by Mortgagor.

(b) Even if Mortgagee (i) grants some forbearance or an extension of time for
the payment of any sums secured hereby, (ii) takes other or additional security
for the payment of any sums secured hereby, (iii) waives or does not exercise
some right granted herein or under the Loan Documents, (iv) releases a part of
the Mortgaged Property from this Mortgage, (v) agrees to change some of the
terms, covenants, conditions or agreements of any of the Loan Documents,
(vi) consents to the filing of a map, plat or

 

16



--------------------------------------------------------------------------------

replat affecting the Premises, (vii) consents to the granting of an easement or
other right affecting the Premises or (viii) makes or consents to an agreement
subordinating Mortgagee’s lien on the Mortgaged Property hereunder; no such act
or omission shall preclude Mortgagee from exercising any other right, power or
privilege herein granted or intended to be granted in the event of any breach or
Event of Default then made or of any subsequent default; nor, except as
otherwise expressly provided in an instrument executed by Mortgagee, shall this
Mortgage be altered thereby. In the event of the sale or transfer by operation
of law or otherwise of all or part of the Mortgaged Property, Mortgagee is
hereby authorized and empowered to deal with any vendee or transferee with
reference to the Mortgaged Property secured hereby, or with reference to any of
the terms, covenants, conditions or agreements hereof, as fully and to the same
extent as it might deal with the original parties hereto and without in any way
releasing or discharging any liabilities, obligations or undertakings.

Section 2.16. Waiver of Trial by Jury. To the fullest extent permitted by
applicable law, Mortgagor and Mortgagee each hereby irrevocably and
unconditionally waive trial by jury in any action, claim, suit or proceeding
relating to this Mortgage and for any counterclaim brought therein. Mortgagor
hereby waives all rights to interpose any counterclaim in any suit brought by
Mortgagee hereunder and all rights to have any such suit consolidated with any
separate suit, action or proceeding.

Section 2.17. Remedies Cumulative. No right, power or remedy conferred upon or
reserved to Mortgagee by this Mortgage is intended to be exclusive of any other
right, power or remedy, and each and every such right, power and remedy shall be
cumulative and concurrent and in addition to any other right, power and remedy
given hereunder or now or hereafter existing at law or in equity or by statute.

ARTICLE III

Miscellaneous

Section 3.01. Partial Invalidity. In the event any one or more of the provisions
contained in this Mortgage shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such validity, illegality or unenforceability
shall, at the option of Mortgagee, not affect any other provision of this
Mortgage, and this Mortgage shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein or therein.

Section 3.02. Notices. All notices and communications hereunder shall be in
writing and given to Mortgagor in accordance with the terms of the Credit
Agreement at the address set forth on the first page of this Mortgage and to the
Mortgagee as provided in the Credit Agreement.

Section 3.03. Successors and Assigns. All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and the
Improvements and shall apply to, bind and inure to, the benefit of the permitted
successors and assigns of Mortgagor and the successors and assigns of Mortgagee.

 

17



--------------------------------------------------------------------------------

Section 3.04. Satisfaction and Cancelation. (a) The conveyance to Mortgagee of
the Mortgaged Property as security created and consummated by this Mortgage
shall automatically terminate and be null and void and Mortgagor shall
automatically be released from its obligations hereunder when all the
Obligations (other than contingent obligations for which no claim has been made)
have been paid in full in cash and the Lenders and Pari Passu Secured Parties
have no further commitment to lend under the Credit Agreement or the Pari Passu
Agreements, respectively, the aggregate L/C Exposure has been reduced to zero
(or the outstanding Letters of Credit have become subject to arrangements
reasonably satisfactory to the Administrative Agent and the applicable Issuing
Banks) and the Issuing Banks have no further obligation to issue Letters of
Credit under the Credit Agreement.

(b) The conveyance to Mortgagee of the Mortgaged Property as security created
and consummated by this Mortgage shall automatically terminate and be null and
void and Mortgagor shall automatically be released from its obligations
hereunder upon the consummation of any transaction permitted by the Credit
Agreement and the other Pari Passu Agreements (or consented to in writing
pursuant to Section 9.08 of the Credit Agreement and the analogous provision of
any Pari Passu Agreement) as a result of which Mortgagor ceases to be a
Subsidiary.

(c) Upon any sale or other transfer by Mortgagor of any Mortgaged Property or
any Collateral that is permitted under the Credit Agreement and the other Pari
Passu Agreements to any person that is not the Borrower or a Guarantor
(including any Permitted Receivables Transaction or Permitted Securitization
Transaction), or, upon the effectiveness of any written consent to the
termination of the conveyance of the Mortgaged Property hereunder or the release
of the Security Interest granted hereby in any Collateral pursuant to
Section 9.08 of the Credit Agreement and the analogous provision of the
Pari Passu Agreements, the conveyance of the Mortgaged Property as security
created and consummated by this Mortgage shall automatically terminate and be
null and void and the Security Interest in such Collateral shall be
automatically released.

(d) Upon notification by the Borrower to Mortgagee that Mortgagor is a
Non-Significant Subsidiary, and would not be required to become a Guarantor in
accordance with the Credit Agreement or any Pari Passu Agreement, Mortgagee
shall release the obligations of Mortgagor hereunder, terminate the conveyance
of the Mortgaged Property as security created hereunder and release the Security
Interests created hereunder and release the Security Interests created hereunder
in the Collateral of Mortgagor.

(e) In connection with any termination or release pursuant to paragraph (a),
(b), (c) or (d) above, the Mortgagee shall promptly execute and deliver to
Mortgagor, at Mortgagor’s expense, a release of this Mortgage and all Uniform
Commercial Code termination statements and similar documents that Mortgagor
shall

 

18



--------------------------------------------------------------------------------

reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 3.04 shall be without recourse to
or representation or warranty by the Mortgagee or any Secured Party. Without
limiting the provisions of Section 7.06 of the Guarantee and Collateral
Agreement, the Mortgagor shall reimburse the Mortgagee upon demand for all
reasonable out of pocket expenses, including the fees, charges and expenses of
counsel, incurred by it in connection with any action contemplated by this
Section 3.04.

Section 3.05. Definitions. As used in this Mortgage, the singular shall include
the plural as the context requires and the following words and phrases shall
have the following meanings: (a) “including” shall mean “including but not
limited to”; (b) “provisions” shall mean “provisions, terms, covenants and/or
conditions”; (c) “lien” shall mean “lien, charge, encumbrance, security
interest, mortgage or deed of trust”; (d) “obligation” shall mean “obligation,
duty, covenant and/or condition”; and (e) “any of the Mortgaged Property” shall
mean “the Mortgaged Property or any part thereof or interest therein”. Any act
that Mortgagee is permitted to perform hereunder may be performed at any time
and from time to time by Mortgagee or any person or entity designated by
Mortgagee. Any act that is prohibited to Mortgagor hereunder is also prohibited
to all lessees of any of the Mortgaged Property. Each appointment of Mortgagee
as attorney-in-fact for Mortgagor under the Mortgage is irrevocable, with power
of substitution and coupled with an interest. Subject to the applicable
provisions hereof, Mortgagee has the right to refuse to grant its consent,
approval or acceptance or to indicate its satisfaction, in its sole discretion,
whenever such consent, approval, acceptance or satisfaction is required
hereunder.

Section 3.06. Multisite Real Estate Transaction. Mortgagor acknowledges that
this Mortgage is one of a number of Other Mortgages and Security Documents that
secure the Obligations. Mortgagor agrees that the lien of this Mortgage shall be
absolute and unconditional and shall not in any manner be affected or impaired
by any acts or omissions whatsoever of Mortgagee, and without limiting the
generality of the foregoing, the lien hereof shall not be impaired by any
acceptance by the Mortgagee of any security for or guarantees of any of the
Obligations hereby secured, or by any failure, neglect or omission on the part
of Mortgagee to realize upon or protect any Obligation or indebtedness hereby
secured or any collateral security therefor including the Other Mortgages and
other Security Documents. The lien hereof shall not in any manner be impaired or
affected by any release (except as to the property released), sale, pledge,
surrender, compromise, settlement, renewal, extension, indulgence, alteration,
changing, modification or disposition of any of the Obligations secured or of
any of the collateral security therefor, including the Other Mortgages and other
Security Documents or of any guarantee thereof, and Mortgagee may at its
discretion foreclose, exercise any power of sale, or exercise any other remedy
available to it under any or all of the Other Mortgages and other Security
Documents without first exercising or enforcing any of its rights and remedies
hereunder. Such exercise of Mortgagee’s rights and remedies under any or all of
the Other Mortgages and other Security Documents shall not in any manner impair
the indebtedness hereby secured or the lien of this Mortgage and any exercise of

 

19



--------------------------------------------------------------------------------

the rights or remedies of Mortgagee hereunder shall not impair the lien of any
of the Other Mortgages and other Security Documents or any of Mortgagee’s rights
and remedies thereunder. Mortgagor specifically consents and agrees that
Mortgagee may exercise its rights and remedies hereunder and under the Other
Mortgages and other Security Documents separately or concurrently and in any
order that it may deem appropriate and waives any rights of subrogation.

Section 3.07. No Oral Modification. This Mortgage may not be changed or
terminated orally. Any agreement made by Mortgagor and Mortgagee after the date
of this Mortgage relating to this Mortgage shall be superior to the rights of
the holder of any intervening or subordinate Mortgage, lien or encumbrance.

Section 3.08. INTERCREDITOR AGREEMENT. Notwithstanding any other provision
contained herein, this Mortgage, the Liens created hereby and the rights,
remedies, duties and obligations provided for herein are expressly subject in
all respects to the terms of the ABL Intercreditor Agreement and any Pari Passu
Intercreditor Agreement (each as defined in, and entered into in accordance with
the provisions of, the Credit Agreement). In the event of any conflict or
inconsistency between the provisions of this Mortgage and the terms of the ABL
Intercreditor Agreement or any Pari Passu Intercreditor Agreement, the terms of
the ABL Intercreditor Agreement or such Pari Passu Intercreditor Agreement shall
control.

ARTICLE IV

Particular Provisions

This Mortgage is subject to the following provisions relating to the particular
laws of the state wherein the Premises are located:

Section 4.01. Applicable Law; Certain Particular Provisions. This Mortgage shall
be governed by and construed in accordance with the internal law of the state
where the Mortgaged Property is located, except that Mortgagor expressly
acknowledges that by their terms, the Credit Agreement and other Loan Documents
(aside from those Other Mortgages to be recorded outside New York) shall be
governed by the internal law of the State of New York, without regard to
principles of conflict of law. Mortgagor and Mortgagee agree to submit to
jurisdiction and the laying of venue for any suit on this Mortgage in the state
where the Mortgaged Property is located. The terms and provisions set forth in
Appendix A attached hereto are hereby incorporated by reference as though fully
set forth herein. In the event of any conflict between the terms and provisions
contained in the body of this Mortgage and the terms and provisions set forth in
Appendix A, the terms and provisions set forth in Appendix A shall govern and
control.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Mortgage has been duly executed and delivered to
Mortgagee by Mortgagor on the date of the acknowledgment attached hereto.

 

NAME OF MORTGAGOR], a [    ] CORPORATION, by  

 

 

Name:

Title:



--------------------------------------------------------------------------------

ARTICLE V

[ADD LOCAL FORM OF ACKNOWLEDGMENT]

STATE OF                     ,

COUNTY OF                     , SS:

The foregoing instrument was acknowledged before me this      day of
            , 2016, by                     , a                     , by
                    , its duly authorized                     , on behalf of the
[limited liability company].

 

   

 

    Notary Public Commission        Expiration:  

 

  

This instrument prepared by:

Janet L. Lewis, Esq.

Cravath, Swaine & Moore LLP

825 Eighth Avenue

New York, NY 10019



--------------------------------------------------------------------------------

Exhibit A

to Mortgage

Description of the Land



--------------------------------------------------------------------------------

Exhibit A

to Mortgage

Local Law Provisions

[To be provided]



--------------------------------------------------------------------------------

EXHIBIT G-1

 

  LOGO [g187043ex101pg357.jpg]    

 

150 Third Avenue South, Suite 2800

Nashville, TN 37201

(615) 742-6200

 

April 29, 2016

Credit Suisse AG, Cayman Islands Branch,

as Administrative Agent and Collateral Agent

Each of the Lenders party to the Credit Agreement

described below on the date hereof

Ladies and Gentlemen:

We have acted as special counsel to (i) Quorum Health Corporation, a Delaware
corporation (“Borrower”), (ii) Lexington Hospital Corporation, a Tennessee
corporation (the “Tennessee Opinion Entity”) and (iii) each of the other
Delaware Opinion Entities (as defined on Exhibit A) listed on Exhibit A attached
hereto, in connection with that certain Credit Agreement, dated as of even date
herewith (the “Credit Agreement”), among Borrower, the Lenders listed on the
signature pages thereto and Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent and Collateral Agent (the “Agent”). We have been requested
by Borrower to render this opinion pursuant to Section 4.02(b)(i) of the Credit
Agreement. The Tennessee Opinion Entity and the Delaware Opinion Entities are
referred to herein, collectively, as the “Opinion Entities” and each,
individually, as an “Opinion Entity”. Capitalized terms used but not otherwise
defined herein have the same meanings as in the Credit Agreement.

In connection with this opinion, we have examined:

(1) the Credit Agreement;

(2) that certain Guarantee and Collateral Agreement (the “Security Agreement”),
dated as of the date hereof, among the Opinion Entities, certain other
Subsidiaries of the Borrower, and the Collateral Agent;

(3) those certain financing statements naming each Delaware Opinion Entity as a
debtor and the Collateral Agent as secured party, relating to the security
interests granted to the Collateral Agent pursuant to the Security Agreement, to
be filed in the Office of the Secretary of State of Delaware (collectively, the
“Delaware Financing Statements”); and



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch, as Administrative Agent and Collateral
Agent

April 29, 2016

Page 2

 

(4) that certain financing statement naming the Tennessee Opinion Entity as
debtor and the Collateral Agent as secured party, relating to the security
interests granted to the Collateral Agent pursuant to the Security Agreement, to
be filed in the Office of the Secretary of State of Tennessee (the “Tennessee
Financing Statement” and, together with the Delaware Financing Statements,
collectively, the “Financing Statements”).

The Credit Agreement and the Security Agreement are sometimes herein referred to
collectively as the “Transaction Documents”.

We have also reviewed the certificate of incorporation, charter or articles of
organization, as applicable, and the bylaws or operating agreement, as
applicable, of each Opinion Entity (collectively, the “Organizational
Documents”), and such corporate or limited liability company, as applicable,
records of the Opinion Entities, such certificates of public officials and such
other matters regarding the Opinion Entities as we have deemed necessary or
appropriate for purposes of this opinion letter. As to factual matters, we have
assumed the correctness of and relied upon statements and other representations
of the Opinion Entities and the officers thereof set forth in the Transaction
Documents and in certificates provided pursuant to or in connection with the
Transaction Documents or otherwise provided to us, and upon certificates of
public officials, and we have made no independent inquiries or investigations.
We have assumed that all of the documents we have reviewed are the valid and
binding obligations of the parties thereto. For purposes of the opinions on the
existence and good standing of each Opinion Entity, we have relied solely upon
certificates of good standing of recent date issued by the Secretary of State of
Delaware or the Secretary of State of Tennessee, as applicable.

In making such examination and in expressing our opinions, we have further
assumed, without investigation or inquiry:

(a) the due organization and existence of all parties to the Transaction
Documents, except to the extent that we express an opinion in Paragraphs 1 – 3
below regarding the existence of the Opinion Entities,

(b) the legal capacity of all natural persons,

(c) the due authorization of the Transaction Documents by all parties thereto,
except to the extent that we express an opinion in Paragraphs 1 – 3 below
regarding the authorization of the Transaction Documents by the Opinion
Entities,

(d) the due execution and delivery of the Transaction Documents by all parties
thereto, except to the extent that we express an opinion in Paragraph 4 below
regarding the execution and delivery of the Transaction Documents by the Opinion
Entities,



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch, as Administrative Agent and Collateral
Agent

April 29, 2016

Page 3

 

(e) that all parties to the Transaction Documents have the legal right, power
and authority to enter into the Transaction Documents and to consummate the
transactions contemplated thereby, except to the extent that we express an
opinion in Paragraphs 1 – 3 below regarding the corporate or limited liability
company, as applicable, power and corporate or limited liability company, as
applicable, authority of the Opinion Entities,

(f) that all signatures on any executed documents furnished to us are genuine,
all original documents submitted to us are authentic originals and all certified
or other reproductions of documents submitted to us conform to the original
documents,

(g) that each Opinion Entity owns, beneficially and of record, the property
and/or interests in property that it purports to transfer, or in which it
purports to grant a lien or security interest, pursuant to the Transaction
Documents,

(h) that all property descriptions used in the Transaction Documents accurately
and sufficiently describe the subject property,

(i) that the security interests of the Transaction Documents have attached and
are in full force and effect under the law applicable thereto,

(j) that, notwithstanding any broader descriptions of the Collateral (as defined
in the Security Agreement) that may have been used in the Transaction Documents,
none of the Collateral (as defined in the Security Agreement) consists of
as-extracted collateral or timber to be cut,

(k) that the Financing Statements will be appropriately recorded and filed in
the offices referred to herein, and

(l) that the indebtedness incurred and obligations undertaken pursuant to the
Transaction Documents have been incurred and undertaken for adequate
consideration.

Based upon the foregoing and subject to the assumptions, limitations and
qualifications herein set forth, we are of the opinion that:

1. Each Delaware Corporation is an existing Delaware corporation, in good
standing under the laws of Delaware. Each Delaware Corporation has all necessary
corporate power and corporate authority to execute and deliver the Transaction
Documents and to perform its obligations under the Transaction Documents. The
execution and delivery of the Transaction Documents and the performance of the
provisions of the Transaction Documents have been duly authorized by all
necessary corporate actions on the part of the Delaware Corporations.

2. Each Delaware Limited Liability Company is an existing Delaware limited
liability company, in good standing under the laws of Delaware. Each Delaware
Limited



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch, as Administrative Agent and Collateral
Agent

April 29, 2016

Page 4

 

Liability Company has all necessary limited liability company power and limited
liability company authority to execute and deliver the Transaction Documents and
to perform its obligations under the Transaction Documents. The execution and
delivery of the Transaction Documents and the performance of the provisions of
the Transaction Documents have been duly authorized by all necessary limited
liability company actions on the part of the Delaware Limited Liability Company.

3. The Tennessee Corporation is an existing Tennessee corporation, in good
standing under the laws of Tennessee. The Tennessee Corporation has all
necessary corporate power and corporate authority to execute and deliver the
Transaction Documents and to perform its obligations under the Transaction
Documents. The execution and delivery of the Transaction Documents and the
performance of the provisions of the Transaction Documents have been duly
authorized by all necessary corporate actions on the part of the Tennessee
Corporation.

4. The Transaction Documents have been duly executed and delivered by the
Opinion Entities.

5. The execution and delivery of the Transaction Documents and the consummation
of the financing transaction that is the subject thereof do not (a) violate any
statute or regulation of the United States of America or the State of Tennessee
or the Delaware General Corporation Law or the Delaware Limited Liability
Company Act that are applicable to the Opinion Entities or their assets and
that, in our experience, are normally applicable to transactions of the types
contemplated by the Transaction Documents, (b) contravene any Opinion Entity’s
Organizational Documents, or (c) constitute a default under or breach of the
terms of, or an event that, with the lapse of time or the giving of notice, or
both, would constitute a default under or breach of, or result in the creation
or imposition of any Lien (other than Liens evidenced by the Transaction
Documents in favor of the Agent and the Lenders) on the assets of any Opinion
Entity pursuant to the terms of, the agreement identified on Exhibit B hereto to
which an Opinion Entity is a party or by which it or its properties is bound.

6. Except for the Financing Statements, no authorization, consent or approval by
any United States federal governmental authority or any governmental authority
in Tennessee or in Delaware under the Delaware General Corporation Law or the
Delaware Limited Liability Company Act is required for the execution and
delivery of the Transaction Documents by the Opinion Entities.

7. Each of the Financing Statements is in proper form for filing with the Office
of the Secretary of State of Tennessee or the Office of the Secretary of State
of Delaware, as applicable.

8. Upon the filing of the Delaware Financing Statements in the Office of the
Secretary of State of Delaware, the security interests created pursuant to the
Security Agreement in the personal property of each Delaware Opinion Entity that
is described both in the Security



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch, as Administrative Agent and Collateral
Agent

April 29, 2016

Page 5

 

Agreement and in the corresponding Delaware Financing Statement will be
perfected to the extent that a security interest therein may be perfected by the
filing of a financing statement in Delaware under Article 9 of the Uniform
Commercial Code as in effect on the date hereof in Delaware (the “Delaware
UCC”); provided, however, that:

(a) continuation statements must be filed timely to prevent a lapse in the
effectiveness of a filed financing statement,

(b) additional filings may be necessary if a Delaware Opinion Entity changes its
name or location or if a new debtor becomes bound by the Security Agreement,

(c) the perfection of a security interest in proceeds is limited to the extent
provided in Section 9-315 of the Delaware UCC,

(d) Section 552 of the federal Bankruptcy Code limits the extent to which
property acquired by a debtor after the commencement of a case under the
Bankruptcy Code may be subject to a security interest arising from a security
agreement entered into by the debtor prior to the commencement of the case,

(e) under applicable provisions of the Delaware UCC, the law of a jurisdiction
other than Delaware may govern (i) perfection of a security interest in
collateral in which the security interest is perfected by possession,
(ii) perfection of a security interest in collateral consisting of fixtures in
which the security interest is perfected by a fixture filing, (iii) perfection
of a security interest in collateral consisting of timber to be cut,
(iv) perfection of a security interest in as-extracted collateral,
(v) perfection of an agricultural lien on farm products, and (vi) perfection of
a security interest in collateral consisting of goods covered by a certificate
of title, deposit accounts, investment property or letter of credit rights, and

(f) catch-all references in the Security Agreement to “personal property” are
probably overbroad and accordingly ineffective to result in the inclusion of any
types or items of collateral not otherwise described with greater precision.

9. Upon the filing of the Tennessee Financing Statement in the Office of the
Secretary of State of Tennessee, the security interests created pursuant to the
Security Agreement in the personal property of the Tennessee Opinion Entity that
is described both in the Security Agreement and in the Tennessee Financing
Statement will be perfected to the extent that a security interest therein may
be perfected by the filing of a financing statement in Tennessee under Article 9
of the Uniform Commercial Code as in effect on the date hereof in Tennessee (the
“Tennessee UCC”); provided, however, that:

(a) continuation statements must be filed timely to prevent a lapse in the
effectiveness of a filed financing statement,



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch, as Administrative Agent and Collateral
Agent

April 29, 2016

Page 6

 

(b) additional filings may be necessary if the Tennessee Opinion Entity changes
its name or location or if a new debtor becomes bound by the Security Agreement,

(c) the perfection of a security interest in proceeds is limited to the extent
provided in Section 9-315 of the Tennessee UCC,

(d) Section 552 of the federal Bankruptcy Code limits the extent to which
property acquired by a debtor after the commencement of a case under the
Bankruptcy Code may be subject to a security interest arising from a security
agreement entered into by the debtor prior to the commencement of the case,

(e) under applicable provisions of the Tennessee UCC, the law of a jurisdiction
other than Tennessee may govern (i) perfection of a security interest in
collateral in which the security interest is perfected by possession,
(ii) perfection of a security interest in collateral consisting of fixtures in
which the security interest is perfected by a fixture filing, (iii) perfection
of a security interest in collateral consisting of timber to be cut,
(iv) perfection of a security interest in as-extracted collateral,
(v) perfection of an agricultural lien on farm products, and (vi) perfection of
a security interest in collateral consisting of goods covered by a certificate
of title, deposit accounts, investment property or letter of credit rights, and

(f) catch-all references in the Security Agreement to “personal property” are
probably overbroad and accordingly ineffective to result in the inclusion of any
types or items of collateral not otherwise described with greater precision.

The opinions expressed herein are limited to the federal laws of the United
States of America, the laws of Tennessee including Article 9 of the Tennessee
UCC, the Delaware General Corporation Law, the Delaware Limited Liability
Company Act and Article 9 of the Delaware UCC. Our opinions as to the Delaware
Opinion Entities regarding corporate power, corporate authority, limited
liability company power, limited liability company authority, existence,
authorization, execution and delivery of documents and other matters of
corporate or limited liability company law, and the Delaware UCC, are based
solely upon our review of the latest unofficial compilations of the Delaware
General Corporation Law, the Delaware Limited Liability Company Act and
Article 9 of the Delaware UCC that were available to us, and we have not
examined any other Delaware statutes or any court decisions from Delaware.

The opinions expressed herein are qualified as follows:

(a) We express no opinion as to the title to any property or the priority of any
lien on or any security or other interest in any property.



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch, as Administrative Agent and Collateral
Agent

April 29, 2016

Page 7

 

(b) We express no opinion with respect to any matters that would require us to
perform a mathematical calculation or make a determination as to financial or
accounting matters (including but not limited to compliance or noncompliance
with financial covenants or ratios).

(c) The authorization, validity, binding nature and enforceability of the
Security Agreement may be subject to Tennessee or Delaware corporation law
restrictions relating to capital or other financial adequacy that would be
applicable in the event that any indebtedness, obligation, liability or
undertaking of the Opinion Entities as Guarantors under the Security Agreement
is deemed to be a dividend or distribution.

Our opinion is rendered as of the date hereof, and we assume no obligation to
advise you of changes in law or fact (or the effect thereof on the opinions
expressed herein) that hereafter may come to our attention.

The opinions rendered herein are solely for the benefit of the Agent, the
Lenders and their respective successors and assigns in connection with the
transactions that are the subject of the Transaction Documents, and this opinion
letter may not be delivered to or relied upon by any other person nor quoted or
reproduced in any report or other document without our prior written consent in
each case; provided, however, that a copy of this opinion letter may be
furnished to your regulators, accountants, attorneys and other professional
advisors for the purpose of confirming its existence, and this opinion letter
may be disclosed in connection with any legal or regulatory proceeding relating
to the subject matter hereof; and provided further that (i) reliance by any
assignee must be actual and reasonable under the circumstances existing at the
time of assignment, and (ii) each such assignee shall be deemed to have the
knowledge of the addressees as of the date hereof with respect to matters
related to the opinions rendered herein.

 

Very truly yours,



--------------------------------------------------------------------------------

Exhibit A

Delaware Opinion Parties

As used herein, “Delaware Corporation” and “Delaware Corporations” means and
refers to Borrower and each of the following:

1. Hospital of Barstow, Inc.

2. National Healthcare of Mt. Vernon, Inc.

3. Watsonville Hospital Corporation

As used herein, “Delaware LLC” and “Delaware LLCs” means and refers to each of
the following:

1. Blue Island Hospital Company, LLC

2. Blue Island Illinois Holdings, LLC

3. Blue Ridge Georgia Holdings, LLC

4. CSRA Holdings, LLC

5. DHSC, LLC

6. Massillon Community Health System LLC

7. Massillon Health System LLC

8. Massillon Holdings, LLC

9. McKenzie Tennessee Hospital Company, LLC

10. MMC of Nevada, LLC

11. MWMC Holdings, LLC

12. QHC California Holdings, LLC

13. Quorum Health Investment Company, LLC

14. Quorum Health Resources, LLC

15. Sunbury Hospital Company, LLC

16. Triad of Oregon, LLC

As used herein, “Delaware Opinion Entity” and “Delaware Opinion Entities” means
and refers to each of the Delaware Corporations and the Delaware LLCs.



--------------------------------------------------------------------------------

Exhibit B

Specified Agreement

Indenture dated as of April 22, 2016, among Borrower, the Guarantors and Regions
Bank, an Alabama banking corporation, as Trustee, relating to the issuance by
Borrower of its 11.625% Senior Notes due 2023



--------------------------------------------------------------------------------

EXHIBIT G-2

PRIVILEGED AND CONFIDENTIAL

April 29, 2016

The Lenders and the Agent Referred to Below

c/o Credit Suisse AG

as Administrative Agent and Collateral Agent

Eleven Madison Avenue

New York, New York 10010

RE: Credit Agreement, dated as of April 29, 2016

Ladies and Gentlemen:

I am Senior Vice President and and General Counsel of Quorum Health Corporation,
a Delaware corporation (the “Borrower’), and have acted as Counsel for the
Borrower and each of the Subsidiaries listed on the Schedule of Guarantors
attached hereto as Schedule I (each a “Guarantor“and, collectively, the
“Guarantors”, and together with the Borrower, the “Credit Parties”) in
connection with the Credit Agreement, dated as of even date herewith (the
“Credit Agreement”), among the Borrower, Credit Suisse AG, Cayman Islands
Branch, as Administrative Agent and Collateral Agent (the “Agent”), and the
Lenders listed on the signature pages thereto.

This opinion is delivered to you pursuant to subsection Section 4.02(b)(ii) of
the Credit Agreement. All capitalized terms used herein that are defined in, or
by reference in, the Credit Agreement have the meanings assigned to such terms
therein, or by reference therein, unless otherwise defined herein. With your
permission, all assumptions and statements of reliance herein have been made
without any independent investigation or verification on my part except to the
extent otherwise expressly stated, and I express no opinion with respect to the
subject matter or accuracy of such assumptions or items relied upon.

In connection with this opinion, I have (i) investigated such questions of law,
(ii) examined originals or certified, conformed or reproduction copies of such
agreements, instruments, documents, and records of the Credit Parties, such
certificates of public officials and such other documents, and (iii) received
such information from officers and representatives of the Credit Parties, as I
have deemed necessary or appropriate for the purposes of this opinion. For
purposes of the opinions on the existence and good standing of each Credit
Party, I have relied solely upon certificates of existence of recent date issued
by the Secretary of State of the applicable state of incorporation or formation.
I have examined, among other documents, the following:

(a) an executed copy of the Credit Agreement; and



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch, as Administrative Agent and Collateral
Agent

April 29, 2016

Page 2

 

(b) an executed copy of the Guarantee and Collateral Agreement, dated as of the
date hereof, among the Credit Parties and the Collateral Agent.

The documents referred to in items (a) and (b) above, inclusive, are referred to
herein as the “Transaction Documents”.

In all such examinations, I have assumed the legal capacity of all natural
persons executing documents, the genuineness of all signatures on original or
certified, conformed or reproduction copies of documents of all parties (other
than with respect to the Credit Parties to the extent signed in my presence),
the authenticity of original and certified documents and the conformity to
original or certified documents of all copies submitted to me as conformed or
reproduction copies. As to various questions of fact relevant to the opinions
expressed herein, I have relied upon, and assume the accuracy of, certificates
and oral or written statements and other information of or from public officials
and others, and assume compliance on the part of all parties to the Transaction
Documents with their covenants and agreements contained therein.

With respect to the opinions expressed in clauses (ii) and (iv) of paragraph
(b) below, my opinions are limited (x) to my actual knowledge of the respective
business activities and properties of the Credit Parties in respect of such
matters and without any independent investigation or verification on my part and
(y) to my review of only those laws and regulations that, in my experience, are
normally applicable to transactions of the type contemplated by the Transaction
Documents.

To the extent it may be relevant to the opinions expressed herein, I have
assumed that the parties to the Transaction Documents, other than the Credit
Parties, have the corporate power to enter into and perform such documents and
that (except as set forth in paragraph (b) below) such documents have been duly
authorized, executed and delivered by, and constitute legal, valid and binding
obligations of, such parties.

Based upon the foregoing, and subject to the limitations, qualifications and
assumptions set forth therein, I am of the opinion that:

(a) Each Guarantor is a corporation, limited liability company, or limited
partnership validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization and has all power and
authority necessary to execute, deliver and perform its obligations under the
Transaction Documents.

(b) The execution and delivery by each Credit Party of the Transaction Documents
and the performance by each Credit Party of its respective obligations under
each of the



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch, as Administrative Agent and Collateral
Agent

April 29, 2016

Page 3

 

Transaction Documents and the borrowings by the Borrower and the grant by each
Credit Party of the security interests pursuant to the Transaction Documents to
which it is a party (i) have been authorized, in the case of each Guarantor, by
all necessary action by such Guarantor, (ii) do not require under present law
any filing or registration by any Credit Party with, or approval or consent to
any Credit Party of, any governmental agency or authority of the State of
Tennessee that has not been made or obtained, except those required in the
ordinary course of business in connection with the future performance, if any,
by each Credit Party of its respective obligations under certain covenants
contained in the Transaction Documents to which it is a party or pursuant to
securities or other laws that may be applicable to the disposition of any
collateral subject thereto, (iii) do not contravene any provision of the
certificate of incorporation or bylaws or similar organizational document of any
Guarantor, (iv) do not violate any present law, or present regulation of any
governmental agency or authority, of the State of Tennessee known by me to be
applicable to any Credit Party or its properties, (v) do not breach or cause a
default under any agreement or violate any court decree or order binding upon
such Credit Party or its property (this opinion being limited (x) to those
agreements, decrees or orders that are identified on Exhibit A attached hereto
and (y) in that I express no opinion with respect to any breach, default or
violation not readily ascertainable from the face of any such agreement, decree
or order, or arising under or based upon any cross default provision insofar as
it relates to a default under an agreement not so identified to me, or arising
under or based upon any covenant of a financial or numerical nature or requiring
computation), and (vi) will not result in or require the creation or imposition
of any Lien (other than Liens evidenced by the Transaction Documents in favor of
the Agent and the Lenders) upon any properties of a Credit Party pursuant to the
provisions of any agreement (this opinion being limited to those agreements that
are identified on Exhibit A attached hereto).

(c) The Transaction Documents have been duly executed and delivered on behalf of
each Guarantor that is a party thereto.

To my actual knowledge, I am not aware of any pending legal proceeding before,
or pending investigation by, any court or administrative agency or authority, or
any arbitration tribunal, against or directly affecting the Credit Parties, or
any of their respective properties, which seeks to enjoin or otherwise prevent
the consummation of, or to recover any damages or obtain relief in connection
with or which would adversely affect the legality, validity or enforceability
of, any of the Transaction Documents or the transactions contemplated thereby.

I have issued certain limited opinions above as to the corporate, limited
liability company, or limited partnership existence, good standing and authority
of the Guarantors under the law of their respective states of organization. I do
not purport to be an expert in matters of law of jurisdictions other than the
State of Tennessee and the federal law of the United States of America, and have
issued my opinions based solely upon my review of the corporate record of each
Guarantor.



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch, as Administrative Agent and Collateral
Agent

April [29], 2016

Page 4

 

The opinions set forth above are subject to the following qualifications and
limitations:

 

  (a) I express no opinion regarding the application of federal or state
securities laws to the transactions contemplated in the Transaction Documents;

 

  (b) I express no opinion regarding (i) the effect of fraudulent conveyance,
fraudulent transfer and other similar laws relating to or affecting the rights
of creditors and (ii) restrictions relating to capital adequacy that may be
applicable to any Guarantor to the extent any Transaction Document may be deemed
a dividend or distribution; and

 

  (c) To the extent that section 8.31 of the Revised Model Business Corporation
Act (as adopted in any state in which a Credit Party is incorporated) or other
corporation law analogous thereto may apply, I have assumed the transactions
described in the Transaction Documents are fair to the Credit Parties.

I am qualified to practice law in the State of Tennessee, and I am no expert in
and express no opinions as to the laws of other jurisdictions other than to the
federal laws of the United States of America and the laws of the State of
Tennessee, as currently in effect. I assume no obligation to supplement this
opinion if any applicable laws change after the date hereof or if I become aware
of any facts that might change the opinions expressed herein after the date
hereof.

The opinions expressed herein are solely for the benefit of the Lenders and the
Agent and may not be relied on in any manner or for any purpose by any other
person or entity.

 

Very truly yours, R. Harold McCard, Jr. Senior Vice President and General
Counsel



--------------------------------------------------------------------------------

Schedule I

Schedule of Guarantors

 

1. Anna Hospital Corporation

 

2. Big Bend Hospital Corporation

 

3. Big Spring Hospital Corporation

 

4. Blue Island Hospital Company, LLC

 

5. Blue Island Illinois Holdings, LLC

 

6. Blue Ridge Georgia Holdings, LLC

 

7. Centre Hospital Corporation

 

8. Clinton Hospital Corporation

 

9. CSRA Holdings, LLC

 

10. Deming Hospital Corporation

 

11. DHSC, LLC

 

12. Evanston Hospital Corporation

 

13. Forrest City Arkansas Hospital Company, LLC

 

14. Forrest City Hospital Corporation

 

15. Fort Payne Hospital Corporation

 

16. Galesburg Hospital Corporation

 

17. Granite City Hospital Corporation

 

18. Granite City Illinois Hospital Company, LLC

 

19. Greenville Hospital Corporation

 

20. Hamlet H.M.A., LLC

 

21. Hospital of Barstow, Inc.

 

22. Hospital of Louisa, Inc.

 

23. Jackson Hospital Corporation (KY)

 

24. Lexington Hospital Corporation

 

25. Marion Hospital Corporation

 

26. Massillon Community Health System LLC

 

27. Massillon Health System LLC

 

28. Massillon Holdings, LLC

 

29. McKenzie Tennessee Hospital Company, LLC

 

30. MMC of Nevada, LLC

 

31. Monroe HMA, LLC

 

32. MWMC Holdings, LLC

 

33. National Healthcare of Mt. Vernon, Inc.

 

34. Phillips Hospital Corporation

 

35. QHC California Holdings, LLC

 

36. QHG of Massillon, Inc.

 

37. Quorum Health Investment Company, LLC

 

38. Quorum Health Resources, LLC

 

39. Red Bud Hospital Corporation

 

40. Red Bud Illinois Hospital Company, LLC

 

41. San Miguel Hospital Corporation

 

42. Sunbury Hospital Company, LLC

 

43. Tooele Hospital Corporation



--------------------------------------------------------------------------------

44. Triad of Oregon, LLC

 

45. Watsonville Hospital Corporation

 

46. Waukegan Hospital Corporation

 

47. Waukegan Illinois Hospital Company, LLC

 

48. Williamston Hospital Corporation

 

49. Winder HMA, LLC



--------------------------------------------------------------------------------

Exhibit A

Specified Agreement

Indenture dated as of April     , 2016, among Borrower, the Guarantors and
Regions Bank, an Alabama banking corporation, as Trustee, relating to the
issuance by Borrower of its     % Senior Notes due 2023



--------------------------------------------------------------------------------

EXHIBIT G-3

[CS&M Draft—04/28/2016]

FORM OF LOCAL COUNSEL OPINION

[Letterhead of Local Counsel]

April [●], 2016

Credit Suisse AG, Cayman Islands Branch,

as Administrative Agent and Collateral Agent

Eleven Madison Avenue

New York, NY 10010

The Lenders party to the Credit

Agreement referenced below

Ladies and Gentlemen:

We have acted as special counsel in the State of [    ] (the “State”) to each of
the entities listed on the attached Schedule I (each an “Opinion Party” and
collectively, the “Opinion Parties”), in connection with the execution and
delivery today of, and the consummation of the transactions contemplated by, the
Credit Agreement dated as of the date hereof between Quorum Health Corporation,
a Delaware corporation (the “Borrower”), the lenders party thereto (the
“Lenders”) and Credit Suisse AG, Cayman Islands Branch, individually, as
administrative agent (in that capacity, the “Administrative Agent”) and
collateral agent (in such capacity, the “Collateral Agent”). This opinion is
delivered pursuant to Section 4.02(b) of the Credit Agreement. Capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

In connection with this opinion, we have examined originals or copies, certified
or otherwise identified to our satisfaction, of the following documents
(collectively, the “Documents”):

 

  (a) an executed copy of the Credit Agreement;

 

  (b) an executed copy of that certain Guarantee and Collateral Agreement (the
“Security Agreement” and, together with the Credit Agreement, the “Transaction
Documents”), dated as of the date hereof, by and between the Borrower, the
Opinion Parties, certain other subsidiaries of the Borrower, and the Collateral
Agent;

 

  (c) UCC financing statements relating to personalty, copies of which are
attached hereto as Exhibit A (the “Financing Statements”);



--------------------------------------------------------------------------------

  (d) Organizational documents of the Opinion Parties; and

 

  (e) Authorizing resolutions of the Opinion Parties dated as of the date
hereof.

In addition, we have examined originals or copies, certified or otherwise
identified to our satisfaction, of such records, agreements, instruments and
other documents, and have made such other investigations, as we have deemed
necessary for the purpose of this opinion.

References in this opinion to the “UCC” shall mean the Uniform Commercial Code
as in effect on the date hereof in the State.

In rendering this opinion to you, we have assumed that:

(a) there has occurred due execution and delivery of the Documents; and

(b) except as otherwise set forth in the applicable Transaction Documents, the
applicable Loan Party owns the Collateral (as defined in the Security
Agreement).

Subject to the foregoing assumptions, we are of the opinion that:

1. Each Opinion Party is a [corporation/limited liability company/limited
partnership] [validly existing] and in good standing under the laws of the
State. Each Opinion Party has all necessary power and authority to execute and
deliver the Transaction Documents and to perform its obligations thereunder.

2. The execution and delivery by the Opinion Parties of the Transaction
Documents, the performance by each Opinion Party of its obligations thereunder
and the grant by each of the Opinion Parties of security interests pursuant to
the Security Agreement (i) have been duly authorized by all requisite action on
the part of the applicable Opinion Party and (ii) do not violate the
[Certificate of Incorporation or By-laws/Certificate of Formation or operating
agreement] of the applicable Opinion Party.

3. The execution and delivery by the Opinion Parties of the Transaction
Documents and the performance by each Opinion Party of its obligations
thereunder do not (i) violate any law, rule or regulation of the State and
(ii) will not result in the creation or imposition of any lien, charge or
encumbrance under any State law upon any property or assets of the applicable
Opinion Party.

4. Each of the Transaction Documents has been duly executed and delivered by
each Opinion Party party thereto.

 

2



--------------------------------------------------------------------------------

5. No authorization, approval or other action by, and no notice to, consent of,
order of or filing with, any State governmental authority is required to be made
or obtained by the Opinion Parties in connection with the execution, delivery
and performance by the Opinion Parties of the Transaction Documents.

6. The security interest in that portion of the Collateral in which a security
interest may be perfected by the filing in the State of [    ] of financing
statements under the [State] UCC (such portion, the “UCC Filing Collateral”)
will be perfected upon the filing of the [State] Financing Statements,
describing the UCC Filing Collateral, in the [State] Filing Office.

This opinion may be relied upon by each of you, by any successors and assigns of
the Administrative Agent, the Collateral Agent, and any participant, assignee or
successor to the interests of the Lenders under the Loan Documents.

 

Very truly yours,

 

3



--------------------------------------------------------------------------------

Schedule I

OPINION PARTIES



--------------------------------------------------------------------------------

Exhibit A

UCC 1 FINANCING STATEMENTS